Exhibit 10.1

Loan Nos.: 20069243010, 20069243011

LOAN AGREEMENT

Dated as of July 11, 2006

by and among

ARCML06 LLC, ARC18TX LP, ARC18FLD LLC, ARC18FLSH LLC,
ARCFLMC LLC and ARCFLSV LLC,
as Borrower,

and

MERRILL LYNCH MORTGAGE LENDING, INC.

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

ARTICLE I.

 

CERTAIN DEFINITIONS

 

1

Section 1.1.

 

Definitions

 

1

 

 

 

 

 

ARTICLE II.

 

GENERAL TERMS

 

31

Section 2.1.

 

The Loan

 

31

Section 2.2.

 

Use of Proceeds

 

31

Section 2.3.

 

Security for the Loan

 

31

Section 2.4.

 

Borrower’s Note

 

32

Section 2.5.

 

Principal and Interest

 

32

Section 2.6.

 

Voluntary Prepayment

 

35

Section 2.7.

 

Mandatory Prepayment; Capital Events; Certain Transfers

 

37

Section 2.8.

 

Application of Payments After Event of Default

 

38

Section 2.9.

 

Method and Place of Payment

 

38

Section 2.10.

 

Taxes

 

39

Section 2.11.

 

Release of Collateral

 

41

Section 2.12.

 

Central Cash Management

 

42

Section 2.13.

 

Reserve Accounts

 

47

Section 2.14.

 

Additional Provisions Relating to the Pledged Accounts

 

51

Section 2.15.

 

Security Agreement

 

51

Section 2.16.

 

Mortgage Recording Taxes

 

54

Section 2.17.

 

Extension Option

 

54

Section 2.18.

 

Defeasance

 

55

Section 2.19.

 

Substitution of Properties

 

59

Section 2.20.

 

Release Parcel

 

63

 

 

 

 

 

ARTICLE III.

 

INTENTIONALLY OMITTED

 

66

 

 

 

 

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

66

Section 4.1.

 

Representations and Warranties as to Borrower

 

66

Section 4.2.

 

Representations and Warranties as to the Mortgaged Property

 

70

Section 4.3.

 

Survival of Representations

 

74

 

 

 

 

 

ARTICLE V.

 

AFFIRMATIVE COVENANTS

 

75

Section 5.1.

 

Affirmative Covenants

 

75

 

 

 

 

 

ARTICLE VI.

 

NEGATIVE COVENANTS

 

106

Section 6.1.

 

Negative Covenants

 

106

 

i


--------------------------------------------------------------------------------




 

ARTICLE VII.

 

EVENT OF DEFAULT

 

108

Section 7.1.

 

Event of Default

 

108

Section 7.2.

 

Remedies

 

110

Section 7.3.

 

Remedies Cumulative

 

111

Section 7.4.

 

Intentionally omitted

 

111

Section 7.5.

 

Curative Advances

 

111

 

 

 

 

 

ARTICLE VIII.

 

SINGLE-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS, WARRANTIES AND COVENANTS

 

112

Section 8.1.

 

Applicable to Borrower

 

112

 

 

 

 

 

ARTICLE IX.

 

MISCELLANEOUS

 

117

Section 9.1.

 

Survival

 

117

Section 9.2.

 

Lender’s Discretion

 

117

Section 9.3.

 

Governing Law

 

118

Section 9.4.

 

Modification, Waiver in Writing

 

118

Section 9.5.

 

Delay Not a Waiver

 

119

Section 9.6.

 

Notices

 

119

Section 9.7.

 

TRIAL BY JURY

 

119

Section 9.8.

 

Headings

 

119

Section 9.9.

 

Assignment

 

120

Section 9.10.

 

Severability

 

120

Section 9.11.

 

Preferences

 

121

Section 9.12.

 

Waiver of Notice

 

121

Section 9.13.

 

Failure to Consent

 

121

Section 9.14.

 

Schedules Incorporated

 

121

Section 9.15.

 

Offsets, Counterclaims and Defenses

 

121

Section 9.16.

 

No Joint Venture or Partnership

 

121

Section 9.17.

 

Waiver of Marshalling of Assets Defense

 

122

Section 9.18.

 

Waiver of Counterclaim

 

122

Section 9.19.

 

Conflict; Construction of Documents

 

122

Section 9.20.

 

Brokers and Financial Advisors

 

122

Section 9.21.

 

Counterparts

 

122

Section 9.22.

 

Estoppel Certificates

 

122

Section 9.23.

 

Payment of Expenses

 

123

Section 9.24.

 

Non-Recourse

 

123

 

ii


--------------------------------------------------------------------------------




 

SCHEDULES

 

 

 

 

 

 

 

 

 

Schedule 1

 

Environment Work Reserved for in the Environmental Reserve Account

 

S1-1

 

 

 

 

 

Schedule 2

 

Allocated Loan Amounts

 

S2-1

 

 

 

 

 

Schedule 3

 

Homesites as of the Closing Date

 

S3-1

 

 

 

 

 

Schedule 4

 

Exceptions to Representations and Warranties

 

S4-1

 

 

 

 

 

Schedule 5

 

Addresses for Notices

 

S5-1

 

 

 

 

 

Schedule 6

 

[Intentionally Omitted]

 

S6-1

 

 

 

 

 

Schedule 7

 

Organizational Chart

 

S7-1

 

 

 

 

 

Schedule 8

 

Form of Quarterly Statement

 

S8-1

 

 

 

 

 

Schedule 9

 

Form of Monthly Statement

 

S9-1

 

 

 

 

 

Schedule 10

 

Form of Standard Lease as of the Closing Date

 

S10-1

 

 

 

 

 

Schedule 11

 

Oil and Gas Lease Properties

 

S11-1

 

 

 

 

 

Schedule 12

 

Specified Expansion Parcels

 

S12-1

 

 

 

 

 

Schedule 13

 

Manager Homes

 

S13-1

 

 

 

 

 

Exhibit A

 

Land

 

A-1

 

iii


--------------------------------------------------------------------------------


 

LOAN AGREEMENT

THIS LOAN AGREEMENT, made as of July 11, 2006, is by and among ARCML06 LLC,
ARC18FLD LLC, ARC18FLSH LLC, ARCFLMC LLC and ARCFLSV LLC, each a Delaware
limited liability company, and ARC18TX LP, a Delaware limited partnership, on a
joint and several basis, each having an address at 7887 East Belleview Avenue,
Suite 200, Englewood, Colorado 80111 (collectively, “Borrower”) and MERRILL
LYNCH MORTGAGE LENDING, INC., a Delaware corporation, having an address at Four
World Financial Center, 16th Floor, 250 Vesey Street, New York, New York 10080
(together with its successors and assigns, whether one or more, “Lender”).

RECITALS

WHEREAS, Borrower desires to obtain from Lender the Loan in an amount equal to
the Loan Amount (each as hereinafter defined) to refinance existing debt on the
Mortgaged Property (as hereinafter defined) and to pay certain other fees and
expenses;

WHEREAS, Lender is unwilling to make the Loan unless Borrower executes and
delivers this Agreement, the Note and the Loan Documents (each as hereinafter
defined) to which it is a party which shall establish the terms and conditions
of, and provide security for, the Loan; and

WHEREAS, Borrower has agreed to establish certain accounts and to grant to
Lender, a security interest therein upon the terms and conditions of the
security agreement set forth in Section 2.15.

NOW, THEREFORE, in consideration of the making of the Loan by Lender and for
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the parties hereby covenant, agree, represent
and warrant as follows:


ARTICLE I.
CERTAIN DEFINITIONS


SECTION 1.1.            DEFINITIONS. FOR ALL PURPOSES OF THIS AGREEMENT: 
(1) THE CAPITALIZED TERMS DEFINED IN THIS ARTICLE 1 HAVE THE MEANINGS ASSIGNED
TO THEM IN THIS ARTICLE 1 AND INCLUDE THE PLURAL AS WELL AS THE SINGULAR;
(2) ALL ACCOUNTING TERMS HAVE THE MEANINGS ASSIGNED TO THEM IN ACCORDANCE WITH
GAAP (AS HEREINAFTER DEFINED); (3) THE WORDS “HEREIN”, “HEREOF”, AND “HEREUNDER”
AND OTHER WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR ARTICLE, SECTION, OR OTHER SUBDIVISION; AND (4) THE FOLLOWING
TERMS HAVE THE FOLLOWING MEANINGS:

“Account Collateral” has the meaning set forth in Section 2.15(a) hereof.

“Accounts” means all accounts (as defined in the relevant UCC), now owned or
hereafter acquired by Borrower, and arising out of or in connection with, the
operation of the Mortgaged Property and all other accounts described in the
Management Agreement and all


--------------------------------------------------------------------------------




 

present and future accounts receivable, inventory accounts, chattel paper,
notes, insurance policies, Instruments, Documents or other rights to payment and
all forms of obligations owing at any time to Borrower thereunder, whether now
existing or hereafter created or otherwise acquired by or on behalf of Borrower,
and all Proceeds thereof and all liens, security interests, guaranties,
remedies, privileges and other rights pertaining thereto, and all rights and
remedies of any kind forming the subject matter of any of the foregoing.

“Affiliate” of any specified Person means any other Person (i) controlling or
controlled by or under common control with such specified Person; (ii) directly
or indirectly owning or holding twenty-five percent (25%) or more of any equity
interest in the first Person; or (iii) twenty-five percent (25%) or more of
whose equity interests are directly or indirectly owned or held by the first
Person. For the purposes of this definition, “control” when used with respect to
any specified Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise; and the
terms “controlling” and “controlled” have the meanings correlative to the
foregoing.

“Agreement” means this Loan Agreement, together with the Schedules and Exhibits
hereto, as the same may from time to time hereafter be modified, supplemented or
amended.

“Allocated Loan Amount” means the portion of the Loan Amount allocated to each
individual Mortgaged Property, as set forth for each individual Mortgaged
Property on Schedule 2 attached hereto and as such amounts may be adjusted
pursuant to Section 2.6(e) or Section 2.18(f).

“Appraisal” means each appraisal with respect to an individual Mortgaged
Property prepared by an Appraiser in accordance with the Uniform Standards of
Professional Appraisal Practice of the Appraisal Foundation, in compliance with
the requirements of Title 11 of the Financial Institution Reform, Recovery and
Enforcement Act and utilizing customary valuation methods such as the income,
sales/market or cost approaches.

“Appraiser” means a nationally recognized MAI appraiser selected by Borrower and
reasonably approved by Lender.

“Approved Capital Expenditures” has the meaning set forth in
Section 2.13(a)(iii) hereof.

“Assignment of Rents and Leases” means, with respect to the Mortgaged Property,
an Assignment of Rents and Leases (and, if there are more than one, each and
every one of them), dated as of the Closing Date, granted by Borrower to Lender
with respect to the Leases, as same may thereafter from time to time be
supplemented, amended, modified or extended.

“Assumed Loan Debt Service” means the annual debt service on the Loan calculated
(i) with respect to the Fixed Rate Note, using the computed debt service during
the prior 12-month period and assuming (a) amortization payments had been
required on a 30-year amortization schedule during such period and (b) that the
Fixed Rate Note had been outstanding

2


--------------------------------------------------------------------------------




 

during such period with an outstanding principal balance equal to same at the
time of calculation and (ii) with respect to the Floating Rate Note, using an
assumed interest rate of 7.30% over the prior 12-month period and assuming
(a) amortization payments had been required on a 30-year amortization schedule
and (b) that the Floating Rate Note had been outstanding during such period with
an outstanding principal balance equal to same at the time of calculation.

“Basic Carrying Costs” means the following costs with respect to the Mortgaged
Property:  (i) Impositions and (ii) insurance premiums for policies of insurance
required to be maintained by Borrower pursuant to this Agreement or the other
Loan Documents.

“Borrower” has the meaning provided in the first paragraph of this Agreement.

“Borrower Release Price Contribution” means, with respect to a Capital Event of
an individual Mortgaged Property, the amount required to be deposited into the
Collection Account if the Release Price for such individual Mortgaged Property
shall be greater than the Capital Event Proceeds received in connection with
such Capital Event, which amount shall be equal to the difference between such
Release Price and such Capital Event Proceeds.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in the State of New York are authorized or obligated by law,
governmental decree or executive order to be closed. When used with respect to
an Interest Determination Date, “Business Day” shall mean any day other than a
Saturday, a Sunday or a day on which banks in London, England are closed for
interbank or foreign exchange transactions.

“Capital Event” means any sale to an Independent, bona-fide third party on an
arm’s length basis of an entire individual Mortgaged Property or transfer to an
Affiliate in connection with a refinancing of an entire individual Mortgaged
Property and “Capital Events”  shall have a meaning correlative to the
foregoing, provided, that the granting of an easement that benefits any
Mortgaged Property shall not constitute a Capital Event for purposes of this
Agreement.

“Capital Event Proceeds” means any cash proceeds of a Capital Event received by
Borrower net of any cash prorations, adjustments and credits with respect to
such Capital Event and net of reasonable third-party expenses paid in connection
with such Capital Event.

“Capital Improvement Costs” means costs incurred or to be incurred in connection
with replacements and capital repairs made to the Mortgaged Property which would
be capitalized in accordance with GAAP.

“CERCLA” has the meaning set forth in Section 5.1(d)(i) hereof.

“Chattel Paper” means all of Borrower’s right, title and interest, whether now
owned or hereafter acquired, in, to and under all “chattel paper” as defined in
the UCC (whether tangible chattel paper or electronic chattel paper).

“Closing Date” means the date of the funding of the Loan.

3


--------------------------------------------------------------------------------




 

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” means, collectively, the Land, Improvements, Leases, Rents,
Personalty, and all Proceeds, and (to the full extent assignable) Permits, which
is or hereafter may become subject to a Lien in favor of Lender as security for
the Loan (whether pursuant to the Mortgages, any other Loan Document or
otherwise), all whether now owned or hereafter acquired by Borrower and all
other property which is or hereafter may become subject to a Lien in favor
Lender as security for the Loan and including all property of any kind described
as part of the Mortgaged Property under any of the Mortgages.

“Collateral Assignment of Hedge” means the Collateral Assignment of Hedge, dated
as of the applicable date and executed by Borrower, Lender and the hedge
counterparty.

“Collateral Security Instrument” means any right, document or instrument, other
than the Mortgages, given as security for the Loan, including, without
limitation, the Collateral Assignment of Hedge and the Contract Assignment.

“Collection Account” has the meaning set forth in Section 2.12(a) hereof.

“Collection Account Agreement” means the Collection Account Agreement, dated as
of the applicable date and executed by Borrower, Lender and the Collection
Account Bank, relating to the Collection Account and the Reserve Accounts and
any other accounts maintained with the Collection Account Bank.

“Collection Account Bank” means Wachovia Bank, National Association, or any
successor financial institution appointed by Lender.

“Condemnation Proceeds” means, in the event of a Taking with respect to the
Mortgaged Property, the proceeds in respect of such Taking less any reasonable
third party out-of-pocket expenses incurred in prosecuting the claim for and
otherwise collecting such proceeds.

“Contest” has the meaning set forth in Section 9.24(D)(1) hereof.

“Contingent Obligation” means, as used in the definition of Other Borrowings,
without duplication, any obligation of Borrower guaranteeing any indebtedness,
leases, dividends or other obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly.
Without limiting the generality of the foregoing, the term “Contingent
Obligation” shall include any obligation of Borrower:

(i)            to purchase any such primary obligation or any property
constituting direct or indirect security therefor;

(ii)           to advance or supply funds (x) for the purchase or payment of any
such primary obligation or (y) to maintain working capital or equity capital of
the primary obligor;

4


--------------------------------------------------------------------------------




 

(iii)          to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; or

(iv)          otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof.

The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming Borrower
is required to perform thereunder) as determined by Lender in good faith.

“Contract Assignment” means, with respect to the Mortgaged Property, the
Assignment of Contracts, Licenses, Permits, Agreements, Warranties and
Approvals, dated as of the Closing Date and executed by Borrower.

“Contracts” means the Management Agreement and all other agreements to which
Borrower is a party or which are assigned to Borrower by the Manager in the
Management Agreement and which are executed in connection with the construction,
operation and management of the Mortgaged Property (including, without
limitation, agreements for the sale, lease or exchange of goods or other
property and/or the performance of services by it, in each case whether now in
existence or hereafter arising or acquired) as any such agreements have been or
may be from time to time amended, supplemented or otherwise modified.

“Contribution Agreement” means that certain Contribution Agreement made by
Borrower for the benefit of Lender, dated as of the Closing Date, as same may
thereafter from time to time be supplemented, amended, modified or extended by
one or more agreements supplemental thereto.

“Debt Service Coverage Ratio” means, as of any date of calculation with respect
to the Mortgaged Property, the quotient expressed to two decimal places of the
Underwritten Net Cash Flow divided by the aggregate Assumed Loan Debt Service.

“Debt Service Coverage Test” means as of any date of calculation with respect to
a Capital Event, Substitution, partial defeasance or other event, a test which
shall be satisfied if the Debt Service Coverage Ratio for the Mortgaged
Properties that remain (or with respect to a Substitution, are collateral for
the Loan) after such Capital Event, Substitution, partial defeasance or other
event equals or exceeds the greater of (i) the Debt Service Coverage Ratio on
the Closing Date of 1.31 and (ii) the lesser of (A) the Debt Service Coverage
Ratio immediately prior to the applicable Capital Event, Substitution, partial
defeasance or other event and (B) 1.60.

“Deed of Trust Trustee” means the trustee under any Mortgage that constitutes a
“deed of trust” under applicable law.

“Default” means the occurrence of any event which, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

5


--------------------------------------------------------------------------------




 

“Default Rate” means the per annum interest rate equal to the lesser of (a) 5.0%
per annum in excess of the rate otherwise applicable hereunder and (b) the
maximum rate allowable by applicable law.

“Defeasance” means any of a Total Defeasance or a Partial Defeasance.

“Defeasance Collateral” shall mean the Partial Defeasance Collateral or Total
Defeasance Collateral, as applicable.

“Defeasance Collateral Account” has the meaning set forth in Section 2.18.

“Defeasance Date” has the meaning set forth in Section 2.18.

“Defeasance Note” has the meaning set forth in Section 2.18.

“Deposit Account” means all of Borrower’s right, title and interest, whether now
owned or hereafter acquired, in, to and under all “deposit accounts” as defined
in the UCC.

“Disclosure Certificate” has the meaning set forth in Section 5.1(w) hereof.

“Disclosure Documents” has the meaning set forth in Section 5.1(w) hereof.

“Documents” means all of Borrower’s right, title and interest, whether now owned
or hereafter acquired, in, to and under all “documents” as defined in the UCC
(whether negotiable or non-negotiable) or other receipts covering, evidencing or
representing goods.

“EO13224” has the meaning set forth in Section 4.1(v) hereof.

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution, which account is either (i) an account
maintained with a federal or state chartered depository institution or trust
company that (A) satisfies the Rating Criteria and (B) insures the deposits made
to such account through the Federal Deposit Insurance Corporation, or (ii) a
segregated trust account maintained with the corporate trust department of a
federal or state chartered depository institution or trust company subject to
regulations regarding fiduciary funds on deposit similar to Title 12 of the Code
of Federal Regulations Section 9.10(b) which, in either case, has corporate
trust powers, acting in its fiduciary capacity and in either case having
combined capital and surplus of at least $100,000,000 or otherwise acceptable to
the Rating Agencies. An Eligible Account shall not be evidenced by a certificate
of deposit, passbook, other instrument or any other physical indicia of
ownership. Following a downgrade below the Rating Criteria, withdrawal,
qualification or suspension of such institution’s rating, each account must at
Lender’s request promptly (and in any case within not more than thirty (30)
calendar days) be moved to a qualifying institution or to one or more segregated
trust accounts in the trust department of such institution, if permitted.

“Engineer” means an Independent Engineer selected by Borrower and reasonably
approved by Lender.

6


--------------------------------------------------------------------------------




 

“Environmental Auditor” means an Independent environmental auditor selected by
Borrower and reasonably approved by Lender.

“Environmental Claim” means any notice, notification, request for information,
claim, administrative, regulatory or judicial action, suit, judgment, demand or
other written communication (whether written or oral) by any Person or
Governmental Authority alleging or asserting liability with respect to Borrower
or any Mortgaged Property (whether for damages, contribution, indemnification,
cost recovery, compensation, injunctive relief, investigatory, response,
remedial or cleanup costs, damages to natural resources, personal injuries,
fines or penalties) arising out of, based on or resulting from (i) the presence,
Use or Release into the environment of any Hazardous Substance at any location
(whether or not owned, managed or operated by Borrower) that affects Borrower or
any Mortgaged Property, (ii) any fact, circumstance, condition or occurrence
forming the basis of any violation, or alleged violation, of any Environmental
Law or (iii) any alleged injury or threat of injury to human health, safety or
the environment.

“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement
dated as of the Closing Date, from Borrower and the Guarantor, collectively, as
indemnitor, to Lender, as indemnitee, as the same may be amended, modified or
supplemented from time to time.

“Environmental Laws” means any and all present and future federal, state or
local laws, statutes, ordinances, rules or regulations, or any judicial
interpretation thereof, any judicial or administrative orders, decrees or
judgments thereunder issued by a Governmental Authority, and any permits,
approvals, licenses, registrations, filings and authorizations, in each case as
now or hereafter in effect, relating to the environment, human health or safety,
or the Release or threatened Release of Hazardous Substances or otherwise
relating to the Use of Hazardous Substances.

“Environmental Reports” means each and every “Phase I Environmental Site
Assessment” (and, if applicable, “Phase II Environment Site Assessment”) as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-2000 and an asbestos survey, with respect to each
Mortgaged Property, prepared by one or more Environmental Auditors and delivered
to Lender and any amendments or supplements thereto delivered to Lender.

“Environmental Reserve Account” has the meaning set forth in Section 2.13(a).

“Equipment” means all of Borrower’s right, title and interest, whether now owned
or hereafter acquired, in, to and under (i) all “equipment” as defined in the
UCC, and (ii) all of the following (regardless of how classified under the
UCC):  all building materials, construction materials, personal property
constituting furniture, fittings, appliances, apparatus, leasehold improvements,
machinery, devices, interior improvements, appurtenances, equipment, plant,
furnishings, fixtures, computers, electronic data processing equipment,
telecommunications equipment and other fixed assets now owned or hereafter
acquired by Borrower, and all Proceeds of (i) and (ii) as well as all additions
to, substitutions for, replacements of or accessions to any of the items recited
as aforesaid and all attachments, components, parts (including spare parts) and

7


--------------------------------------------------------------------------------




 

accessories, whether installed thereon or affixed thereto, all regardless of
whether the same are located on any Mortgaged Property or are located elsewhere
(including, without limitation, in warehouses or other storage facilities or in
the possession of or on the premises of a bailee, vendor or manufacturer) for
purposes of manufacture, storage, fabrication or transportation and all
extensions and replacements to, and proceeds of, any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
Section references to ERISA are to ERISA, as in effect at the date of this
Agreement and, as of the relevant date, any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which Borrower is a member and (ii) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which Borrower is a member.

“Event of Default” has the meaning set forth in Section 7.1 hereof.

“Extension Conditions,” “Extension Notice,” and “Extension Option” have the
respective meanings set forth in Section 2.17(a) hereof.

“Final Floating Rate Maturity Date” has the meaning set forth in
Section 2.17(a) hereof.

“First Floating Rate Extended Maturity Date” has the meaning set forth in
Section 2.17(a) hereof.

“First Open Defeasance Date” shall mean the later of (i) the date when the
Floating Rate Component of the Principal Indebtedness has been reduced to $0 and
(ii) the earlier of (A) the date that is two (2) years from the “start up day”
(within the meaning of Section 860G(a)(9) of the Code) of the real estate
mortgage investment conduit trust established in connection with the final
Securitization involving the Loan (including the Securitization of each and
every Note) and (B) three (3) years from the date hereof.

“Fiscal Year” means the 12-month period ending on December 31st of each year
(or, in the case of the first fiscal year, such shorter period from the Closing
Date through such date) or such other fiscal year of Borrower as Borrower may
select from time to time with the prior consent of Lender.

“Fitch” means Fitch, Inc. and its successors.

“Fixed Interest Rate” means (i) with respect to the Fixed Rate Note A, 6.239%
and (ii) with respect to Fixed Rate Note B, 6.239%. The blended aggregate rate
on the Fixed Rate Component of the Loan on the Closing Date is 6.239%.

8


--------------------------------------------------------------------------------




 

“Fixed Rate Component” means the portion of the Loan evidenced by or relating to
the Fixed Rate Note.

“Fixed Rate Loan Amount” means an amount equal to $170,000,000.

“Fixed Rate Maturity Date” means the Payment Date occurring in August, 2016.

“Fixed Rate Note” means, individually and collectively, Fixed Rate Note A and
Fixed Rate Note B.

“Fixed Rate Note A” means that certain Promissory Note A (Fixed Rate) dated the
date hereof made by Borrower to Lender pursuant to this Agreement, as such note
may be modified, amended, supplemented, restated or extended, and any
replacement note or notes thereof.

“Fixed Rate Note B” means that certain Promissory Note B (Fixed Rate) dated the
date hereof made by Borrower to Lender pursuant to this Agreement, as such note
may be modified, amended, supplemented, restated or extended, and any
replacement note or notes thereof.

“Floating Rate Component” means the portion of the Loan evidenced by or relating
to the Floating Rate Note.

“Floating Rate Loan Amount” means an amount equal to $60,000,000.

“Floating Rate Maturity Date” means the Original Floating Rate Maturity Date, or
if Borrower exercises the Extension Option pursuant to Section 2.17, the First
Extended Floating Rate Maturity Date or the Final Floating Rate Maturity Date,
as applicable.

“Floating Rate Note” means that certain Promissory Note (Floating Rate) dated
the date hereof made by Borrower to Lender pursuant to this Agreement, as such
note may be modified, amended, supplemented or extended, and any replacement
note or notes therefor.

“Foreign Lender” has the meaning set forth in Section 2.10(b) hereof.

“Fund” has the meaning set forth in the definition of “Permitted Investments”.

“Funding Losses” has the meaning set forth in Section 2.5(e) hereof.

“Funding Party” means any bank or other entity, if any, which is indirectly or
directly funding Lender with respect to the Loan, in whole or in part,
including, without limitation, any direct assignee of the Loan (but excluding
any investors in any securities issued in connection with a Secondary Market
Transaction with respect to the Loan).

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report, consistently applied.

9


--------------------------------------------------------------------------------




 

“General Intangibles” means all of Borrower’s right, title and interest, whether
now owned or hereafter acquired, in, to and under (i) all “general intangibles”
as defined in the relevant UCC, now owned or hereafter acquired by Borrower and
(ii) all of the following (regardless of how characterized):  all agreements,
covenants, restrictions or encumbrances affecting the Mortgaged Property or any
part thereof.

“General Partner” means, with respect to the entity comprising the Borrower that
is a Delaware limited partnership, ARC 18TXGP LLC, a Delaware limited liability
company.

“Governmental Authority” means any nation or government, any state, county,
municipality or other political subdivision thereof or any governmental body,
agency, authority, department or commission (including, without limitation, any
taxing authority) or any instrumentality or officer of any of the foregoing
(including, without limitation, any court or tribunal) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned or controlled by the foregoing.

“Gross Revenue” means, for any period, the total dollar amount of all income and
receipts received by, or for the account of, Borrower in the ordinary course of
business with respect to the Mortgaged Property, but excluding Loss Proceeds
(other than the proceeds of business interruption insurance or the proceeds of a
temporary Taking in lieu of Rents which shall be included in Gross Revenue).

“Guarantor” means Affordable Residential Communities LP, a Delaware limited
partnership.

“Guaranty of Nonrecourse Obligations” means, with respect to the Loan, the
Guaranty of Nonrecourse Obligations guaranteeing the exceptions to the
nonrecourse provisions of the Loan Documents for which liability is retained as
described in Section 9.24 hereof from the Guarantor to Lender.

“Hazardous Substance” means, collectively, (i) any petroleum or petroleum
products or waste oils, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls (“PCBs”), lead in
drinking water, lead-based paint and radon, (ii) any chemicals or other
materials or substances which are now or hereafter become defined as or included
in the definitions of “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous wastes”, “restricted hazardous wastes”, “toxic
substances”, “toxic pollutants”, “contaminants”, “pollutants” or words of
similar import under any Environmental Law and (iii) any other chemical or any
other hazardous material or substance, exposure to which is now or hereafter
prohibited, limited or regulated under any Environmental Law.

“Homesites” means, with respect to each Mortgaged Property, the manufactured
housing sites located thereon which are capable of being leased to a Person to
accommodate a manufactured or mobile home, the number of each of which is set
forth on Schedule 3 attached hereto, as such number may be updated from time to
time with the mutual written agreement of Lender by Borrower, provided, however,
that if such update is an increase in the number of

10


--------------------------------------------------------------------------------




 

homesites, or is a decrease which satisfies the Homesite Decrease Conditions (as
defined below) Lender’s consent shall not be required. Such schedule shall
include a breakdown of manufactured housing sites that are capable of
accommodating single and double wide manufactured homes, to the extent such
information is reasonably available to the Borrower.

“Homesite Decrease Conditions” means (in the aggregate with respect to any
individual Mortgaged Property during the term of the Loan) (i) (a) if the
individual Mortgaged Property has one hundred (100) or fewer Homesites, the
number of Homesites is being decreased by one (1), and (b) if the individual
Mortgaged Property has more than one hundred (100) Homesites, the number of
Homesites is being decreased by no more than two percent (2%), and (ii) after
giving effect to the decrease in the number of Homesites the occupancy level at
the Mortgaged Property shall not exceed ninety-five percent (95%).

“Impositions” means all taxes (including, without limitation, all real estate,
ad valorem, sales (including those imposed on lease rentals), use, single
business, gross receipts, value added, intangible transaction privilege,
privilege or license or similar taxes), assessments (including, without
limitation, all assessments for public improvements or benefits, whether or not
commenced or completed within the term of the Loan), ground rents, water, sewer
or other rents and charges, excises, levies, governmental fees (including,
without limitation, license, permit, inspection, authorization and similar
fees), and all other governmental charges, in each case whether general or
special, ordinary or extraordinary, foreseen or unforeseen, in respect of each
Mortgaged Property (including all interest and penalties thereon), accruing
during or in respect of the term hereof and which may be assessed against or
imposed on or in respect of or be a Lien upon (1) Borrower (including, without
limitation, all income, franchise, single business or other taxes imposed on
Borrower for the privilege of doing business in the jurisdiction in which each
Mortgaged Property, or any other collateral delivered or pledged to Lender in
connection with the Loan, is located) or Lender, or (2) any Mortgaged Property,
or any other collateral delivered or pledged to Lender in connection with the
Loan, or any part thereof or any Rents therefrom or any estate, right, title or
interest therein, or (3) any occupancy, operation, use or possession of, or
sales from, or activity conducted on, or in connection with any Mortgaged
Property or the leasing or use of any Mortgaged Property or any part thereof, or
the acquisition or financing of the acquisition of any Mortgaged Property by
Borrower.

“Improvements” means all buildings, structures, fixtures and improvements now or
hereafter owned by Borrower of every nature whatsoever situated on any Land
constituting part of the Mortgaged Property (including, without limitation, all
gas and electric fixtures, radiators, heaters, engines and machinery, boilers,
ranges, elevators and motors, plumbing and heating fixtures, carpeting and other
floor coverings, water heaters, awnings and storm sashes, and cleaning apparatus
which are or shall be affixed to the Land or said buildings, structures or
improvements and including any additions, enlargements, extensions,
modifications, repairs or replacements thereto).

“Indebtedness” means the Principal Indebtedness, together with all other
obligations and liabilities due or to become due to Lender pursuant hereto,
under the Note or in accordance with any of the other Loan Documents, and all
other amounts, sums and expenses paid by or payable to Lender hereunder or
pursuant to the Note or any of the other Loan Documents.

11


--------------------------------------------------------------------------------




 

“Indemnified Parties” has the meaning set forth in Section 5.1(i).

“Independent” means, when used with respect to any Person, a Person that
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
trustee, partner, director or person performing similar functions, and (iii) is
not a member of the immediate family of any Person described in clauses (i) or
(ii).

“Independent Manager” has the meaning set forth in Section 8.1(ee).

“Index Maturity” has the meaning set forth in the definition of LIBOR.

“Instruments” means all of Borrower’s right, title and interest, whether now
owned or hereafter acquired, in, to and under all “instruments” as defined in
the UCC.

“Insurance Escrow Account” has the meaning set forth in Section 2.13(b).

“Insurance Premiums” has the meaning set forth in Section 5.1(x)(iii).

“Insurance Proceeds” means, in the event of a casualty with respect to the
Mortgaged Property, the proceeds received under any insurance policy applicable
thereto.

“Insurance Requirements” means all material terms of any insurance policy
required pursuant to this Agreement or any of the Mortgages and all material
regulations, rules and other requirements of the National Board of Fire
Underwriters or such other body exercising similar functions applicable to or
affecting the Mortgaged Property or any part thereof or any use or condition
thereof.

“Insured Casualty” has the meaning set forth in Section 5.1(x)(iv)(B).

“Intellectual Property” means all of Borrower’s right, title and interest,
whether now owned or hereafter acquired, in, to and under the trademark
licenses, trademarks, rights in intellectual property, trade names, service
marks and copyrights, copyright licenses, patents, patent licenses or the
license to use intellectual property such as computer software owned or licensed
by Borrower or other proprietary business information relating to Borrower’s
policies, procedures, manuals and trade secrets.

“Interest Accrual Period” means, in connection with the calculation of interest
accrued with respect to any Payment Date (without taking into account any change
to a Payment Date as a result of it not occurring on a Business Day), (i) with
respect to the Fixed Rate Component, the period commencing on and including the
first (1st) day in the month immediately prior to such Payment Date through and
including the last day of such calendar month; provided, that the first Interest
Accrual Period for the Fixed Rate Component of the Loan shall commence on
August 1, 2006, and (ii) in respect of the Floating Rate Component, the period
commencing on the fifteenth (15th) of the month immediately prior to such
Payment Date through and including the fourteenth (14th) day of the month in
which such Payment Date occurs; provided that the first Interest Accrual Period
for the Floating Rate Component of the Loan shall commence on August 15, 2006.

12


--------------------------------------------------------------------------------




 

“Interest Determination Date” means, with respect to the Floating Rate Component
of the Loan in connection with the calculation of interest to accrue for any
Interest Accrual Period, the second Business Day preceding the first (1st) day
of such Interest Accrual Period, provided that the Interest Determination Date
with respect to the payment on the Closing Date shall be a date on or prior to
the Closing Date mutually agreed by Borrower and Lender.

“Interested Parties” has the meaning set forth in Section 5.1(w) hereof.

“Inventory” means all of Borrower’s right, title and interest, whether now owned
or hereafter acquired, in, to and under all “inventory” as defined in the UCC
and shall include all Documents representing the same.

“Investment Property” means all of Borrower’s right, title and interest, whether
now owned or hereafter acquired, in, to and under all “investment property” as
defined in the UCC.

“IRS” has the meaning provided in Section 2.10(b) hereof.

“Land” means the parcels of real estate described on Exhibit A attached to the
Mortgages and made a part hereof.

“Leases” means all leases, subleases, lettings, occupancy agreements, tenancies
and licenses by Borrower as landlord of the Mortgaged Property or any part
thereof now or hereafter entered into, and all amendments, extensions, renewals
and guarantees thereof, and all security therefor.

“Leasing Commissions” means leasing commissions incurred by Borrower in
connection with leasing any Mortgaged Property or any portion thereof (including
renewals of existing Leases).

“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including, without limitation, any of the foregoing relating to
zoning, parking or land use, any and all Environmental Laws and the Americans
with Disabilities Act) affecting Borrower or any Mortgaged Property or any part
thereof or the construction, use, alteration or operation thereof, or any part
thereof (whether now or hereafter enacted and in force), and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, at any
time in force affecting the Mortgaged Property or any part thereof or any
utility services or septic systems or other infrastructure serving any portion
of the Mortgaged Property (including, without limitation, any which may
(i) require repairs, modifications or alterations in or to the Mortgaged
Property or any part thereof or any utility services or septic systems or other
infrastructure serving any portion of the Mortgaged Property, or (ii) in any way
limit the use and enjoyment thereof).

“Lender” has the meaning provided in the first paragraph of this Agreement.

“Lender’s Terms” has the meaning provided in Section 5.1(v).

13


--------------------------------------------------------------------------------




 

“Letter of Credit Rights” means all of Borrower’s right, title and interest,
whether now owned or hereafter acquired, in, to and under all “letter of credit
rights” as defined in the UCC.

“LIBOR” means the rate per annum calculated as set forth below:

(i)            On each Interest Determination Date, LIBOR will be determined on
the basis of the offered rate for deposits of not less than U.S. $1,000,000 for
a period of one month (the “Index Maturity”), commencing on such Interest
Determination Date, which appears on Dow Jones Market Service (formerly
Telerate) Page 3750 as of 11:00 a.m., London time (or such other page as may
replace the Dow Jones Market Service (formerly Telerate) Page on that service
for the purposes of displaying London interbank offered rates of major banks).
If no such offered rate appears, LIBOR with respect to the relevant Interest
Accrual Period will be determined as described in (ii) below.

(ii)           With respect to an Interest Determination Date on which no such
offered rate appears on Dow Jones Market Service (formerly Telerate) Page 3750
as described in (i) above, LIBOR shall be the arithmetic mean, expressed as a
percentage, of the offered rates for deposits in U.S. dollars for the Index
Maturity which appears on the Reuters Screen LIBO Page as of 11:00 a.m., London
time, on such date. If, in turn, such rate is not displayed on the Reuters
Screen LIBO Page at such time, then LIBOR for such date will be obtained from
the preceding Business Day for which the Reuters Screen LIBO Page displayed a
rate for the Index Maturity.

(iii)          If on any Interest Determination Date, Lender is required but
unable to determine LIBOR in the manner provided in paragraphs (i) and
(ii) above, LIBOR for the next Interest Accrual Period shall be the rate at
which U.S. dollar deposits approximately equal to the principal amount of the
Loan having a 30-day term are offered by the principal London office of a
leading “money center” bank active in the London interbank market for U.S.
dollar deposits, as determined by Lender in its sole discretion, in immediately
available funds in the London interbank market on the Determination Date. LIBOR
for any Interest Accrual Period shall be adjusted from time to time, by
increasing the rate thereof to compensate Lender and any Funding Party for any
aggregate reserve requirements (including, without limitation, all basic,
supplemental, marginal and other reserve requirements and taking into account
any transitional adjustments or other scheduled changes in reserve requirements
during any Interest Accrual Period) which are required to be maintained by
Lender or such Funding Party with respect to “Eurocurrency liabilities” (as
presently defined in Regulation D of the Board of Governors of the Federal
Reserve System) of the same term under Regulation D, or any other regulations of
a Governmental Authority having jurisdiction over Lender or such Funding Party
of similar effect. Notwithstanding the foregoing, if the interest rate for
Lender or any Funding Party shall be increased in respect of reserve
requirements as provided in the immediately preceding sentence, Lender or such
Funding Party shall promptly notify Borrower in writing upon becoming aware that
Borrower may be required to make the foregoing compensation to Lender or such
Funding Party. Lender or any Funding Party that gives notice as provided herein
shall promptly withdraw such notice (by notice to Borrower) whenever Lender or
such Funding Party is no longer required to maintain such reserves

14


--------------------------------------------------------------------------------




 

or the circumstances giving rise to such notice shall otherwise cease.
Notwithstanding the foregoing, Borrower shall not be required to pay any
increased amounts required by the third sentence of this definition to the
extent that Lender or the relevant Funding Party shall be compensated or
reimbursed hereunder for such amounts. The establishment of the LIBOR on each
Interest Determination Date by Lender and Lender’s calculation of the rate of
interest applicable to the Note shall (in the absence of manifest error) be
final and binding.

All percentages resulting from any calculations of LIBOR referred to in this
Agreement will be carried out to five decimal places and all U.S. dollar amounts
used in or resulting from such calculations will be rounded upwards to the
nearest cent.

“Lien” means any mortgage, deed of trust, lien (statutory or other), pledge,
hypothecation, assignment, security interest, or any other encumbrance or charge
on or affecting Borrower or any Mortgaged Property or any portion thereof, or
any interest therein (including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, and mechanic’s, materialmen’s and
other similar liens and encumbrances).

“Loan” means the loan made by Lender to Borrower pursuant to the terms of this
Agreement.

“Loan Amount” means an amount equal to the sum of the Fixed Rate Loan Amount and
the Floating Rate Loan Amount.

“Loan Documents” means this Agreement, the Note, the Contract Assignment, the
Management Agreement, the Manager’s Subordination, the Mortgages, the
Assignments of Rents and Leases, the Contribution Agreement, the Environmental
Indemnity Agreement, the Guaranty of Non-Recourse Obligations, the Collateral
Assignment of Hedge and all other agreements, instruments, certificates and
documents delivered by or on behalf of Borrower or an Affiliate of Borrower to
evidence or secure the Loan as same may be amended or modified from time to
time.

“Local Collection Account” and “Local Collection Account Bank” have the meanings
set forth in Section 2.12(a).

“Local Collection Account Agreement” means with respect to the Local Collection
Account, the lockbox agreement, dated as of the applicable date and executed by
Borrower, Lender and the Local Collection Account Bank.

“Loss Proceeds” means Condemnation Proceeds and/or Insurance Proceeds.

“Loss Proceeds Account” has the meaning set forth in Section 2.12(f) hereof.

“Losses” has the meaning set forth in Section 5.1(j).

“Management Agreement” means with respect to any Mortgaged Property, the
property management agreement entered into between Borrower and the Manager, in
such form

 

15


--------------------------------------------------------------------------------


 

as may be reasonably approved by Lender, as such agreement may be amended,
modified or supplemented in accordance with the terms and conditions hereof from
time to time, and any management agreement which may hereafter be entered into
with respect to any Mortgaged Property in accordance with the terms and
conditions hereof, as the same may be amended, modified or supplemented in
accordance with the terms and conditions hereof from time to time.

“Manager” means ARC Management Services, Inc., a Delaware corporation, the
current manager of the Mortgaged Property under the current Management
Agreement, or such other Person as may hereafter be charged with management of
any Mortgaged Property pursuant to a Management Agreement entered into in
accordance with the terms and conditions hereof.

“Manager Home” has the meaning set forth in Section 4.2(r).

“Manager’s Subordination” means, with respect to each Mortgaged Property,
initially the Manager’s Consent and Subordination of Management Agreement,
executed by the Manager, Borrower and Lender, dated as of the Closing Date, and
in the event a successor or assignee Manager is engaged at any Mortgaged
Property, a subordination agreement executed by Manager, Borrower and Lender in
form and substance satisfactory to Lender, whereby, among other things, the
Management Agreement is subordinated to the Indebtedness and to the Lien of the
Mortgages so long as the Loan remains outstanding.

“Master Homesite Lease Agreement” means, with respect to each legal entity
comprising the Borrower, the related Master Homesite Lease Agreement, dated on
or about July 11, 2006, by and between ARC Housing, LLC (or with respect to any
Mortgaged Property located in Texas, ARC Housing TX LP, a Delaware limited
partnership) and such entity comprising the Borrower.

“Master Lease Deposits” means (i) during any period that all guaranties of the
Master Homesite Lease Agreements executed by Guarantor are in full force and
effect, the amount of deposits that the tenants under all of the Master Homesite
Lease Agreements are required to pay to the landlord thereunder, as such amount
may be adjusted pursuant to the terms of each Master Homesite Lease Agreement in
the event the total number of Homesites leased thereunder increases or decreases
during the term of the Loan, and (ii) during any period that any guaranty of a
Master Homesite Lease Agreement executed by Guarantor is not in full force and
effect, the product of the amount of deposits identified in clause (i) above
multiplied by twelve (12).

“Master Lease Deposit Account” has the meaning set forth in Section 2.12(a)(i).

“Material Adverse Effect” means a material adverse effect upon (i) the business
operations, properties, assets or condition (financial or otherwise) of
Borrower, (ii) the ability of Borrower to perform, or of Lender to enforce, any
of the Loan Documents or (iii) the aggregate value of the Mortgaged Property.

“Maturity Date” means (I) with respect to the Floating Rate Note, the earlier of
(a) the Floating Rate Maturity Date or (b) such earlier date on which the entire
Loan is required to be paid in full, by acceleration or otherwise under this
Agreement or any of the other Loan Documents and (II) with respect to the Fixed
Rate Note, (a) the Fixed Rate Maturity Date or (b)

16


--------------------------------------------------------------------------------




 

such earlier date on which the entire Loan is required to be paid in full, by
acceleration or otherwise under this Agreement or any of the other Loan
Documents.

“Maximum Rate” has the meaning set forth in Section 2.5(i) hereof.

“Member” means ARC Real Estate Holdings, LLC, a Delaware limited liability
company.

“Moody’s” means Moody’s Investors Services, Inc. and its successors.

“Money” means all of Borrower’s right, title and interest, whether now owned or
hereafter acquired, in, to and under (i) all “money” as defined in the UCC and
(ii) all moneys, cash, or other items of legal tender generated from the use or
operation of the Mortgaged Property.

“Monthly Collection Account Statement” has the meaning provided in
Section 2.12(d).

“Monthly Statement” has the meaning provided in Section 5.1(r)(v).

“Mortgage” means, with respect to the Mortgaged Property, a first priority
Mortgage, Deed to Secure Debt or Deed of Trust (as applicable), Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated as of the Closing
Date (and, if there are more than one, each and every one of them), granted by
Borrower to or for the benefit of Lender or Deed of Trust Trustee for the
benefit of Lender, respectively, with respect to the Mortgaged Property as
security for the Loan, as same may thereafter from time to time be supplemented,
amended, modified or extended by one or more agreements supplemental thereto.

“Mortgaged Property” means, at any time, individually or collectively, as
applicable, the Land, the Improvements, the Personalty, the Leases and the
Rents, and all rights, titles, interests and estates appurtenant thereto,
encumbered by, and more particularly described in, each of the Mortgages.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA and which is covered by Title IV of ERISA (i) to which contributions
have been, or were required to have been made by Borrower or any ERISA Affiliate
within the past six years or (ii) with respect to which Borrower could
reasonably be expected to incur liability.

“Net Operating Income” means for any period the excess of Operating Revenues
over Operating Expenses for such period.

“Net Proceeds” means either (x) the purchase price (at foreclosure or otherwise)
actually received by Lender from a third party purchaser with respect to any
Mortgaged Property, as a result of the exercise by Lender of its rights, powers,
privileges and other remedies after the occurrence of an Event of Default or
(y) in the event that Lender (or its nominee) is the purchaser at foreclosure of
any Mortgaged Property, the higher of (i) the amount of Lender’s credit bid or
(ii) such amount as shall be determined in accordance with applicable law, and
in either case minus all reasonable third party, out of pocket costs and
expenses (including, without

17


--------------------------------------------------------------------------------




 

limitation, all attorneys’ fees and disbursements and any brokerage fees, if
applicable) incurred by Lender (and its nominee, if applicable) in connection
with the exercise of such remedies; provided, however, that such costs and
expenses shall not be deducted to the extent such amounts previously have been
added to the Indebtedness in accordance with the terms of the Loan Documents or
applicable law.

“Note” means individually or collectively, the Fixed Rate Note and the Floating
Rate Note.

“O&M Program” has the meaning set forth in Section 5.1(d)(iv) hereof.

“OFAC” has the meaning set forth in Section 4.1(v) hereof.

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.

“Operating Budget” means, with respect to any Fiscal Year, the operating budget
for the Mortgaged Property reflecting Borrower’s projections of Gross Revenues
and Property Expenses for the Mortgaged Property for such Fiscal Year and on an
annual and monthly basis and submitted by Borrower to Lender in accordance with
the provisions of Section 5.1(r)(viii).

“Operating Expenses” means, for any period of calculation, all expenditures
incurred and required to be expensed under GAAP during such period in connection
with the ownership, operation, maintenance, repair and/or leasing of the
Mortgaged Property, including without limitation (or duplication) Property
Expenses. Notwithstanding the foregoing, Operating Expenses shall not include
(a) Capital Improvement Costs, (b) any extraordinary items (unless Lender and
Borrower approve of the inclusion of such items as Operating Expenses),
(c) depreciation, amortization and other non-cash charges or (d) any payments of
principal or interest on the Indebtedness or otherwise payable to the holder of
the Indebtedness. Operating Expenses shall be calculated on the accrual basis of
accounting.

“Operating Revenues” means, for any period, all regular ongoing income during
such period from the operation of the Mortgaged Property that, in accordance
with GAAP, is included in annual financial statements as revenue.
Notwithstanding the foregoing, Operating Revenues shall not include (a) any Loss
Proceeds (other than business interruption proceeds or Condemnation Proceeds in
connection with a temporary Taking and, in either case, only to the extent
allocable to such period or other applicable reporting period), (b) any proceeds
resulting from the sale, exchange, transfer, financing or refinancing of the
Mortgaged Property, (c) any Rent attributable to a Lease more than one month
prior to the date on which the actual payment of Rent is required to be made
thereunder, (d) any interest income from any source, (e) any proceeds paid to
the Collection Account by the interest rate cap counterparty in connection with
the interest rate cap entered into pursuant hereto, or (f) any other
extraordinary items as reasonably determined by Lender. Operating Revenues shall
be calculated on the accrual basis of accounting.

“Organizational Agreements” means, individually or collectively, (i) the
certificate of formation and operating agreement, (ii) the certificate of
limited partnership and partnership agreement, (iii) the certificate of
incorporation and by-laws or (iv) the trust

18


--------------------------------------------------------------------------------




 

agreement or other organizational documents, as applicable of any Person, each
as amended or restated from time to time.

“Original Floating Rate Maturity Date” means the Payment Date in August 2009.

“Origination Fee” means 1.0% of the Floating Rate Loan Amount payable to Lender
on the Closing Date.

“Other Borrowings” means, with respect to Borrower, without duplication (but not
including the Indebtedness or any interest rate protection agreement entered
into pursuant hereto) (i) all indebtedness of Borrower for borrowed money or for
the deferred purchase price of property or services, (ii) all indebtedness of
Borrower evidenced by a note, bond, debenture or similar instrument, (iii) the
face amount of all letters of credit issued for the account of Borrower and,
without duplication, all unreimbursed amounts drawn thereunder, and obligations
evidenced by bankers’ acceptances, (iv) all indebtedness of Borrower secured by
a Lien on any property owned by Borrower (whether or not such indebtedness has
been assumed), (v) all Contingent Obligations of Borrower, (vi) liabilities and
obligations for the payment of money relating to a capitalized lease obligation
or sale/leaseback obligation, (vii) liabilities and obligations representing the
balance deferred and unpaid of the purchase price of any property or services,
except those incurred in the ordinary course of Borrower’s business that would
constitute ordinarily a trade payable to trade creditors, and (viii) all payment
obligations of Borrower under any interest rate protection agreement (including,
without limitation, any interest rate swaps, caps, floors, collars or similar
agreements) and similar agreements.

“Partial Defeasance” has the meaning set forth in Section 2.18.

“Partial Defeasance Amount” means an amount equal to the greater of (i) 125% of
the Allocated Loan Amount for the individual Mortgaged Property subject to a
partial defeasance in accordance with Section 2.18(b) and (ii) the amount set
forth in clause (i) plus any increase in such amount made pursuant to
Section 2.18(b)(viii).

“Partial Defeasance Collateral” shall mean U.S. Obligations, which provide
payments (i) on or prior to, but as close as possible to, all Payment Dates and
other scheduled payment dates, if any, under the Defeased Note after the
Defeasance Date and up to and including the Fixed Rate Maturity Date, and
(ii) in amounts equal to or greater than the respective Scheduled Defeasance
Payments related to such Payment Dates.

“Payment Date” has the meaning provided in Section 2.5(a).

“Payment Date Statement” has the meaning provided in Section 2.12(d).

“Payment Intangibles” means all of Borrower’s right, title and interest, whether
now owned or hereafter acquired, in, to and under all “payment intangibles” as
defined in the UCC.

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.

19


--------------------------------------------------------------------------------




 

“Permits” means all licenses, permits, variances and certificates required by
Legal Requirements to be obtained by Borrower and used in connection with the
ownership, operation, use or occupancy of the Mortgaged Property (including,
without limitation, certificates of occupancy, building permits, business
licenses, state health department licenses, licenses to conduct business and all
such other permits, licenses and rights, obtained from any Governmental
Authority or private Person concerning ownership, operation, use or occupancy of
the Mortgaged Property).

“Permitted Encumbrances” means, with respect to the Mortgaged Property,
collectively, (i) the Lien created by the related Mortgages, or any other Loan
Documents of record encumbering each Mortgaged Property, (ii) all Liens and
other matters disclosed on the Title Insurance Policy concerning each Mortgaged
Property, (iii) Liens, if any, for Impositions imposed by any Governmental
Authority not yet delinquent or being contested in good faith and by appropriate
proceedings in accordance with Section 5.1(b)(ii) hereof and the related
Mortgages, (iv) mechanic’s or materialmen’s Liens, if any, being contested in
good faith and by appropriate proceedings in accordance with
Section 5.1(b)(ii) hereof and the related Mortgages, provided that no
foreclosure has been commenced by the lien claimant, (v) rights of existing and
future tenants and residents as tenants only pursuant to Leases, (vi) Liens for
public utilities and (vii) claims against Homesites incurred by tenants or other
occupants of the Mortgaged Property which claims, to the extent they affect the
Mortgaged Property, are contested in good faith and by appropriate proceedings
in accordance with Section 5.1(b)(ii) hereof, which Liens and encumbrances
referred to in clauses (i)-(vii) above do not materially and adversely affect
(1) the ability of Borrower to pay in full the Principal Indebtedness and
interest thereon in a timely manner or (2) the use of any Mortgaged Property for
the use currently being made thereof or the operation of any Mortgaged Property
as currently being operated.

“Permitted Investments” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par:

(i)            obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America;

(ii)           obligations of the following United States of America government
sponsored agencies, provided such obligations are backed by the full faith and
credit of the United States of America:  Federal Home Loan Mortgage Corp. (debt
obligations), the Farm Credit System (consolidated systemwide bonds and notes),
the Federal Home Loan Banks (consolidated debt obligations), the Federal
National Mortgage Association (debt obligations), the Financing Corp. (debt
obligations), and the Resolution Funding Corp. (debt obligations);

(iii)          federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short-term obligations of which are rated in the
highest short-term rating category by the Rating Agencies;

20


--------------------------------------------------------------------------------




 

(iv)          certificates of deposit, time deposits, demand deposits or
banker’s acceptances issued by any depository institution or trust company
incorporated under the laws of the United States or of any state thereof and
subject to supervision and examination by federal and/or state banking
authorities, the short-term obligations of which are rated in the highest
short-term rating category by the Rating Agencies, which investments are fully
insured by the Federal Deposit Insurance Corp.;

(v)           debt obligations with maturities of not more than 365 days and
rated by the Rating Agencies in its highest long-term unsecured rating category;

(vi)          commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 270 days and that is rated by the Rating Agencies in their
highest short-term unsecured debt rating; and

(vii)         any other demand, money market or time deposit, demand obligation
or any other obligation, security or investment, which Lender shall have
approved in writing and for which Borrower shall have delivered a Rating
Confirmation;

provided, however, that (A) the investments described in clauses (i) through
(vii) above must have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and
(C) such investments must not be subject to liquidation prior to their maturity;
and provided, further, that, in the judgment of Lender, such instrument
continues to qualify as a “cash flow investment” pursuant to Code
Section 860G(a)(6) earning a passive return in the nature of interest and that
no instrument or security shall be a Permitted Investment if such instrument or
security evidences (x) a right to receive only interest payments or (y) the
right to receive principal and interest payments derived from an underlying
investment at a yield to maturity in excess of 120% of the yield to maturity at
par of such underlying investment.

“Permitted Transfer” means:

(1)           any conveyance, assignment, sale or other disposition (and not a
mortgaging, encumbrance, pledging, hypothecation, or granting of a security
interest) (directly or indirectly) of not more than 49% of the voting and
beneficial ownership interests in any legal entity comprising Borrower or the
General Partner or the Member following which Affordable Residential Communities
LP (i) owns (directly or indirectly) 51% or more of such voting and beneficial
ownership interests in each legal entity comprising Borrower and General Partner
and (ii) controls the operations and management of Borrower and General Partner;
provided, that any such Transfer referred to above which takes the form of

(x)            a Transfer of the equity ownership interest of the General
Partner in any legal entity comprising Borrower which is a limited partnership,
or

(y)           a Transfer of the equity ownership interests in any legal entity
comprising Borrower or the General Partner or the Member to a transferee which
(collectively

21


--------------------------------------------------------------------------------




 

amongst itself and its Affiliates that own such equity ownership interests)
acquires (directly or indirectly) a greater than 49% ownership interest in such
legal entity comprising Borrower or the General Partner or the Member, or which
acquires control over the operations and management of such legal entity
comprising Borrower or the General Partner or the Member,

shall not be permitted unless, in addition to satisfaction of the conditions set
forth in clauses (i) and (ii) of this definition above, Borrower delivers to
Lender (1) a substantive non-consolidation opinion in form and substance
reasonably acceptable to Lender and the Rating Agencies, if required by Lender
or the Rating Agencies and (2) a Rating Confirmation; and

(2)           the Transfer of publicly-traded stock by stockholders of
Affordable Residential Communities Inc., provided that such Transfer does not
result in a change in the majority of the individuals constituting the board of
directors of Affordable Residential Communities Inc.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personalty” means all right, title and interest of Borrower in and to all
Equipment, Inventory, Accounts, General Intangibles, Instruments, Investment
Property, Receivables, Pledged Accounts, Deposit Accounts, Contracts and
Intellectual Property and all other personal property as defined in the relevant
UCC, now owned or hereafter acquired by Borrower and now or hereafter affixed
to, placed upon, used in connection with, arising from or otherwise related to
the Mortgaged Property or which may be used in or relating to the planning,
development, financing or operation of such Mortgaged Property, including,
without limitation, furniture, furnishings, equipment, machinery, money,
insurance proceeds, accounts, contract rights, trademarks, goodwill, chattel
paper, documents, trade names, licenses and/or franchise agreements, rights of
Borrower under leases of fixtures or other personal property or equipment,
inventory, all refundable, returnable or reimbursable fees, deposits or other
funds or evidences of credit or indebtedness deposited by or on behalf of
Borrower with any governmental authorities, boards, corporations, providers of
utility services, public or private, including specifically, but without
limitation, all refundable, returnable or reimbursable tap fees, utility
deposits, commitment fees and development costs.

“Plan” means an employee benefit or other plan, other than a Multiemployer Plan,
that is covered by Title IV of ERISA or Section 302 of ERISA or Section 412 of
the Code, and (i) was established or maintained by Borrower or any ERISA
Affiliate during the five year period ended prior to the date of this Agreement
or to which Borrower or any ERISA Affiliate makes, is obligated to make or has,
within the five year period ended prior to the date of this Agreement, been
required to make contributions or (ii) with respect to which Borrower could
reasonably be expected to incur liability.

“Pledged Accounts” means the Local Collection Account(s), the Collection
Account, the Reserve Accounts, the Loss Proceeds Account, the Security Deposit
Account, the

22


--------------------------------------------------------------------------------




 

Master Lease Deposit Account, any additional accounts now or hereafter
maintained by or on behalf of Borrower hereunder and any sub-accounts of any of
the foregoing and any successor accounts to any of the foregoing.

“Policies” has the meaning provided in Section 5.1(x)(iii).

“Pre-existing Condition” has the meaning set forth in
Section 5.1(x)(iv)(B) hereof.

“Prepaid Rent Account” has the meaning provided in Section 2.13(d).

“Prepayment Fee” means with respect to any prepayment of the Fixed Rate
Component of the Principal Indebtedness, the greater of (A)  the product of
1.00% and the outstanding Principal Indebtedness relating to the Fixed Rate
Component that is prepaid and (B) Yield Maintenance Premium. No Prepayment Fee
shall be due and payable with respect to a prepayment of the Floating Rate
Component of the Principal Indebtedness or any defeasance pursuant to and in
accordance with Section 2.18 hereof.

“Principal Indebtedness” means the principal amount of the Loan outstanding as
adjusted by each increase (including advances made by Lender to protect the
Collateral), or decrease in such principal amount of the Loan outstanding,
whether as a result of prepayment or otherwise, from time to time.

“Proceeds” shall have the meaning given in the UCC and, in any event, shall
include, without limitation, all of Borrower’s right, title and interest in and
to proceeds, product, offspring, rents, profits or receipts, in whatever form,
arising from the Collateral.

“Prohibited Person” has the meaning set forth in Section 4.1(v) hereof.

“Property Condition Assessment” means a report with respect to any Mortgaged
Property prepared by an Engineer or another Person acceptable to the Lender and
delivered to Lender in connection with the Loan and any amendments or
supplements thereto delivered to Lender.

“Property Expenses” means, with respect to the Mortgaged Property, the following
costs and expenses but only, in the case of costs and expenses in respect of
goods and services, to the extent that they (x) are paid to Persons who are
generally in the business of providing such goods and services, (y) are
customary for the types of goods or services provided in the geographical area
in which such goods or services are provided and (z) do not constitute Capital
Improvement Costs:

(i)            Impositions;

(ii)           insurance premiums for policies of insurance required to be
maintained by Borrower pursuant to this Agreement or the other Loan Documents or
otherwise maintained by Borrower or an Affiliate of Borrower on behalf of
Borrower in the ordinary course of business with respect to the Mortgaged
Property;

23


--------------------------------------------------------------------------------




 

(iii)          the cost of all electricity, oil, gas, water, steam, heat,
ventilation, air conditioning and any other energy, utility or similar item and
overtime services with respect to the Mortgaged Property;

(iv)          payments required under service contracts for any services or
items used at the Mortgaged Property or otherwise used in the operation of the
Mortgaged Property (including, without limitation, service contracts for
heating, ventilation and air conditioning systems, elevators, landscape
maintenance, pest extermination, security, furniture, trash removal, answering
service and credit checks);

(v)           wages, benefits, payroll taxes, uniforms, the cost of cleaning
supplies and all related expenses for on-site personnel directly involved in the
day-to-day operation of the Mortgaged Property (including, without limitation,
full time, part time, or seasonal employees, allocated between a number of
properties and general repair, maintenance and security employees), whether
hired by Borrower, Manager or any other Person;

(vi)          costs required in connection with the enforcement of any Lease
(including, without limitation, reasonable attorneys’ fees, charges for lock
changes and storage and moving expenses for furniture, fixtures and equipment);

(vii)         advertising and rent-up expenses (including, without limitation,
leasing services, tenant rent concessions, promotions for existing and
prospective tenants, banners and signs);

(viii)        out-of-pocket cleaning, maintenance and repair expenses;

(ix)           any expense the total cost of which is passed through to tenants
pursuant to executed Leases;

(x)            legal, accounting, auditing and other professional fees and
expenses incurred in connection with the ownership, leasing and operation of the
Mortgaged Property (including, without limitation, collection costs and
expenses);

(xi)           permits, licenses and registration fees and costs;

(xii)          any expense necessary in order to prevent a breach under a Lease;

(xiii)         any expense necessary in order to prevent or cure a violation of
any Legal Requirement (including Environmental Law), regulation, code or
ordinance;

(xiv)        costs and expenses of any appraisals, valuations, surveys,
inspections, zoning reports, environmental assessments or market studies;

(xv)         costs and expenses of security and security systems provided to
and/or installed and maintained with respect to the Mortgaged Property;

(xvi)        costs of title, UCC, litigation and other searches and costs of
maintaining the Lien of the Mortgages thereon and the security interest in any
related Collateral;

24


--------------------------------------------------------------------------------




 

(xvii)       fees and expenses of property managers contracted with by Borrower
to perform management, administrative, payroll or other services in connection
with the operation of the Mortgaged Property (including, without limitation, the
fees and expenses owed to Manager under any Management Agreement which the
Lender has approved in accordance with this Agreement);

(xviii)      any other costs and expenses contemplated by the Operating Budget
and customarily incurred in connection with operating properties similar in type
and character to the Mortgaged Property; and

(xix)         any other category of property expense that is customary for a
property of the type and size as the Mortgaged Property and is reasonably
approved by Lender.

“Prudent Lender Standard” shall, with respect to any matter, be deemed to have
been satisfied if the matter in question (i) prior to the “start up day” (within
the meaning of Section 860G(a)(9) of the Code) of the REMIC trust established in
connection with the first Securitization involving the Loan, is reasonably
acceptable to Lender and (ii) after the “start up day” (within the meaning of
Section 860G(a)(9) of the Code) of the REMIC trust established in connection
with the first Securitization involving the Loan, would be acceptable to a
prudent lender of securitized commercial mortgage loans.

“Qualified Interest Rate Cap Provider” means an interest rate cap counterparty
having (a) either a long term unsecured debt rating or counterparty rating of
“A+” or higher from S&P or a short-term unsecured debt rating of “A-1” by S&P;
(b) a long-term unsecured debt rating of not less than “Aa3” by Moody’s; and
(c) a long-term unsecured debt rating of not less than “AA-” from Fitch (if the
cap provider is rated by Fitch).

“Quarterly Statement” has the meaning provided in Section 5.1(r)(iv).

“Rating Agencies” means at least two of Fitch, Moody’s and S&P (or, if a
Secondary Market Transaction has occurred in which Securities have been issued,
each of the foregoing that rated such Securities).

“Rating Criteria” with respect to any Person, means that (i) the short-term
unsecured debt obligations of such Person are rated at least “A-1” by S&P, “P-1”
by Moody’s and “F-1” by Fitch, if deposits are held by such Person for a period
of less than one month, or (ii) the long-term unsecured debt obligations of such
Person are rated at least “AA-” by S&P, “Aa3” by Moody’s and “AA-” by Fitch, if
deposits are held by such Person for a period of one month or more.

“Rating Confirmation” with respect to any transaction, matter or action in
question, means:  (i) if all or any portion of the Loan, by itself or together
with other loans, has been the subject of a Secondary Market Transaction, the
written confirmation of the Rating Agencies that such transaction, matter or
action shall not, in and of itself, result in the downgrading, withdrawal or
qualification of the then-current ratings assigned to any of the Securities
issued in connection with a Secondary Market Transaction; and (ii) if any
portion of the Loan has not been the subject of a Secondary Market Transaction,
Lender shall have determined in its reasonable discretion (taking into
consideration such factors as Lender may

25


--------------------------------------------------------------------------------




 

determine, including the attributes of the loan pool in which any portion of the
Loan reasonably be expected to be securitized) that no rating for any Securities
that would be issued in connection with a Secondary Market Transaction involving
any of such portion of the Loan would be downgraded, qualified, or withheld by
reason of such transaction, matter or action.

“Real Estate Taxes Escrow Account” has the meaning provided in Section 2.13(b).

“Receivables” means all of Borrower’s right, title and interest, whether now
owned or hereafter acquired, in, to and under (i)  any Accounts, Chattel Paper,
Instruments, Payment Intangibles, Letter of Credit Rights, Documents, insurance
policies, drafts, bills of exchange, royalties, mineral lease payments,
severance payments, override payments, trade acceptances, notes or other
indebtedness owing to Borrower from whatever source arising, (ii) to the extent
not otherwise included above, (a) all income, Rents, issues, profits, revenues,
deposits and other benefits from the Mortgaged Property and (b) all receivables
and other obligations now existing or hereafter arising, or created out of the
sale, lease, sublease, license, concession or other grant of the right of the
use and occupancy of property or rendering of services by Borrower or any
operator or manager of the Mortgaged Property or other commercial space located
at the Mortgaged Property or acquired from others (including, without limiting
the generality of the foregoing, from rental of space, halls, stores, and
offices, and deposits securing reservations of such space, exhibit or sales
space of every kind, license, lease, sublease and concession fees and rentals,
wholesale and retail sales of merchandise, service charges, vending machine
sales and proceeds, if any, from business interruption or other loss of income
insurance, (iii) all of the books and records (whether in tangible, electronic
or other form) now or hereafter maintained by or on behalf of Borrower in
connection with the operation of the Mortgaged Property or in connection with
any of the foregoing and (iv) all Supporting Obligations and all liens and
security interests securing any of the foregoing and all other rights,
privileges and remedies relating to any of the foregoing.

“Release” means any active or passive release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration into the indoor or outdoor environment (including, without limitation,
the movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata).

“Release Price” means, with respect to a Capital Event of any individual
Mortgaged Property, the sum of (i) 100% of the Allocated Loan Amount of such
Mortgaged Property and (ii) if the Debt Service Coverage Ratio of the remaining
Mortgaged Properties following such Capital Event does not satisfy the Debt
Service Coverage Test, the additional amount that when applied to pay the
Principal Indebtedness causes the Debt Service Coverage Ratio following such
Capital Event to satisfy the Debt Service Coverage Test.

“Release Property” has the meaning set forth in Section 2.18.

“Remedial Work” has the meaning set forth in Section 5.1(d)(i).

26


--------------------------------------------------------------------------------




 

“Rents” means all income, rents (including base rent), issues, profits, revenues
(including all oil and gas or other mineral royalties and bonuses), deposits
(other than utility and security deposits) and other benefits from the Mortgaged
Property.

“Replacement Reserve Account” has the meaning set forth in Section 2.13(a).

“Replacement Reserve Deposit Amount” means an amount equal to one-twelfth
(1/12th) of the product of $50.00 and the number of Homesites at the Mortgaged
Property.

“Replacement Reserve Threshold Amount” means the product of $50.00 and the
number of Homesites at the Mortgaged Property.

“Reserve Account(s)” means the Environmental Reserve Account, the Replacement
Reserve Account, the Real Estate Taxes Escrow Account, the Insurance Escrow
Account, the Prepaid Rent Account and the Master Lease Deposit Account,
collectively, and any successor accounts to any of the foregoing.

“Restoration” has the meaning set forth in Section 5.1(x)(iv)(B).

“Scheduled Defeasance Payments” shall mean scheduled payments of interest under
the Fixed Rate Note in the case of a Total Defeasance and under the Defeased
Note in the case of a Partial Defeasance for all Payment Dates occurring after
the Defeasance Date and up to and including the Fixed Rate Maturity Date
(including, in the case of a Total Defeasance, the outstanding principal balance
of the Loan as of the Fixed Rate Maturity Date and, in the case of a Partial
Defeasance, the outstanding principal balance of the Defeased Note as of the
Fixed Rate Maturity Date), and all payments required after the Defeasance Date,
if any, under the Loan Documents for servicing fees, and other similar charges.

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc and its successors.

“Secondary Market Transaction” has the meaning set forth in Section 5.1(w).

“Security Agreement” shall mean a security agreement in form and substance that
would be satisfactory to a prudent lender pursuant to which Borrower grants
Lender a perfected, first priority security interest in the Defeasance
Collateral Account and the Defeasance Collateral.

“Securities” means mortgage pass-through certificates or other securities issued
in a Secondary Market Transaction and evidencing a beneficial interest in or
secured in whole or in part by the Loan in a rated or unrated public offering or
private placement.

“Securitization” means a Secondary Market Transaction of the type described in
clauses (i) or (iii) of the definition thereof, as set forth in Section 5.1(w).

“Security Deposit Account” has the meaning set forth in Section 2.12(a)(i).

“Single Member” has the meaning set forth in Section 8.1(ee).

27


--------------------------------------------------------------------------------




 

“Specified Expansion Parcel” shall mean the unimproved, non-income—producing
parcel of land at each of the Mortgaged Properties identified on Schedule 12
hereto.

“Successor Borrower” has the meaning set forth in Section 2.18(d).

“Supporting Obligations” means all of Borrower’s right, title and interest,
whether now owned or hereafter acquired, in, to and under (i) all “supporting
obligations” as defined in the UCC and (ii) any other guarantee, letter of
credit, secondary obligation, right or privilege that supports or pertains to
any of the Mortgaged Property.

“Survey” means a certified ALTA/ACSM survey of each Mortgaged Property prepared
by a registered Independent surveyor, containing the form of survey or
certification provided to Borrower by Lender and in form and content reasonably
satisfactory to Lender and the company issuing the Title Insurance Policy for
each Mortgaged Property.

“Taking” means a taking or voluntary conveyance during the term hereof of all or
part of any Mortgaged Property, or any interest therein or right accruing
thereto or use thereof, as the result of, or in settlement of, any condemnation
or other eminent domain proceeding by any Governmental Authority affecting the
Mortgaged Property or any portion thereof whether or not the same shall have
actually been commenced.

“Tax Liabilities” has the meaning set forth in Section 2.10(a) hereof.

“Title Insurance Policy” means a mortgagee’s title insurance policy or policies
(i) issued by one or more title companies reasonably satisfactory to Lender
which policy or policies shall (unless Lender otherwise requires or consents) be
in form ALTA 1992, where available (with waiver of arbitration provisions),
naming Lender as the insured party, (ii) insuring the Mortgages as being a first
and prior lien upon the Mortgaged Property, (iii) showing no encumbrances
against any Mortgaged Property (whether junior or superior to the Mortgages)
which are not reasonably acceptable to Lender other than Permitted Encumbrances,
(iv) in an amount reasonably satisfactory to Lender (it being understood and
agreed that because multiple Mortgaged Properties secure the Loan, a reasonable
requirement shall be deemed to include requiring title insurance for a Mortgaged
Property in the amount of the Allocated Loan Amount for such Mortgaged Property
if a tie-in endorsement is available in the State where such Mortgaged Property
is located or 125% of the appraised value of a Mortgaged Property if a tie-in
endorsement is not available in the State where such Mortgaged Property is
located or such Mortgaged Property cannot be tied together with other Mortgaged
Properties for any reason), and (v) otherwise in form and content reasonably
acceptable to Lender. Such Title Insurance Policy shall include the following
endorsements or affirmative coverages in form and substance reasonably
acceptable to Lender, to the extent available in the jurisdiction in which the
Land is located:  variable rate endorsement; survey endorsement; comprehensive
endorsement; zoning (ALTA 3.1 with parking added) endorsement; first loss, last
dollar and tie-in endorsement; access coverage; separate tax parcel coverage;
contiguity (if applicable) coverage; and such other endorsements as Lender shall
reasonably require with respect to a particular Mortgaged Property in order to
provide insurance against specific risks identified by Lender in connection with
the Mortgaged Property.

28


--------------------------------------------------------------------------------




 

“Total Defeasance” shall have the meaning set forth in Section 2.18.

“Total Defeasance Collateral” shall mean U.S. Obligations, which provide
payments (i) on or prior to, but as close as possible to, all Payment Dates and
other scheduled payment dates, if any, under the Fixed Rate Note after the
Defeasance Date and up to and including the Fixed Rate Maturity Date, and
(ii) in amounts equal to or greater than the respective Scheduled Defeasance
Payments related to such Payment Dates.

“Transaction” means the transactions contemplated by the Loan Documents.

“Transaction Costs” means all costs and expenses paid or payable by Borrower
relating to the Transaction (including, without limitation, appraisal fees,
legal fees and accounting fees and the costs and expenses described in
Section 9.23).

“Transfer” means the conveyance, assignment, sale, mortgaging, encumbrance
(other than a Permitted Encumbrance), pledging, hypothecation, granting of a
security interest in, granting of options with respect to, or other disposition
of (directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) all or any portion
of any direct or indirect (irrespective of the number of tiers of ownership)
legal or beneficial interest (a) in all or any portion of the Mortgaged
Property; or (b) any stock, partnership interests, membership interests or other
ownership interests in Borrower, the General Partner, if any, or the Member or
the constituent entities directly or indirectly (irrespective of the number of
tiers of ownership) owning any such stock, partnership interests, membership
interests or other ownership interests. A Transfer shall also include, without
limitation to the foregoing, the following:  an installment sales agreement
wherein Borrower agrees to sell the Mortgaged Property or any part thereof or
any interest therein for a price to be paid in installments; an agreement by
Borrower leasing all or a substantial part of the Mortgaged Property to one or
more Persons pursuant to a single or related transactions, or a sale, assignment
or other transfer of, or the grant of a security interest in, Borrower’s right,
title and interest in and to any Leases or any Rent; execution or consent by
Borrower of any instrument subjecting the Mortgaged Property to a condominium
regime or transferring ownership to a cooperative corporation; and any change of
control of Borrower, General Partner, if any, or the Member.

“Treasury Rate” means, on the date on which such rate is calculated, the yield
on the ten year “on the run” U.S. Treasury issue (primary issue) with such yield
being based on the bid price for such issue as reasonably determined by Lender.

“UCC” means with respect to any Collateral, the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection or priority of the security interest in any item or portion of
the Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or priority. Wherever this agreement refers to terms as defined
in the UCC, if such term is defined in more than one Article of the UCC, the
definition in Article 9 of the UCC shall control.

29


--------------------------------------------------------------------------------




 

“Undefeased Note” has the meaning set forth in Section 2.18.

“Underwritten Net Cash Flow” means, as of any date of calculation with respect
to the Mortgaged Property, (i) the Operating Revenues calculated based upon the
base rent portion of the Rents during the most recent three month period for
which such information was furnished to Lender pursuant to
Section 5.1(r)(v) hereof, annualized, plus (ii) any utility and other income
during the most recent twelve month period for which such information was
furnished to Lender pursuant to Section 5.1(r)(v) hereof, minus (iii) the
Operating Expenses with respect to the Mortgaged Property during the most recent
twelve month period for which such information was furnished to Lender pursuant
to Section 5.1(r)(v) hereof, each as determined by Lender and after Lender makes
adjustments, if necessary, for

(1)           the positive difference, if any, between an amount equal to 4.00%
of Operating Revenues for the period and actual salaries for the community
property managers and assistant property managers (as such salaries are reported
in the salary expense line item of the operating statement for each Mortgaged
Property), provided that if the salaries for the community property managers and
assistant property managers are greater than 4.00% of Operating Revenues for the
period, no adjustment will be made,

(2)           a minimum vacancy allowance equal to 5.00%,

(3)           an annual minimum capital expenditure reserve equal to the product
of $50.00 multiplied by the total number of Homesites at the Mortgaged Property,

(4)           exclusion of rental income and expenses from manufactured homes
owned by Borrower or its Affiliates,

(5)           exclusion of any other revenue items reasonably deemed
nonrecurring by Lender, and

(6)           inclusion of increases in future operating costs as reasonably
determined by Lender, in its sole discretion, so that, assuming current
occupancy, the annualized underwritten Operating Expenses fully reflect the
operating costs expected to be incurred over the next twelve month period.

“U.S. Obligations” shall mean securities that are (i) direct obligations of the
United States of America for the full and timely payment of which its full faith
and credit is pledged or (ii) obligations of an entity controlled or supervised
by and acting as an agency or instrumentality and guaranteed as a full faith and
credit obligation which shall be fully and timely-paid by the United States of
America, which in either case are not callable or redeemable at the option of
the issuer thereof (including a depository receipt issued by a bank (as defined
in Section 3(a)(2) of the United States Securities Act)) as custodian with
respect to any such U.S. Obligations or a specific payment of principal of or
interest on any such U.S. Obligations held by such custodian for the account of
the holder of such depository receipt, provided that (except as required by law)
such custodian is not authorized to make any deduction from the amount payable
to the holder of such depository receipt from any amount received by the
custodian in respect of the securities or the specific payment of principal of
or interest on the securities evidenced by such depository receipt.

 

30


--------------------------------------------------------------------------------


“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance in connection with or affecting Borrower or the Mortgaged Property.

“Welfare Plan” means an employee welfare benefit plan as defined in
Section 3(1) of ERISA established or maintained by Borrower or any ERISA
Affiliate or with respect to which Borrower or any ERISA Affiliate has an
obligation to make contributions and covers any current or former employee of
Borrower or any ERISA Affiliate.

“Yield Maintenance Premium” shall mean the positive difference, if any, between
(i) the present value on the date of prepayment (by acceleration or otherwise)
of all future installments of principal and interest which the Borrower would
otherwise be required to pay with respect to the Fixed Rate Component from the
date of such prepayment through and including the Maturity Date absent such
prepayment, including the unpaid principal amount which might otherwise be due
upon the Maturity Date absent such prepayment, with such present value being
determined by the use of a discount rate equal to the yield to maturity
(adjusted to a “Mortgage Equivalent Basis” pursuant to the standards and
practices of the Securities Industry Association), on the date of such
prepayment of the United States Treasury Security having the term to maturity
closest to what otherwise would have been the remaining term of the Loan absent
such prepayment and (ii) the Fixed Rate Component of the Principal Indebtedness
on the date of such prepayment.


ARTICLE II.
GENERAL TERMS


SECTION 2.1.            THE LOAN.


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, LENDER
SHALL LEND TO BORROWER ON THE CLOSING DATE THE LOAN AMOUNT. THE PROCEEDS OF THE
LOAN SHALL BE USED SOLELY FOR THE PURPOSES IDENTIFIED IN SECTION 2.2 HEREOF.
LENDER IS HEREBY AUTHORIZED TO FUND DIRECTLY FROM THE PROCEEDS OF THE LOAN
ADVANCED AT CLOSING (NET OF ANY DEPOSITS OR PAYMENTS MADE BY BORROWER OR ITS
AFFILIATES PRIOR TO CLOSING) (I) THE ORIGINATION FEE, (II) THE DEPOSITS TO THE
ENVIRONMENTAL RESERVE ACCOUNT, THE REAL ESTATE TAXES ESCROW ACCOUNT, THE
INSURANCE ESCROW ACCOUNT, THE MASTER LEASE DEPOSIT ACCOUNT AND THE REPLACEMENT
RESERVE ACCOUNT REQUIRED TO BE FUNDED FROM LOAN PROCEEDS PURSUANT TO
SECTION 2.13, (III) THE OUT-OF-POCKET EXPENSES INCURRED BY LENDER IN CONNECTION
WITH THE ORIGINATION AND FUNDING OF THE LOAN AND (IV) THE REASONABLE FEES AND
EXPENSES OF LENDER’S AND BORROWER’S COUNSEL.


(B)           THE LOAN SHALL CONSTITUTE ONE GENERAL OBLIGATION OF BORROWER TO
LENDER AND SHALL BE SECURED BY THE SECURITY INTEREST IN AND LIENS GRANTED UPON
ALL OF THE COLLATERAL, AND BY ALL OTHER SECURITY INTERESTS AND LIENS AT ANY TIME
OR TIMES HEREAFTER GRANTED BY BORROWER TO LENDER AS SECURITY FOR THE LOAN.


SECTION 2.2.            USE OF PROCEEDS. PROCEEDS OF THE LOAN SHALL BE USED ONLY
FOR THE FOLLOWING PURPOSES:  (A) TO REFINANCE EXISTING MORTGAGE DEBT ON THE
MORTGAGED PROPERTY, (B) TO PAY TO LENDER THE ORIGINATION FEE, (C) TO MAKE THE
REQUIRED DEPOSITS TO THE ENVIRONMENTAL

31


--------------------------------------------------------------------------------





 

Reserve Account, the Real Estate Taxes Escrow Account, the Insurance Escrow
Account, the Master Lease Deposit Account and the Replacement Reserve Account
and any other reserves agreed to by Lender and Borrower prior to Closing, (d) to
pay Transaction Costs (including the reasonable out-of-pocket expenses incurred
by Lender in connection with the origination and funding of the Loan) and (e) to
pay reasonable fees, expenses and disbursements of Lender’s and Borrower’s
counsel. Any proceeds of the Loan in excess of the amounts applied in accordance
with Sections 2.1(a) and 2.2(a)-(e) may be used by the Borrower for its general
purposes (including to make a distribution to the Member).


SECTION 2.3.            SECURITY FOR THE LOAN. THE NOTE AND BORROWER’S
OBLIGATIONS HEREUNDER AND UNDER ALL OTHER LOAN DOCUMENTS SHALL BE SECURED BY
(A) LIENS UPON THE MORTGAGED PROPERTY PURSUANT TO THE MORTGAGES, (B) THE
CONTRACT ASSIGNMENT, (C) THE MANAGER’S SUBORDINATION, (D) THE ASSIGNMENT OF
RENTS AND LEASES, (E) THE COLLATERAL ASSIGNMENT OF HEDGE AND ALL OTHER SECURITY
INTERESTS AND LIENS GRANTED IN THIS AGREEMENT AND IN THE OTHER LOAN DOCUMENTS.


SECTION 2.4.            BORROWER’S NOTE. BORROWER’S OBLIGATION TO PAY THE
PRINCIPAL OF AND INTEREST ON THE LOAN AND ALL OTHER AMOUNTS DUE UNDER THE LOAN
DOCUMENTS SHALL BE EVIDENCED INITIALLY BY THE NOTE, DULY EXECUTED AND DELIVERED
BY BORROWER ON THE CLOSING DATE. THE NOTE SHALL BE PAYABLE AS TO PRINCIPAL,
INTEREST AND ALL OTHER AMOUNTS DUE UNDER THE LOAN DOCUMENTS, AS SPECIFIED IN
THIS AGREEMENT, WITH A FINAL MATURITY ON THE APPLICABLE MATURITY DATE. LENDER
SHALL HAVE THE RIGHT TO HAVE ANY NOTE SUBDIVIDED, BY EXCHANGE FOR PROMISSORY
NOTES OF LESSER DENOMINATIONS IN THE FORM OF THE INITIAL NOTE, UPON WRITTEN
REQUEST TO BORROWER AND, IN SUCH EVENT, BORROWER SHALL PROMPTLY EXECUTE
ADDITIONAL OR REPLACEMENT NOTES, AT THE LENDER’S SOLE EXPENSE WITH RESPECT TO
BORROWER’S REASONABLE OUT-OF-POCKET COSTS IN THE EVENT AND TO THE EXTENT
BORROWER INCURS COSTS IN CONNECTION THEREWITH OTHER THAN IN CONNECTION WITH THE
EXECUTION OF SUCH ADDITIONAL OR REPLACEMENT NOTES. AT NO TIME SHALL THE
AGGREGATE ORIGINAL PRINCIPAL AMOUNT OF THE NOTE (OR OF SUCH REPLACEMENT NOTES)
EXCEED THE LOAN AMOUNT.


SECTION 2.5.            PRINCIPAL AND INTEREST.


(A)           (I)            BORROWER SHALL PAY TO THE LENDER INTEREST ON THE
FLOATING RATE COMPONENT OF THE PRINCIPAL INDEBTEDNESS OF THE LOAN FROM THE
CLOSING DATE THROUGH AND INCLUDING THE END OF THE APPLICABLE INTEREST ACCRUAL
PERIOD DURING WHICH THE FLOATING RATE COMPONENT OF THE LOAN IS PAID IN FULL AT
THE INTEREST RATE PROVIDED IN THIS SECTION 2.5. INTEREST SHALL ACCRUE ON THE
FLOATING RATE COMPONENT OF THE PRINCIPAL INDEBTEDNESS OF THE LOAN COMMENCING ON
THE CLOSING DATE AND SHALL BE PAYABLE IN ADVANCE ON THE CLOSING DATE WITH
RESPECT TO THE PERIOD FROM THE CLOSING DATE THROUGH AND INCLUDING AUGUST 14,
2006 AT THE INTEREST RATE DETERMINED ON THE APPLICABLE INTEREST DETERMINATION
DATE FOR SUCH PAYMENT. COMMENCING ON SEPTEMBER 1, 2006 (THE “FIRST PAYMENT
DATE”) AND ON THE FIRST (1ST) DAY OF EACH CALENDAR MONTH THEREAFTER UNLESS, IN
ANY SUCH CASE, SUCH FIRST DAY IS NOT A BUSINESS DAY, IN WHICH EVENT SUCH
INTEREST SHALL BE PAYABLE ON THE FIRST SUCCESSIVE BUSINESS DAY IMMEDIATELY
FOLLOWING SUCH DATE (EACH, WITH THE FIRST PAYMENT DATE, A “PAYMENT DATE”)
THROUGH AND INCLUDING THE FLOATING RATE MATURITY DATE, BORROWER SHALL MAKE
MONTHLY PAYMENTS (EACH, A “FLOATING RATE MONTHLY DEBT SERVICE PAYMENT”) OF
INTEREST ONLY PARTIALLY IN ARREARS AND PARTIALLY IN ADVANCE IN AN AMOUNT EQUAL
TO ACCRUED INTEREST ON THE FLOATING RATE COMPONENT OF THE PRINCIPAL INDEBTEDNESS
OF THE LOAN (THE “FLOATING MONTHLY DEBT SERVICE PAYMENT AMOUNT”) FOR THE
APPLICABLE INTEREST ACCRUAL

32


--------------------------------------------------------------------------------





 

Period in which such Payment Date occurs. The entire outstanding Floating Rate
Component of the Principal Indebtedness of the Loan and the Floating Rate Note,
together with all accrued but unpaid interest thereon (through and including the
end of the applicable Interest Accrual Period) and all other amounts due under
the Loan Documents with respect to the Floating Rate Component (which amounts
shall be determined on a pro rata basis based on the principal balance of the
Floating Rate Component and Fixed Rate Component), shall be due and payable by
Borrower to Lender on the Floating Rate Maturity Date. Interest on the Floating
Rate Component shall be computed on the basis of a 360 day year and the actual
number of days in the applicable Interest Accrual Period.

(II)           BORROWER SHALL PAY TO LENDER INTEREST ON THE FIXED RATE COMPONENT
OF THE PRINCIPAL INDEBTEDNESS OF THE LOAN AT THE INTEREST RATE PROVIDED IN THIS
SECTION 2.5. INTEREST SHALL ACCRUE ON THE FIXED RATE COMPONENT OF THE PRINCIPAL
INDEBTEDNESS COMMENCING ON THE CLOSING DATE AND SHALL BE PAYABLE IN ADVANCE ON
THE CLOSING DATE WITH RESPECT TO THE PERIOD FROM THE CLOSING DATE THROUGH AND
INCLUDING JULY 31, 2006. COMMENCING ON SEPTEMBER 1, 2006 AND ON EACH PAYMENT
DATE THEREAFTER THROUGH AND INCLUDING THE FIXED RATE MATURITY DATE, BORROWER
SHALL MAKE MONTHLY PAYMENTS (EACH, A “FIXED RATE MONTHLY DEBT SERVICE PAYMENT”)
OF INTEREST ONLY IN ARREARS IN AN AMOUNT EQUAL TO THE ACCRUED INTEREST ON THE
FIXED RATE COMPONENT OF THE PRINCIPAL INDEBTEDNESS OF THE LOAN (THE “FIXED RATE
MONTHLY DEBT SERVICE PAYMENT AMOUNT”) FOR THE APPLICABLE INTEREST ACCRUAL PERIOD
IMMEDIATELY PRECEDING SUCH PAYMENT DATE. THE ENTIRE OUTSTANDING PRINCIPAL
INDEBTEDNESS OF THE LOAN AND THE FIXED RATE NOTE, TOGETHER WITH ALL ACCRUED BUT
UNPAID INTEREST THEREON AND ALL OTHER AMOUNTS DUE UNDER THE LOAN DOCUMENTS,
SHALL BE DUE AND PAYABLE BY BORROWER TO LENDER ON THE FIXED RATE MATURITY DATE.
INTEREST ON THE FIXED RATE COMPONENT SHALL BE COMPUTED ON THE BASIS OF A 360 DAY
YEAR AND THE ACTUAL NUMBER OF DAYS ELAPSED DURING ANY MONTH OR OTHER ACCRUAL
PERIOD.


(B)           FOR EACH APPLICABLE INTEREST ACCRUAL PERIOD, THE FIXED RATE
COMPONENT OF THE PRINCIPAL INDEBTEDNESS SHALL BEAR INTEREST AT A RATE PER ANNUM
EQUAL TO THE FIXED INTEREST RATE AND THE FLOATING RATE COMPONENT OF THE
PRINCIPAL INDEBTEDNESS SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE SUM
OF LIBOR DETERMINED AS OF THE INTEREST DETERMINATION DATE FOR SUCH INTEREST
ACCRUAL PERIOD PLUS 0.80%. LENDER OR ITS SERVICER SHALL CALCULATE LIBOR ON EACH
INTEREST DETERMINATION DATE FOR THE RELATED INTEREST ACCRUAL PERIOD AND PROMPTLY
COMMUNICATE TO BORROWER SUCH RATE FOR SUCH PERIOD.


(C)           WHILE AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER
SHALL PAY TO LENDER INTEREST AT THE APPLICABLE DEFAULT RATE ON ANY AMOUNT OWING
TO LENDER NOT PAID WHEN DUE UNTIL SUCH AMOUNT IS PAID IN FULL.


(D)           IF ANY PAYMENT OF PRINCIPAL, INTEREST OR OTHER SUMS SHALL NOT BE
MADE TO LENDER ON THE DATE THE SAME IS DUE HEREUNDER OR UNDER ANY OF THE OTHER
LOAN DOCUMENTS, THEN BORROWER SHALL PAY TO LENDER, IN ADDITION TO ALL SUMS
OTHERWISE DUE AND PAYABLE, A LATE FEE IN AN AMOUNT EQUAL TO FIVE PERCENT (5.0%)
OF SUCH PRINCIPAL, INTEREST OR OTHER SUMS DUE HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT (OR, IN THE CASE OF A PARTIAL PAYMENT, THE UNPAID PORTION THEREOF),
SUCH LATE CHARGE TO BE IMMEDIATELY DUE AND PAYABLE WITHOUT DEMAND BY LENDER.

33


--------------------------------------------------------------------------------




 


(E)           BORROWER HEREBY AGREES TO PAY TO LENDER ANY AMOUNT NECESSARY TO
COMPENSATE LENDER AND ANY FUNDING PARTY FOR ANY LOSSES OR COSTS (INCLUDING,
WITHOUT LIMITATION, THE COSTS OF BREAKING ANY “LIBOR” CONTRACT, IF APPLICABLE,
OR FUNDING LOSSES DETERMINED ON THE BASIS OF LENDER’S OR SUCH FUNDING PARTY’S
REINVESTMENT RATE AND THE INTEREST RATE ON THE LOAN) (COLLECTIVELY, “FUNDING
LOSSES”) SUSTAINED BY LENDER OR ANY FUNDING PARTY:  (I) IF THE FLOATING RATE
NOTE, OR ANY PORTION THEREOF, IS REPAID FOR ANY REASON WHATSOEVER ON ANY DATE
OTHER THAN A PAYMENT DATE (INCLUDING, WITHOUT LIMITATION, FROM CONDEMNATION OR
INSURANCE PROCEEDS); OR (II) AS A CONSEQUENCE OF (X) ANY INCREASED COST OF FUNDS
THAT LENDER OR ANY FUNDING PARTY MAY SUSTAIN IN MAINTAINING THE BORROWING
EVIDENCED HEREBY OR (Y) THE REDUCTION OF ANY AMOUNTS RECEIVED OR RECEIVABLE FROM
BORROWER, IN EITHER CASE UNDER CLAUSE (I) OR (II), DUE TO THE INTRODUCTION OF,
OR ANY CHANGE IN, ANY LAW OR APPLICABLE REGULATION OR TREATY ADOPTED AFTER THE
DATE HEREOF (INCLUDING THE ADMINISTRATION OR INTERPRETATION THEREOF), WHETHER OR
NOT HAVING THE FORCE OF LAW, OR DUE TO THE COMPLIANCE BY LENDER OR THE FUNDING
PARTY, AS THE CASE MAY BE, WITH ANY DIRECTIVE, WHETHER OR NOT HAVING THE FORCE
OF LAW, OR REQUEST FROM ANY CENTRAL BANK OR DOMESTIC OR FOREIGN GOVERNMENTAL
AUTHORITY, AGENCY OR INSTRUMENTALITY HAVING JURISDICTION MADE AS OF THE DATE
HEREOF. NOTWITHSTANDING ANYTHING IN THIS PARAGRAPH TO THE CONTRARY, FUNDING
LOSSES SHALL NOT INCLUDE TAX LIABILITIES WHICH ARE NOT PAYABLE BY BORROWER
PURSUANT TO SECTION 2.10.


(F)            IF LENDER OR ANY FUNDING PARTY SHALL HAVE DETERMINED THAT THE
APPLICABILITY OF ANY LAW, RULE, REGULATION OR GUIDELINE ADOPTED PURSUANT TO OR
ARISING OUT OF THE JULY 1988 REPORT OF THE BASLE COMMITTEE ON BANKING
REGULATIONS AND SUPERVISORY PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE OF
CAPITAL MEASUREMENT AND CAPITAL STANDARDS”, OR THE ADOPTION OF ANY OTHER LAW,
RULE, REGULATION OR GUIDELINE (INCLUDING BUT NOT LIMITED TO ANY UNITED STATES
LAW, RULE, REGULATION OR GUIDELINE) REGARDING CAPITAL ADEQUACY, OR ANY CHANGE
BECOMING EFFECTIVE IN ANY OF THE FOREGOING OR IN THE ENFORCEMENT OR
INTERPRETATION OR ADMINISTRATION OF ANY OF THE FOREGOING BY ANY COURT OR ANY
DOMESTIC OR FOREIGN GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY
CHARGED WITH THE ENFORCEMENT OR INTERPRETATION OR ADMINISTRATION THEREOF, OR
COMPLIANCE BY LENDER OR ITS HOLDING COMPANY OR A FUNDING PARTY OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL
ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL
BANK OR COMPARABLE AGENCY MADE AFTER THE DATE HEREOF, HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON THE CAPITAL OF LENDER OR ITS HOLDING
COMPANY, OR OF THE FUNDING PARTY’S OR ITS HOLDING COMPANY, AS THE CASE MAY BE,
THEN, UPON DEMAND BY LENDER AND PROVIDED THAT SUCH PAYMENTS ARE BEING DEMANDED
FROM AND MADE BY OTHER BORROWERS OF SIMILARLY SITUATED LOANS, BORROWER SHALL PAY
TO LENDER, FROM TIME TO TIME, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE LENDER OR SUCH FUNDING PARTY FOR ANY SUCH REDUCTION SUFFERED.


(G)           ANY AMOUNT PAYABLE BY BORROWER UNDER SECTIONS 2.5(E) OR (F) SHALL
BE PAID TO LENDER WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT BY BORROWER OF A
CERTIFICATE SIGNED BY AN OFFICER OF LENDER SETTING FORTH THE AMOUNT DUE AND THE
BASIS FOR THE DETERMINATION OF SUCH AMOUNT IN REASONABLE DETAIL AND THE
COMPUTATIONS MADE BY LENDER TO DETERMINE THE AMOUNT DUE, WHICH STATEMENT SHALL
BE CONCLUSIVE AND BINDING UPON BORROWER, ABSENT MANIFEST ERROR. FAILURE ON THE
PART OF LENDER TO DEMAND PAYMENT FROM BORROWER FOR ANY SUCH AMOUNT ATTRIBUTABLE
TO ANY PARTICULAR PERIOD SHALL NOT CONSTITUTE A WAIVER OF LENDER’S RIGHT TO
DEMAND PAYMENT OF SUCH AMOUNT FOR ANY SUBSEQUENT OR PRIOR PERIOD; EXCEPT THAT
BORROWER SHALL NOT BE LIABLE TO ANY FUNDING PARTY OR TO LENDER IN RESPECT OF ANY
REDUCTION DESCRIBED IN SECTIONS 2.5(D) OR (E) WITH RESPECT TO ANY PERIOD MORE
THAN THREE (3) MONTHS BEFORE BORROWER RECEIVES THE CERTIFICATE

34


--------------------------------------------------------------------------------





 

required by the previous sentence. Lender shall use reasonable efforts to
deliver to Borrower prompt notice of any event described in Sections 2.5(e) or
(f) above and of the amount to be paid as a result thereof, provided, however,
any failure by Lender to so notify Borrower shall not affect its obligation to
make the payments to be made under this Section as a result thereof. All amounts
which may become due and payable by Borrower in accordance with the provisions
of this Section shall constitute additional interest under the Loan and shall be
secured by the Mortgages and the other Loan Documents.


(H)           IF LENDER OR ANY FUNDING PARTY REQUESTS COMPENSATION FOR ANY
LOSSES OR COSTS TO BE REIMBURSED PURSUANT TO ANY ONE OR MORE OF THE PROVISIONS
OF SECTIONS 2.5(E) OR (F), THEN, UPON REQUEST OF BORROWER, LENDER OR SUCH
FUNDING PARTY SHALL USE REASONABLE EFFORTS IN A MANNER CONSISTENT WITH SUCH
INSTITUTION’S PRACTICE IN CONNECTION WITH LOANS SIMILAR IN SIZE AND TYPE AS THE
LOAN TO ELIMINATE, MITIGATE OR REDUCE AMOUNTS THAT WOULD OTHERWISE BE PAYABLE BY
BORROWER UNDER THE FOREGOING PROVISIONS, PROVIDED THAT SUCH ACTION WOULD NOT BE
OTHERWISE PREJUDICIAL TO LENDER OR SUCH FUNDING PARTY, INCLUDING, WITHOUT
LIMITATION, BY DESIGNATING ANOTHER OF LENDER’S OR SUCH FUNDING PARTY’S OFFICES,
BRANCHES OR AFFILIATES AS THE LENDING OFFICE, BRANCH OR AFFILIATE; BORROWER
HEREBY AGREEING TO PAY ALL REASONABLY INCURRED COSTS AND EXPENSES INCURRED BY
LENDER OR ANY FUNDING PARTY IN CONNECTION WITH ANY SUCH ACTION.


(I)            NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, BORROWER SHALL NOT BE REQUIRED TO PAY,
AND LENDER SHALL NOT BE PERMITTED TO COLLECT, ANY AMOUNT OF INTEREST IN EXCESS
OF THE MAXIMUM AMOUNT OF INTEREST PERMITTED BY LAW (“EXCESS INTEREST”). IF ANY
EXCESS INTEREST IS PROVIDED FOR OR DETERMINED BY A COURT OF COMPETENT
JURISDICTION TO HAVE BEEN PROVIDED FOR IN THIS AGREEMENT OR IN ANY OF THE OTHER
LOAN DOCUMENTS, THEN IN SUCH EVENT:  (1) THE PROVISIONS OF THIS PARAGRAPH SHALL
GOVERN AND CONTROL; (2) BORROWER SHALL NOT BE OBLIGATED TO PAY ANY EXCESS
INTEREST; (3) ANY EXCESS INTEREST THAT LENDER MAY HAVE RECEIVED HEREUNDER SHALL
BE, AT LENDER’S OPTION, (A) APPLIED AS A CREDIT AGAINST EITHER OR BOTH OF THE
PRINCIPAL INDEBTEDNESS OF THE LOAN OR ACCRUED AND UNPAID INTEREST THEREUNDER
(NOT TO EXCEED THE MAXIMUM AMOUNT PERMITTED BY LAW), (B) REFUNDED TO THE PAYOR
THEREOF, OR (C) ANY COMBINATION OF THE FOREGOING; (4) THE INTEREST
RATE(S) PROVIDED FOR HEREIN SHALL BE AUTOMATICALLY REDUCED TO THE MAXIMUM LAWFUL
RATE ALLOWED FROM TIME TO TIME UNDER APPLICABLE LAW (THE “MAXIMUM RATE”), AND
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO HAVE BEEN AND
SHALL BE, REFORMED AND MODIFIED TO REFLECT SUCH REDUCTION; AND (5) BORROWER
SHALL NOT HAVE ANY ACTION AGAINST LENDER FOR ANY DAMAGES ARISING OUT OF THE
PAYMENT OR COLLECTION OF ANY EXCESS INTEREST. NOTWITHSTANDING THE FOREGOING, IF
FOR ANY PERIOD OF TIME INTEREST ON ANY INDEBTEDNESS IS CALCULATED AT THE MAXIMUM
RATE RATHER THAN THE APPLICABLE RATE UNDER THIS AGREEMENT, AND THEREAFTER SUCH
APPLICABLE RATE BECOMES LESS THAN THE MAXIMUM RATE, THE RATE OF INTEREST PAYABLE
ON SUCH INDEBTEDNESS SHALL, TO THE EXTENT PERMITTED BY LAW, REMAIN AT THE
MAXIMUM RATE UNTIL LENDER SHALL HAVE RECEIVED OR ACCRUED THE AMOUNT OF INTEREST
WHICH LENDER WOULD HAVE RECEIVED OR ACCRUED DURING SUCH PERIOD ON INDEBTEDNESS
HAD THE RATE OF INTEREST NOT BEEN LIMITED TO THE MAXIMUM RATE DURING SUCH
PERIOD. IF THE DEFAULT RATE SHALL BE FINALLY DETERMINED TO BE UNLAWFUL, THEN THE
MAXIMUM RATE SHALL BE APPLICABLE DURING ANY TIME WHEN THE DEFAULT RATE WOULD
HAVE BEEN APPLICABLE HEREUNDER, PROVIDED HOWEVER THAT IF THE MAXIMUM RATE IS
GREATER THAN THE APPLICABLE INTEREST RATE, THEN THE FOREGOING PROVISIONS OF THIS
PARAGRAPH SHALL APPLY.

35


--------------------------------------------------------------------------------




 


SECTION 2.6.            VOLUNTARY PREPAYMENT.


(A)           BORROWER MAY VOLUNTARILY PREPAY THE LOAN IN WHOLE OR IN PART ON
ANY BUSINESS DAY; PROVIDED, THAT, (I) NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, (II) THE PRINCIPAL PORTION OF ANY SUCH PREPAYMENT SHALL BE APPLIED
FIRST TO THE FLOATING RATE COMPONENT OF THE PRINCIPAL INDEBTEDNESS UNTIL THE
FLOATING RATE COMPONENT OF THE PRINCIPAL INDEBTEDNESS IS REDUCED TO $0 AND
SECOND TO THE FIXED RATE COMPONENT OF THE PRINCIPAL INDEBTEDNESS, AND (III) ANY
SUCH PREPAYMENT SHALL BE ACCOMPANIED BY AN AMOUNT REPRESENTING (1) WITH RESPECT
TO A PREPAYMENT OF A PORTION OF THE FLOATING RATE COMPONENT, ALL ACCRUED
INTEREST ON SUCH PORTION OF THE LOAN BEING PREPAID THROUGH AND INCLUDING THE END
OF THE APPLICABLE INTEREST ACCRUAL PERIOD FOR SUCH PORTION DURING WHICH THE
PREPAYMENT OCCURS, (2) WITH RESPECT TO A PREPAYMENT OF A PORTION OF THE FIXED
RATE COMPONENT, (A) ALL ACCRUED INTEREST ON SUCH PORTION OF THE LOAN BEING
PREPAID THROUGH AND INCLUDING THE DAY OF SUCH PREPAYMENT OR IF SUCH DAY IS NOT A
PAYMENT DATE, ALL ACCRUED INTEREST THROUGH AND INCLUDING THE END OF THE
APPLICABLE INTEREST ACCRUAL PERIOD IN WHICH SUCH PREPAYMENT OCCURS, AND (B) THE
APPLICABLE PREPAYMENT FEE, AND (3) ALL OTHER AMOUNTS THEN DUE UNDER THE LOAN
DOCUMENTS.


(B)           IN THE EVENT OF ANY SUCH VOLUNTARY PREPAYMENT, BORROWER SHALL GIVE
LENDER WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF
ITS INTENT TO PREPAY, WHICH NOTICE SHALL BE GIVEN AT LEAST FIFTEEN (15) DAYS’
PRIOR TO THE DATE UPON WHICH PREPAYMENT IS TO BE MADE AND SHALL SPECIFY THE
BUSINESS DAY ON WHICH SUCH PREPAYMENT IS TO BE MADE AND THE AMOUNT OF SUCH
PREPAYMENT (WHICH, IN CONNECTION WITH A VOLUNTARY PREPAYMENT WITHOUT RELEASE
PURSUANT TO THIS SECTION 2.6, SHALL NOT BE LESS THAN $1,000,000). IF ANY SUCH
NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON
THE BUSINESS DAY SPECIFIED THEREIN (UNLESS SUCH NOTICE IS REVOKED BY BORROWER
PRIOR TO THE DATE SPECIFIED THEREIN IN WHICH EVENT BORROWER SHALL IMMEDIATELY
REIMBURSE LENDER FOR ANY REASONABLE OUT-OF-POCKET COSTS INCURRED IN CONNECTION
WITH THE GIVING OF SUCH NOTICE AND ITS REVOCATION).


(C)           PREPAYMENT CONSIDERATION DUE. IF THE FIXED RATE MATURITY DATE
SHALL BE ACCELERATED, OR IF ANY PREPAYMENT OF ALL OR ANY PORTION OF THE FIXED
RATE COMPONENT OF THE PRINCIPAL INDEBTEDNESS HEREUNDER OCCURS, WHETHER IN
CONNECTION WITH LENDER’S ACCELERATION OF THE UNPAID PRINCIPAL INDEBTEDNESS OF
THE LOAN OR IN ANY OTHER CIRCUMSTANCES WHATSOEVER, OR IF THE MORTGAGE IS
SATISFIED OR RELEASED BY FORECLOSURE (WHETHER BY POWER OF SALE OR JUDICIAL
PROCEEDING), DEED IN LIEU OF FORECLOSURE OR BY ANY OTHER MEANS, THEN THE
PREPAYMENT FEE SHALL BECOME IMMEDIATELY DUE AND OWING AND BORROWER SHALL
FORTHWITH PAY THE PREPAYMENT FEE TO LENDER. THE FOREGOING SHALL NOT CREATE ANY
RIGHT OF PREPAYMENT. BORROWER SHALL HAVE NO RIGHT WHATSOEVER TO PREPAY ALL OR
ANY PORTION OF THE PRINCIPAL INDEBTEDNESS OF THE NOTE, EXCEPT AS SET FORTH IN
THIS SECTION 2.6 AND IN SECTION 2.7. BORROWER AGREES THAT THE PREPAYMENT FEE
REQUIRED HEREUNDER IS REASONABLE. BORROWER HAS GIVEN INDIVIDUAL WEIGHT TO THE
CONSIDERATION IN THIS TRANSACTION FOR THIS WAIVER AND AGREEMENT.


(D)           BORROWER SHALL HAVE THE RIGHT TO (I) PREPAY THE LOAN WITHOUT A
RELEASE OF COLLATERAL PURSUANT TO AND IN ACCORDANCE WITH SECTION 2.6,
(II) PREPAY THE LOAN IN CONNECTION WITH THE RELEASE OF A MORTGAGED PROPERTY
PURSUANT TO AND IN ACCORDANCE WITH SECTIONS 2.7 AND 2.11 AND (III) DEFEASE THE
LOAN PURSUANT TO AND IN ACCORDANCE WITH SECTION 2.18.

36


--------------------------------------------------------------------------------




 


(E)           ADJUSTMENTS. BORROWER MAY REQUEST FROM LENDER AT ANY TIME AN
ADJUSTMENT (“ADJUSTMENT”) TO THE ALLOCATED LOAN AMOUNTS FOLLOWING ANY PREPAYMENT
(OR A SERIES OF PREPAYMENTS) MADE PURSUANT TO THIS SECTION 2.6 IN AN AMOUNT
EQUAL TO SUCH PREPAYMENT (THE “ADJUSTMENT AMOUNT”) (WHICH AMOUNT SHALL NOT BE
LESS THAN $1,000,000 FOR EACH ADJUSTMENT). UPON EACH ADJUSTMENT, THE ALLOCATED
LOAN AMOUNT FOR EACH REMAINING MORTGAGED PROPERTY SHALL BE DECREASED IN AN
AMOUNT EQUAL TO THE PRODUCT OF (A) THE ADJUSTMENT AMOUNT AND (B) THE FRACTION,
THE NUMERATOR OF WHICH IS THE APPLICABLE ALLOCATED LOAN AMOUNT (PRIOR TO SUCH
ADJUSTMENT) FOR SUCH MORTGAGED PROPERTY AND THE DENOMINATOR OF WHICH IS THE
AGGREGATE ALLOCATED LOAN AMOUNT (PRIOR TO SUCH ADJUSTMENT) FOR ALL REMAINING
MORTGAGED PROPERTIES AT THE TIME OF SUCH ADJUSTMENT. IN CONNECTION WITH EACH
ADJUSTMENT, BORROWER SHALL PAY TO THE LENDER AN ADMINISTRATIVE FEE OF $5,000.


SECTION 2.7.            MANDATORY PREPAYMENT; CAPITAL EVENTS; CERTAIN TRANSFERS.


(A)           INTENTIONALLY OMITTED.


(B)           INTENTIONALLY OMITTED.


(C)           SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, BORROWER MAY EFFECT A CAPITAL EVENT WITH RESPECT TO ONE OR MORE
ENTIRE INDIVIDUAL MORTGAGED PROPERTY(IES); PROVIDED, HOWEVER, THAT (1) ANY SUCH
CAPITAL EVENT SHALL BE A SALE TO A BONA FIDE INDEPENDENT THIRD PARTY IN AN
ARM’S-LENGTH TRANSACTION OR A TRANSFER TO AN AFFILIATE OF BORROWER OR IN
CONNECTION WITH A REFINANCING OF SUCH PROPERTY OR THE TOTAL LOSS OF SUCH
PROPERTY DUE TO CASUALTY, AND (2) EACH CAPITAL EVENT SHALL BE CONSUMMATED IN
ACCORDANCE WITH THE FOLLOWING PROCEDURE:

(A)          BORROWER SHALL HAVE GIVEN THE LENDER AT LEAST FIFTEEN (15) BUSINESS
DAYS’ PRIOR WRITTEN NOTICE OF THE CAPITAL EVENT, THE IDENTITY OF THE PURCHASER
OR TRANSFEREE AND THE ANTICIPATED CAPITAL EVENT PROCEEDS; AND

(B)           BORROWER SHALL PAY TO LENDER THE APPLICABLE RELEASE PRICE AND MAKE
OR CAUSE TO BE MADE THE DEPOSITS TO THE COLLECTION ACCOUNT REFERRED TO IN
SECTION 2.12(A)(III); AND

(C)           BORROWER SHALL ALSO PAY TO LENDER ALL AMOUNTS SET FORTH IN
SECTION 2.6(A) AS IF THE CAPITAL EVENT WERE A VOLUNTARY PREPAYMENT IN AN AMOUNT
EQUAL TO THE RELEASE PRICE, AS APPLICABLE; AND

(D)          THE AMOUNTS IN CLAUSES (B) AND (C) ABOVE SHALL BE APPLIED AS IF
SAME WERE A VOLUNTARY PREPAYMENT IN ACCORDANCE WITH SECTION 2.6(A) IN AN AMOUNT
EQUAL TO THE RELEASE PRICE, AS APPLICABLE; AND

(E)           THE DEBT SERVICE COVERAGE TEST FOR THE REMAINDER OF THE MORTGAGED
PROPERTIES IS SATISFIED (WHICH TEST MAY BE SATISFIED BY PREPAYING IN ACCORDANCE
WITH SECTION 2.6 IN AN AMOUNT NECESSARY TO SATISFY THE DEBT SERVICE COVERAGE
TEST); AND

37


--------------------------------------------------------------------------------




 

(F)           BORROWER SHALL PAY FOR THE COSTS OF PREPARING AND RECORDING
RELEASES, UCC-3 RELEASES, AND ANY LOAN MODIFICATION DOCUMENTS, EASEMENTS,
DECLARATIONS, AND/OR RESTRICTIVE COVENANTS REQUIRED BY LENDER, LENDER’S
REASONABLE ATTORNEYS’ FEES AND COSTS, ALL SURVEY CHARGES AND COSTS, ALL TITLE
PREMIUMS AND COSTS, DOCUMENTARY STAMPS INCURRED IN CONNECTION WITH THE RELEASE
OF THE RELATED MORTGAGED PROPERTY IN ACCORDANCE WITH THE REQUIREMENTS CONTAINED
HEREIN, AND ALL OTHER REASONABLE OUT-OF-POCKET COSTS, FEES, AND EXPENSES
INCURRED BY LENDER IN CONNECTION WITH THE CAPITAL EVENT (INCLUDING ATTORNEYS’
FEES); AND

(G)           INTENTIONALLY OMITTED; AND

(H)          IF A SECURITIZATION HAS OCCURRED, BORROWER SHALL DELIVER TO LENDER
AN OPINION OF COUNSEL FOR BORROWER THAT IS CUSTOMARY IN COMMERCIAL LENDING
TRANSACTIONS AND SUBJECT ONLY TO NORMAL QUALIFICATIONS, ASSUMPTIONS AND
EXCEPTIONS OPINING, AMONG OTHER THINGS, THAT THE REMIC TRUST FORMED PURSUANT TO
ANY SECURITIZATION WILL NOT FAIL TO MAINTAIN ITS STATUS AS A “REAL ESTATE
MORTGAGE INVESTMENT CONDUIT” WITHIN THE MEANING OF SECTION 860D OF THE CODE AS A
RESULT OF THE CAPITAL EVENT.


(D)           UPON PAYMENT OR PREPAYMENT OF THE LOAN IN FULL, BORROWER SHALL PAY
TO LENDER, IN ADDITION TO THE AMOUNTS SPECIFIED IN SECTION 2.6, SECTION 2.7 AND
SECTION 2.12, AS APPLICABLE, ALL OTHER AMOUNTS THEN DUE AND PAYABLE TO LENDER
PURSUANT TO THE LOAN DOCUMENTS.


(E)           BORROWER SHALL HAVE THE RIGHT TO (I) PREPAY THE LOAN WITHOUT A
RELEASE OF COLLATERAL PURSUANT TO AND IN ACCORDANCE WITH SECTION 2.6,
(II) PREPAY THE LOAN IN CONNECTION WITH THE RELEASE OF A MORTGAGED PROPERTY
PURSUANT TO AND IN ACCORDANCE WITH SECTIONS 2.7 AND 2.11 AND (III) DEFEASE THE
LOAN PURSUANT TO AND IN ACCORDANCE WITH SECTION 2.18.


SECTION 2.8.            APPLICATION OF PAYMENTS AFTER EVENT OF DEFAULT.
NOTWITHSTANDING ANYTHING IN ANY LOAN DOCUMENT TO THE CONTRARY, AFTER AN EVENT OF
DEFAULT, BORROWER IRREVOCABLY WAIVES THE RIGHT TO DIRECT THE APPLICATION OF ANY
AND ALL PAYMENTS AT ANY TIME HEREAFTER RECEIVED BY LENDER FROM OR ON BEHALF OF
BORROWER, AND BORROWER IRREVOCABLY AGREES THAT LENDER SHALL HAVE THE CONTINUING
EXCLUSIVE RIGHT TO APPLY ANY AND ALL SUCH PAYMENTS AND ANY AND ALL PROCEEDS AND
RECOVERIES FROM THE PLEDGED ACCOUNTS, THE MORTGAGED PROPERTY OR BORROWER AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IN LENDER’S
SOLE DISCRETION, TO THE INDEBTEDNESS AND OTHER AMOUNTS THEN OUTSTANDING UNDER
THIS AGREEMENT IN SUCH ORDER AND MANNER AS LENDER MAY DETERMINE IN ITS SOLE AND
ABSOLUTE DISCRETION, INCLUDING, WITHOUT LIMITATION, REASONABLE OUT-OF-POCKET
COSTS AND EXPENSES OF LENDER REIMBURSABLE PURSUANT TO THE TERMS OF THIS
AGREEMENT ARISING AS A RESULT OF SUCH REPAYMENT, ANY ACCRUED AND UNPAID INTEREST
THEN PAYABLE WITH RESPECT TO THE LOAN OR THE PORTION THEREOF BEING REPAID, THE
PRINCIPAL INDEBTEDNESS, ANY ACCRUED AND UNPAID PREPAYMENT FEE IN RESPECT OF ANY
SUCH PRINCIPAL INDEBTEDNESS OR THE PORTION THEREOF BEING REPAID, ANY OTHER SUMS
THEN DUE AND PAYABLE TO OR FOR THE BENEFIT OF LENDER PURSUANT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT(S), OR TO PROPERTY EXPENSES AND CAPITAL IMPROVEMENT
COSTS FOR THE MORTGAGED PROPERTY, OR TO FUND RESERVE ACCOUNTS.

38


--------------------------------------------------------------------------------




 


SECTION 2.9.            METHOD AND PLACE OF PAYMENT. EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, ALL PAYMENTS AND PREPAYMENTS UNDER THIS AGREEMENT
AND THE NOTE SHALL BE MADE TO LENDER NOT LATER THAN 12:00 P.M., EASTERN TIME, ON
THE DATE WHEN DUE AND SHALL BE MADE IN LAWFUL MONEY OF THE UNITED STATES OF
AMERICA BY WIRE TRANSFER IN FEDERAL OR OTHER IMMEDIATELY AVAILABLE FUNDS TO ITS
ACCOUNT AT SUCH BANK(S) AS LENDER MAY FROM TIME TO TIME DESIGNATE. ANY FUNDS
RECEIVED BY LENDER AFTER SUCH TIME SHALL, FOR ALL PURPOSES HEREOF, BE DEEMED TO
HAVE BEEN PAID ON THE NEXT SUCCEEDING BUSINESS DAY. LENDER SHALL NOTIFY BORROWER
IN WRITING OF ANY CHANGES IN THE ACCOUNT TO WHICH PAYMENTS ARE TO BE MADE. ALL
PAYMENTS MADE BY BORROWER HEREUNDER, OR BY BORROWER UNDER THE OTHER LOAN
DOCUMENTS, SHALL BE MADE IRRESPECTIVE OF, AND WITHOUT ANY DEDUCTION FOR, ANY
DEFENSES, SET-OFFS OR COUNTERCLAIMS.


SECTION 2.10.          TAXES.


(A)           ALL PAYMENTS MADE BY OR ON BEHALF OF BORROWER UNDER THIS AGREEMENT
SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON
ACCOUNT OF, ANY PRESENT OR FUTURE INCOME, STAMP OR OTHER TAXES, LEVIES, IMPOSTS,
DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS, NOW OR HEREAFTER IMPOSED,
LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY GOVERNMENTAL AUTHORITY (THE “TAX
LIABILITIES”), EXCLUDING NET INCOME TAXES AND FRANCHISE TAXES (IMPOSED IN LIEU
OF NET INCOME TAXES) IMPOSED ON THE LENDER AS A RESULT OF A PRESENT OR FORMER
CONNECTION BETWEEN SUCH LENDER AND THE JURISDICTION OF THE GOVERNMENTAL
AUTHORITY IMPOSING SUCH TAX OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY
THEREOF OR THEREIN INCLUDING BEING A CITIZEN OR RESIDENT OR NATIONAL OF, OR
CARRYING ON A BUSINESS OR MAINTAINING A PERMANENT ESTABLISHMENT IN SUCH
JURISDICTION (OTHER THAN ANY SUCH CONNECTION ARISING SOLELY FROM SUCH LENDER’S
HAVING EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED A PAYMENT
UNDER, OR ENFORCED, THIS AGREEMENT IF, AT THE TIME SUCH LENDER FIRST BECAME A
PARTY TO THIS AGREEMENT, THE APPLICABLE GOVERNMENTAL AUTHORITY WOULD NOT HAVE
IMPOSED SUCH TAXES BUT INSTEAD SUCH TAXES ARE A RESULT OF A CHANGE IN RELEVANT
TAX LAW INCLUDING, BUT NOT LIMITED TO A CHANGE IN THE GENERALLY ACCEPTED
INTERPRETATION OF EXISTING TAX LAW). IF BORROWER SHALL BE REQUIRED BY LAW TO
DEDUCT ANY SUCH TAX LIABILITIES (OR AMOUNTS IN ESTIMATION OR REIMBURSEMENT FOR
THE SAME) FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO LENDER, THEN THE
SUM PAYABLE HEREUNDER SHALL BE INCREASED (SUCH INCREASE, “ADDITIONAL AMOUNTS”)
AS MAY BE NECESSARY SO THAT, AFTER MAKING ALL REQUIRED DEDUCTIONS, LENDER
RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE.


(B)           IF LENDER IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF
SECTION 7701(A)(30) OF THE CODE (A “FOREIGN LENDER”) LENDER SHALL DELIVER TO
BORROWER, PRIOR TO RECEIPT OF ANY PAYMENT SUBJECT TO WITHHOLDING UNDER THE CODE
(OR UPON ACCEPTING AN ASSIGNMENT OF AN INTEREST HEREIN), TWO DULY SIGNED
COMPLETED COPIES OF EITHER INTERNAL REVENUE SERVICE (“IRS”) FORM W-8BEN OR ANY
SUCCESSOR THERETO (RELATING TO FOREIGN LENDER AND ENTITLING IT TO AN EXEMPTION
FROM, OR REDUCTION OF, WITHHOLDING TAX ON ALL PAYMENTS TO BE MADE TO FOREIGN
LENDER BY BORROWER PURSUANT TO THIS AGREEMENT) OR IRS FORM W-8ECI OR ANY
SUCCESSOR THERETO (RELATING TO ALL PAYMENTS TO BE MADE TO FOREIGN LENDER BY
BORROWER PURSUANT TO THIS AGREEMENT) OR SUCH OTHER EVIDENCE SATISFACTORY TO
BORROWER AND BORROWER THAT FOREIGN LENDER IS ENTITLED TO AN EXEMPTION FROM, OR
REDUCTION OF, U.S. WITHHOLDING TAX, INCLUDING ANY EXEMPTION PURSUANT TO
SECTION 881(C) OF THE CODE. IF THE FORM W-8BEN OR W-8ECI PROVIDED BY LENDER AT
THE TIME SUCH LENDER FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATES A UNITED
STATES INTEREST WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX AT SUCH
RATE SHALL BE CONSIDERED EXCLUDED

39


--------------------------------------------------------------------------------





 

from Tax Liabilities reimbursable by Borrower to Lender under
Section 2.10(a) hereof, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
Borrower pursuant to Section 2.10(a). Thereafter and from time to time, Foreign
Lender shall (i) promptly submit to Borrower such additional duly completed and
signed copies of one of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may then
be available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to Borrower and Borrower of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to Foreign Lender by Borrower pursuant to this
Agreement, (ii) promptly notify Borrower of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and
(iii) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the redesignation of its lending office) to avoid any requirement of
applicable laws that Borrower make any deduction or withholding for taxes from
amounts payable to such Foreign Lender. Notwithstanding any other provision of
this paragraph, a Foreign Lender shall not be required to deliver any form
pursuant to this paragraph that such Foreign Lender is not legally able to
deliver.


(C)           IF A LENDER TRANSFERS ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT FROM ITS LENDING OFFICE TO ANOTHER LENDING OFFICE, WITHHOLDING TAX
(WHICH SHALL BE SET FORTH IN THE IRS FORM OR FORMS DESCRIBED IN THIS
SECTION 2.10 PROVIDED BY SUCH LENDER TO BORROWER UPON SUCH TRANSFER, TAKING INTO
ACCOUNT THE TRANSFER) IMPOSED ON THE LENDER AFTER THE TRANSFER IN EXCESS OF THE
RATE IMPOSED PRIOR TO SUCH TRANSFER SHALL BE DEEMED TO BE FOR PURPOSES OF THIS
AGREEMENT EXCLUDED FROM TAX LIABILITIES REIMBURSABLE BY BORROWER TO LENDER FOR
PERIODS AFTER THE TRANSFER. THIS SECTION 2.10(C) SHALL NOT APPLY WITH RESPECT TO
A CHANGE IN LENDING OFFICE REQUIRED FOR THE PARTICULAR RIGHT OR OBLIGATION AS A
RESULT OF ANY CHANGE IN, OR THE ADOPTION OR PHASE-IN OF, ANY LAW, RULE OR
REGULATION APPLICABLE TO SUCH LENDER AND OCCURRING AFTER THE DATE OF THIS
AGREEMENT AND THE APPLICABLE LENDER IS UNABLE, USING COMMERCIALLY REASONABLE
EFFORTS, TO CHANGE SUCH LENDING OFFICE TO ANOTHER LENDING OFFICE THAT IS SUBJECT
TO A LOWER WITHHOLDING TAX RATE.


(D)           IF ANY LENDER VOLUNTARILY CHANGES ITS RESIDENCE OR PLACE OF
BUSINESS OR TAKES ANY OTHER SIMILAR ACTION, AND THE EFFECT OF SUCH CHANGE OR
ACTION, AS OF THE DATE THEREOF, WOULD BE TO INCREASE THE TAX LIABILITIES OF SUCH
LENDER, THE BORROWER SHALL NOT BE OBLIGATED TO PAY ANY ADDITIONAL AMOUNTS IN
RESPECT OF SUCH INCREASE.


(E)           IF AND TO THE EXTENT THAT A FOREIGN LENDER SELLS A PARTICIPATING
INTEREST TO A PARTICIPANT WHICH, PURSUANT TO SECTION 9.9(A), SEEKS TO OBTAIN THE
BENEFITS OF SECTION 2.10, THEN SUCH FOREIGN LENDER SHALL PROMPTLY DELIVER TO
BORROWER (I) TWO DULY SIGNED COMPLETED COPIES OF THE FORMS OR STATEMENTS
REQUIRED TO BE PROVIDED BY SUCH LENDER AS SET FORTH ABOVE, TO ESTABLISH THE
PORTION OF ANY SUCH SUMS PAID OR PAYABLE WITH RESPECT TO WHICH SUCH LENDER ACTS
FOR ITS OWN ACCOUNT THAT IS NOT SUBJECT TO U.S. WITHHOLDING TAX, AND (II) TWO
DULY SIGNED COMPLETED COPIES OF IRS FORM W-8IMY (OR ANY SUCCESSOR THERETO),
TOGETHER WITH ANY INFORMATION SUCH LENDER CHOOSES TO TRANSMIT WITH SUCH FORM,
AND ANY OTHER CERTIFICATE OR STATEMENT OF EXEMPTION REQUIRED UNDER THE CODE, TO
ESTABLISH THAT SUCH LENDER IS NOT ACTING FOR ITS OWN ACCOUNT WITH RESPECT TO A
PORTION OF ANY SUCH SUMS PAYABLE TO SUCH LENDER. NOTWITHSTANDING ANY OTHER

40


--------------------------------------------------------------------------------





 

provision of this paragraph, a Foreign Lender shall not be required to deliver
any form pursuant to this paragraph that such Foreign Lender is not legally able
to deliver.


(F)            FOR ANY PERIOD WITH RESPECT TO WHICH A LENDER HAS FAILED TO
COMPLY WITH THE REQUIREMENTS OF SECTION 2.10(B), (E) OR (H) (OTHER THAN TO THE
EXTENT SUCH FAILURE IS DUE TO A CHANGE IN LAW, RULE OR REGULATION OCCURRING
SUBSEQUENT TO THE DATE ON WHICH A FORM ORIGINALLY WAS REQUIRED TO BE PROVIDED),
BORROWER SHALL NOT BE REQUIRED TO PAY ADDITIONAL AMOUNTS TO THE LENDER PURSUANT
TO THIS SECTION 2.10 WITH RESPECT TO TAX LIABILITIES IMPOSED AS A RESULT OF SUCH
FAILURE.


(G)           BORROWER MAY, WITHOUT REDUCTION, WITHHOLD ANY TAX LIABILITIES
REQUIRED TO BE DEDUCTED AND WITHHELD FROM ANY PAYMENT UNDER ANY OF THE LOAN
DOCUMENTS WITH RESPECT TO WHICH BORROWER IS NOT REQUIRED TO PAY ADDITIONAL
AMOUNTS UNDER THIS SECTION 2.10.


(H)           UPON BORROWER’S REQUEST, IF THE LENDER IS A “UNITED STATES PERSON”
WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE, LENDER SHALL, IF AND TO
THE EXTENT REQUIRED BY LAW, EXECUTE AND DELIVER TO BORROWER AN IRS FORM W-9.


SECTION 2.11.          RELEASE OF COLLATERAL.


(A)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, UPON THE OCCURRENCE OF A CAPITAL EVENT WITH RESPECT TO THE
MORTGAGED PROPERTY AS DESCRIBED IN SECTION 2.7 HEREOF, LENDER SHALL,
SIMULTANEOUSLY WITH SUCH CAPITAL EVENT RELEASE OF RECORD THE LIEN OF THE
MORTGAGES AND UCC-1 FINANCING STATEMENTS AND ANY OTHER LIENS IN FAVOR OF LENDER
RELATING TO THE MORTGAGED PROPERTY OR THE PORTION THEREOF AFFECTED BY SUCH
CAPITAL EVENT; PROVIDED, HOWEVER, THAT (I) LENDER SHALL NOT BE REQUIRED TO
RELEASE ITS LIEN UNLESS ALL CONDITIONS AND PAYMENTS SET FORTH IN SECTION 2.7
HAVE BEEN SATISFIED AND PAID AND (II) WITH RESPECT TO A CAPITAL EVENT
CONSUMMATED IN ACCORDANCE WITH THIS AGREEMENT WHICH DOES NOT RESULT IN A FULL
SATISFACTION OF THE INDEBTEDNESS, IF THE RELATED MORTGAGED PROPERTY IS LOCATED
IN A STATE THAT IMPOSES MORTGAGE RECORDING TAXES, THEN LENDER SHALL, IN LIEU OF
SUCH RELEASE, TO THE EXTENT NECESSARY TO FACILITATE FUTURE SAVINGS OF MORTGAGE
TAX, ASSIGN AT BORROWER’S EXPENSE, SUCH LIENS TO THE NEW LENDER(S), PROVIDED
THAT ANY SUCH ASSIGNMENTS SHALL BE WITHOUT RECOURSE, REPRESENTATION, OR WARRANTY
OF ANY KIND, EXCEPT THAT LENDER SHALL REPRESENT AND WARRANT (1) THE THEN
OUTSTANDING AMOUNT OF THE PRINCIPAL INDEBTEDNESS AND (2) THAT SUCH LIENS HAVE
NOT BEEN PREVIOUSLY ASSIGNED BY LENDER.


(B)           IN THE EVENT BORROWER SATISFIES THE OUTSTANDING INDEBTEDNESS IN
FULL, LENDER SHALL WITHDRAW AND HOLD UNINVESTED FOR BORROWER IN AN ELIGIBLE
ACCOUNT AT A FINANCIAL INSTITUTION SELECTED BY LENDER FROM THE BUSINESS DAY
IMMEDIATELY PRECEDING THE DATE UPON WHICH THE RELEASE OF FUNDS IS TO BE MADE TO
BORROWER AND RELEASE ON THE DATE ON WHICH THE OUTSTANDING INDEBTEDNESS IS REPAID
IN FULL ANY AND ALL AMOUNTS THEN ON DEPOSIT IN THE RESERVE ACCOUNTS AND/OR THE
COLLECTION ACCOUNT TO BORROWER. UPON REPAYMENT OF THE LOAN AND ALL OTHER AMOUNTS
DUE HEREUNDER AND UNDER THE LOAN DOCUMENTS IN FULL IN ACCORDANCE WITH THE TERMS
HEREOF AND THEREOF, LENDER SHALL, PROMPTLY AFTER SUCH PAYMENT, RELEASE OR CAUSE
TO BE RELEASED ALL LIENS WITH RESPECT TO ALL COLLATERAL (INCLUDING, WITHOUT
LIMITATION, TERMINATING THE TENANT DIRECTION LETTERS DELIVERED PURSUANT TO
SECTION 2.12(A)) OR, TO THE EXTENT NECESSARY TO FACILITATE FUTURE SAVINGS OF
MORTGAGE TAX IN STATES THAT IMPOSE MORTGAGE TAXES, ASSIGN AT BORROWER’S EXPENSE,
SUCH

41


--------------------------------------------------------------------------------





 

Liens to Borrower’s new lender(s), provided that any such assignments shall be
without recourse, representation, or warranty of any kind, except that Lender
shall represent and warrant (1) the then outstanding amount of the Principal
Indebtedness and (2) that such Liens have not been previously assigned by
Lender.


SECTION 2.12.          CENTRAL CASH MANAGEMENT.


(A)           LOCAL COLLECTION ACCOUNTS; COLLECTION ACCOUNT; DEPOSITS TO AND
WITHDRAWALS FROM THE COLLECTION ACCOUNT.

(I)            ON OR BEFORE THE CLOSING DATE, LENDER SHALL (1) ESTABLISH ON
BEHALF OF THE BORROWER AND MAINTAIN WITH THE COLLECTION ACCOUNT BANK A
COLLECTION ACCOUNT (THE “COLLECTION ACCOUNT”), WHICH SHALL BE AN ELIGIBLE
ACCOUNT WITH A SEPARATE AND UNIQUE IDENTIFICATION NUMBER IN THE NAME OF LENDER,
AS SECURED PARTY, OR, AT LENDER’S OPTION, IN THE NAME OF BORROWER FOR THE
BENEFIT OF LENDER, AS SECURED PARTY, AND (2) CAUSE THE COLLECTION ACCOUNT BANK
TO DELIVER TO LENDER THE COLLECTION ACCOUNT AGREEMENT IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO LENDER ACKNOWLEDGING LENDER’S SECURITY INTEREST IN AND
SOLE DOMINION AND CONTROL OVER THE COLLECTION ACCOUNT. ON OR BEFORE THE CLOSING
DATE, BORROWER MAY (X) ESTABLISH AND MAINTAIN WITH ONE OR MORE FINANCIAL
INSTITUTIONS ACCEPTABLE TO LENDER IN ITS SOLE REASONABLE DISCRETION
(INDIVIDUALLY EACH, AND COLLECTIVELY, THE “LOCAL COLLECTION ACCOUNT BANK”), ONE
OR MORE LOCAL COLLECTION ACCOUNTS FOR THE MORTGAGED PROPERTY (INDIVIDUALLY EACH,
AND COLLECTIVELY, THE “LOCAL COLLECTION ACCOUNT”) AND ONE OR MORE ACCOUNTS FOR
SECURITY DEPOSITS FOR THE MORTGAGED PROPERTY (INDIVIDUALLY EACH, AND
COLLECTIVELY, THE “SECURITY DEPOSIT ACCOUNT”), EACH OF WHICH SHALL BE AN
ELIGIBLE ACCOUNT WITH A SEPARATE AND UNIQUE IDENTIFICATION NUMBER AND ENTITLED
IN THE SAME NAME AS THE COLLECTION ACCOUNT AND (Y) CAUSE EACH LOCAL COLLECTION
ACCOUNT BANK TO DELIVER TO LENDER A LOCAL COLLECTION ACCOUNT AGREEMENT IN FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER ACKNOWLEDGING LENDER’S SECURITY
INTEREST IN AND SOLE DOMINION AND CONTROL OVER EACH LOCAL COLLECTION ACCOUNT AND
SECURITY DEPOSIT ACCOUNT; PROVIDED THAT BORROWER MAY DEPOSIT, HOLD AND
ADMINISTER SECURITY DEPOSITS FROM THAT PORTION OF THE MORTGAGED PROPERTY, IF
ANY, LOCATED IN NORTH CAROLINA IN A SECURITY DEPOSIT ACCOUNT MAINTAINED WITH A
FINANCIAL INSTITUTION WITH A NORTH CAROLINA BRANCH REASONABLY ACCEPTABLE TO
LENDER, WHICH, IT IS UNDERSTOOD, MAY NOT EXECUTE A LOCAL COLLECTION ACCOUNT
AGREEMENT, ALTHOUGH BORROWER SHALL MAKE COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN SUCH FINANCIAL INSTITUTION’S EXECUTION AND DELIVERY OF A LOCAL COLLECTION
ACCOUNT AGREEMENT. BORROWER HAS DEPOSITED $1,526,902 IN THE SECURITY DEPOSIT
ACCOUNT. ON THE CLOSING DATE, LENDER SHALL ESTABLISH ON BEHALF OF BORROWER AND
MAINTAIN WITH THE COLLECTION ACCOUNT BANK A SEPARATE ACCOUNT FOR MASTER LEASE
DEPOSITS (THE “MASTER LEASE DEPOSIT ACCOUNT”), WHICH SHALL BE AN ELIGIBLE
ACCOUNT AND SHALL HAVE THE SAME TITLE AS THE COLLECTION ACCOUNT, FOR THE BENEFIT
OF THE LENDER UNTIL THE LOAN IS PAID IN FULL. BORROWER HAS DEPOSITED $568,837 IN
THE MASTER LEASE DEPOSIT ACCOUNT, WHICH REPRESENTS THE MASTER LEASE DEPOSITS AS
OF THE CLOSING DATE. SUBJECT TO SECTION 2.12(A)(II), BORROWER SHALL

(A)          DEPOSIT OR CAUSE THE MANAGER TO DEPOSIT IN THE SECURITY DEPOSIT
ACCOUNT NOT LESS THAN ONE TIME DURING EACH CALENDAR MONTH ALL SECURITY DEPOSITS
IN THE FORM OF MONEY RECEIVED FROM THE TENANTS SINCE THE DATE OF THE PREVIOUS
DEPOSIT (OR IN THE CASE OF THE INITIAL DEPOSIT, SINCE THE CLOSING DATE),

42


--------------------------------------------------------------------------------




 

(B)           DEPOSIT OR CAUSE THE MANAGER TO DEPOSIT IN THE COLLECTION ACCOUNT
OR LOCAL COLLECTION ACCOUNT, ALL RENTS AND MONEY RECEIVED FROM ACCOUNTS OR UNDER
LEASES AND DERIVED FROM THE MORTGAGED PROPERTY AND ALL PROCEEDS THEREOF, IN EACH
CASE ON EACH BUSINESS DAY FOLLOWING THE COLLECTION AND RECEIPT THEREOF DURING
THE FIRST SEVEN (7) BUSINESS DAYS OF EACH CALENDAR MONTH AND NOT LESS THAN ONCE
DURING EACH CALENDAR WEEK OF SUCH MONTH COMMENCING AFTER SUCH SEVENTH (7TH) DAY,
AND

(C)           SWEEP OR CAUSE TO BE SWEPT BY EACH LOCAL COLLECTION ACCOUNT BANK
ALL MONEY ON DEPOSIT IN THE LOCAL COLLECTION ACCOUNT IN EXCESS OF $25,000 (WHICH
THE LOCAL COLLECTION ACCOUNT BANK SHALL BE ENTITLED TO USE TO OFFSET ANY
RETURNED ITEMS) TO THE COLLECTION ACCOUNT ON EACH BUSINESS DAY FOR THE FIRST
ELEVEN (11) DAYS OF EACH CALENDAR MONTH AND NOT LESS THAN ONCE DURING EACH
CALENDAR WEEK OF SUCH MONTH COMMENCING AFTER SUCH ELEVENTH (11TH) DAY.

Borrower shall not have any right to withdraw Money from the Local Collection
Account, the Security Deposit Account, the Master Lease Deposit Account or the
Collection Account, which shall be under the sole dominion and control, and the
“control” within the meaning of Sections 9-104 and 9-106 of the UCC, of Lender;
provided, that notwithstanding the foregoing, so long as an Event of Default has
not occurred and is not continuing (or if an Event of Default has occurred and
is continuing but Borrower is required to return the security deposit in
accordance with applicable Legal Requirements), Borrower may instruct the Local
Collection Account Bank to withdraw from the Security Deposit Account security
deposits in order to satisfy Borrower’s obligations to return the same to
tenants entitled to them under and in accordance with the Leases. Any
disbursement of Master Lease Deposits shall in each case be subject to Lender’s
prior approval and direction, provided that Lender shall authorize, upon
Borrower’s request made not more frequently than on a monthly basis,
disbursements reflecting any reduction in Master Lease Deposits to which the
tenant under the applicable Master Homesite Lease Agreement documentation is
entitled. In the event of a Lease default or other occurrence whereby Borrower,
as landlord, shall become entitled to retain any security deposits or apply the
same to amounts owed under the applicable Lease, any such security deposits so
retained and/or applied by Borrower shall, upon such retention or application,
be transferred from the Security Deposit Account to the Local Collection Account
or the Collection Account and treated in the same manner as Rents. Any such
Rents, Money or Proceeds held by Borrower or the Manager prior to deposit into
the Local Collection Account shall be held in trust for the benefit of Lender.
Borrower shall be responsible for the payment of all costs and expenses in
connection with establishing and maintaining the Collection Account, the Local
Collection Account, the Security Deposit Account and the Reserve Accounts
(including, without limitation, Collection Account Bank’s and Local Collection
Account Bank’s fees and charges) and shall reimburse Lender upon demand for any
such costs or expenses incurred by Lender.

(II)           IN THE EVENT THAT ANY EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING,

(A)          UPON REQUEST OF LENDER, BORROWER SHALL DELIVER TO EACH TENANT UNDER
A LEASE AN IRREVOCABLE DIRECTION LETTER IN A FORM APPROVED BY LENDER REQUIRING
THE TENANT TO PAY ALL RENTS AND OTHER MONEY UNDER LEASES, AND ANY MONEY RECEIVED
FROM ACCOUNTS OR OTHERWISE DERIVED FROM THE MORTGAGED PROPERTY AND PROCEEDS

43


--------------------------------------------------------------------------------




 

THEREOF OWED TO BORROWER DIRECTLY TO THE COLLECTION ACCOUNT OR (IF LENDER
ELECTS) A LOCAL COLLECTION ACCOUNT AND SHALL DELIVER AN IRREVOCABLE DIRECTION
LETTER IN SUCH FORM TO EACH TENANT UNDER A NEW LEASE ENTERED INTO THEREAFTER
PRIOR TO THE COMMENCEMENT OF SUCH LEASE,

(B)           UPON REQUEST OF LENDER, ALL RENTS AND MONEY RECEIVED FROM ACCOUNTS
OR UNDER LEASES AND DERIVED FROM THE MORTGAGED PROPERTY AND ALL PROCEEDS THEREOF
SHALL BE PAYABLE TO LENDER OR AS OTHERWISE DIRECTED BY LENDER,

(C)           IF A TENANT UNDER A LEASE FORWARDS ANY RENTS, MONEY OR PROCEEDS TO
BORROWER OR MANAGER RATHER THAN DIRECTLY TO THE COLLECTION ACCOUNT OR APPLICABLE
LOCAL COLLECTION ACCOUNT, BORROWER SHALL (I) IF THE LENDER HAS MADE THE REQUEST
REFERRED TO IN SECTION 2.12(A)(II)(A) ABOVE, DELIVER AN ADDITIONAL IRREVOCABLE
DIRECTION LETTER TO THE TENANT AND MAKE OTHER COMMERCIALLY REASONABLE EFFORTS TO
CAUSE THE TENANT TO THEREAFTER FORWARD SUCH RENTS, MONEY OR PROCEEDS DIRECTLY TO
THE COLLECTION ACCOUNT OR (IF LENDER ELECTS) A LOCAL COLLECTION ACCOUNT, AND
(II) IMMEDIATELY DEPOSIT OR CAUSE THE MANAGER TO DEPOSIT IN THE COLLECTION
ACCOUNT ANY SUCH RENTS, MONEY OR PROCEEDS RECEIVED BY BORROWER OR MANAGER,

(D)          BORROWER SHALL NOT HAVE ANY RIGHT TO MAKE OR DIRECT ANY WITHDRAWALS
FROM THE COLLECTION ACCOUNT OR THE RESERVE ACCOUNT WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDER (IT BEING UNDERSTOOD AND AGREED THAT BORROWER MAY CONTINUE TO
MAKE WITHDRAWALS FROM THE SECURITY DEPOSIT ACCOUNT AS DESCRIBED ABOVE), AND

(E)           ANY AND ALL FUNDS ON DEPOSIT IN THE COLLECTION ACCOUNT AND THE
RESERVE ACCOUNTS MAY BE ALLOCATED BY LENDER IN ITS SOLE DISCRETION FOR THE
PAYMENT OF THE INDEBTEDNESS PURSUANT TO SECTION 2.8 OF THIS AGREEMENT.

(III)          BORROWER SHALL DEPOSIT IN THE COLLECTION ACCOUNT:  (A) AS AND
WHEN REQUIRED BY SECTIONS 5.1(X) AND (Y), LOSS PROCEEDS RECEIVED BY BORROWER AND
(B) SIMULTANEOUSLY WITH THE CONSUMMATION OF ANY CAPITAL EVENT, IF THE RELATED
CAPITAL EVENT PROCEEDS ARE LESS THAN THE RELATED RELEASE PRICE, ANY BORROWER
RELEASE PRICE CONTRIBUTION NECESSARY IN CONNECTION WITH SUCH CAPITAL EVENT IN
ORDER TO PAY THE RELEASE PRICE FOR A CAPITAL EVENT OF AN INDIVIDUAL MORTGAGED
PROPERTY OR GROUP OF MORTGAGED PROPERTIES.


(B)           DISTRIBUTION OF CASH. SO LONG AS AN EVENT OF DEFAULT HAS NOT
OCCURRED AND IS NOT CONTINUING (AND THEREAFTER AT LENDER’S SOLE OPTION AND
DISCRETION), LENDER SHALL APPLY FUNDS ON DEPOSIT IN THE COLLECTION ACCOUNT (TO
THE EXTENT NOT HELD IN RESERVE ACCOUNTS CONSTITUTING SUB-ACCOUNTS OF THE
COLLECTION ACCOUNT, IF ANY, AND WITH THE EXCEPTION OF CAPITAL EVENT PROCEEDS AND
LOSS PROCEEDS, WHICH SHALL BE APPLIED AS PROVIDED IN SECTION 2.7 OF THIS
AGREEMENT) ON EACH PAYMENT DATE, TO THE EXTENT OF THE AMOUNTS SET FORTH IN THE
RELATED PAYMENT DATE STATEMENT DELIVERED BY LENDER OR ITS SERVICER, AS FOLLOWS:

(I)            FIRST, TO THE REAL ESTATE TAXES ESCROW ACCOUNT AND THE INSURANCE
ESCROW ACCOUNT, IN THAT ORDER, IN THE RESPECTIVE AMOUNTS REQUIRED TO BE
DEPOSITED THEREIN AS DESCRIBED IN SECTION 2.13(B);

44


--------------------------------------------------------------------------------




 

(II)           SECOND, TO THE PAYMENT TO LENDER OF (I) THE INTEREST THEN DUE AND
PAYABLE ON THE NOTE WITH RESPECT TO THE RELATED INTEREST ACCRUAL PERIOD,
(II) THE PREPAYMENT FEE, IF ANY, THEN DUE AND PAYABLE AND (III) THE PRINCIPAL
INDEBTEDNESS IN AN AMOUNT EQUAL TO THE SUM OF (1) IF A CAPITAL EVENT OF AN
INDIVIDUAL MORTGAGED PROPERTY(IES) OCCURRED SINCE THE PRIOR PAYMENT DATE, THE
RELATED RELEASE PRICE PLUS (2) ANY LOSS PROCEEDS TO WHICH THE LENDER IS THEN
ENTITLED PURSUANT TO THIS AGREEMENT PLUS (3) THE AMOUNT OF ANY PREPAYMENT IN
ACCORDANCE WITH THIS AGREEMENT;

(III)          THIRD, TO THE PAYMENT TO LENDER OF ANY EXPENSES THEN DUE AND
PAYABLE TO LENDER OR ITS SERVICER(S) PURSUANT TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS;

(IV)          FOURTH, TO THE REPLACEMENT RESERVE ACCOUNT IN THE AMOUNT REQUIRED
TO BE DEPOSITED THEREIN AS DESCRIBED IN SECTION 2.13(A);

(V)           FIFTH, TO THE PAYMENT OF ANY OUTSTANDING INDEMNIFICATION PAYMENT
TO WHICH AN INDEMNIFIED PARTY IS THEN ENTITLED PURSUANT TO SECTIONS 5.1(I) AND
5.1(J), AND ANY OTHER AMOUNTS THEN DUE AND PAYABLE TO LENDER PURSUANT TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS WHICH ARE NOT PAID FROM APPLICATIONS
UNDER CLAUSE (II) OR (III) ABOVE;

(VI)          SIXTH, TO THE MASTER LEASE DEPOSIT ACCOUNT IN THE AMOUNT REQUIRED
TO BE DEPOSITED THEREIN AS DESCRIBED IN SECTION 2.13(C);

(VII)         SEVENTH, TO THE PREPAID RENT ACCOUNT IN THE AMOUNT REQUIRED TO BE
DEPOSITED THEREIN AS DESCRIBED IN SECTION 2.13(D);

(VIII)        EIGHTH, IF NO EVENT OF DEFAULT EXISTS, TO BORROWER IN AN AMOUNT
EQUAL TO REMAINING AVAILABLE FUNDS, IF ANY; PROVIDED, THAT IF ANY EVENT OF
DEFAULT EXISTS, NO DISBURSEMENT SHALL BE MADE UNDER THIS CLAUSE EIGHTH; AND

(IX)           NINTH, IF ANY EVENT OF DEFAULT EXISTS, THEN TO THE EXTENT LENDER
HAS NOT MADE OTHER APPLICATION OF SUCH REMAINING AVAILABLE FUNDS IN LENDER’S
DISCRETION AS PROVIDED HEREUNDER, ALL REMAINING AVAILABLE FUNDS SHALL BE
ALLOCATED AS DETERMINED BY LENDER IN LENDER’S SOLE AND ABSOLUTE DISCRETION (AND
RE-ALLOCATED FROM TIME TO TIME AS LENDER MAY ELECT) AND/OR, AT LENDER’S OPTION,
IN ANY LENDER-CONTROLLED ACCOUNT.


(C)           PERMITTED INVESTMENTS. LENDER SHALL DIRECT THE INVESTMENT AND
REINVESTMENT OF ANY BALANCE IN THE COLLECTION ACCOUNT, FROM TIME TO TIME IN
PERMITTED INVESTMENTS AND ALL SUCH PERMITTED INVESTMENTS SHALL BE HELD IN THE
NAME OF LENDER OR ITS SERVICER AND SHALL BE CREDITED TO THE COLLECTION ACCOUNT.

Lender shall have no liability for any loss in investments of funds in the
Collection Account that are invested in Permitted Investments and no such loss
shall affect Borrower’s obligation to fund, or liability for funding, the
Collection Account. All interest paid or other earnings on the Permitted
Investments of funds deposited into the Collection Account made hereunder shall
be deposited into the Collection Account. Borrower shall include all earnings on
the Collection Account as income of Borrower for federal and applicable state
tax purposes.

 

45


--------------------------------------------------------------------------------



 


(D)           MONTHLY AND PAYMENT DATE STATEMENTS. WITH RESPECT TO EACH PAYMENT
DATE, LENDER OR ITS SERVICER SHALL PREPARE AND DELIVER, OR SHALL CAUSE TO BE
PREPARED AND DELIVERED, TO BORROWER AND LENDER A STATEMENT NO LATER THAN TEN
(10) BUSINESS DAYS AFTER EACH PAYMENT DATE SETTING FORTH THE AGGREGATE DEPOSITS
TO AND WITHDRAWALS FROM THE COLLECTION ACCOUNT AND EACH RESERVE ACCOUNT AND THE
OPENING AND CLOSING BALANCES IN SUCH ACCOUNTS (COLLECTIVELY, THE “MONTHLY
COLLECTION ACCOUNT STATEMENT”). WITH RESPECT TO EACH PAYMENT DATE AND THE
RELATED INTEREST ACCRUAL PERIOD, LENDER OR ITS SERVICER SHALL PREPARE AND
DELIVER, OR SHALL CAUSE TO BE PREPARED AND DELIVERED TO BORROWER AND LENDER, A
STATEMENT (EACH, A “PAYMENT DATE STATEMENT”) NO LATER THAN THE BUSINESS DAY
PRIOR TO SUCH PAYMENT DATE WITH RESPECT TO EACH OF THE ITEMS BELOW, SETTING
FORTH THE FOLLOWING:

(I)            THE AGGREGATE DEPOSITS TO THE COLLECTION ACCOUNT SINCE THE
PREVIOUS PAYMENT DATE FOR EACH TYPE OF DEPOSIT UNDER THIS AGREEMENT AND THE
OPENING AND CLOSING BALANCES IN THE COLLECTION ACCOUNT;

(II)           THE AMOUNT OF INTEREST THEN DUE AND PAYABLE ON THE NOTE WITH
RESPECT TO THE INTEREST ACCRUAL PERIOD (INCLUDING THE APPLICABLE NUMBER OF DAYS
AND INTEREST RATE WHICH WERE APPLIED IN DETERMINING SUCH AMOUNT);

(III)          THE AMOUNT OF THE PREPAYMENT FEE, IF ANY, THEN DUE AND PAYABLE;

(IV)          THE AMOUNT OF ANY EXPENSES PAYABLE TO LENDER AND ANY OUTSTANDING
INDEMNIFICATION PAYMENT TO WHICH AN INDEMNIFIED PARTY IS THEN ENTITLED UNDER
THIS AGREEMENT;

(V)           THE FOLLOWING INFORMATION WITH RESPECT TO THE PRINCIPAL
INDEBTEDNESS IN A FORMAT REASONABLY ACCEPTABLE TO LENDER:  (1) THE PRINCIPAL
INDEBTEDNESS AS OF THE PRECEDING PAYMENT DATE, (2) ANY PRINCIPAL PAYABLE TO
LENDER PURSUANT TO SECTIONS 2.6, 2.7 OR 2.12 ON SUCH PAYMENT DATE, AND (3) THE
PRINCIPAL INDEBTEDNESS ON THE CURRENT PAYMENT DATE (TAKING INTO ACCOUNT SUCH
PAYMENTS); AND

(VI)          THE AMOUNT WITHDRAWN FROM OR REMITTED TO EACH ACCOUNT OF THE
RESERVE ACCOUNT IN ACCORDANCE WITH SECTIONS 2.12 AND 2.13 AND THE AMOUNT
REMITTED TO BORROWER.


(E)           INTENTIONALLY OMITTED.


(F)            LOSS PROCEEDS. IN THE EVENT OF A CASUALTY OR TAKING WITH RESPECT
TO THE MORTGAGED PROPERTY, UNLESS PURSUANT TO SECTION 5.1(X) OF THIS AGREEMENT,
THE LOSS PROCEEDS ARE TO BE MADE AVAILABLE TO BORROWER FOR RESTORATION, ALL OF
BORROWER’S INTEREST IN LOSS PROCEEDS SHALL BE PAID DIRECTLY TO THE COLLECTION
ACCOUNT, PROVIDED, HOWEVER, THAT IF THE AMOUNT OF SUCH LOSS PROCEEDS IS LESS
THAN $10,000.00, AND THE BORROWER PROMPTLY UNDERTAKES THE NECESSARY REPAIRS,
THEN SAID LOSS PROCEEDS SHALL NOT BE REQUIRED TO BE DEPOSITED IN THE COLLECTION
ACCOUNT. IF THE LOSS PROCEEDS ARE TO BE MADE AVAILABLE FOR RESTORATION PURSUANT
TO THIS AGREEMENT, SUCH LOSS PROCEEDS SHALL BE HELD BY LENDER IN A SEGREGATED
INTEREST-BEARING ELIGIBLE ACCOUNT IN THE NAME OF LENDER AND UNDER THE SOLE
DOMINION AND CONTROL OF LENDER TO BE OPENED (IF NOT PREVIOUSLY OPENED AND
MAINTAINED BY THE COLLECTION ACCOUNT BANK UNDER THE COLLECTION ACCOUNT

46


--------------------------------------------------------------------------------





 

Agreement by the Lender) by Lender at a financial institution selected by Lender
(the “Loss Proceeds Account”). Funds on deposit in the Loss Proceeds Account
shall be invested in Permitted Investments in the same manner and subject to the
same restrictions as set forth in Section 2.12(c) with respect to the Collection
Account (except that the maturity shall be not later than as necessary to
satisfy any schedule of distributions for Restoration required or approved by
Lender). If any Loss Proceeds are received by Borrower, such Loss Proceeds shall
be received in trust for Lender, shall be segregated from other funds of
Borrower, and shall be forthwith paid to Lender to the extent necessary to
comply with this Agreement.


SECTION 2.13.          RESERVE ACCOUNTS.


(A)           ENVIRONMENTAL RESERVE ACCOUNT AND REPLACEMENT RESERVE ACCOUNT.

(I)            ON OR BEFORE THE CLOSING DATE, LENDER SHALL ESTABLISH ON BEHALF
OF THE BORROWER AND MAINTAIN WITH THE COLLECTION ACCOUNT BANK TWO SEPARATE
ACCOUNTS FOR ENVIRONMENTAL WORK AND REPLACEMENT RESERVES, EACH OF WHICH SHALL BE
AN ELIGIBLE ACCOUNT AND SHALL HAVE THE SAME TITLE AS THE COLLECTION ACCOUNT, FOR
THE BENEFIT OF LENDER UNTIL THE LOAN IS PAID IN FULL OR, WITH RESPECT TO THE
ENVIRONMENTAL RESERVE ACCOUNT, UNTIL ALL FUNDS HAVE BEEN RELEASED IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 2.13(A)(II). THE TWO ACCOUNTS SHALL BE DESIGNATED
THE “ENVIRONMENTAL RESERVE ACCOUNT” (THE “ENVIRONMENTAL RESERVE ACCOUNT”) AND
THE “REPLACEMENT RESERVE ACCOUNT” (THE “REPLACEMENT RESERVE ACCOUNT”). ON THE
CLOSING DATE, LENDER SHALL DEPOSIT OUT OF THE LOAN PROCEEDS $520,000 IN THE
ENVIRONMENTAL RESERVE ACCOUNT AND $62,208 IN THE REPLACEMENT RESERVE ACCOUNT. ON
EACH PAYMENT DATE, COMMENCING WITH THE SEPTEMBER 2006 PAYMENT DATE, BORROWER
SHALL DEPOSIT FROM THE COLLECTION ACCOUNT (OR IF THE FUNDS FOR SUCH DEPOSIT ARE
NOT AVAILABLE PURSUANT TO SECTION 2.12(B), SHALL MAKE AN ADDITIONAL DEPOSIT OF
BORROWER’S FUNDS SOURCED FROM EQUITY CAPITAL CONTRIBUTIONS) TO THE REPLACEMENT
RESERVE ACCOUNT, OF AN AMOUNT EQUAL TO THE REPLACEMENT RESERVE DEPOSIT AMOUNT
UNTIL THE AMOUNT ON DEPOSIT IN THE REPLACEMENT RESERVE ACCOUNT EQUALS THE
REPLACEMENT RESERVE THRESHOLD AMOUNT FOR THE INITIAL TIME. DURING THE PERIOD
COMMENCING ON THE SEPTEMBER 2006 PAYMENT DATE WHEN SUCH DEPOSITS ARE BEING MADE
TO THE REPLACEMENT RESERVE ACCOUNT UNTIL THE FUNDS ON DEPOSIT THEREIN EQUAL THE
REPLACEMENT RESERVE THRESHOLD AMOUNT FOR THE INITIAL TIME, NO WITHDRAWALS MAY BE
MADE FROM THE REPLACEMENT RESERVE ACCOUNT. AFTER THE AMOUNT ON DEPOSIT IN THE
REPLACEMENT RESERVE ACCOUNT EQUALS THE REPLACEMENT RESERVE THRESHOLD AMOUNT FOR
THE INITIAL TIME, THE BORROWER MAY REQUEST WITHDRAWALS FROM THE REPLACEMENT
RESERVE ACCOUNT PURSUANT TO THE PROCEDURE SET FORTH IN
SECTION 2.13(A)(III) BELOW. IN THE EVENT FOLLOWING SUCH WITHDRAWAL, THE AMOUNT
ON DEPOSIT IN THE REPLACEMENT RESERVE ACCOUNT SHALL BE LESS THAN THE REPLACEMENT
RESERVE THRESHOLD AMOUNT THEN ON EACH SUBSEQUENT PAYMENT DATE BORROWER SHALL
DEPOSIT FROM THE COLLECTION ACCOUNT (OR IF THE FUNDS FOR SUCH DEPOSIT ARE NOT
AVAILABLE PURSUANT TO SECTION 2.12(B), SHALL MAKE AN ADDITIONAL DEPOSIT OF
BORROWER’S FUNDS SOURCED FROM EQUITY CAPITAL CONTRIBUTIONS) TO THE REPLACEMENT
RESERVE ACCOUNT, OF AN AMOUNT EQUAL TO THE REPLACEMENT RESERVE DEPOSIT AMOUNT
UNTIL THE AMOUNT ON THE DEPOSIT IN THE REPLACEMENT RESERVE ACCOUNT ONCE AGAIN
EQUALS THE REPLACEMENT RESERVE THRESHOLD AMOUNT (FOLLOWING WHICH EVENT THE
BORROWER SHALL ONCE AGAIN NOT BE OBLIGATED TO MAKE DEPOSITS TO THE REPLACEMENT
RESERVE ACCOUNT).

47


--------------------------------------------------------------------------------




 

(II)           UPON COMPLETION AT EACH MORTGAGED PROPERTY LISTED ON SCHEDULE 1
HERETO OF ANY NECESSARY ENVIRONMENTAL INVESTIGATIONS AND/OR REMEDIATION AND
DELIVERY TO LENDER OF A LETTER (AN “NFA LETTER”) OR OTHER WRITTEN DOCUMENTATION
FROM THE APPLICABLE STATE OR, IF APPLICABLE, DESIGNEE OF THE STATE (SUCH AS A
LICENSED ENVIRONMENTAL PROFESSIONAL) CONFIRMING THAT NO FURTHER ACTION IS
REQUIRED TO ACHIEVE REGULATORY CLOSURE WITH RESPECT TO THE ENVIRONMENTAL MATTERS
IDENTIFIED IN THE APPLICABLE ENVIRONMENTAL REPORT FOR SUCH MORTGAGED PROPERTY
DELIVERED TO LENDER IN CONNECTION WITH THE CLOSING OF THE LOAN (THE
“ENVIRONMENTAL WORK”) (OR, IF IT IS NOT THE CUSTOM OR PRACTICE OF THE APPLICABLE
STATE TO ISSUE SUCH LETTER OR DOCUMENTATION UNDER SUCH CIRCUMSTANCES, THE
REQUIREMENT FOR DELIVERY OF AN NFA LETTER SHALL BE DEEMED SATISFIED BY DELIVERY
OF AN UNQUALIFIED ENVIRONMENTAL REPORT ISSUED BY AN ENVIRONMENTAL CONSULTANT
WHICH IS REASONABLY SATISFACTORY TO LENDER IN ACCORDANCE WITH THE PRUDENT LENDER
STANDARD EVIDENCING THAT NO FURTHER ACTION IS NECESSARY OR APPROPRIATE TO
ACHIEVE COMPLIANCE WITH APPLICABLE STATE REQUIREMENTS). BORROWER SHALL BE
ENTITLED TO WITHDRAW FROM THE ENVIRONMENTAL RESERVE ACCOUNT THE FULL AMOUNT SET
FORTH FOR SUCH MORTGAGED PROPERTY ON SCHEDULE 1, PROVIDED THAT (A) NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, AND (B) LENDER SHALL RECEIVE AN
OFFICER’S CERTIFICATE OF THE BORROWER (A) STATING THAT THE FUNDS TO BE DISBURSED
WILL BE USED TO PAY INVOICES INCURRED IN THE PERFORMANCE OF THE ENVIRONMENTAL
WORK AT SUCH MORTGAGED PROPERTY OR TO REIMBURSE BORROWER FOR PAYMENTS MADE IN
RESPECT OF THE PERFORMANCE OF SUCH ENVIRONMENTAL WORK, (B) STATING THAT ALL
CONDITIONS IN THIS SECTION 2.13(A)(II) IN RESPECT OF THE WITHDRAWAL OF SUCH
AMOUNTS HAVE BEEN SATISFIED FOR THE RELEVANT MORTGAGED PROPERTY FOR WHICH SUCH
AMOUNT IS BEING REQUESTED, AND (C) STATING THAT THE WORK RELATED THERETO HAS
BEEN COMPLETED ON A LIEN-FREE BASIS. IN THE EVENT BORROWER COMPLIES WITH THE
CONDITIONS FOR RELEASE IN THIS CLAUSE (II), LENDER SHALL DISBURSE THE AMOUNT SET
FORTH IN SCHEDULE 1 RELATING TO THE APPLICABLE MORTGAGED PROPERTY TO BORROWER
(AND IF ALL ITEMS ON SCHEDULE 1 HAVE BEEN ADDRESSED, AND NO EVENT OF DEFAULT IS
CONTINUING, LENDER SHALL DISBURSE ALL REMAINING AMOUNTS IN THE RESERVE).

(III)          SUBJECT TO THE PROVISIONS OF SECTION 2.13(A)(I), ANY AND ALL
MONEYS REMITTED TO THE REPLACEMENT RESERVE ACCOUNT, TOGETHER WITH ANY PERMITTED
INVESTMENTS IN WHICH SUCH MONEYS ARE OR WILL BE INVESTED OR REINVESTED DURING
THE TERM OF THIS AGREEMENT, SHALL BE HELD IN THE REPLACEMENT RESERVE ACCOUNT TO
BE WITHDRAWN BY LENDER UPON WRITTEN REQUEST OF BORROWER MADE NOT MORE THAN ONCE
EACH MONTH IN AN AMOUNT NOT LESS THAN $10,000, AND APPLIED TO REIMBURSE BORROWER
FOR CAPITAL IMPROVEMENT COSTS (OTHER THAN THOSE FOR ENVIRONMENTAL WORK)
REASONABLY APPROVED BY LENDER FOR DISBURSEMENTS FROM THE REPLACEMENT RESERVE
(“APPROVED CAPITAL EXPENDITURES”), PROVIDED THAT (A) NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, AND (B) LENDER SHALL RECEIVE AN OFFICER’S
CERTIFICATE OF THE BORROWER STATING THAT (A) THE FUNDS TO BE DISBURSED WILL BE
USED TO PAY INVOICES OR OTHER CHARGES WHICH CONSTITUTE CAPITAL IMPROVEMENT
COSTS, AND (B) THE WORK RELATED THERETO HAS BEEN COMPLETED ON A LIEN-FREE BASIS,
AND PROVIDED FURTHER THAT FUNDS IN THE REPLACEMENT RESERVE ACCOUNT SHALL NOT BE
USED BY BORROWER FOR PURPOSES FOR WHICH ANY OTHER RESERVE ACCOUNT IS
ESTABLISHED.


(B)           REAL ESTATE TAXES ESCROW ACCOUNT AND INSURANCE ESCROW ACCOUNT. ON
OR BEFORE THE CLOSING DATE, LENDER SHALL ON BEHALF OF THE BORROWER ESTABLISH AND
MAINTAIN WITH THE COLLECTION ACCOUNT BANK TWO SEPARATE ACCOUNTS FOR BASIC
CARRYING COSTS, EACH OF WHICH SHALL BE AN ELIGIBLE ACCOUNT AND SHALL HAVE THE
SAME TITLE AS THE COLLECTION ACCOUNT FOR THE BENEFIT OF LENDER UNTIL THE LOAN IS
PAID IN FULL. THE TWO ACCOUNTS SHALL BE DESIGNATED THE “REAL ESTATE TAXES ESCROW
ACCOUNT” (THE “REAL ESTATE TAXES ESCROW ACCOUNT”) AND THE “INSURANCE ESCROW
ACCOUNT” (THE “INSURANCE ESCROW ACCOUNT”). ON THE CLOSING DATE, THE

48


--------------------------------------------------------------------------------





 

Lender shall deposit out of the Loan proceeds $857,057 in the Real Estate Taxes
Escrow Account and $204,078 in the Insurance Escrow Account (i.e., one-half of
the insurance premiums allocable to the Mortgaged Properties and payable to
maintain all insurance policies required under the Loan Documents over the
succeeding 12-month period). With respect to each Payment Date, Borrower shall
deposit from the Collection Account (or, if the funds for such deposit are not
available pursuant to Section 2.12(b), shall make an additional deposit of
Borrower’s funds sourced from equity capital contributions),

(I)            AN AMOUNT EQUAL TO (1/12TH) ONE-TWELFTH OF THE ANNUAL REAL ESTATE
TAXES AND ANY OTHER IMPOSITIONS THAT IF NOT PAID IN A TIMELY MANNER WILL RESULT
IN A LIEN ON A MORTGAGED PROPERTY IN THE REAL ESTATE TAXES ESCROW ACCOUNT; AND

(II)           AN AMOUNT NECESSARY TO MAINTAIN THE AMOUNT DEPOSITED ON THE
CLOSING DATE IN THE INSURANCE ESCROW ACCOUNT, AND PREMIUMS FOR ANY ADDITIONAL
INSURANCE POLICIES REQUIRED UNDER ANY OF THE OTHER LOAN DOCUMENTS, IN THE
INSURANCE ESCROW ACCOUNT SUCH THAT THE AMOUNT IN SUCH ACCOUNT EQUALS OR EXCEEDS
ONE-HALF OF THE INSURANCE PREMIUMS ALLOCABLE TO THE MORTGAGED PROPERTIES AND
PAYABLE TO MAINTAIN ALL INSURANCE POLICIES REQUIRED UNDER THE LOAN DOCUMENTS
OVER THE SUCCEEDING 12 MONTH PERIOD.

Any and all Moneys remitted to the Real Estate Taxes Escrow Account shall be
held in the Real Estate Taxes Escrow Account to be withdrawn from the Real
Estate Taxes Escrow Account by Lender or its servicer upon written request of
Borrower delivered to Lender and its servicer at least 5 days prior to any
Imposition becoming delinquent, together with an Officer’s Certificate stating
the amount of funds required and that the funds will be used to reimburse
Borrower for payments of Impositions already paid by Borrower. Provided no Event
of Default is continuing, and Borrower attaches to such certificate reasonable
evidence that the requested amounts have been paid, Lender shall release the
requested funds to Borrower from the Real Estate Taxes Escrow Account, to the
extent funds are available therein. In the event Borrower fails to comply with
the foregoing provisions of this Section 2.13(b) (including timely submitting
the required certificate), Lender shall have the right, but no obligation, to
pay any or all Impositions directly, and shall have no liability to Borrower for
any failure to pay or take any other action or inaction with respect thereto or
in connection therewith. In the event the amount on deposit in the Real Estate
Taxes Escrow Account exceeds the amount due for Impositions by more than
one-twelfth (1/12th) of the annual real estate taxes, Lender or its servicer
shall in its sole discretion credit such excess against future payment
obligations to the Real Estate Taxes Escrow Account.

Provided no Event of Default is continuing, and Borrower provides reasonable
evidence that the Insurance Escrow Account is over-funded based on then current
insurance premiums and the formula set forth in clause (ii) above, Lender shall
release the amount by which the Insurance Escrow Account is overfunded from the
Insurance Escrow Account, to the extent available therein.


(C)           MASTER LEASE DEPOSIT ACCOUNT. ON ANY PAYMENT DATE AS OF WHICH THE
MOST RECENT MONTHLY STATEMENT INDICATES THAT THE AMOUNT OF THE MASTER LEASE
DEPOSITS EXCEEDS THE AMOUNT OF FUNDS ON DEPOSIT IN THE MASTER LEASE DEPOSIT
ACCOUNT, LENDER SHALL DEPOSIT OR CAUSE TO BE DEPOSITED IN THE MASTER LEASE
DEPOSIT ACCOUNT PURSUANT TO CLAUSE SIXTH OF SECTION 2.12(B) AN AMOUNT EQUAL TO
THE POSITIVE DIFFERENCE, IF ANY, BETWEEN THE AMOUNT OF MASTER

49


--------------------------------------------------------------------------------





 

Lease Deposits indicated in the Monthly Statement and the amount then on deposit
in the Master Lease Deposit Account. On any Payment Date as of which the most
recent Monthly Statement indicates that the amount of funds on deposit in the
Master Lease Deposit Account exceeds the amount of Master Lease Deposits
indicated in the Monthly Statement, the Lender shall withdraw from the Master
Lease Deposit Account and transfer to the Collection Account the positive
difference between the amount on deposit in the Master Lease Deposit Account and
such amount of Master Lease Deposits contained in the most recent Monthly
Statement to be applied together with the other collections from the Mortgaged
Properties pursuant to Section 2.12(b) on such Payment Date.


(D)           PREPAID RENT ACCOUNT. ON OR BEFORE THE CLOSING DATE, LENDER SHALL
ON BEHALF OF THE BORROWER ESTABLISH AND MAINTAIN WITH THE COLLECTION ACCOUNT
BANK AN ACCOUNT FOR THE REMITTANCE OF PREPAID RENT DESIGNATED THE PREPAID RENT
ACCOUNT (THE “PREPAID RENT ACCOUNT”) WHICH SHALL BE AN ELIGIBLE ACCOUNT AND
SHALL HAVE THE SAME TITLE AS COLLECTION ACCOUNT FOR THE BENEFIT OF THE LENDER
UNTIL THE LOAN IS PAID IN FULL. AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE
FIRST PAYMENT DATE, BORROWER WILL PROVIDE TO LENDER A CERTIFIED PREPAID RENT
ROLL IN THE FORM ATTACHED AS SCHEDULE 9 SHOWING THE AMOUNT OF PREPAID RENT HELD
BY BORROWER, AND THE AMOUNT OF THE PREPAID RENT DEPOSITED IN THE PREPAID RENT
ACCOUNT SHALL BE ADJUSTED ACCORDINGLY ON THE FIRST PAYMENT DATE, BY A TRANSFER
OF FUNDS BETWEEN THE COLLECTION ACCOUNT AND THE PREPAID RENT ACCOUNT. ON ANY
PAYMENT DATE AS OF WHICH THE MOST RECENT MONTHLY STATEMENT INDICATES THAT THE
PREPAID RENT EXCEEDS $100,000, LENDER SHALL DEPOSIT OR CAUSE TO BE DEPOSITED IN
THE PREPAID RENT ACCOUNT PURSUANT TO CLAUSE SEVENTH OF SECTION 2.12(B) AN AMOUNT
EQUAL TO THE POSITIVE DIFFERENCE, IF ANY, BETWEEN THE AMOUNT INDICATED IN THE
MONTHLY STATEMENT AND THE AMOUNT THEN ON DEPOSIT IN THE PREPAID RENT ACCOUNT. ON
ANY PAYMENT DATE AS OF WHICH THE MOST RECENT MONTHLY STATEMENT INDICATES THAT
THE PREPAID RENT EXCEEDS $100,000 BUT IS LESS THAN THE AMOUNT THEN ON DEPOSIT IN
THE PREPAID RENT ACCOUNT, THE LENDER SHALL WITHDRAW FROM THE PREPAID RENT
ACCOUNT AND TRANSFER TO THE COLLECTION ACCOUNT THE POSITIVE DIFFERENCE BETWEEN
THE AMOUNT ON DEPOSIT IN THE PREPAID RENT ACCOUNT AND SUCH AMOUNT CONTAINED IN
THE MOST RECENT MONTHLY STATEMENT TO BE APPLIED TOGETHER WITH THE OTHER
COLLECTIONS FROM THE MORTGAGED PROPERTIES PURSUANT TO SECTION 2.12(B) ON SUCH
PAYMENT DATE. ON ANY PAYMENT DATE AS OF WHICH THE MOST RECENT MONTHLY STATEMENT
INDICATES THAT THE PREPAID RENT WHICH WAS PREVIOUSLY IN EXCESS OF $100,000 HAS
BEEN REDUCED BELOW $100,000, THE LENDER SHALL WITHDRAW FROM THE PREPAID RENT
ACCOUNT AND TRANSFER TO THE COLLECTION ACCOUNT THE ENTIRE AMOUNT OF FUNDS THEN
ON DEPOSIT IN THE PREPAID RENT ACCOUNT TO BE APPLIED TOGETHER WITH THE OTHER
COLLECTIONS FROM THE MORTGAGED PROPERTIES PURSUANT TO SECTION 2.12(B) ON SUCH
PAYMENT DATE.


(E)           INVESTMENT OF FUNDS. ALL OR A PORTION OF ANY MONEYS IN THE RESERVE
ACCOUNTS SHALL BE INVESTED AND REINVESTED IN A PERMITTED INVESTMENT SELECTED BY
LENDER. ALL INTEREST PAID OR OTHER EARNINGS ON THE PERMITTED INVESTMENTS OF
FUNDS DEPOSITED INTO THE RESERVE ACCOUNTS MADE HEREUNDER SHALL BE DEPOSITED INTO
THE RESERVE ACCOUNTS. LENDER SHALL HAVE NO LIABILITY FOR ANY LOSS IN INVESTMENTS
OF FUNDS IN ANY RESERVE ACCOUNT THAT ARE INVESTED IN PERMITTED INVESTMENTS AND
NO SUCH LOSS SHALL AFFECT BORROWER’S OBLIGATION TO FUND, OR LIABILITY FOR
FUNDING, THE RESERVE ACCOUNTS. UNLESS AND UNTIL TITLE TO THE FUNDS THEREIN SHALL
HAVE VESTED IN ANY PERSON OTHER THAN BORROWER, BORROWER SHALL INCLUDE ALL SUCH
INCOME OR GAIN ON ANY ACCOUNT OF THE RESERVE ACCOUNT AS INCOME OF BORROWER FOR
FEDERAL AND APPLICABLE STATE TAX PURPOSES.

50


--------------------------------------------------------------------------------




 


(F)            EVENT OF DEFAULT. AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BORROWER SHALL NOT BE PERMITTED TO MAKE ANY WITHDRAWAL(S) FROM ANY
PLEDGED ACCOUNTS AND LENDER MAY LIQUIDATE ANY PERMITTED INVESTMENTS OF THE
AMOUNT ON DEPOSIT IN SUCH ACCOUNT, WITHDRAW AND USE SUCH AMOUNT ON DEPOSIT IN
THE PLEDGED ACCOUNTS TO MAKE PAYMENTS ON ACCOUNT OF THE INDEBTEDNESS OR
OTHERWISE AS PROVIDED IN SECTION 2.8. WITHOUT IN ANY WAY LIMITING THE FOREGOING
OR LENDER’S RIGHTS AND REMEDIES UPON AN EVENT OF DEFAULT, AND SUBJECT TO
LENDER’S DIRECTION OTHERWISE FROM TIME TO TIME, IN WHOLE OR IN PART, IN LENDER’S
SOLE AND ABSOLUTE DISCRETION, AFTER AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT LENDER MAY DIRECT THE COLLECTION ACCOUNT BANK OR THE LOCAL COLLECTION
ACCOUNT BANK TO DISBURSE TO LENDER OR ALLOCATE ALL AVAILABLE FUNDS ON DEPOSIT IN
THE PLEDGED ACCOUNTS TO:  (A) ANY DEBT SERVICE OR OTHER INDEBTEDNESS DUE UNDER
THIS LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS; (B) ANY RESERVE ACCOUNT
ESTABLISHED UNDER THIS LOAN AGREEMENT; (C) OTHERWISE AS A RESERVE FOR PROPERTY
EXPENSES, CAPITAL IMPROVEMENT COSTS, IMPOSITIONS AND OTHER EXPENDITURES RELATING
TO THE USE, MANAGEMENT, OPERATION OR LEASING OF THE MORTGAGED PROPERTY; AND/OR
(D) ANY COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH SUCH EVENT OF
DEFAULT, OR EXPENDED BY LENDER TO PROTECT OR PRESERVE THE VALUE OF THE MORTGAGED
PROPERTY.


SECTION 2.14.          ADDITIONAL PROVISIONS RELATING TO THE PLEDGED ACCOUNTS.


(A)           BORROWER COVENANTS AND AGREES THAT:  (I) ALL SECURITIES OR OTHER
PROPERTY UNDERLYING ANY FINANCIAL ASSETS CREDITED TO ANY PLEDGED ACCOUNT SHALL
BE REGISTERED IN THE NAME OF LENDER, INDORSED TO LENDER OR INDORSED IN BLANK OR
CREDITED TO ANOTHER SECURITIES ACCOUNT MAINTAINED IN THE NAME OF LENDER AND IN
NO CASE WILL ANY FINANCIAL ASSET CREDITED TO ANY PLEDGED ACCOUNT BE REGISTERED
IN THE NAME OF BORROWER, PAYABLE TO THE ORDER OF BORROWER OR SPECIALLY INDORSED
TO BORROWER EXCEPT TO THE EXTENT THE FOREGOING HAVE BEEN SPECIALLY INDORSED TO
LENDER OR IN BLANK; AND (II) ALL PERMITTED INVESTMENTS AND ALL OTHER PROPERTY
DELIVERED TO LENDER PURSUANT TO THIS AGREEMENT WILL BE PROMPTLY CREDITED TO ONE
OF THE PLEDGED ACCOUNTS.


(B)           BORROWER HEREBY AGREES THAT EACH ITEM OF PROPERTY (WHETHER
INVESTMENT PROPERTY, FINANCIAL ASSET, SECURITY, INSTRUMENT, CASH OR OTHERWISE)
CREDITED TO ANY PLEDGED ACCOUNT SHALL BE TREATED AS A “FINANCIAL ASSET”  WITHIN
THE MEANING OF SECTION 8-102(A)(9) OF THE UCC.


(C)           BORROWER ACKNOWLEDGES AND AGREES THAT THE COLLECTION ACCOUNT BANK
AND LOCAL COLLECTION ACCOUNT BANK SHALL COMPLY WITH ALL “ENTITLEMENT ORDERS”
(I.E. AN ORDER DIRECTING TRANSFER OR REDEMPTION OF ANY FINANCIAL ASSET RELATING
TO A PLEDGED ACCOUNT, AND ANY “ENTITLEMENT ORDER” AS DEFINED IN
SECTION 8-102(A)(8) OF THE UCC) AND INSTRUCTIONS (INCLUDING ANY “INSTRUCTION”
WITHIN THE MEANING OF SECTION 9-104 OF THE UCC) ORIGINATED BY LENDER WITHOUT
FURTHER ACTION OR CONSENT BY BORROWER, MANAGER OR ANY OTHER PERSON.


(D)           REGARDLESS OF ANY PROVISION IN ANY OTHER AGREEMENT, FOR PURPOSES
OF THE UCC, WITH RESPECT TO EACH PLEDGED ACCOUNT, NEW YORK SHALL BE DEEMED TO BE
THE BANK’S JURISDICTION (WITHIN THE MEANING OF SECTION 9-304 OF THE UCC) AND THE
SECURITIES INTERMEDIARY’S JURISDICTION (WITHIN THE MEANING OF SECTION 8-110 OF
THE UCC). THE PLEDGED ACCOUNTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

51


--------------------------------------------------------------------------------




 


(E)           EXCEPT FOR THE CLAIMS AND INTEREST OF LENDER AND OF BORROWER IN
THE PLEDGED ACCOUNTS, BORROWER REPRESENTS AND WARRANTS THAT IT DOES NOT KNOW OF
ANY LIEN ON OR CLAIM TO, OR INTEREST IN, ANY PLEDGED ACCOUNT OR IN ANY
“FINANCIAL ASSET” (AS DEFINED IN SECTION 8-102(A) OF THE UCC) CREDITED THERETO.
IF ANY PERSON ASSERTS ANY LIEN, ENCUMBRANCE OR ADVERSE CLAIM (INCLUDING ANY
WRIT, GARNISHMENT, JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR
PROCESS) AGAINST THE PLEDGED ACCOUNTS OR IN ANY FINANCIAL ASSET CARRIED THEREIN,
BORROWER WILL PROMPTLY NOTIFY LENDER THEREOF AND SHALL INDEMNIFY, DEFEND AND
HOLD LENDER AND EACH OF THE INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ANY
SUCH LIEN, ENCUMBRANCE OR CLAIM.


SECTION 2.15.          SECURITY AGREEMENT.


(A)           PLEDGE OF PLEDGED ACCOUNTS. TO SECURE THE FULL AND PUNCTUAL
PAYMENT AND PERFORMANCE OF ALL OF THE INDEBTEDNESS, BORROWER HEREBY ASSIGNS,
CONVEYS, PLEDGES AND TRANSFERS TO LENDER, AS SECURED PARTY, AND GRANTS LENDER A
FIRST AND CONTINUING SECURITY INTEREST IN AND TO, THE FOLLOWING PROPERTY,
WHETHER NOW OWNED OR EXISTING OR HEREAFTER ACQUIRED OR ARISING AND REGARDLESS OF
WHERE LOCATED (COLLECTIVELY, THE “ACCOUNT COLLATERAL”):

(I)            ALL OF BORROWER’S RIGHT, TITLE AND INTEREST IN THE PLEDGED
ACCOUNTS AND ALL MONEY AND PERMITTED INVESTMENTS, IF ANY, FROM TIME TO TIME
DEPOSITED OR HELD IN THE PLEDGED ACCOUNTS OR PURCHASED WITH FUNDS OR ASSETS ON
DEPOSIT IN THE PLEDGED ACCOUNTS;

(II)           ALL OF BORROWER’S RIGHT, TITLE AND INTEREST IN INTEREST,
DIVIDENDS, MONEY, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE PAYABLE IN RESPECT OF, OR IN EXCHANGE FOR, ANY OF THE
FOREGOING UNTIL SUCH TIME AS SUCH ITEMS ARE DISBURSED FROM THE PLEDGED ACCOUNTS;
AND

(III)          TO THE EXTENT NOT COVERED BY CLAUSE (I) OR (II) ABOVE, ALL
PROCEEDS OF ANY OR ALL OF THE FOREGOING UNTIL SUCH TIME AS SUCH ITEMS ARE
DISBURSED FROM THE PLEDGED ACCOUNTS.

Lender and Collection Account Bank and Local Collection Account Bank, each as
agent for Lender, shall have with respect to the foregoing collateral, in
addition to the rights and remedies herein set forth, all of the rights and
remedies available to a secured party under the UCC, as if such rights and
remedies were fully set forth herein.


(B)           COVENANTS; SOLE DOMINION AND CONTROL. SO LONG AS ANY PORTION OF
THE INDEBTEDNESS IS OUTSTANDING, BORROWER SHALL NOT OPEN ANY ACCOUNT OTHER THAN
THE LOCAL COLLECTION ACCOUNT FOR THE DEPOSIT OF RENTS OR MONEY RECEIVED FROM
ACCOUNTS OR UNDER LEASES (EXCEPT FOR AN ACCOUNT INTO WHICH MASTER LEASE RENTS
ARE FIRST DEPOSITED PRIOR TO TRANSFER TO THE LOCAL COLLECTION ACCOUNT) AND
DERIVED FROM THE MORTGAGED PROPERTY AND ALL PROCEEDS TO PAY AMOUNTS OWING
HEREUNDER, OTHER THAN ANY ACCOUNT FOR AMOUNTS REQUIRED BY LAW TO BE SEGREGATED
BY BORROWER. BORROWER SHALL NOT HAVE ANY RIGHT TO WITHDRAW MONEY FROM THE
PLEDGED ACCOUNTS. BORROWER ACKNOWLEDGES AND AGREES THAT THE PLEDGED ACCOUNTS ARE
AND SHALL AT ALL TIMES CONTINUE TO BE SUBJECT TO AND UNDER THE SOLE DOMINION AND
CONTROL, AND THE “CONTROL” WITHIN THE MEANING OF SECTIONS 9-104 AND 9-106 OF THE
UCC, OF LENDER. NOTWITHSTANDING ANYTHING SET FORTH HEREIN TO THE CONTRARY,
NEITHER BORROWER NOR MANAGER NOR ANY OTHER PERSON OR ENTITY, THROUGH OR UNDER
BORROWER, SHALL HAVE ANY CONTROL OVER THE USE OF, OR ANY RIGHT TO WITHDRAW ANY
AMOUNT FROM, ANY

52


--------------------------------------------------------------------------------





 

Pledged Accounts, and Borrower acknowledges that the Collection Account Bank and
the Local Collection Account Bank shall comply with all instructions originated
by Lender without further consent by Borrower. Borrower acknowledges and agrees
that the Collection Account Bank and Local Collection Account Bank shall comply
with the instructions of Lender with respect to the Pledged Accounts without the
further consent of Borrower or Manager. The Account Collateral shall be subject
to such applicable laws, and such applicable regulations of the Board of
Governors of the Federal Reserve System and of any other banking authority or
Governmental Authority, as may now or hereafter be in effect, and to the rules,
regulations and procedures of the financial institution where the Account
Collateral is maintained relating to demand deposit accounts generally from time
to time in effect.


(C)           FINANCING STATEMENTS; FURTHER ASSURANCES. BORROWER HEREBY
IRREVOCABLY AUTHORIZES LENDER AT ANY TIME AND FROM TIME TO TIME TO FILE ANY
FINANCING STATEMENTS OR CONTINUATION STATEMENTS, AND AMENDMENTS TO FINANCING
STATEMENTS, IN ANY JURISDICTIONS AND WITH ANY FILING OFFICES AS LENDER MAY
DETERMINE, IN ITS SOLE DISCRETION, ARE NECESSARY OR ADVISABLE TO PERFECT THE
SECURITY INTERESTS GRANTED TO LENDER IN CONNECTION HEREWITH. SUCH FINANCING
STATEMENTS MAY DESCRIBE THE COLLATERAL IN THE SAME MANNER AS DESCRIBED IN ANY
SECURITY AGREEMENT OR PLEDGE AGREEMENT ENTERED INTO BY THE PARTIES IN CONNECTION
HEREWITH OR MAY CONTAIN AN INDICATION OR DESCRIPTION OF COLLATERAL THAT
DESCRIBES SUCH PROPERTY IN ANY OTHER MANNER AS LENDER MAY DETERMINE, IN ITS SOLE
DISCRETION, IS NECESSARY, ADVISABLE OR PRUDENT TO ENSURE THE PERFECTION OF THE
SECURITY INTEREST IN THE COLLATERAL GRANTED TO LENDER IN CONNECTION HEREWITH,
INCLUDING, WITHOUT LIMITATION, DESCRIBING SUCH PROPERTY AS “ALL ASSETS” OR “ALL
PERSONAL PROPERTY” OF BORROWER WHETHER NOW OWNED OR HEREAFTER ACQUIRED. FROM
TIME TO TIME, AT THE EXPENSE OF BORROWER, BORROWER SHALL PROMPTLY EXECUTE AND
DELIVER ALL FURTHER INSTRUMENTS, AND TAKE ALL FURTHER ACTION, THAT LENDER MAY
REASONABLY REQUEST, IN ORDER TO CONTINUE THE PERFECTION AND PROTECTION OF THE
PLEDGE AND SECURITY INTEREST GRANTED OR PURPORTED TO BE GRANTED HEREBY.


(D)           TRANSFERS AND OTHER LIENS. BORROWER SHALL NOT SELL OR OTHERWISE
DISPOSE OF ANY OF THE ACCOUNT COLLATERAL OTHER THAN PURSUANT TO THE TERMS OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR CREATE OR PERMIT TO EXIST ANY
LIEN UPON OR WITH RESPECT TO ALL OR ANY OF THE ACCOUNT COLLATERAL, EXCEPT FOR
THE LIEN GRANTED TO LENDER UNDER OR AS CONTEMPLATED BY THIS AGREEMENT.


(E)           NO WAIVER. EVERY RIGHT AND REMEDY GRANTED TO LENDER UNDER THIS
AGREEMENT OR BY LAW MAY BE EXERCISED BY LENDER AT ANY TIME AND FROM TIME TO
TIME, AND AS OFTEN AS LENDER MAY DEEM IT EXPEDIENT. ANY AND ALL OF LENDER’S
RIGHTS WITH RESPECT TO THE PLEDGE OF AND SECURITY INTEREST IN THE ACCOUNT
COLLATERAL GRANTED HEREUNDER SHALL CONTINUE UNIMPAIRED, AND TO THE EXTENT
PERMITTED BY LAW, BORROWER SHALL BE AND REMAIN OBLIGATED IN ACCORDANCE WITH THE
TERMS HEREOF, NOTWITHSTANDING (I) ANY PROCEEDING OF BORROWER UNDER THE UNITED
STATES BANKRUPTCY CODE OR ANY BANKRUPTCY, INSOLVENCY OR REORGANIZATION LAWS OR
STATUTES OF ANY STATE, (II) THE RELEASE OR SUBSTITUTION OF ACCOUNT COLLATERAL AT
ANY TIME, OR OF ANY RIGHTS OR INTERESTS THEREIN OR (III) ANY DELAY, EXTENSION OF
TIME, RENEWAL, COMPROMISE OR OTHER INDULGENCE GRANTED BY LENDER IN THE EVENT OF
ANY DEFAULT WITH RESPECT TO THE ACCOUNT COLLATERAL OR OTHERWISE HEREUNDER. NO
DELAY OR EXTENSION OF TIME BY LENDER IN EXERCISING ANY POWER OF SALE, OPTION OR
OTHER RIGHT OR REMEDY HEREUNDER, AND NO NOTICE OR DEMAND WHICH MAY BE GIVEN TO
OR MADE UPON BORROWER BY LENDER, SHALL CONSTITUTE A WAIVER THEREOF, OR LIMIT,
IMPAIR OR PREJUDICE LENDER’S RIGHT, WITHOUT

53


--------------------------------------------------------------------------------





 

notice or demand, to take any action against Borrower or to exercise any other
power of sale, option or any other right or remedy.


(F)            LENDER APPOINTED ATTORNEY-IN-FACT. BORROWER HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS LENDER AS BORROWER’S TRUE AND LAWFUL ATTORNEY-IN-FACT,
WITH FULL POWER OF SUBSTITUTION, AT ANY TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, TO EXECUTE, ACKNOWLEDGE AND DELIVER ANY
INSTRUMENTS AND TO EXERCISE AND ENFORCE EVERY RIGHT, POWER, REMEDY, OPTION AND
PRIVILEGE OF BORROWER WITH RESPECT TO THE ACCOUNT COLLATERAL, AND DO IN THE
NAME, PLACE AND STEAD OF BORROWER, ALL SUCH ACTS, THINGS AND DEEDS FOR AND ON
BEHALF OF AND IN THE NAME OF BORROWER WITH RESPECT TO THE ACCOUNT COLLATERAL,
WHICH BORROWER COULD OR MIGHT DO OR WHICH LENDER MAY DEEM NECESSARY OR DESIRABLE
TO MORE FULLY VEST IN LENDER THE RIGHTS AND REMEDIES PROVIDED FOR HEREIN WITH
RESPECT TO THE ACCOUNT COLLATERAL AND TO ACCOMPLISH THE PURPOSES OF THIS
AGREEMENT. THE FOREGOING POWERS OF ATTORNEY ARE IRREVOCABLE AND COUPLED WITH AN
INTEREST AND SHALL TERMINATE UPON REPAYMENT OF THE INDEBTEDNESS IN FULL.


(G)           CONTINUING SECURITY INTEREST; TERMINATION. THIS SECTION 2.15 SHALL
CREATE A CONTINUING PLEDGE OF AND SECURITY INTEREST IN THE ACCOUNT COLLATERAL
AND SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL PAYMENT IN FULL BY BORROWER OF
THE INDEBTEDNESS. UPON PAYMENT IN FULL BY BORROWER OF THE INDEBTEDNESS, LENDER
SHALL RETURN TO BORROWER SUCH OF THE ACCOUNT COLLATERAL AS SHALL NOT HAVE BEEN
APPLIED PURSUANT TO THE TERMS HEREOF, AND SHALL EXECUTE SUCH INSTRUMENTS AND
DOCUMENTS AS MAY BE REASONABLY REQUESTED BY BORROWER TO EVIDENCE SUCH
TERMINATION AND THE RELEASE OF THE PLEDGE AND LIEN HEREOF.


SECTION 2.16.          MORTGAGE RECORDING TAXES. THE LIEN TO BE CREATED BY THE
MORTGAGES IS INTENDED TO ENCUMBER THE MORTGAGED PROPERTY TO THE FULL EXTENT OF
THE LOAN AMOUNT; PROVIDED, THAT, NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO
ANY MORTGAGED PROPERTY LOCATED IN A STATE THAT IMPOSES MORTGAGE RECORDING TAXES
WHERE THE IMPOSITION OF A LOWER AMOUNT WOULD ALLOW TAX SAVINGS TO THE BORROWER,
THE LIEN TO BE CREATED BY THE RELATED MORTGAGE IS INTENDED TO ENCUMBER THE
MORTGAGED PROPERTY IN AN AMOUNT ACCEPTABLE TO THE LENDER WHICH AMOUNT SHALL IN
NO EVENT BE LESS THAN 125% OF THE VALUE OF THE MORTGAGED PROPERTY AS DETERMINED
BY THE APPRAISALS. ON THE CLOSING DATE, BORROWER SHALL HAVE PAID ALL STATE,
COUNTY AND MUNICIPAL RECORDING AND ALL OTHER TAXES IMPOSED UPON THE EXECUTION
AND RECORDATION OF THE MORTGAGES, IF ANY.


SECTION 2.17.          EXTENSION OPTION.


(A)           BORROWER SHALL HAVE THE OPTION (EACH, AN “EXTENSION OPTION”), TO
EXTEND THE MATURITY DATE OF THE FLOATING RATE NOTE FOR UP TO TWO (2) EXTENSION
TERMS:  (I) THE FIRST EXTENSION TERM FROM THE ORIGINAL MATURITY DATE TO THE
PAYMENT DATE IN AUGUST 2010 (THE “FIRST FLOATING RATE EXTENDED MATURITY DATE”),
AND (II) THE SECOND EXTENSION TERM FROM THE FIRST FLOATING RATE EXTENDED
MATURITY DATE TO THE PAYMENT DATE IN AUGUST 2011 (THE “FINAL FLOATING RATE
MATURITY DATE”), UPON SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS (THE
“EXTENSION CONDITIONS”):

(I)            BORROWER SHALL HAVE GIVEN WRITTEN NOTICE (EACH, AN “EXTENSION
NOTICE”) TO LENDER NOT LESS THAN SIXTY (60) DAYS PRIOR TO THE ORIGINAL MATURITY
DATE OR

54


--------------------------------------------------------------------------------




 

the First Floating Rate Extended Maturity Date, as applicable, of its election
to exercise the first or the second Extension Option, as the case may be;

(II)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE ORIGINAL MATURITY DATE OR THE FIRST FLOATING RATE EXTENDED
MATURITY DATE, AS APPLICABLE OR AS OF THE DATE OF DELIVERY OF THE EXTENSION
NOTICE WITH RESPECT TO THE APPLICABLE EXTENSION OPTION; AND

(III)          BORROWER SHALL HAVE PURCHASED AN INTEREST RATE CAP FOR THE TERM
OF THE EXTENSION (OR RENEWED THE EXISTING INTEREST RATE CAP FOR SUCH PERIOD) IN
EACH CASE FROM OR WITH A QUALIFIED INTEREST RATE CAP PROVIDER, WITH A NOTIONAL
AMOUNT EQUAL TO THE OUTSTANDING FLOATING RATE COMPONENT OF THE PRINCIPAL
INDEBTEDNESS AND A LIBOR STRIKE RATE LESS THAN OR EQUAL TO 6.50% AND PURSUANT TO
DOCUMENTATION ACCEPTABLE TO LENDER IN ACCORDANCE WITH THE PRUDENT LENDER
STANDARD AND DELIVERED TO LENDER A FULLY EXECUTED COLLATERAL ASSIGNMENT OF
HEDGE.


(B)           BORROWER MAY REVOKE ANY EXTENSION NOTICE BY WRITTEN NOTICE (OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) TO LENDER ON OR PRIOR TO THE
TENTH (10TH) BUSINESS DAY PRIOR TO THE ORIGINAL MATURITY DATE OR THE FIRST
FLOATING RATE EXTENDED MATURITY DATE, AS APPLICABLE; PROVIDED, HOWEVER, THAT
BORROWER SHALL PAY THE REASONABLE OUT-OF-POCKET COSTS INCURRED BY LENDER AND IN
CONNECTION WITH THE GIVING OF ANY EXTENSION NOTICE AND ITS REVOCATION. IF THE
TERM OF THE LOAN IS EXTENDED PURSUANT TO THE PROVISIONS OF THIS SECTION 2.17,
THEN ALL THE OTHER TERMS AND CONDITIONS OF THE LOAN DOCUMENTS SHALL REMAIN IN
FULL FORCE AND EFFECT AND UNMODIFIED.


SECTION 2.18.          DEFEASANCE.


(A)           TOTAL DEFEASANCE. SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, BORROWER SHALL HAVE THE RIGHT AT ANY TIME AFTER THE FIRST OPEN
DEFEASANCE DATE TO DEFEASE THE FIXED RATE COMPONENT OF THE LOAN (A “TOTAL
DEFEASANCE”) UPON SATISFACTION OF THE FOLLOWING CONDITIONS:

(I)            BORROWER SHALL PROVIDE LENDER AT LEAST THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE (OR SUCH SHORTER PERIOD OF TIME IF PERMITTED BY LENDER IN ITS
SOLE DISCRETION) SPECIFYING A DATE (THE “DEFEASANCE DATE”) ON WHICH BORROWER
SHALL HAVE SATISFIED THE CONDITIONS IN THIS SECTION 2.18(A) AND ON WHICH IT
SHALL EFFECT THE TOTAL DEFEASANCE;

(II)           BORROWER SHALL PAY TO LENDER (A) ALL PAYMENTS OF INTEREST DUE ON
THE LOAN TO AND INCLUDING THE DEFEASANCE DATE AND (B) ALL OTHER SUMS, THEN DUE
UNDER THE NOTE, THIS LOAN AGREEMENT, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS;

(III)          BORROWER SHALL IRREVOCABLY DEPOSIT THE TOTAL DEFEASANCE
COLLATERAL INTO THE DEFEASANCE COLLATERAL ACCOUNT AND OTHERWISE COMPLY WITH THE
PROVISIONS OF THIS SECTION 2.18(A) AND SECTIONS 2.18(C) AND (D) HEREOF;

(IV)          BORROWER SHALL EXECUTE AND DELIVER TO LENDER A SECURITY AGREEMENT
IN RESPECT OF THE DEFEASANCE COLLATERAL ACCOUNT AND THE TOTAL DEFEASANCE
COLLATERAL;

55


--------------------------------------------------------------------------------




 

(V)           BORROWER SHALL DELIVER TO LENDER AN OPINION OF COUNSEL FOR
BORROWER THAT IS CUSTOMARY IN COMMERCIAL LENDING TRANSACTIONS AND SUBJECT ONLY
TO NORMAL QUALIFICATIONS, ASSUMPTIONS AND EXCEPTIONS OPINING, AMONG OTHER
THINGS, THAT (W) LENDER HAS A LEGAL AND VALID PERFECTED FIRST PRIORITY SECURITY
INTEREST IN THE DEFEASANCE COLLATERAL ACCOUNT AND THE TOTAL DEFEASANCE
COLLATERAL, (X) IF A SECURITIZATION HAS OCCURRED, THE TRUST FORMED PURSUANT TO
ANY SECURITIZATION WILL NOT FAIL TO MAINTAIN ITS STATUS AS A “REAL ESTATE
MORTGAGE INVESTMENT CONDUIT” WITHIN THE MEANING OF SECTION 860D OF THE CODE AS A
RESULT OF THE TOTAL DEFEASANCE PURSUANT TO THIS SECTION 2.18(A), (Y) A TOTAL
DEFEASANCE PURSUANT TO THIS SECTION 2.18 WILL NOT RESULT IN A DEEMED EXCHANGE
FOR PURPOSES OF THE CODE AND WILL NOT ADVERSELY AFFECT THE STATUS OF THE LOAN AS
INDEBTEDNESS FOR FEDERAL INCOME TAX PURPOSES, (Z) DELIVERY OF THE TOTAL
DEFEASANCE COLLATERAL AND THE GRANT OF A SECURITY INTEREST THEREIN TO LENDER
SHALL NOT CONSTITUTE AN AVOIDABLE PREFERENCE UNDER SECTION 547 OF THE BANKRUPTCY
CODE OR APPLICABLE STATE LAW;

(VI)          IF AND TO THE EXTENT REQUIRED BY THE RATING AGENCIES, A
NON-CONSOLIDATION OPINION WITH RESPECT TO THE SUCCESSOR BORROWER;

(VII)         BORROWER SHALL DELIVER TO LENDER A CONFIRMATION IN WRITING FROM
THE APPLICABLE RATING AGENCIES IF REQUESTED BY LENDER TO THE EFFECT THAT THE
RELEASE OF THE MORTGAGED PROPERTY FROM THE LIEN OF THE MORTGAGE AS CONTEMPLATED
BY THIS SECTION 2.18(A) AND THE SUBSTITUTION OF THE TOTAL DEFEASANCE COLLATERAL
WILL NOT RESULT IN A DOWNGRADING, WITHDRAWAL OR QUALIFICATION OF THE RESPECTIVE
RATINGS IN EFFECT IMMEDIATELY PRIOR TO SUCH DEFEASANCE FOR THE SECURITIES ISSUED
IN CONNECTION WITH ANY SECURITIZATION WHICH ARE THEN OUTSTANDING;

(VIII)        BORROWER SHALL DELIVER AN OFFICER’S CERTIFICATE CERTIFYING THAT
THE REQUIREMENTS SET FORTH IN THIS SECTION 2.18 HAVE BEEN SATISFIED;

(IX)           BORROWER SHALL DELIVER A CERTIFICATE OF A NATIONALLY RECOGNIZED
PUBLIC ACCOUNTING FIRM REASONABLY ACCEPTABLE TO LENDER CERTIFYING THAT THE TOTAL
DEFEASANCE COLLATERAL WILL GENERATE MONTHLY AMOUNTS EQUAL TO OR GREATER THAN THE
SCHEDULED DEFEASANCE PAYMENTS;

(X)            BORROWER SHALL DELIVER SUCH OTHER CERTIFICATES, OPINIONS,
DOCUMENTS AND INSTRUMENTS AS LENDER MAY REASONABLY REQUEST; AND

(XI)           BORROWER SHALL PAY ALL COSTS AND EXPENSES OF LENDER INCURRED IN
CONNECTION WITH THE DEFEASANCE, INCLUDING LENDER’S REASONABLE ATTORNEYS’ FEES
AND EXPENSES AND RATING AGENCY FEES AND EXPENSES.

If a Total Defeasance occurs and all of the requirements of this Section 2.18
have been satisfied, and provided no Event of Default exists, (i) Lender shall
execute any and all documents required to release the Mortgaged Property from
the Lien of the Mortgage and the Assignment of Leases and the Total Defeasance
Collateral, pledged pursuant to the Security Agreement, shall be the sole source
of collateral securing the Loan. In connection with any such release of the
Lien, Borrower shall submit to Lender, not less than thirty (30) days prior to
the Defeasance Date (or such shorter time as permitted by Lender in its sole
discretion), a release of Lien (and related Loan Documents) for execution by
Lender. Such release shall be in a form appropriate in the jurisdiction in which
the Mortgaged Property is located and contain standard provisions

56


--------------------------------------------------------------------------------




 

protecting the rights of a releasing lender. In addition, Borrower shall provide
all other documentation Lender reasonably requires to be delivered by Borrower
in connection with such release. Borrower shall pay all costs, taxes and
expenses associated with the release of the Lien of the Mortgage and the
Assignment of Leases, including Lender’s reasonable attorneys’ fees. Except as
set forth in this Section 2.18(a) (or in Section 2.18(b) below), no repayment,
prepayment or defeasance of all or any portion of the Loan shall cause, give
rise to a right to require, or otherwise result in, the release of the Lien of
the Mortgage on the Mortgaged Property.


(B)           PARTIAL DEFEASANCE. BORROWER SHALL, ONLY AFTER THE FIRST OPEN
DEFEASANCE DATE AND IN ACCORDANCE WITH THIS SECTION 2.18, HAVE THE RIGHT TO
DEFEASE A PORTION OF THE FIXED RATE COMPONENT OF THE LOAN IN CONNECTION WITH THE
RELEASE OF AN INDIVIDUAL MORTGAGED PROPERTY (A “PARTIAL DEFEASANCE”) UPON
SATISFACTION OF THE FOLLOWING CONDITIONS:

(I)            BORROWER SHALL PROVIDE LENDER AT LEAST THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE (OR SUCH SHORTER PERIOD OF TIME IF PERMITTED BY LENDER IN ITS
SOLE DISCRETION) SPECIFYING A DATE (THE “PARTIAL DEFEASANCE DATE”) ON WHICH
BORROWER SHALL HAVE SATISFIED THE CONDITIONS IN THIS SECTION 2.18(B) AND ON
WHICH IT SHALL EFFECT THE PARTIAL DEFEASANCE;

(II)           BORROWER SHALL PAY TO LENDER (A) ALL PAYMENTS OF INTEREST DUE ON
THE LOAN TO AND INCLUDING THE PARTIAL DEFEASANCE DATE AND (B) ALL OTHER SUMS,
THEN DUE UNDER THE NOTE, THIS LOAN AGREEMENT, THE MORTGAGE AND THE OTHER LOAN
DOCUMENTS;

(III)          BORROWER SHALL IRREVOCABLY DEPOSIT THE PARTIAL DEFEASANCE
COLLATERAL INTO THE DEFEASANCE COLLATERAL ACCOUNT AND OTHERWISE COMPLY WITH THE
PROVISIONS OF THIS SECTION 2.18(B) AND SECTIONS 2.18(C) AND (D) HEREOF;

(IV)          LENDER SHALL PREPARE (AT BORROWER’S EXPENSE) ALL NECESSARY
DOCUMENTS TO MODIFY THIS LOAN AGREEMENT AND TO AMEND AND RESTATE THE NOTE AND
ISSUE SUBSTITUTE NOTES, ONE NOTE HAVING A PRINCIPAL BALANCE EQUAL TO THE PARTIAL
DEFEASANCE AMOUNT (THE “DEFEASED NOTE”), AND ONE OR MORE NOTES HAVING AN
AGGREGATE PRINCIPAL BALANCE EQUAL TO THE EXCESS OF (A) THE THEN-OUTSTANDING
PRINCIPAL AMOUNT OF THE LOAN, OVER (B) THE AMOUNT OF THE DEFEASED NOTE (THE
“UNDEFEASED NOTE”). THE DEFEASED NOTE AND UNDEFEASED NOTE SHALL HAVE IDENTICAL
TERMS AS THE FIXED RATE NOTE EXCEPT FOR THE PRINCIPAL BALANCE AND MONTHLY
PAYMENTS. THE DEFEASED NOTE AND THE UNDEFEASED NOTE SHALL BE CROSS DEFAULTED AND
CROSS COLLATERALIZED UNLESS THE RATING AGENCIES SHALL REQUIRE OTHERWISE OR
UNLESS A SUCCESSOR BORROWER THAT IS NOT AN AFFILIATE OF BORROWER IS ESTABLISHED
PURSUANT TO SECTION 2.18(D). A DEFEASED NOTE MAY NOT BE THE SUBJECT OF ANY
FURTHER DEFEASANCE;

(V)           BORROWER SHALL EXECUTE AND DELIVER TO LENDER A SECURITY AGREEMENT
IN RESPECT OF THE DEFEASANCE COLLATERAL ACCOUNT AND THE PARTIAL DEFEASANCE
COLLATERAL;

(VI)          BORROWER SHALL DELIVER TO LENDER AN OPINION OF COUNSEL FOR
BORROWER THAT IS CUSTOMARY IN COMMERCIAL LENDING TRANSACTIONS AND SUBJECT ONLY
TO NORMAL QUALIFICATIONS, ASSUMPTIONS AND EXCEPTIONS OPINING, AMONG OTHER
THINGS, THAT (W) LENDER HAS A LEGAL AND VALID PERFECTED FIRST PRIORITY SECURITY
INTEREST IN THE DEFEASANCE COLLATERAL ACCOUNT AND

57


--------------------------------------------------------------------------------




 

the Partial Defeasance Collateral, (x) if a Securitization has occurred, the
REMIC Trust formed pursuant to any Securitization will not fail to maintain its
status as a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code as a result of the Partial Defeasance pursuant to this
Section 2.18(b), (y) a Partial Defeasance pursuant to this Section 2.18 will not
result in a deemed exchange for purposes of the Code and will not adversely
affect the status of the Loan as indebtedness for federal income tax purposes,
(z) delivery of the Partial Defeasance Collateral and the grant of a security
interest therein to Lender shall not constitute an avoidable preference under
Section 547 of the Bankruptcy Code or applicable state law;

(VII)         IF AND TO THE EXTENT REQUIRED BY THE RATING AGENCIES, A
NON-CONSOLIDATION OPINION WITH RESPECT TO THE SUCCESSOR BORROWER;

(VIII)        THE REMAINING MORTGAGED PROPERTIES SHALL SATISFY THE DEBT SERVICE
COVERAGE TEST WITH RESPECT TO THE UNDEFEASED NOTE (PROVIDED THAT BORROWER SHALL
HAVE THE RIGHT TO INCREASE THE PARTIAL DEFEASANCE AMOUNT TO AN AMOUNT (AND TO
ONLY SUCH AMOUNT) NECESSARY TO SATISFY SUCH TEST);

(IX)           BORROWER SHALL DELIVER TO LENDER A CONFIRMATION IN WRITING FROM
THE APPLICABLE RATING AGENCIES IF REQUESTED BY LENDER TO THE EFFECT THAT THE
RELEASE OF THE RELEASE PROPERTY FROM THE LIEN OF THE MORTGAGE AS CONTEMPLATED BY
THIS SECTION 2.18(B) AND THE SUBSTITUTION OF THE PARTIAL DEFEASANCE COLLATERAL
WILL NOT RESULT IN A DOWNGRADING, WITHDRAWAL OR QUALIFICATION OF THE RESPECTIVE
RATINGS IN EFFECT IMMEDIATELY PRIOR TO SUCH DEFEASANCE FOR THE SECURITIES ISSUED
IN CONNECTION WITH ANY SECURITIZATION WHICH ARE THEN OUTSTANDING;

(X)            BORROWER SHALL DELIVER AN OFFICER’S CERTIFICATE CERTIFYING THAT
THE REQUIREMENTS SET FORTH IN THIS SECTION 2.18 HAVE BEEN SATISFIED;

(XI)           BORROWER SHALL DELIVER A CERTIFICATE OF A NATIONALLY RECOGNIZED
PUBLIC ACCOUNTING FIRM REASONABLY ACCEPTABLE TO LENDER CERTIFYING THAT THE
PARTIAL DEFEASANCE COLLATERAL WILL GENERATE MONTHLY AMOUNTS EQUAL TO OR GREATER
THAN THE SCHEDULED DEFEASANCE PAYMENTS;

(XII)          BORROWER SHALL DELIVER SUCH OTHER CERTIFICATES, OPINIONS,
DOCUMENTS AND INSTRUMENTS AS LENDER MAY REASONABLY REQUEST; AND

(XIII)         BORROWER SHALL PAY ALL COSTS AND EXPENSES OF LENDER INCURRED IN
CONNECTION WITH THE DEFEASANCE, INCLUDING LENDER’S REASONABLE ATTORNEYS’ FEES
AND EXPENSES AND RATING AGENCY FEES AND EXPENSES.


(C)           DEFEASANCE COLLATERAL ACCOUNT. ON OR BEFORE THE DATE ON WHICH
BORROWER DELIVERS THE DEFEASANCE COLLATERAL, BORROWER OR SUCCESSOR BORROWER (AS
APPLICABLE) SHALL OPEN THE DEFEASANCE COLLATERAL ACCOUNT (THE “DEFEASANCE
COLLATERAL ACCOUNT”) WHICH SHALL AT ALL TIMES BE AN ELIGIBLE ACCOUNT. THE
DEFEASANCE COLLATERAL ACCOUNT SHALL CONTAIN ONLY (I) DEFEASANCE COLLATERAL AND
(II) CASH FROM INTEREST AND PRINCIPAL PAID ON THE DEFEASANCE COLLATERAL. ALL
CASH FROM INTEREST AND PRINCIPAL PAYMENTS PAID ON THE DEFEASANCE COLLATERAL
SHALL BE PAID OVER TO LENDER ON EACH PAYMENT DATE AND APPLIED TO THE MONTHLY
INSTALLMENTS OF INTEREST ON THE LOAN (AND IN THE CASE OF A PARTIAL DEFEASANCE,
THE PORTION THEREOF EVIDENCED BY THE DEFEASED NOTE) AND, ON THE FIXED RATE
MATURITY DATE, TO ACCRUED INTEREST AND THE PRINCIPAL BALANCE OF THE

58


--------------------------------------------------------------------------------





 

Loan (and in the case of a Partial Defeasance, the portion thereof evidenced by
the Defeased Note). Borrower shall cause the depository institution or trust
company at which the Defeasance Collateral is deposited to enter an agreement
with Borrower and Lender, satisfactory to Lender in its sole discretion,
pursuant to which such depository institution or trust company shall agree to
hold and distribute the Defeasance Collateral in accordance with this Loan
Agreement. Borrower (or Successor Borrower, as applicable) shall be the owner of
the Defeasance Collateral Account and shall report all income accrued on
Defeasance Collateral for federal, state and local income tax purposes in its
income tax return. Borrower shall prepay all costs and expenses associated with
opening and maintaining the Defeasance Collateral Account. Lender shall not in
any way be liable by reason of any insufficiency in the Defeasance Collateral
Account. If, after payment in full of all obligations evidenced by the Note or
any other of the Loan Documents, any of the Defeasance Collateral remains in the
Defeasance Collateral Account, then on request by Borrower such remaining
balance in the Defeasance Collateral Account shall be returned to Borrower (or
to Successor Borrower, as the case may be) or Lender shall assign to Borrower
(or Successor Borrower, as the case may be) all of Lender’s right, title, and
interest in the U.S. Obligations constituting the Defeasance Collateral.


(D)           SUCCESSOR BORROWER. IN CONNECTION WITH A DEFEASANCE UNDER THIS
SECTION 2.18, BORROWER SHALL, IF REQUIRED BY THE RATING AGENCIES OR IF BORROWER
SO ELECTS OR LENDER REQUIRES, ESTABLISH OR DESIGNATE A SUCCESSOR ENTITY (THE
“SUCCESSOR BORROWER”) WHICH SHALL BE A SINGLE PURPOSE BANKRUPTCY REMOTE ENTITY
AND WHICH SHALL BE APPROVED BY THE RATING AGENCIES. ANY SUCH SUCCESSOR BORROWER
MAY, AT BORROWER’S OPTION, BE AN AFFILIATE OF BORROWER UNLESS THE RATING
AGENCIES OR LENDER SHALL REQUIRE OTHERWISE. BORROWER SHALL TRANSFER AND ASSIGN
ALL OBLIGATIONS, RIGHTS AND DUTIES UNDER AND TO THE NOTE, TOGETHER WITH THE
DEFEASANCE COLLATERAL, TO SUCH SUCCESSOR BORROWER. SUCH SUCCESSOR BORROWER SHALL
ASSUME THE OBLIGATIONS UNDER THE NOTE AND THE SECURITY AGREEMENT. BORROWER SHALL
PAY $1,000 TO ANY SUCH SUCCESSOR BORROWER AS CONSIDERATION FOR ASSUMING THE
OBLIGATIONS UNDER THE NOTE AND THE SECURITY AGREEMENT. BORROWER SHALL PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY LENDER, INCLUDING LENDER’S ATTORNEY’S
FEES AND EXPENSES INCURRED IN CONNECTION THEREWITH, AND ALL FEES, EXPENSES AND
OTHER CHARGES OF THE RATING AGENCIES.


(E)           BORROWER SHALL HAVE THE RIGHT TO (I) PREPAY THE LOAN WITHOUT A
RELEASE OF COLLATERAL PURSUANT TO AND IN ACCORDANCE WITH SECTION 2.6,
(II) PREPAY THE LOAN IN CONNECTION WITH THE RELEASE OF A MORTGAGED PROPERTY
PURSUANT TO AND IN ACCORDANCE WITH SECTIONS 2.7 AND 2.11 AND (III) DEFEASE THE
LOAN PURSUANT TO AND IN ACCORDANCE WITH SECTION 2.18.


(F)            ADJUSTMENTS. BORROWER MAY REQUEST FROM LENDER IMMEDIATELY
FOLLOWING ANY PARTIAL DEFEASANCE AN ADJUSTMENT (“DEFEASANCE ADJUSTMENT”) TO THE
ALLOCATED LOAN AMOUNTS FOLLOWING ANY PARTIAL DEFEASANCE MADE PURSUANT TO
SECTION 2.18(B) IN AN AMOUNT EQUAL TO THE POSITIVE DIFFERENCE BETWEEN (I) THE
SUM OF THE ALLOCATED LOAN AMOUNTS FOR THE REMAINING MORTGAGED PROPERTIES AFTER
SUCH PARTIAL DEFEASANCE (THE “AGGREGATE ALLOCATED LOAN AMOUNT”) AND (II) THE
OUTSTANDING PRINCIPAL BALANCE OF THE UNDEFEASED NOTE (THE “DEFEASANCE ADJUSTMENT
AMOUNT”). UPON EACH DEFEASANCE ADJUSTMENT, THE ALLOCATED LOAN AMOUNT FOR EACH
SUCH REMAINING MORTGAGED PROPERTY SHALL BE DECREASED IN AN AMOUNT EQUAL TO THE
PRODUCT OF (A) THE DEFEASANCE ADJUSTMENT AMOUNT AND (B) THE FRACTION, THE
NUMERATOR OF WHICH IS THE APPLICABLE ALLOCATED LOAN AMOUNT (PRIOR TO SUCH
DEFEASANCE ADJUSTMENT) FOR SUCH MORTGAGED PROPERTY AND THE DENOMINATOR OF WHICH
IS THE AGGREGATE ALLOCATED LOAN AMOUNT. IN CONNECTION

59


--------------------------------------------------------------------------------





 

with each Defeasance Adjustment, Borrower shall pay to the Lender an
administrative fee of $5,000.


SECTION 2.19.          SUBSTITUTION OF PROPERTIES. SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THIS SECTION 2.19, BORROWER SHALL HAVE THE RIGHT, ONLY
AFTER THE EARLIER OF THE DATE THE ENTIRE LOAN HAS BEEN INCLUDED IN A
SECURITIZATION (INCLUDING EACH AND EVERY NOTE) OR JANUARY 1, 2007, ON ONE OR
MORE OCCASIONS, TO OBTAIN THE RELEASE OF ONE OR MORE INDIVIDUAL MORTGAGED
PROPERTY FROM THE LIEN OF THE MORTGAGE AND THE LOAN DOCUMENTS (FOR PURPOSES OF
THIS SECTION ONLY, HEREINAFTER REFERRED TO AS, “SUBSTITUTED PROPERTY”) BY
SUBSTITUTING THEREFOR ITS FEE INTEREST IN ONE OR MORE MANUFACTURED HOUSING
COMMUNITIES LOCATED IN THE UNITED STATES AND OF LIKE KIND AND QUALITY (WHICH
SHALL INCLUDE, AMONG OTHER THINGS, THE GEOGRAPHIC DIVERSITY OF THE SUBSTITUTED
PROPERTY VIS-À-VIS THE OTHER PROPERTIES) ACQUIRED BY BORROWER (INDIVIDUALLY, A
“REPLACEMENT PROPERTY” AND COLLECTIVELY, THE “REPLACEMENT PROPERTIES”). IN
ADDITION, ANY SUCH SUBSTITUTION SHALL BE SUBJECT, IN EACH CASE, TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:


(A)           NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND
LENDER SHALL HAVE RECEIVED A CERTIFICATE FROM THE BORROWERS, IN FORM AND
SUBSTANCE ACCEPTABLE TO LENDER, CONFIRMING THE FOREGOING.


(B)           THE BORROWERS SHALL HAVE GIVEN LENDER AT LEAST SIXTY (60) DAYS
PRIOR WRITTEN NOTICE OF ITS ELECTION TO SUBSTITUTE THE SUBSTITUTED PROPERTY.


(C)           THE BORROWERS SHALL HAVE PAID TO LENDER A PROCESSING FEE IN AN
AMOUNT EQUAL TO $10,000.


(D)           LENDER SHALL HAVE RECEIVED APPRAISALS (FROM A STATE CERTIFIED
APPRAISER ENGAGED BY LENDER) THAT SATISFY THE PRUDENT LENDER STANDARD FOR THE
REPLACEMENT PROPERTY AND THE SUBSTITUTED PROPERTY DATED NO MORE THAN FORTY-FIVE
(45) DAYS PRIOR TO THE SUBSTITUTION, INDICATING THAT THE FAIR MARKET VALUE OF
THE REPLACEMENT PROPERTY EQUALS OR EXCEEDS THE GREATER OF THE FAIR MARKET VALUE
OF THE SUBSTITUTED PROPERTY BASED UPON SUCH APPRAISAL AND THE FAIR MARKET VALUE
OF THE SUBSTITUTED PROPERTY BASED ON THE APPRAISAL PREPARED AND DELIVERED IN
CONNECTION WITH THE CLOSING OF THE LOAN.


(E)           THE UNDERWRITTEN NET CASH FLOW FOR THE REPLACEMENT PROPERTY
IMMEDIATELY PRECEDING THE SUBSTITUTION MUST BE EQUAL OR GREATER THAN THE
UNDERWRITTEN NET CASH FLOW OF THE SUBSTITUTED PROPERTY AS DETERMINED IN
ACCORDANCE WITH THE PRUDENT LENDER STANDARD.


(F)            THE DEBT SERVICE COVERAGE TEST IS SATISFIED.


(G)           LENDER SHALL HAVE RECEIVED A PHASE I ENVIRONMENTAL REPORT AND, IF
RECOMMENDED UNDER THE PHASE I ENVIRONMENTAL REPORT, A PHASE II ENVIRONMENTAL
REPORT FROM AN INDEPENDENT ENVIRONMENTAL CONSULTANT APPROVED BY LENDER IN
ACCORDANCE WITH THE PRUDENT LENDER STANDARD DATED NOT MORE THAN FORTY-FIVE (45)
DAYS PRIOR TO SUCH RELEASE AND SUBSTITUTION, WHICH CONCLUDE THAT THE REPLACEMENT
PROPERTY DOES NOT CONTAIN ANY HAZARDOUS MATERIALS IN VIOLATION OF ENVIRONMENTAL
LAWS, IS NOT SUBJECT TO ANY RISK OF CONTAMINATION FROM ANY OFF-SITE HAZARDOUS
MATERIALS, AND IS NOT IN VIOLATION OF ANY ENVIRONMENTAL LAWS.

 

60


--------------------------------------------------------------------------------



 


(H)           LENDER SHALL HAVE RECEIVED A PHYSICAL CONDITIONS REPORT WITH
RESPECT TO THE REPLACEMENT PROPERTY FROM AN INDEPENDENT ARCHITECT OR ENGINEER
APPROVED BY LENDER IN ACCORDANCE WITH THE PRUDENT LENDER STANDARD IN FORM AND
SUBSTANCE ACCEPTABLE TO LENDER IN ACCORDANCE WITH THE PRUDENT LENDER STANDARD,
DATED NOT MORE THAN FORTY-FIVE (45) DAYS PRIOR TO SUCH RELEASE AND SUBSTITUTION,
STATING THAT THE REPLACEMENT PROPERTY IS IN GOOD CONDITION AND REPAIR AND FREE
OF MATERIAL DAMAGE OR WASTE. IF THE PHYSICAL CONDITIONS REPORT RECOMMENDS THAT
ANY MATERIAL REPAIRS BE MADE WITH RESPECT TO THE REPLACEMENT PROPERTY, LENDER
MAY CONDITION (IN ACCORDANCE WITH THE PRUDENT LENDER STANDARD) ITS APPROVAL OF
SUCH REPLACEMENT PROPERTY ON THE BORROWERS DEPOSITING INTO THE REPLACEMENT
RESERVE ACCOUNT AN AMOUNT EQUAL TO ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE
ESTIMATED COST OF SUCH REPAIRS.


(I)            LENDER SHALL HAVE RECEIVED ANNUAL OPERATING STATEMENTS AND
OCCUPANCY STATEMENTS FOR THE REPLACEMENT PROPERTY FOR THE THREE (3) MOST
RECENTLY COMPLETED FISCAL YEARS (OR, IF THE REPLACEMENT PROPERTY HAS BEEN
ACQUIRED BY BORROWER OR AN AFFILIATE THEREOF WITHIN 12 MONTHS OF THE PROPOSED
DATE OF THE SUBSTITUTION, THE MOST RECENT FISCAL YEAR) AND A CURRENT OPERATING
STATEMENT FOR THE SUBSTITUTED PROPERTY. EACH OF THE STATEMENTS REQUIRED UNDER
THIS CLAUSE (I) SHALL BE CERTIFIED TO LENDER AS BEING TRUE AND CORRECT IN ALL
MATERIAL RESPECTS TO THE KNOWLEDGE OF THE BORROWER AND ACCOMPANIED BY A
CERTIFICATE FROM THE APPLICABLE BORROWER CERTIFYING THAT THERE HAS BEEN NO
ADVERSE CHANGE IN THE FINANCIAL CONDITION OF THE REPLACEMENT PROPERTY SINCE THE
DATE OF SUCH OPERATING STATEMENTS.


(J)            BORROWER SHALL HAVE EXECUTED, ACKNOWLEDGED AND DELIVERED TO
LENDER (I) A MORTGAGE, AN ASSIGNMENT OF RENTS AND LEASES AND FINANCING
STATEMENTS WITH RESPECT TO THE REPLACEMENT PROPERTY, (II) AN ENVIRONMENTAL
INDEMNITY AGREEMENT WITH RESPECT TO THE REPLACEMENT PROPERTY, (III) WRITTEN
CONFIRMATION FROM EACH GUARANTOR REGARDING SUCH SUBSTITUTION, (IV) MODIFICATIONS
TO THE LOAN DOCUMENTS AS LENDER DEEMS NECESSARY OR DESIRABLE IN ACCORDANCE WITH
THE PRUDENT LENDER STANDARD TO PROPERLY REFLECT THE SUBSTITUTION AND (VI) SUCH
OTHER DOCUMENTS AND AGREEMENTS AS MAY BE REASONABLY REQUESTED BY LENDER IN
ACCORDANCE WITH THE PRUDENT LENDER STANDARD TO EVIDENCE THE SUBSTITUTION. THE
MORTGAGE, ASSIGNMENT OF RENTS AND LEASES, FINANCING STATEMENTS AND ENVIRONMENTAL
INDEMNITY AGREEMENT WITH RESPECT TO THE REPLACEMENT PROPERTY SHALL BE THE SAME
IN FORM AND SUBSTANCE AS THE COUNTERPARTS OF SUCH DOCUMENTS EXECUTED AND
DELIVERED WITH RESPECT TO THE SUBSTITUTED PROPERTY ON THE DATE HEREOF. THE
MORTGAGE ENCUMBERING THE REPLACEMENT PROPERTY SHALL BE CROSS-DEFAULTED AND
CROSS-COLLATERALIZED WITH THE OTHER MORTGAGES ENCUMBERING THE OTHER PROPERTIES
AND SHALL SECURE ALL AMOUNTS EVIDENCED BY THE NOTE. THE AMOUNT OF THE LOAN
ALLOCATED TO THE REPLACEMENT PROPERTY (SUCH AMOUNT BEING HEREINAFTER REFERRED TO
AS THE “SUBSTITUTE ALLOCATED LOAN AMOUNT”) SHALL EQUAL THE ALLOCATED LOAN AMOUNT
OF THE SUBSTITUTED PROPERTY.


(K)           LENDER SHALL HAVE RECEIVED (I) A “TIE-IN” OR SIMILAR ENDORSEMENT
TO EACH TITLE INSURANCE POLICY INSURING THE LIEN OF THE OTHER MORTGAGES AS OF
THE DATE OF THE SUBSTITUTION WITH RESPECT TO THE TITLE INSURANCE POLICY INSURING
THE LIEN OF THE MORTGAGE ON THE REPLACEMENT PROPERTY TO THE EXTENT AVAILABLE,
AND (II) A TITLE INSURANCE POLICY (OR A MARKED, SIGNED AND REDATED COMMITMENT TO
ISSUE SUCH TITLE INSURANCE POLICY) INSURING THE LIEN OF THE MORTGAGE ON THE
REPLACEMENT PROPERTY, ISSUED BY THE TITLE COMPANY THAT ISSUED THE TITLE
INSURANCE POLICIES INSURING THE LIENS OF THE OTHER MORTGAGES ENCUMBERING THE
OTHER PROPERTIES AND DATED AS OF THE DATE OF THE SUBSTITUTION. THE TITLE
INSURANCE POLICY ISSUED WITH RESPECT TO THE REPLACEMENT PROPERTY SHALL
(I) PROVIDE COVERAGE IN THE AMOUNT OF THE SUBSTITUTE ALLOCATED LOAN

61


--------------------------------------------------------------------------------





 

Amount if the “tie-in” or similar endorsement described above is available or,
if such endorsement is not available, in an amount equal to one hundred
twenty-five percent (125%) of the Substitute Allocated Loan Amount of the
Replacement Property (or a lesser percentage that satisfies the Prudent Lender
Standard but is not less than one hundred ten percent (110%) of the Substitute
Allocated Loan Amount of the Replacement Property), (ii) insure Lender that the
Mortgage creates a valid first lien on the Replacement Property, free and clear
of all exceptions from coverage other than Permitted Encumbrances determined in
accordance with the Prudent Lender Standard, (iii) contain such endorsements and
affirmative coverages as are contained in each Title Policy insuring the lien of
the existing Mortgages and (iv) name Lender as the insured.


(L)            LENDER SHALL HAVE RECEIVED A CURRENT SURVEY FOR THE REPLACEMENT
PROPERTY, CERTIFIED TO THE TITLE COMPANY PROVIDING SUCH TITLE INSURANCE POLICY
AND LENDER AND ITS SUCCESSORS AND ASSIGNS PURSUANT TO LENDER’S STANDARD FORM OF
CERTIFICATION PREPARED IN ACCORDANCE WITH THE PRUDENT LENDER STANDARD, PREPARED
BY A PROFESSIONAL LAND SURVEYOR LICENSED IN THE STATE IN WHICH THE REPLACEMENT
PROPERTY IS LOCATED AND ACCEPTABLE TO LENDER IN ACCORDANCE WITH THE MINIMUM
STANDARD DETAIL REQUIREMENTS AS MOST RECENTLY ADOPTED BY ALTA/ACSM AND THE
PRUDENT LENDER STANDARD. SAID SURVEY SHALL SHOW NO STATE OF FACTS OR CONDITIONS
REASONABLY OBJECTIONABLE TO LENDER IN ACCORDANCE WITH THE PRUDENT LENDER
STANDARD.


(M)          LENDER SHALL HAVE RECEIVED VALID CERTIFICATES OF INSURANCE
EVIDENCING THE INSURANCE COVERAGES REQUIRED TO BE MAINTAINED HEREUNDER WITH
RESPECT TO THE REPLACEMENT PROPERTY, TOGETHER WITH ENDORSEMENTS REASONABLY
SATISFACTORY TO LENDER IN ACCORDANCE WITH THE PRUDENT LENDER STANDARD AND NAMING
LENDER AS AN ADDITIONAL INSURED AND LOSS PAYEE AS REQUIRED BY LENDER IN
ACCORDANCE WITH THE PRUDENT LENDER STANDARD UNDER SUCH POLICIES.


(N)           THE BORROWERS SHALL DELIVER OR CAUSE TO BE DELIVERED TO LENDER
(I) UPDATES CERTIFIED BY THE BORROWERS OF ALL ORGANIZATIONAL DOCUMENTATION
RELATED TO THE BORROWERS AND/OR THE FORMATION, STRUCTURE, EXISTENCE, GOOD
STANDING AND/OR QUALIFICATION TO DO BUSINESS DELIVERED TO LENDER IN CONNECTION
WITH THE CLOSING DATE; (II) GOOD STANDING CERTIFICATES, CERTIFICATES OF
QUALIFICATION TO DO BUSINESS IN THE STATE IN WHICH THE REPLACEMENT PROPERTY IS
LOCATED (IF REQUIRED IN SUCH STATE) AND (III) IF APPLICABLE, RESOLUTIONS OF THE
GENERAL PARTNER AUTHORIZING THE SUBSTITUTION AND ANY ACTIONS TAKEN IN CONNECTION
WITH SUCH SUBSTITUTION.


(O)           LENDER SHALL HAVE RECEIVED THE FOLLOWING OPINIONS OF BORROWERS’
COUNSEL, ALL OF WHICH SHALL BE IN FORM AND SUBSTANCE AND DELIVERED BY COUNSEL
REASONABLY ACCEPTABLE TO LENDER IN ACCORDANCE WITH THE PRUDENT LENDER STANDARD: 
(I) AN OPINION OF COUNSEL IN THE STATE IN WHICH THE REPLACEMENT PROPERTY IS
LOCATED AS TO THE ENFORCEABILITY OF THE MORTGAGE AND ASSIGNMENT OF RENTS AND
LEASES DELIVERED WITH RESPECT TO THE REPLACEMENT PROPERTY AND SUCH OTHER MATTERS
AS LENDER MAY REASONABLY REQUEST; (II) AN OPINION OF COUNSEL WITH RESPECT TO THE
ENFORCEABILITY OF THE OTHER LOAN DOCUMENTS DELIVERED WITH RESPECT TO THE
REPLACEMENT PROPERTY AND ANY MODIFICATIONS TO THE EXISTING LOAN DOCUMENTS AND
SUCH OTHER MATTERS AS LENDER MAY REASONABLY REQUEST; (III) AN OPINION OF COUNSEL
STATING THAT THE SUBSTITUTION DOES NOT CONSTITUTE A “SIGNIFICANT MODIFICATION”
OF THE LOAN OR “DEEMED EXCHANGE” OF THE NOTE UNDER SECTION 1001 OF THE CODE OR
OTHERWISE CAUSE ANY “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” WITHIN THE MEANING
OF SECTION 860D OF THE CODE (“REMIC”) TO FAIL TO MAINTAIN ITS STATUS AS A

62


--------------------------------------------------------------------------------





 

REMIC as a result of such substitution and (iv) such other opinions as Lender
may reasonably request in accordance with the Prudent Lender Standard.


(P)           LENDER SHALL HAVE RECEIVED A CURRENT RENT ROLL OF THE REPLACEMENT
PROPERTY CERTIFIED BY BORROWER AS BEING TRUE AND CORRECT.


(Q)           LENDER SHALL HAVE RECEIVED AND APPROVED IN ACCORDANCE WITH THE
PRUDENT LENDER STANDARD THE MANAGEMENT AGREEMENT AND MANAGER RELATING TO THE
REPLACEMENT PROPERTY OR EVIDENCE REASONABLY ACCEPTABLE TO LENDER IN ACCORDANCE
WITH THE PRUDENT LENDER STANDARD THAT THE REPLACEMENT PROPERTY IS INCLUDED UNDER
THE EXISTING MANAGEMENT AGREEMENT.


(R)            LENDER SHALL HAVE RECEIVED CERTIFIED COPIES OF ALL MATERIAL
CONTRACTS AND AGREEMENTS RELATING TO THE LEASING AND OPERATION OF THE
REPLACEMENT PROPERTY.


(S)           LENDER SHALL HAVE RECEIVED SUCH OTHER AND FURTHER APPROVALS,
OPINIONS, DOCUMENTS AND INFORMATION IN CONNECTION WITH THE SUBSTITUTION AS
LENDER MAY HAVE REASONABLY REQUESTED IN ACCORDANCE WITH THE PRUDENT LENDER
STANDARD.


(T)            LENDER SHALL HAVE RECEIVED RATING CONFIRMATIONS FROM EACH OF THE
RATING AGENCIES.


(U)           THE BORROWERS SHALL HAVE PAID OR REIMBURSED LENDER FOR ALL THIRD
PARTY OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY LENDER (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS FEES AND DISBURSEMENTS) IN CONNECTION WITH THE
SUBSTITUTION AND THE BORROWERS SHALL HAVE PAID ALL FEES AND EXPENSES OF THE
RATING AGENCIES, RECORDING CHARGES, FILING FEES, TAXES OR OTHER EXPENSES
(INCLUDING, WITHOUT LIMITATION, MORTGAGE AND INTANGIBLES TAXES AND DOCUMENTARY
STAMP TAXES) PAYABLE IN CONNECTION WITH THE SUBSTITUTION.


(V)           THE APPLICABLE BORROWER SHALL SUBMIT TO LENDER, NOT LESS THAN TEN
(10) DAYS PRIOR TO THE DATE OF SUCH SUBSTITUTION, A RELEASE OF LIEN AND ALL
OTHER REQUIRED DOCUMENTS FOR THE SUBSTITUTED PROPERTY FOR EXECUTION BY LENDER
WHICH IS IN A FORM APPROPRIATE FOR THE JURISDICTION IN WHICH THE SUBSTITUTED
PROPERTY IS LOCATED.


(W)          ON OR PRIOR TO THE DATE OF SUBSTITUTION, THE BORROWERS SHALL
DELIVER AN OFFICER’S CERTIFICATE DATED AS OF THE DATE OF SUBSTITUTION CERTIFYING
THAT THE REQUIREMENTS SET FORTH IN THIS SECTION 2.19 HAVE BEEN SATISFIED,
TOGETHER WITH DETAILED BACKUP FOR ALL REQUIRED CALCULATIONS, ALL OF WHICH SHALL
BE SATISFACTORY TO LENDER IN ACCORDANCE WITH THE PRUDENT LENDER STANDARD.

Upon the satisfaction of the foregoing conditions precedent, as reasonably
determined by Lender in accordance with the Prudent Lender Standard, Lender will
release its lien from the Substituted Property and the Replacement Property
shall be deemed to be the applicable Mortgaged Property for purposes of the
Mortgages and the Allocated Loan Amount with respect to the Substituted Property
shall be deemed to be the Allocated Loan Amount with respect to the Replacement
Property for all purposes hereunder.

Notwithstanding anything to the contrary contained herein, the parties hereto
hereby acknowledge and agree that after all or any portion of the Loan has been
included in a

63


--------------------------------------------------------------------------------




 

Securitization, with respect to any Lender approval or similar discretionary
rights over any matters contained in this Section (any such matter, a “Lender
Approval Item”), such rights shall be construed such that Lender shall only be
permitted to withhold its consent or approval with respect to any Lender
Approval Item if the same fails to meet the Prudent Lender Standard.

Notwithstanding the foregoing, during the term of the Loan the Borrowers may not
substitute Replacement Properties for any Mortgaged Property or Mortgaged
Properties the aggregate initial Allocated Loan Amount(s) of which individually,
or in the aggregate, exceed 75% of the Principal Indebtedness on the Closing
Date.


SECTION 2.20.          RELEASE PARCEL. BORROWER SHALL HAVE THE RIGHT AT ANY TIME
AFTER JANUARY 1, 2007 TO RELEASE A SPECIFIED EXPANSION PARCEL FROM THE LIEN OF
THE MORTGAGE (THE “RELEASE PARCEL”), AND LENDER SHALL RELEASE THE LIEN OF THE
MORTGAGE (AND RELATED LOAN DOCUMENTS) FROM SUCH RELEASE PARCEL IN CONNECTION
WITH THE SALE OF SUCH RELEASE PARCEL TO A THIRD PARTY THAT IS UNAFFILIATED WITH
BORROWER IN AN ARMS-LENGTH TRANSACTION, UPON SATISFACTION OF THE FOLLOWING
CONDITIONS PRECEDENT:


(A)           BORROWER SHALL PROVIDE LENDER NOT MORE THAN THIRTY (30) DAYS BUT
NOT LESS THAN TWENTY (20) DAYS NOTICE SPECIFYING A DATE (WHICH DATE SHALL BE ON
OR AFTER FEBRUARY 1, 2007) ON WHICH THE PARTIAL RELEASE IS TO OCCUR (THE
“PARTIAL RELEASE DATE”);


(B)           BORROWER SHALL DELIVER TO LENDER AN OFFICER’S CERTIFICATE (A) AS
TO THE PROPOSED USE OF SUCH RELEASE PARCEL, ITS COMPATIBILITY WITH, AND ITS
EFFECTS ON, THE OPERATION AND USE OF THE PORTION OF THE RELATED MORTGAGED
PROPERTY THAT WOULD REMAIN ENCUMBERED BY THE LIEN OF THE MORTGAGE AFTER THE
RELEASE OF THE RELEASE PARCEL (THE “REMAINING PROPERTY”) AND, STATING THAT THE
OPERATION AND USE OF THE RELEASE PARCEL SHALL NOT COMPETE DURING THE TERM OF THE
LOAN (AND FOR 20 YEARS FOLLOWING THE TERM OF THE LOAN) WITH THE OPERATION AND
USE OF THE REMAINING PROPERTY AND (B) INDICATING THE GROSS REVENUES AND
OPERATING EXPENSES FOR THE REMAINING PROPERTY IMMEDIATELY BEFORE AND IMMEDIATELY
AFTER THE PROPOSED RELEASE, TAKING INTO ACCOUNT THE PROPOSED USE OF THE RELEASE
PARCEL AND ITS EFFECTS ON INCOME AND EXPENSES AT THE REMAINING PROPERTY,
TOGETHER WITH EVIDENCE IN SUPPORT OF SUCH CONCLUSIONS WITH A REASONABLE
CONCLUSION THAT (I) THE NET OPERATING INCOME OF THE REMAINING PROPERTY WILL NOT
BE LESS THAN THE NET OPERATING INCOME OF THE COMBINED RELEASE PARCEL AND
REMAINING PROPERTY IMMEDIATELY PRIOR TO THE RELEASE AS A RESULT OF THE RELEASE,
AND (II) THE VALUE OF THE REMAINING PROPERTY WILL NOT BE LESS THAN THE VALUE OF
THE COMBINED RELEASE PARCEL AND REMAINING PROPERTY ON THE CLOSING DATE BASED ON
THE APPRAISAL DELIVERED TO LENDER ON OR ABOUT THE CLOSING DATE;


(C)           BORROWER SHALL DELIVER TO LENDER AN OPINION OF COUNSEL THAT MEETS
THE PRUDENT LENDER STANDARD (ISSUED BY COUNSEL THAT MEETS THE PRUDENT LENDER
STANDARD) THAT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED UNDER THIS
SECTION 2.20 WOULD NOT CONSTITUTE A “SIGNIFICANT MODIFICATION” OF THE LOAN UNDER
SECTION 1001 OF THE IRC OR OTHERWISE CAUSE A TAX TO BE IMPOSED ON A “PROHIBITED
TRANSACTION” BY ANY REMIC TRUST;


(D)           BORROWER SHALL HAVE DELIVERED TO LENDER EVIDENCE THAT BORROWER HAS
COMPLIED WITH ALL REQUIREMENTS OF AND OBTAINED ALL APPROVALS REQUIRED UNDER ANY
AGREEMENT OR LEASE OR OTHER ARRANGEMENT TO WHICH BORROWER IS A PARTY AND THAT
THE TRANSACTIONS

64


--------------------------------------------------------------------------------





 

contemplated under this Section 2.20 do not violate any of the provisions of any
such agreement or lease or other arrangement;


(E)           BORROWER SHALL HAVE DELIVERED TO LENDER (A) AN ENDORSEMENT TO THE
TITLE INSURANCE POLICY, (B) AN OPINION OF COUNSEL (WHICH OPINION SHALL BE FROM
COUNSEL THAT MEETS THE PRUDENT LENDER STANDARD) OR (C) A CERTIFICATE OF AN
ARCHITECT (WHICH CERTIFICATE SHALL BE FROM AN ARCHITECT THAT MEETS THE PRUDENT
LENDER STANDARD AND LICENSED TO PRACTICE IN THE JURISDICTION IN WHICH THE
APPLICABLE MORTGAGED PROPERTY IS LOCATED) INDICATING THAT THE RELEASE PARCEL HAS
BEEN (OR PROMPTLY WILL BE UPON FILING OF THE SUBDIVISION PLAT AND RELATED DEED
WHICH SHALL OCCUR SIMULTANEOUSLY WITH SUCH RELEASE) LEGALLY SUBDIVIDED FOR
ZONING LOT PURPOSES FROM THE REMAINING PROPERTY PURSUANT TO A ZONING LOT
SUBDIVISION IN ACCORDANCE WITH APPLICABLE LEGAL REQUIREMENTS AND THAT THE
RELEASE PARCEL AND REMAINING PROPERTY ARE EACH OTHERWISE IN COMPLIANCE WITH ALL
APPLICABLE ZONING, BUILDING AND SIMILAR LEGAL REQUIREMENTS;


(F)            BORROWER SHALL HAVE DELIVERED TO LENDER (A) AN ENDORSEMENT TO THE
TITLE INSURANCE POLICY, OR (B) AN OPINION OF COUNSEL (WHICH OPINION SHALL BE
FROM COUNSEL THAT MEETS THE PRUDENT LENDER STANDARD) INDICATING THAT THE
REMAINING PROPERTY SEPARATELY CONFORMS TO AND IS IN MATERIAL COMPLIANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS AND CONSTITUTES (OR WILL CONSTITUTE AT SUCH TIME
AS THE LOCALITY ASSIGNS A RELATED SEPARATE TAX LOT NUMBER, WHICH SHALL BE A MERE
FORMALITY) A SEPARATE TAX LOT(S);


(G)           BORROWER SHALL HAVE DELIVERED TO LENDER A CERTIFICATE FROM AN
ARCHITECT OR ENGINEER (WHICH CERTIFICATE SHALL BE FROM AN ARCHITECT OR ENGINEER
THAT MEETS THE PRUDENT LENDER STANDARD AND LICENSED TO PRACTICE IN THE
JURISDICTION IN WHICH THE APPLICABLE MORTGAGED PROPERTY IS LOCATED) AND AN
OFFICER’S CERTIFICATE WITH SUPPORTING DOCUMENTATION STATING THAT (A) THE RELEASE
PARCEL IS NOT NECESSARY FOR THE LEGAL USES OF THE REMAINING PROPERTY, INCLUDING,
WITHOUT LIMITATION, FOR SUPPORT, ACCESS, DRIVEWAYS, PARKING, UTILITIES, DRAINAGE
FLOWS OR ANY OTHER PURPOSE, (AFTER GIVING EFFECT TO ANY EASEMENTS THEREFOR
RESERVED OVER THE RELEASE PARCEL FOR THE BENEFIT OF THE REMAINING PROPERTY) AND
(B) ANY IMPROVEMENTS PROPOSED TO BE BUILT ON THE RELEASE PARCEL WILL NOT
ADVERSELY AFFECT THE ABILITY TO OPERATE AND MAINTAIN THE REMAINING PROPERTY
(AFTER GIVING EFFECT TO ANY EASEMENTS RESERVED OR GRANTED FOR THE BENEFIT OF
SUCH REMAINING PROPERTY OR THE RELEASE PARCEL) AND WILL BE INTEGRATED WITH THE
REMAINING PROPERTY;


(H)           TO THE EXTENT AVAILABLE, BORROWER SHALL HAVE DELIVERED TO LENDER
PRELIMINARY PLANS AND DRAWINGS FOR THE IMPROVEMENTS TO BE BUILT ON THE RELEASE
PARCEL TOGETHER WITH AN ARCHITECT’S CERTIFICATE CERTIFYING THAT SUCH PLANS AND
DRAWINGS AND THE IMPROVEMENTS TO BE CONSTRUCTED PURSUANT THERETO WILL COMPLY
WITH ALL LEGAL REQUIREMENTS (TO THE EXTENT THAT A DETERMINATION OF COMPLIANCE
CAN BE MADE GENERALLY ON THE BASIS OF PRELIMINARY PLANS AND DRAWINGS), AND
LENDER SHALL HAVE APPROVED SUCH PLANS AND DRAWINGS IN ACCORDANCE WITH THE
PRUDENT LENDER STANDARD;


(I)            BORROWER SHALL HAVE DELIVERED A LEGAL DESCRIPTION AND AN ALTA
SURVEY OF THE RELEASE PARCEL AND THE REMAINING PROPERTY WHICH WOULD BE STANDARD
IN COMMERCIAL LENDING TRANSACTIONS THAT FOR ALL RELEASE PARCELS MEETS THE
PRUDENT LENDER STANDARD;


(J)            BORROWER SHALL HAVE DELIVERED TO LENDER ON THE DATE OF THE
RELEASE AN ENDORSEMENT TO THE TITLE INSURANCE POLICY INSURING THE MORTGAGE
REFLECTING THE PARTIAL RELEASE

65


--------------------------------------------------------------------------------





 

and (A) insuring Lender’s interest in any easements created in connection with
the partial release, (B) extending the effective date of such Title Insurance
Policy to the effective date of the partial release, and (C) confirming no
change in the priority of the Mortgage on the Remaining Property or in the
amount of the insurance or the coverage under such Title Insurance Policy;


(K)           BORROWER SHALL DELIVER TO LENDER AN OFFICER’S CERTIFICATE
CERTIFYING THAT THE REQUIREMENTS SET FORTH IN THIS SECTION 2.20 HAVE BEEN
SATISFIED;


(L)            NO EVENT OF DEFAULT SHALL EXIST HEREUNDER;


(M)          BORROWER SHALL DELIVER TO LENDER SUCH OTHER CERTIFICATES, DOCUMENTS
OR INSTRUMENTS AS LENDER MAY REASONABLY REQUEST IN ACCORDANCE WITH THE PRUDENT
LENDER STANDARD THAT MEET THE PRUDENT LENDER STANDARD;


(N)           BORROWER SHALL PAY ALL REASONABLE COSTS AND EXPENSES OF LENDER
INCURRED IN CONNECTION WITH THE PARTIAL RELEASE, INCLUDING LENDER’S REASONABLE
ATTORNEYS’ FEES AND EXPENSES;


(O)           LENDER SHALL HAVE RECEIVED AN INDEPENDENT MAI APPRAISAL OF THE
PROPERTY (THE “RELEASE PARCEL APPRAISAL”) DATED NO MORE THAN SIXTY (60) DAYS
PRIOR TO THE PROPOSED PARTIAL RELEASE DATE BY A STATE-CERTIFIED APPRAISER THAT
MEETS THE PRUDENT LENDER STANDARD, INDICATING (A) AN APPRAISED VALUE OF THE
REMAINING PROPERTY AFTER THE RELEASE BOTH BEFORE AND AFTER CONSTRUCTION OF
IMPROVEMENTS TO BE BUILT ON THE RELEASE PARCEL EQUAL TO OR GREATER THAN THE
GREATER OF (Y) THE VALUE OF THE ENTIRE RELATED MORTGAGED PROPERTY (INCLUDING THE
RELEASE PARCEL) ON THE CLOSING DATE BASED ON THE APPRAISAL DELIVERED TO LENDER
ON OR ABOUT THE CLOSING DATE OR (Z) ONE HUNDRED PERCENT (100%) OF THE ALLOCATED
LOAN AMOUNT FOR THE RELATED MORTGAGED PROPERTY ON THE CLOSING DATE AND (B) THE
VALUE (THE “RELEASE PARCEL APPRAISED VALUE”) OF THE RELEASE PARCEL AT THE TIME
OF THE RELEASE; AND


(P)           THE DEBT SERVICE COVERAGE RATIO AT THE TIME OF THE RELEASE FOR THE
TRAILING TWELVE-MONTH PERIOD ENDING ON THE LAST DAY OF THE PRIOR FULL CALENDAR
MONTH WILL NOT BE LESS THAN THE DEBT SERVICE COVERAGE RATIO ON THE CLOSING DATE,
AND THE DEBT SERVICE COVERAGE TEST IS SATISFIED.

Notwithstanding anything to the contrary contained herein, the parties hereto
hereby acknowledge and agree that after all or any portion of the Loan has been
included in a Securitization, with respect to any Lender approval or similar
discretionary rights over any matters contained in this Section 2.20 or
Section 2.7, 2.18 or 2.19 (any such matter, a “Lender Approval Item”), such
rights shall be construed such that Lender shall only be permitted to withhold
its consent or approval with respect to any Lender Approval Item if the same
fails to meet the Prudent Lender Standard.


ARTICLE III.
INTENTIONALLY OMITTED

66


--------------------------------------------------------------------------------





 


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES


SECTION 4.1.            REPRESENTATIONS AND WARRANTIES AS TO BORROWER. BORROWER
REPRESENTS AND WARRANTS THAT, AS OF THE CLOSING DATE:


(A)           ORGANIZATION. EACH OF BORROWER AND GENERAL PARTNER (I) IS A DULY
ORGANIZED AND VALIDLY EXISTING LIMITED LIABILITY COMPANY IN GOOD STANDING UNDER
THE LAWS OF THE STATE OF DELAWARE OR LIMITED PARTNERSHIP IN GOOD STANDING UNDER
THE LAWS OF THE STATE OF DELAWARE, (II) HAS THE REQUISITE POWER AND AUTHORITY TO
OWN ITS PROPERTIES (INCLUDING, WITHOUT LIMITATION, THE MORTGAGED PROPERTY) AND
TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED AND IS QUALIFIED TO DO BUSINESS
IN THE JURISDICTION IN WHICH THE MORTGAGED PROPERTY IS LOCATED, AND (III) HAS
THE REQUISITE POWER TO EXECUTE AND DELIVER, AND PERFORM ITS OBLIGATIONS UNDER,
THIS AGREEMENT, THE NOTE AND ALL OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY.


(B)           AUTHORIZATION; NO CONFLICT; CONSENTS AND APPROVALS. THE EXECUTION
AND DELIVERY BY BORROWER OF THIS AGREEMENT, THE NOTE AND EACH OF THE OTHER LOAN
DOCUMENTS, BORROWER’S PERFORMANCE OF ITS OBLIGATIONS HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS AND THE CREATION OF THE SECURITY INTERESTS AND LIENS
PROVIDED FOR IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY (I) HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF
BORROWER, (II) WILL NOT VIOLATE ANY PROVISION OF ANY LEGAL REQUIREMENTS, ANY
ORDER OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY, THE ORGANIZATIONAL AGREEMENT
OR ANY INDENTURE OR AGREEMENT OR OTHER INSTRUMENT TO WHICH BORROWER IS A PARTY
OR BY WHICH BORROWER IS BOUND, AND (III) WILL NOT BE IN CONFLICT WITH, RESULT IN
A BREACH OF, OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT
UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN OF ANY NATURE
WHATSOEVER UPON THE MORTGAGED PROPERTY PURSUANT TO, ANY SUCH INDENTURE OR
AGREEMENT OR MATERIAL INSTRUMENT OTHER THAN THE LOAN DOCUMENTS. OTHER THAN THOSE
OBTAINED OR FILED ON OR PRIOR TO THE CLOSING DATE, BORROWER IS NOT REQUIRED TO
OBTAIN ANY CONSENT, APPROVAL OR AUTHORIZATION FROM, OR TO FILE ANY DECLARATION
OR STATEMENT WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER AGENCY IN CONNECTION WITH
OR AS A CONDITION TO THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT,
THE NOTE OR THE OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED BY BORROWER.


(C)           ENFORCEABILITY. THIS AGREEMENT, THE NOTE AND EACH OTHER LOAN
DOCUMENT EXECUTED BY BORROWER IN CONNECTION WITH THE LOAN (INCLUDING, WITHOUT
LIMITATION, ANY COLLATERAL SECURITY INSTRUMENT), IS THE LEGAL, VALID AND BINDING
OBLIGATION OF BORROWER, ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY, AND OTHER LIMITATIONS ON CREDITORS’
RIGHTS GENERALLY AND TO EQUITABLE PRINCIPLES. THIS AGREEMENT, THE NOTE AND SUCH
OTHER LOAN DOCUMENTS ARE NOT SUBJECT TO ANY RIGHT OF RESCISSION, SET-OFF,
COUNTERCLAIM OR DEFENSE BY BORROWER (INCLUDING THE DEFENSE OF USURY), AND
BORROWER HAS NOT ASSERTED ANY RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR
DEFENSE WITH RESPECT THERETO.


(D)           LITIGATION. THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS AT LAW OR
IN EQUITY BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR OTHER AGENCY NOW PENDING
AND SERVED OR, TO THE BEST KNOWLEDGE OF BORROWER, THREATENED AGAINST BORROWER,
GUARANTOR OR ANY COLLATERAL, WHICH ACTIONS, SUITS OR PROCEEDINGS, IF DETERMINED
AGAINST BORROWER, GUARANTOR OR SUCH COLLATERAL, ARE REASONABLY LIKELY TO RESULT
IN A MATERIAL ADVERSE EFFECT.

67


--------------------------------------------------------------------------------




 


(E)           AGREEMENTS. BORROWER IS NOT IN DEFAULT IN THE PERFORMANCE,
OBSERVANCE OR FULFILLMENT OF ANY OF THE MATERIAL OBLIGATIONS, COVENANTS OR
CONDITIONS CONTAINED IN ANY AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY
WHICH BORROWER OR ANY COLLATERAL IS BOUND WHICH DEFAULT IS REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT. NEITHER BORROWER NOR GUARANTOR IS A PARTY TO ANY
AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY RESTRICTION WHICH RESTRICTS SUCH
PERSON’S ABILITY TO CONDUCT ITS BUSINESS IN THE ORDINARY COURSE OR THAT IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


(F)            NO BANKRUPTCY FILING. NEITHER BORROWER NOR GUARANTOR IS
CONTEMPLATING EITHER THE FILING OF A PETITION BY IT UNDER ANY STATE OR FEDERAL
BANKRUPTCY OR INSOLVENCY LAWS OR THE LIQUIDATION OF ALL OR A MATERIAL PORTION OF
ITS ASSETS OR PROPERTY. TO THE BEST KNOWLEDGE OF BORROWER, NO PERSON IS
CONTEMPLATING THE FILING OF ANY SUCH PETITION AGAINST BORROWER.


(G)           SOLVENCY. GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY,
THE FAIR MARKET VALUE OF BORROWER’S ASSETS EXCEEDS AND WILL, IMMEDIATELY
FOLLOWING THE MAKING OF THE LOAN, EXCEED BORROWER’S TOTAL LIABILITIES
(INCLUDING, WITHOUT LIMITATION, SUBORDINATED, UNLIQUIDATED, DISPUTED AND
CONTINGENT LIABILITIES). THE FAIR MARKET VALUE OF BORROWER’S ASSETS IS AND WILL,
IMMEDIATELY FOLLOWING THE MAKING OF THE LOAN, BE GREATER THAN BORROWER’S
PROBABLE LIABILITIES (INCLUDING THE MAXIMUM AMOUNT OF ITS CONTINGENT LIABILITIES
ON ITS DEBTS AS SUCH DEBTS BECOME ABSOLUTE AND MATURED). BORROWER’S ASSETS DO
NOT AND, IMMEDIATELY FOLLOWING THE MAKING OF THE LOAN WILL NOT, CONSTITUTE
UNREASONABLY SMALL CAPITAL TO CARRY OUT ITS BUSINESS AS CONDUCTED OR AS PROPOSED
TO BE CONDUCTED. BORROWER DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT WILL,
INCUR DEBTS AND LIABILITIES (INCLUDING, WITHOUT LIMITATION, CONTINGENT
LIABILITIES AND OTHER COMMITMENTS) BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY
MATURE (TAKING INTO ACCOUNT THE TIMING AND AMOUNTS TO BE PAYABLE ON OR IN
RESPECT OF OBLIGATIONS OF BORROWER).


(H)           OTHER DEBT. BORROWER HAS NOT BORROWED OR RECEIVED OTHER DEBT
FINANCING WHETHER UNSECURED OR SECURED BY THE MORTGAGED PROPERTY OR ANY PART
THEREOF WHICH IS OUTSTANDING AS OF THE CLOSING DATE. AS OF THE CLOSING DATE,
BORROWER HAS NO OTHER BORROWINGS OTHER THAN TRADE DEBT EXPRESSLY PERMITTED UNDER
ARTICLE VIII OF THIS AGREEMENT.


(I)            FULL AND ACCURATE DISCLOSURE. NO STATEMENT OF FACT MADE BY OR ON
BEHALF OF BORROWER IN THIS AGREEMENT OR IN ANY OF THE OTHER LOAN DOCUMENTS
CONTAINS ANY UNTRUE STATEMENT OF MATERIAL FACT OR OMITS TO STATE ANY MATERIAL
FACT NECESSARY TO MAKE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING. TO
THE BEST KNOWLEDGE OF BORROWER, NO FINANCIAL STATEMENTS OR ANY OTHER DOCUMENT,
CERTIFICATE OR WRITTEN STATEMENT FURNISHED TO LENDER BY BORROWER OR GUARANTOR,
OR BY ANY THIRD PARTY ON BEHALF OF BORROWER OR GUARANTOR, FOR USE IN CONNECTION
WITH THE LOAN CONTAINS ANY UNTRUE REPRESENTATION, WARRANTY OR STATEMENT OF A
MATERIAL FACT, AND NONE OMITS OR WILL OMIT TO STATE A MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING. TO THE
BEST KNOWLEDGE OF BORROWER, THERE IS NO FACT THAT HAS NOT BEEN DISCLOSED TO
LENDER THAT IS REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT.


(J)            FINANCIAL INFORMATION. ALL FINANCIAL STATEMENTS AND OTHER DATA
CONCERNING BORROWER, GUARANTOR AND THE MORTGAGED PROPERTY THAT HAS BEEN
DELIVERED BY OR ON BEHALF OF BORROWER OR GUARANTOR TO LENDER IS TRUE, COMPLETE
AND CORRECT IN ALL MATERIAL RESPECTS

68


--------------------------------------------------------------------------------





 

and, except as disclosed on Schedule 4 attached hereto, has been prepared in
accordance with GAAP. Since the delivery of such data, except as otherwise
disclosed in writing to Lender, there has been no change in the financial
position of Borrower, Guarantor or the Mortgaged Property, or in the results of
operations of Borrower or Guarantor, which change results or is reasonably
likely to result in a Material Adverse Effect. Neither Borrower nor Guarantor
has incurred any obligation or liability, contingent or otherwise, not reflected
in such financial data, which is likely to have a Material Adverse Effect upon
its business operations or the Mortgaged Property.


(K)           INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY ACT.
BORROWER IS NOT (I) AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED, (II) A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY” OR AN “AFFILIATE” OF EITHER A “HOLDING COMPANY” OR A “SUBSIDIARY
COMPANY” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935,
AS AMENDED, OR (III) SUBJECT TO ANY OTHER FEDERAL OR STATE LAW OR REGULATION
WHICH PURPORTS TO RESTRICT OR REGULATE ITS ABILITY TO BORROW MONEY IN ACCORDANCE
WITH THIS AGREEMENT.


(L)            COMPLIANCE. BORROWER IS IN COMPLIANCE WITH ALL APPLICABLE LEGAL
REQUIREMENTS, EXCEPT FOR NONCOMPLIANCE THAT IS NOT REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT. BORROWER IS NOT IN DEFAULT OR VIOLATION OF ANY ORDER,
WRIT, INJUNCTION, DECREE OR DEMAND OF ANY GOVERNMENTAL AUTHORITY EXCEPT FOR
DEFAULTS OR VIOLATIONS WHICH ARE NOT REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.


(M)          USE OF PROCEEDS; MARGIN REGULATIONS. BORROWER WILL USE THE PROCEEDS
OF THE LOAN FOR THE PURPOSES DESCRIBED IN SECTION 2.2. NO PART OF THE PROCEEDS
OF THE LOAN WILL BE USED FOR THE PURPOSE OF PURCHASING OR ACQUIRING ANY “MARGIN
STOCK” WITHIN THE MEANING OF REGULATION U OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM OR FOR ANY OTHER PURPOSE WHICH WOULD BE INCONSISTENT WITH
SUCH REGULATION U OR ANY OTHER REGULATIONS OF SUCH BOARD OF GOVERNORS, OR FOR
ANY PURPOSES PROHIBITED BY LEGAL REQUIREMENTS.


(N)           ORGANIZATIONAL CHART. THE ORGANIZATIONAL CHART SET FORTH AS
SCHEDULE 7 ACCURATELY SETS FORTH THE DIRECT AND INDIRECT OWNERSHIP STRUCTURE OF
BORROWER.


(O)           NO DEFAULTS. NO DEFAULT OR EVENT OF DEFAULT EXISTS UNDER OR WITH
RESPECT TO ANY LOAN DOCUMENT.


(P)           PLANS AND WELFARE PLANS. THE ASSETS OF BORROWER ARE NOT TREATED AS
“PLAN ASSETS” UNDER REGULATIONS CURRENTLY PROMULGATED UNDER ERISA. NEITHER
BORROWER NOR ANY ERISA AFFILIATE SPONSORS, MAINTAINS, CONTRIBUTES TO OR IS
REQUIRED TO CONTRIBUTE TO ANY PLAN OR MULTIEMPLOYER PLAN NOR HAS THE BORROWER OR
ANY ERISA AFFILIATE SPONSORED, MAINTAINED, CONTRIBUTED TO OR BEEN REQUIRED TO
CONTRIBUTE TO ANY PLAN OR MULTIEMPLOYER PLAN WITHIN THE PAST SIX YEARS. THERE
ARE NO PENDING ISSUES OR CLAIMS BEFORE THE INTERNAL REVENUE SERVICE, THE UNITED
STATES DEPARTMENT OF LABOR OR ANY COURT OF COMPETENT JURISDICTION RELATED TO ANY
PLAN OR WELFARE PLAN. NO EVENT HAS OCCURRED, AND THERE EXISTS NO CONDITION OR
SET OF CIRCUMSTANCES, IN CONNECTION WITH ANY PLAN OR WELFARE PLAN UNDER WHICH
BORROWER OR, TO THE BEST KNOWLEDGE OF BORROWER, ANY ERISA AFFILIATE, DIRECTLY OR
INDIRECTLY (THROUGH AN INDEMNIFICATION AGREEMENT OR OTHERWISE), IS REASONABLY
LIKELY TO BE SUBJECT TO ANY MATERIAL RISK OF LIABILITY UNDER SECTION 409 OR
502(I) OF

69


--------------------------------------------------------------------------------





 

ERISA or Section 4975 of the Code. No Welfare Plan provides or will provide
benefits, including, without limitation, death or medical benefits (whether or
not insured) with respect to any current or former employee of Borrower, or, to
the best knowledge of Borrower, any ERISA Affiliate beyond his or her retirement
or other termination of service other than (i) coverage mandated by applicable
law, (ii) death or disability benefits that have been fully provided for by
fully paid up insurance or (iii) severance benefits.


(Q)           ADDITIONAL BORROWER UCC INFORMATION. BORROWER’S ORGANIZATIONAL
IDENTIFICATION NUMBERS ARE 4170432 (ARCML06 LLC), 3750361 (ARC18TX LP), 3743925
(ARC18FLD LLC), 3743937 (ARC18FLSH LLC), 4170427 (ARCFLMC LLC) AND 4170419
(ARCFLSV LLC) AND THE FULL LEGAL NAME OF BORROWER IS AS SET FORTH ON THE
SIGNATURE PAGES HEREOF AND BORROWER HAS NOT DONE IN THE LAST FIVE (5) YEARS, AND
DOES NOT DO, BUSINESS UNDER ANY OTHER NAME (INCLUDING ANY TRADE-NAME OR
FICTITIOUS BUSINESS NAME).


(R)            NOT FOREIGN PERSON. BORROWER IS NOT A “FOREIGN PERSON” WITHIN THE
MEANING OF § 1445(F)(3) OF THE CODE.


(S)           LABOR MATTERS. BORROWER IS NOT A PARTY TO ANY COLLECTIVE
BARGAINING AGREEMENTS.


(T)            PRE-CLOSING DATE ACTIVITIES. BORROWER HAS NOT CONDUCTED ANY
BUSINESS OR OTHER ACTIVITY ON OR PRIOR TO THE CLOSING DATE, OTHER THAN IN
CONNECTION WITH THE ACQUISITION, MANAGEMENT AND OWNERSHIP OF THE MORTGAGED
PROPERTY.


(U)           NO BANKRUPTCIES OR CRIMINAL PROCEEDINGS INVOLVING BORROWER OR
RELATED PARTIES. NO BANKRUPTCY, INSOLVENCY, REORGANIZATION OR COMPARABLE
PROCEEDINGS HAVE EVER BEEN INSTITUTED BY OR AGAINST BORROWER, ANY AFFILIATE OF
BORROWER, ANY GUARANTOR OR ANY INDIVIDUAL OR ENTITY OWNING, WITH HIS, HER OR ITS
FAMILY MEMBERS, 20% OR MORE OF THE DIRECT, OR INDIRECT BENEFICIAL OWNERSHIP
INTERESTS IN BORROWER (EACH SUCH GUARANTOR, INDIVIDUAL, OR ENTITY BEING HEREIN
REFERRED TO AS A “PRINCIPAL”), AND NO SUCH PROCEEDING IS NOW PENDING OR
CONTEMPLATED. NONE OF BORROWER, ANY PRINCIPAL, OR TO BORROWER’S KNOWLEDGE, ANY
OTHER INDIVIDUAL OR ENTITY DIRECTLY OR INDIRECTLY OWNING OR CONTROLLING, OR THE
FAMILY MEMBERS OF WHICH OWN OR CONTROL, ANY DIRECT OR INDIRECT BENEFICIAL
OWNERSHIP INTEREST IN BORROWER OR IN THE MANAGER OR ASSET MANAGER FOR THE
MORTGAGED PROPERTY, HAVE BEEN CHARGED, INDICTED OR CONVICTED, OR ARE CURRENTLY
UNDER THE THREAT OF CHARGE, INDICTMENT OR CONVICTION, FOR ANY FELONY OR CRIME
PUNISHABLE BY IMPRISONMENT.


(V)           NO PROHIBITED PERSONS. NEITHER BORROWER, MEMBER, GUARANTOR NOR ANY
OF THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS OR
AFFILIATES (INCLUDING THE INDIRECT HOLDERS OF EQUITY INTERESTS IN BORROWER) IS
OR WILL BE AN ENTITY OR PERSON:  (I) THAT IS LISTED IN THE ANNEX TO, OR IS
OTHERWISE SUBJECT TO THE PROVISIONS OF EXECUTIVE ORDER 13224 ISSUED ON
SEPTEMBER 24, 2001 (“EO13224”); (II) WHOSE NAME APPEARS ON THE UNITED STATES
TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) MOST CURRENT
LIST OF “SPECIFICALLY DESIGNATED NATIONAL AND BLOCKED PERSONS” (WHICH LIST MAY
BE PUBLISHED FROM TIME TO TIME IN VARIOUS MEDIUMS INCLUDING, BUT NOT LIMITED TO,
THE OFAC WEBSITE, HTTP:WWW.TREAS.GOV/OFAC/T11SDN.PDF)(THE “OFAC LIST”);
(III) WHO COMMITS, THREATENS TO COMMIT OR SUPPORTS “TERRORISM”, AS THAT TERM IS
DEFINED IN EO 13224; OR (IV) WHO IS OTHERWISE AFFILIATED

70


--------------------------------------------------------------------------------





 

with any entity or person listed above (any and all parties or persons described
in clauses (i) through (iv) above are herein referred to as a “Prohibited
Person”). To the best knowledge of the Borrower, no tenant at the Property
currently is identified on the OFAC List or otherwise qualifies as a Prohibited
Person and no tenant at the Property is owned by or an Affiliate of a Prohibited
Person. Borrower and Manager have implemented and will continue to follow
procedures to ensure that no tenant at the Property is a Prohibited Person or
owned by or an Affiliate of a Prohibited Person.


SECTION 4.2.            REPRESENTATIONS AND WARRANTIES AS TO THE MORTGAGED
PROPERTY. BORROWER HEREBY REPRESENTS AND WARRANTS TO LENDER THAT, AS TO EACH
MORTGAGED PROPERTY AND THE MORTGAGES, AS OF THE CLOSING DATE:


(A)           TITLE TO THE MORTGAGED PROPERTY. BORROWER OWNS GOOD, MARKETABLE
AND INSURABLE FEE SIMPLE TITLE TO EACH MORTGAGED PROPERTY (OTHER THAN
PERSONALTY), FREE AND CLEAR OF ALL LIENS, OTHER THAN THE PERMITTED ENCUMBRANCES.
BORROWER OWNS THE PERSONALTY FREE AND CLEAR OF ANY AND ALL LIENS, OTHER THAN
PERMITTED ENCUMBRANCES. THERE ARE NO OUTSTANDING OPTIONS TO PURCHASE OR RIGHTS
OF FIRST REFUSAL OR RESTRICTIONS ON TRANSFERABILITY AFFECTING ANY MORTGAGED
PROPERTY OR ANY PORTION THEREOF OR INTEREST THEREIN.


(B)           UTILITIES AND PUBLIC ACCESS. EXCEPT AS DISCLOSED ON SCHEDULE 4,
(I) EACH MORTGAGED PROPERTY HAS ADEQUATE RIGHTS OF ACCESS TO PUBLIC WAYS AND IS
SERVED BY PUBLIC WATER, ELECTRIC, SEWER, SANITARY SEWER AND STORM DRAIN
FACILITIES; (II) ALL PUBLIC UTILITIES NECESSARY TO THE CONTINUED USE AND
ENJOYMENT OF EACH MORTGAGED PROPERTY AS PRESENTLY USED AND ENJOYED ARE LOCATED
IN THE PUBLIC RIGHT-OF-WAY ABUTTING THE PREMISES, AND ALL SUCH UTILITIES ARE
CONNECTED SO AS TO SERVE EACH MORTGAGED PROPERTY WITHOUT PASSING OVER OTHER
PROPERTY EXCEPT FOR LAND OR EASEMENT AREAS OF OR AVAILABLE TO THE UTILITY
COMPANY PROVIDING SUCH UTILITY SERVICE; AND (III) ALL ROADS NECESSARY FOR THE
FULL UTILIZATION OF EACH MORTGAGED PROPERTY FOR ITS CURRENT PURPOSE HAVE BEEN
COMPLETED AND DEDICATED TO PUBLIC USE AND ACCEPTED BY ALL GOVERNMENTAL
AUTHORITIES OR ARE THE SUBJECT OF ACCESS EASEMENTS FOR THE BENEFIT OF EACH
MORTGAGED PROPERTY OR ARE OWNED BY THE BORROWER.


(C)           CONDEMNATION. NO TAKING HAS BEEN COMMENCED OR, TO THE BEST OF
BORROWER’S KNOWLEDGE, IS CONTEMPLATED WITH RESPECT TO ALL OR ANY PORTION OF ANY
MORTGAGED PROPERTY OR FOR THE RELOCATION OF ROADWAYS PROVIDING ACCESS TO ANY
MORTGAGED PROPERTY.


(D)           COMPLIANCE. EACH MORTGAGED PROPERTY IS IN COMPLIANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS WITH RESPECT TO PARKING. EXCEPT AS SET FORTH IN
THE ZONING REPORT FOR EACH MORTGAGED PROPERTY, EACH MORTGAGED PROPERTY AND THE
CURRENT USE THEREOF IS IN COMPLIANCE WITH ALL OTHER APPLICABLE LEGAL
REQUIREMENTS (INCLUDING, WITHOUT LIMITATION, BUILDING, SUBDIVISION, LAND USE,
HEALTH, FIRE, SAFETY AND ZONING ORDINANCES AND CODES) AND ALL APPLICABLE
INSURANCE REQUIREMENTS, EXCEPT FOR NONCOMPLIANCE WHICH CANNOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND ANY ZONING OR SUBDIVISION
NONCOMPLIANCE IS IMMATERIAL TO THE RELATED MORTGAGED PROPERTY AND BORROWER. EACH
MORTGAGED PROPERTY IS ZONED FOR ITS CURRENT USE, WHICH ZONING DESIGNATION IS
UNCONDITIONAL, IN FULL FORCE AND EFFECT, AND IS BEYOND ALL APPLICABLE APPEAL
PERIODS. IN THE EVENT THAT ALL OR ANY PART OF THE IMPROVEMENTS LOCATED ON ANY
MORTGAGED PROPERTY ARE DESTROYED OR DAMAGED, SAID IMPROVEMENTS CAN BE LEGALLY
RECONSTRUCTED TO THEIR CONDITION PRIOR TO SUCH DAMAGE OR DESTRUCTION, AND
THEREAFTER EXIST FOR THE

71


--------------------------------------------------------------------------------





 

same use without violating any zoning or other ordinances applicable thereto and
without the necessity of obtaining any variances or special permits, other than
customary demolition, building and other construction related permits. No legal
proceedings are pending or, to the knowledge of Borrower, threatened with
respect to the zoning of the Mortgaged Property. Neither the zoning nor any
other right to construct, use or operate the Mortgaged Property is in any way
dependent upon or related to any real estate other than the Mortgaged Property.
No tract map, parcel map, condominium plan, condominium declaration, or plat of
subdivision will be recorded by Borrower with respect to the Mortgaged Property
without Lender’s prior written consent.


(E)           ENVIRONMENTAL COMPLIANCE. EXCEPT FOR MATTERS SET FORTH IN THE
ENVIRONMENTAL REPORTS DELIVERED TO LENDER IN CONNECTION WITH THE LOAN (TRUE,
CORRECT AND COMPLETE COPIES OF WHICH HAVE BEEN PROVIDED TO LENDER BY BORROWER):

(I)            BORROWER AND EACH MORTGAGED PROPERTY IS IN FULL COMPLIANCE WITH
ALL APPLICABLE ENVIRONMENTAL LAWS (WHICH COMPLIANCE INCLUDES, BUT IS NOT LIMITED
TO, THE POSSESSION BY BORROWER OR THE MANAGER OF ALL ENVIRONMENTAL, HEALTH AND
SAFETY PERMITS, LICENSES AND OTHER GOVERNMENTAL AUTHORIZATIONS REQUIRED IN
CONNECTION WITH THE OWNERSHIP AND OPERATION OF THE MORTGAGED PROPERTY UNDER ALL
ENVIRONMENTAL LAWS), EXCEPT FOR NONCOMPLIANCE WHICH CANNOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

(II)           THERE IS NO MATERIAL ENVIRONMENTAL CLAIM PENDING OR, TO THE
ACTUAL KNOWLEDGE OF BORROWER, THREATENED, AND NO PENALTIES ARISING UNDER
ENVIRONMENTAL LAWS HAVE BEEN ASSESSED AGAINST BORROWER, THE MANAGER OR ANY
MORTGAGED PROPERTY, OR, TO THE ACTUAL KNOWLEDGE OF BORROWER, AGAINST ANY PERSON
WHOSE LIABILITY FOR ANY ENVIRONMENTAL CLAIM BORROWER OR THE MANAGER HAS OR MAY
HAVE RETAINED OR ASSUMED EITHER CONTRACTUALLY OR BY OPERATION OF LAW, AND NO
MATERIAL INVESTIGATION OR REVIEW IS PENDING OR, TO THE ACTUAL KNOWLEDGE OF
BORROWER, THREATENED BY ANY GOVERNMENTAL AUTHORITY, CITIZENS GROUP, EMPLOYEE OR
OTHER PERSON WITH RESPECT TO ANY ALLEGED FAILURE BY BORROWER OR THE MANAGER OR
ANY MORTGAGED PROPERTY TO HAVE ANY ENVIRONMENTAL, HEALTH OR SAFETY PERMIT,
LICENSE OR OTHER AUTHORIZATION REQUIRED UNDER, OR TO OTHERWISE COMPLY WITH, ANY
ENVIRONMENTAL LAW OR WITH RESPECT TO ANY ALLEGED LIABILITY OF BORROWER OR THE
MANAGER FOR ANY USE OR RELEASE OF ANY HAZARDOUS SUBSTANCES.

(III)          THERE ARE NO PRESENT AND, TO THE BEST KNOWLEDGE OF THE BORROWER,
THERE HAVE BEEN NO PAST MATERIAL RELEASES OF ANY HAZARDOUS SUBSTANCES THAT ARE
REASONABLY LIKELY TO FORM THE BASIS OF ANY ENVIRONMENTAL CLAIM AGAINST BORROWER,
THE MANAGER, ANY MORTGAGED PROPERTY OR AGAINST ANY PERSON WHOSE LIABILITY FOR
ANY ENVIRONMENTAL CLAIM BORROWER OR THE MANAGER HAS OR MAY HAVE RETAINED OR
ASSUMED EITHER CONTRACTUALLY OR BY OPERATION OF LAW (OTHER THAN HAZARDOUS
SUBSTANCES BEING USED IN AMOUNTS THAT ARE CUSTOMARY FOR PROPERTIES SUCH AS THE
MORTGAGED PROPERTY AND FOR PURPOSES THAT ARE TYPICAL FOR PROPERTIES SUCH AS THE
MORTGAGED PROPERTY AND IN ALL CASES ARE UTILIZED IN COMPLIANCE WITH
ENVIRONMENTAL LAW IN ALL MATERIAL RESPECTS).

(IV)          WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TO THE BEST
KNOWLEDGE OF THE BORROWER, THERE IS NOT PRESENT AT, ON, IN OR UNDER ANY
MORTGAGED PROPERTY, ANY HAZARDOUS SUBSTANCES (INCLUDING, WITHOUT LIMITATION,
PCB-CONTAINING EQUIPMENT, ASBESTOS OR

72


--------------------------------------------------------------------------------




 

asbestos containing materials, underground storage tanks or surface impoundments
for Hazardous Substances, lead in drinking water or lead based paint) (other
than Hazardous Substances being used in amounts that are customary for
properties such as the Mortgaged Property and for purposes that are typical for
properties such as the Mortgaged Property and in all cases are utilized in
compliance with Environmental Law in all material respects) or any fungus, mold,
mildew or biological agent the presence of which is reasonably likely to
materially adversely affect the value or utility of such Mortgaged Property.

(V)           NO LIENS ARE PRESENTLY RECORDED WITH THE APPROPRIATE LAND RECORDS
UNDER OR PURSUANT TO ANY ENVIRONMENTAL LAW WITH RESPECT TO THE MORTGAGED
PROPERTY AND NO GOVERNMENTAL AUTHORITY HAS BEEN TAKING OR, TO THE ACTUAL
KNOWLEDGE OF BORROWER, IS IN THE PROCESS OF TAKING ANY ACTION THAT COULD SUBJECT
THE MORTGAGED PROPERTY TO LIENS UNDER ANY ENVIRONMENTAL LAW.

(VI)          THERE HAVE BEEN NO ENVIRONMENTAL INVESTIGATIONS, STUDIES, AUDITS,
REVIEWS OR OTHER ANALYSES CONDUCTED BY OR THAT ARE IN THE POSSESSION OF BORROWER
IN RELATION TO ANY MORTGAGED PROPERTY WHICH HAVE NOT BEEN MADE AVAILABLE TO
LENDER.


(F)            MORTGAGE AND OTHER LIENS. EACH MORTGAGE CREATES A VALID AND
ENFORCEABLE FIRST PRIORITY LIEN ON THE APPLICABLE MORTGAGED PROPERTY DESCRIBED
THEREIN, AS SECURITY FOR THE REPAYMENT OF THE INDEBTEDNESS, SUBJECT ONLY TO THE
PERMITTED ENCUMBRANCES APPLICABLE TO SUCH MORTGAGED PROPERTY. THIS AGREEMENT
CREATES A VALID AND ENFORCEABLE FIRST PRIORITY LIEN ON ALL ACCOUNT COLLATERAL.
EACH COLLATERAL SECURITY INSTRUMENT ESTABLISHES AND CREATES A VALID, SUBSISTING
AND ENFORCEABLE LIEN ON AND A SECURITY INTEREST IN, OR CLAIM TO, THE RIGHTS AND
PROPERTY DESCRIBED THEREIN. ALL PROPERTY COVERED BY ANY COLLATERAL SECURITY
INSTRUMENT IN WHICH A SECURITY INTEREST CAN BE PERFECTED BY THE FILING OF A
FINANCING STATEMENT IS SUBJECT TO A UCC FINANCING STATEMENT FILED AND/OR
RECORDED, AS APPROPRIATE (OR IRREVOCABLY DELIVERED TO AN AGENT FOR SUCH
RECORDATION OR FILING) IN ALL PLACES NECESSARY TO PERFECT A VALID FIRST PRIORITY
LIEN WITH RESPECT TO THE RIGHTS AND PROPERTY THAT ARE THE SUBJECT OF SUCH
COLLATERAL SECURITY INSTRUMENT TO THE EXTENT GOVERNED BY THE UCC.


(G)           ASSESSMENTS. THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF
BORROWER, PROPOSED SPECIAL OR OTHER ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR
OTHERWISE AFFECTING ANY MORTGAGED PROPERTY, NOR ARE THERE ANY CONTEMPLATED
IMPROVEMENTS TO ANY MORTGAGED PROPERTY THAT MAY RESULT IN SUCH SPECIAL OR OTHER
ASSESSMENTS.


(H)           NO JOINT ASSESSMENT; SEPARATE LOTS. BORROWER HAS NOT SUFFERED,
PERMITTED OR INITIATED THE JOINT ASSESSMENT OF THE MORTGAGED PROPERTY (I) WITH
ANY OTHER REAL PROPERTY CONSTITUTING A SEPARATE TAX LOT, AND (II) WITH ANY
PORTION OF THE MORTGAGED PROPERTY WHICH MAY BE DEEMED TO CONSTITUTE PERSONAL
PROPERTY, OR ANY OTHER PROCEDURE WHEREBY THE LIEN OF ANY TAXES WHICH MAY BE
LEVIED AGAINST SUCH PERSONAL PROPERTY SHALL BE ASSESSED OR LEVIED OR CHARGED TO
THE MORTGAGED PROPERTY AS A SINGLE LIEN. THE MORTGAGED PROPERTY IS COMPRISED OF
ONE OR MORE PARCELS, EACH OF WHICH CONSTITUTES A SEPARATE TAX LOT AND NONE OF
WHICH CONSTITUTES A PORTION OF ANY OTHER TAX LOT.


(I)            NO PRIOR ASSIGNMENT. LENDER IS THE COLLATERAL ASSIGNEE OF
BORROWER’S INTEREST UNDER THE LEASES. THERE ARE NO PRIOR ASSIGNMENTS OF THE
LEASES OR ANY

73


--------------------------------------------------------------------------------





 

portion of the Rent due and payable or to become due and payable which are
presently outstanding.


(J)            PERMITS; CERTIFICATE OF OCCUPANCY. BORROWER HAS OBTAINED ALL
PERMITS NECESSARY TO THE USE AND OPERATION OF EACH MORTGAGED PROPERTY, EXCEPT
WHERE THE FAILURE TO OBTAIN SUCH PERMITS IS NOT REASONABLY LIKELY TO RESULT IN A
MATERIAL ADVERSE EFFECT. THE USE BEING MADE OF EACH MORTGAGED PROPERTY IS IN
CONFORMITY WITH THE CERTIFICATE OF OCCUPANCY AND/OR SUCH PERMITS FOR SUCH
MORTGAGED PROPERTY AND ANY OTHER RESTRICTIONS, COVENANTS OR CONDITIONS AFFECTING
SUCH MORTGAGED PROPERTY, EXCEPT FOR NONCONFORMITY WHICH IS NOT REASONABLY LIKELY
TO RESULT IN A MATERIAL ADVERSE EFFECT.


(K)           FLOOD ZONE. EXCEPT AS SHOWN ON THE SURVEY, NO MORTGAGED PROPERTY
OR ANY PORTION THEREOF IS LOCATED IN A FLOOD HAZARD AREA AS DEFINED BY THE
FEDERAL INSURANCE ADMINISTRATION.


(L)            PHYSICAL CONDITION. EXCEPT AS SET FORTH IN THE PROPERTY CONDITION
ASSESSMENT, TO THE BEST KNOWLEDGE OF BORROWER, EACH MORTGAGED PROPERTY IS FREE
OF STRUCTURAL DEFECTS AND ALL IMPROVEMENTS, INCLUDING THE BUILDING SYSTEMS
CONTAINED THEREIN ARE IN GOOD WORKING ORDER SUBJECT TO ORDINARY WEAR AND TEAR.


(M)          SECURITY DEPOSITS. BORROWER AND THE MANAGER ARE IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH ALL LEGAL REQUIREMENTS RELATING TO ALL SECURITY
DEPOSITS WITH RESPECT TO EACH MORTGAGED PROPERTY.


(N)           INTELLECTUAL PROPERTY. ALL MATERIAL INTELLECTUAL PROPERTY THAT
BORROWER OWNS OR HAS PENDING, OR UNDER WHICH IT IS LICENSED, ARE IN GOOD
STANDING AND UNCONTESTED. THERE IS NO RIGHT UNDER ANY INTELLECTUAL PROPERTY
NECESSARY TO THE BUSINESS OF BORROWER AS PRESENTLY CONDUCTED OR AS BORROWER
CONTEMPLATES CONDUCTING ITS BUSINESS. BORROWER HAS NOT INFRINGED, IS NOT
INFRINGING, AND HAS NOT RECEIVED NOTICE OF INFRINGEMENT WITH RESPECT TO ASSERTED
INTELLECTUAL PROPERTY OF OTHERS. THERE IS NO INFRINGEMENT BY OTHERS OF MATERIAL
INTELLECTUAL PROPERTY OF BORROWER.


(O)           NO ENCROACHMENTS. EXCEPT AS SHOWN ON THE SURVEY, TO THE BEST
KNOWLEDGE OF BORROWER, (I) ALL OF THE IMPROVEMENTS WHICH WERE INCLUDED IN
DETERMINING THE APPRAISED VALUE OF EACH MORTGAGED PROPERTY LIE WHOLLY WITHIN THE
BOUNDARIES AND BUILDING RESTRICTION LINES OF EACH MORTGAGED PROPERTY, (II) NO
IMPROVEMENTS ON ADJOINING PROPERTIES ENCROACH UPON ANY MORTGAGED PROPERTY,
(III) NO IMPROVEMENTS ENCROACH UPON ANY EASEMENTS OR OTHER ENCUMBRANCES
AFFECTING THE MORTGAGED PROPERTY, AND (IV) ALL OF THE IMPROVEMENTS COMPLY WITH
ALL MATERIAL REQUIREMENTS OF ANY APPLICABLE ZONING AND SUBDIVISION LAWS AND
ORDINANCES.


(P)           MANAGEMENT AGREEMENT. THE MANAGEMENT AGREEMENT IS IN FULL FORCE
AND EFFECT. THERE IS NO DEFAULT, BREACH OR VIOLATION EXISTING THEREUNDER BY
BORROWER OR, TO THE BEST KNOWLEDGE OF BORROWER, ANY OTHER PARTY THERETO AND NO
EVENT (OTHER THAN PAYMENTS DUE BUT NOT YET DELINQUENT) WHICH, WITH THE PASSAGE
OF TIME OR WITH NOTICE AND THE EXPIRATION OF ANY GRACE OR CURE PERIOD, WOULD
CONSTITUTE A DEFAULT, BREACH OR VIOLATION BY BORROWER OR, TO THE BEST KNOWLEDGE
OF BORROWER, ANY OTHER PARTY THEREUNDER OR ENTITLE BORROWER OR, TO THE BEST
KNOWLEDGE OF BORROWER, ANY OTHER PARTY THERETO TO TERMINATE ANY SUCH AGREEMENT.

74


--------------------------------------------------------------------------------




 


(Q)           LEASES. NO MORTGAGED PROPERTY IS SUBJECT TO ANY LEASES OTHER THAN
THE LEASES DESCRIBED IN THE RENT ROLLS DELIVERED TO LENDER IN CONNECTION WITH
THE MAKING OF THE LOAN. NO PERSON HAS ANY POSSESSORY INTEREST IN ANY MORTGAGED
PROPERTY OR RIGHT TO OCCUPY THE SAME EXCEPT UNDER AND PURSUANT TO THE PROVISIONS
OF THE LEASES. THE CURRENT LEASES ARE IN FULL FORCE AND EFFECT AND, EXCEPT AS
SET FORTH ON THE RENT ROLLS DELIVERED TO LENDER IN CONNECTION WITH THE MAKING OF
THE LOAN OR AS DISCLOSED ON SCHEDULE 4, THERE ARE NO MONETARY OR OTHER MATERIAL
DEFAULTS THEREUNDER BY EITHER PARTY AND NO CONDITIONS WHICH WITH THE PASSAGE OF
TIME AND/OR NOTICE WOULD CONSTITUTE MONETARY OR OTHER MATERIAL DEFAULTS
THEREUNDER. EXCEPT AS DISCLOSED ON SCHEDULE 4, NO PORTION OF THE MORTGAGED
PROPERTY IS LEASED TO OR OCCUPIED BY ANY AFFILIATE OF BORROWER. EXCEPT AS
DISCLOSED ON SCHEDULE 4, ALL LEASES AT EACH MORTGAGED PROPERTY CONSIST SOLELY OF
LEASES OF HOMESITES AND RELATED COMMON AREAS, AND NOT OF OTHER PORTIONS OF THE
MORTGAGED PROPERTY. EXCEPT AS DISCLOSED ON SCHEDULE 4, BORROWER DOES NOT OWN ANY
MANUFACTURED HOMES OR MOBILE HOMES, WHETHER OR NOT LOCATED AT THE MORTGAGED
PROPERTY. NO MATERIAL TERMINATION PAYMENTS OR FEES ARE DUE IN THE EVENT BORROWER
CANCELS OR TERMINATES ANY COMMERCIAL LEASES TO WHICH IT IS A PARTY.


(R)            THE ONLY HOMES BORROWER OWNS ARE LISTED ON SCHEDULE 13 HERETO
(EACH, A “MANAGER HOME”).


SECTION 4.3.            SURVIVAL OF REPRESENTATIONS. BORROWER AGREES THAT
(I) ALL OF THE REPRESENTATIONS AND WARRANTIES OF BORROWER SET FORTH IN
SECTION 4.1 AND 4.2 AND IN THE OTHER LOAN DOCUMENTS DELIVERED ON THE CLOSING
DATE ARE MADE AS OF THE CLOSING DATE, AND (II) ALL REPRESENTATIONS AND
WARRANTIES MADE BY BORROWER SHALL SURVIVE THE DELIVERY OF THE NOTE AND MAKING OF
THE LOAN AND CONTINUE FOR SO LONG AS ANY AMOUNT REMAINS OWING TO LENDER UNDER
THIS AGREEMENT, THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, HOWEVER,
THAT THE REPRESENTATIONS SET FORTH IN SECTION 4.2(E) SHALL SURVIVE FOR FIVE
(5) YEARS FOLLOWING REPAYMENT OF THE INDEBTEDNESS. ALL REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS MADE IN THIS AGREEMENT OR IN THE OTHER LOAN
DOCUMENTS SHALL BE DEEMED TO HAVE BEEN RELIED UPON BY LENDER NOTWITHSTANDING ANY
INVESTIGATION HERETOFORE OR HEREAFTER MADE BY LENDER OR ON LENDER’S BEHALF.


ARTICLE V.
AFFIRMATIVE COVENANTS


SECTION 5.1.            AFFIRMATIVE COVENANTS. BORROWER COVENANTS AND AGREES
THAT, FROM THE DATE HEREOF AND UNTIL PAYMENT IN FULL OF THE INDEBTEDNESS:


(A)           EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS:  INSURANCE.
BORROWER SHALL DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW
AND KEEP IN FULL FORCE AND EFFECT ITS EXISTENCE AS A LIMITED LIABILITY COMPANY,
AND ANY RIGHTS, LICENSES, PERMITS AND FRANCHISES NECESSARY FOR THE CONDUCT OF
ITS BUSINESS AND WILL COMPLY WITH ALL LEGAL REQUIREMENTS AND INSURANCE
REQUIREMENTS APPLICABLE TO IT AND TO EACH MORTGAGED PROPERTY IN ALL MATERIAL
RESPECTS. BORROWER SHALL AT ALL TIMES MAINTAIN, PRESERVE AND PROTECT ALL
FRANCHISES AND TRADE NAMES AND PRESERVE ALL THE REMAINDER OF ITS PROPERTY
NECESSARY FOR THE CONTINUED CONDUCT OF ITS BUSINESS AND KEEP THE MORTGAGED
PROPERTY IN GOOD REPAIR, WORKING ORDER AND CONDITION, EXCEPT FOR REASONABLE WEAR
AND USE (AND EXCEPT FOR CASUALTY LOSSES AS TO WHICH OTHER PROVISIONS HEREOF
SHALL GOVERN), AND FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL REASONABLY
NECESSARY REPAIRS, RENEWALS, REPLACEMENTS, BETTERMENTS AND IMPROVEMENTS THERETO.

 

75


--------------------------------------------------------------------------------



 


(B)           BASIC CARRYING COSTS AND OTHER CLAIMS; CONTEST.

(I)            SUBJECT TO BORROWER’S CONTEST RIGHTS SET FORTH IN
SECTION 5.1(B)(II) BELOW, BORROWER WILL PAY WHEN DUE (A) ALL BASIC CARRYING
COSTS WITH RESPECT TO BORROWER AND THE MORTGAGED PROPERTY; (B) ALL CLAIMS
(INCLUDING CLAIMS FOR LABOR, SERVICES, MATERIALS AND SUPPLIES) FOR SUMS THAT
HAVE BECOME DUE AND PAYABLE AND THAT BY LAW HAVE OR MAY BECOME A LIEN UPON ANY
OF THE MORTGAGED PROPERTY OR ITS OTHER PROPERTIES OR ASSETS (HEREINAFTER
REFERRED TO AS THE “LIEN CLAIMS”); AND (C) ALL FEDERAL, STATE AND LOCAL INCOME
TAXES, SALES TAXES, EXCISE TAXES AND ALL OTHER TAXES AND ASSESSMENTS OF BORROWER
ON ITS BUSINESS, INCOME OR ASSETS; IN EACH INSTANCE BEFORE ANY PENALTY OR FINE
IS INCURRED WITH RESPECT THERETO. BORROWER’S OBLIGATION TO PAY BASIC CARRYING
COSTS PURSUANT TO THIS AGREEMENT SHALL INCLUDE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, IMPOSITIONS RESULTING FROM FUTURE CHANGES IN LAW WHICH IMPOSE
UPON LENDER AN OBLIGATION TO PAY ANY PROPERTY TAXES ON THE MORTGAGED PROPERTY OR
OTHER IMPOSITIONS.

(II)           BORROWER SHALL NOT BE REQUIRED TO PAY, DISCHARGE OR REMOVE ANY
IMPOSITION OR LIEN CLAIM SO LONG AS BORROWER CONTESTS IN GOOD FAITH SUCH
IMPOSITION OR LIEN CLAIM OR THE VALIDITY, APPLICABILITY OR AMOUNT THEREOF BY AN
APPROPRIATE LEGAL PROCEEDING WHICH OPERATES TO PREVENT THE COLLECTION OF SUCH
AMOUNTS AND THE SALE OF THE APPLICABLE MORTGAGED PROPERTY OR ANY PORTION
THEREOF, SO LONG AS:

(A)          THE INDEBTEDNESS SHALL NOT HAVE BEEN ACCELERATED, IF AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

(B)           PRIOR TO THE DATE ON WHICH SUCH IMPOSITION OR LIEN CLAIM WOULD
OTHERWISE HAVE BECOME DELINQUENT, BORROWER SHALL HAVE GIVEN LENDER PRIOR WRITTEN
NOTICE OF ITS INTENT TO CONTEST SAID IMPOSITION OR LIEN CLAIM AND DEPOSITED WITH
LENDER (OR WITH A COURT OF COMPETENT JURISDICTION OR OTHER APPROPRIATE BODY
APPROVED BY LENDER) SUCH ADDITIONAL AMOUNTS AS ARE NECESSARY TO KEEP ON DEPOSIT
AT ALL TIMES, AN AMOUNT EQUAL TO AT LEAST ONE HUNDRED TWENTY FIVE PERCENT (125%)
(OR SUCH HIGHER AMOUNT AS MAY BE REQUIRED BY APPLICABLE LAW) OF THE TOTAL OF
(X) THE BALANCE OF SUCH IMPOSITION OR LIEN CLAIM THEN REMAINING UNPAID, AND
(Y) ALL INTEREST, PENALTIES, COSTS AND CHARGES ACCRUED OR ACCUMULATED THEREON,
TOGETHER WITH SUCH OTHER SECURITY AS MAY BE REQUIRED IN THE PROCEEDING, OR AS
MAY BE REQUIRED BY LENDER, TO INSURE THE PAYMENT OF ANY SUCH IMPOSITION OR LIEN
CLAIM AND ALL INTEREST AND PENALTIES THEREON; PROVIDED, THAT NOTWITHSTANDING THE
FOREGOING, WITH RESPECT TO IMPOSITIONS OR LIEN CLAIMS IN AN AMOUNT NOT IN EXCESS
OF $100,000, BORROWER SHALL NOT BE REQUIRED TO DEPOSIT SUCH AMOUNTS WITH THE
LENDER, SO LONG AS BORROWER DEMONSTRATES TO THE REASONABLE SATISFACTION OF THE
LENDER THAT BORROWER HAS OTHERWISE RESERVED SUCH FUNDS OR SUCH FUNDS ARE
OTHERWISE AVAILABLE TO THE BORROWER;

(C)           NO RISK OF SALE, FORFEITURE OR LOSS OF ANY INTEREST IN THE
MORTGAGED PROPERTY OR ANY PART THEREOF ARISES, IN LENDER’S JUDGMENT, DURING THE
PENDENCY OF SUCH CONTEST;

(D)          SUCH CONTEST DOES NOT, IN LENDER’S DETERMINATION, HAVE A MATERIAL
ADVERSE EFFECT;

76


--------------------------------------------------------------------------------




 

(E)           SUCH CONTEST IS BASED ON BONA FIDE, MATERIAL, AND REASONABLE
CLAIMS OR DEFENSES;

(F)           SUCH PROCEEDING SHALL BE PERMITTED UNDER AND BE CONDUCTED IN
ACCORDANCE WITH THE PROVISIONS OF ANY OTHER INSTRUMENT TO WHICH BORROWER IS
SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER AND SUCH PROCEEDING SHALL
BE CONDUCTED IN ACCORDANCE WITH ALL APPLICABLE STATUTES, LAWS AND ORDINANCES;
AND

(G)           BORROWER SHALL HAVE OBTAINED SUCH ENDORSEMENTS TO THE TITLE
INSURANCE POLICY WITH RESPECT TO SUCH IMPOSITION OR LIEN CLAIM AS LENDER MAY
REQUIRE (OR ESCROWED WITH A TITLE INSURANCE COMPANY FUNDS SUFFICIENT TO OBTAIN
SUCH ENDORSEMENTS PURSUANT TO ESCROW ARRANGEMENTS REASONABLY SATISFACTORY TO
LENDER).

(III)          ANY SUCH CONTEST SHALL BE PROSECUTED WITH DUE DILIGENCE, AND
BORROWER SHALL PROMPTLY PAY THE AMOUNT OF SUCH IMPOSITION OR LIEN CLAIM AS
FINALLY DETERMINED, TOGETHER WITH ALL INTEREST AND PENALTIES PAYABLE IN
CONNECTION THEREWITH. LENDER SHALL HAVE FULL POWER AND AUTHORITY, BUT NO
OBLIGATION, TO APPLY ANY AMOUNT DEPOSITED WITH LENDER UNDER THIS SUBSECTION TO
THE PAYMENT OF ANY UNPAID IMPOSITION OR LIEN CLAIM TO PREVENT THE SALE OR
FORFEITURE OF THE MORTGAGED PROPERTY FOR NON-PAYMENT THEREOF, IF LENDER
REASONABLY BELIEVES THAT SUCH SALE OR FORFEITURE IS THREATENED. ANY SURPLUS
RETAINED BY LENDER AFTER PAYMENT OF THE IMPOSITION OR LIEN CLAIM FOR WHICH A
DEPOSIT WAS MADE SHALL BE PROMPTLY REPAID TO BORROWER UNLESS AN EVENT OF DEFAULT
SHALL HAVE OCCURRED, IN WHICH CASE SAID SURPLUS MAY BE RETAINED BY LENDER TO BE
APPLIED AS LENDER, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY ELECT.


(C)           LITIGATION. BORROWER SHALL GIVE PROMPT WRITTEN NOTICE TO LENDER OF
ANY MATERIAL LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING OR THREATENED (IN
WRITING) AGAINST BORROWER, OR THE MORTGAGED PROPERTY, OTHER THAN PERSONAL INJURY
LITIGATION WHICH IS COVERED BY INSURANCE, EVICTION MATTERS WITH RESPECT TO
TENANTS OR OCCUPANTS (IN WHICH NO COUNTERCLAIMS FOR MATERIAL DAMAGES OR
LIABILITIES ARE MADE AGAINST BORROWER), AND MATTERS RELATED TO ENFORCEMENT OF
BUILDING OR ZONING CODES (AS LONG AS THE MORTGAGED PROPERTY IS IN MATERIAL
COMPLIANCE WITH SUCH BUILDING AND ZONING CODES).


(D)           ENVIRONMENTAL REMEDIATION.

(I)            IF ANY INVESTIGATION, SITE MONITORING, CLEANUP, REMOVAL,
RESTORATION OR OTHER REMEDIAL WORK OF ANY KIND OR NATURE IS REQUIRED PURSUANT TO
AN ORDER OR DIRECTIVE OF ANY GOVERNMENTAL AUTHORITY OR UNDER ANY APPLICABLE
ENVIRONMENTAL LAW, BECAUSE OF OR IN CONNECTION WITH THE CURRENT OR FUTURE
PRESENCE, SUSPECTED PRESENCE, RELEASE OR SUSPECTED RELEASE OF A HAZARDOUS
SUBSTANCE ON, UNDER OR FROM ANY MORTGAGED PROPERTY OR ANY PORTION THEREOF
(COLLECTIVELY, THE “REMEDIAL WORK”), BORROWER SHALL PROMPTLY COMMENCE AND
DILIGENTLY PROSECUTE TO COMPLETION ALL SUCH REMEDIAL WORK, AND SHALL CONDUCT
SUCH REMEDIAL WORK IN ACCORDANCE WITH THE NATIONAL CONTINGENCY PLAN PROMULGATED
UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT,
42 U.S.C. § 9601 ET SEQ. (“CERCLA”), IF APPLICABLE, AND IN ACCORDANCE WITH OTHER
APPLICABLE ENVIRONMENTAL LAWS. IN ALL EVENTS, SUCH REMEDIAL WORK SHALL BE
COMMENCED WITHIN SUCH PERIOD OF TIME AS REQUIRED UNDER ANY APPLICABLE
ENVIRONMENTAL LAW. IF ANY FUNGUS, MOLD, MILDEW OR OTHER BIOLOGICAL AGENT IS
PRESENT AT ANY MORTGAGED PROPERTY IN A MANNER OR AT A LEVEL THAT IS REASONABLY
LIKELY TO MATERIALLY

77


--------------------------------------------------------------------------------




 

ADVERSELY AFFECT THE VALUE OR UTILITY OF SUCH MORTGAGED PROPERTY OR THAT POSES A
SIGNIFICANT HEALTH RISK, THE BORROWER SHALL PROMPTLY COMMENCE AND DILIGENTLY
PROSECUTE TO COMPLETION THE REMEDIATION OF SUCH CONDITION TO THE REASONABLE
SATISFACTION OF THE LENDER OR ITS SERVICER.

(II)           IF REASONABLY REQUESTED BY LENDER, ALL REMEDIAL WORK UNDER CLAUSE
(I) ABOVE SHALL BE PERFORMED BY CONTRACTORS, AND, IF THE WORK IS REASONABLY
ANTICIPATED TO COST IN EXCESS OF $75,000, UNDER THE SUPERVISION OF A CONSULTING
ENGINEER, EACH APPROVED IN ADVANCE BY LENDER WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED. BORROWER SHALL PAY ALL COSTS AND EXPENSES
REASONABLY INCURRED IN CONNECTION WITH SUCH REMEDIAL WORK. IF BORROWER DOES NOT
TIMELY COMMENCE AND DILIGENTLY PROSECUTE TO COMPLETION THE REMEDIAL WORK, LENDER
MAY (BUT SHALL NOT BE OBLIGATED TO), UPON 10 DAYS PRIOR WRITTEN NOTICE TO
BORROWER OF ITS INTENTION TO DO SO, CAUSE SUCH REMEDIAL WORK TO BE PERFORMED.
BORROWER SHALL PAY OR REIMBURSE LENDER ON DEMAND FOR ALL EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, BUT EXCLUDING INTERNAL OVERHEAD,
ADMINISTRATIVE AND SIMILAR COSTS OF LENDER) REASONABLY RELATING TO OR INCURRED
BY LENDER IN CONNECTION WITH MONITORING, REVIEWING OR PERFORMING ANY REMEDIAL
WORK IN ACCORDANCE HEREWITH.

(III)          BORROWER SHALL NOT COMMENCE ANY REMEDIAL WORK UNDER CLAUSE
(I) ABOVE, NOR ENTER INTO ANY SETTLEMENT AGREEMENT, CONSENT DECREE OR OTHER
COMPROMISE RELATING TO ANY HAZARDOUS SUBSTANCES OR ENVIRONMENTAL LAWS WITHOUT
PROVIDING NOTICE TO LENDER AS PROVIDED IN SECTION 5.1(F). NOTWITHSTANDING THE
FOREGOING, IF THE PRESENCE OR THREATENED PRESENCE OF HAZARDOUS SUBSTANCES ON,
UNDER, ABOUT OR EMANATING FROM THE MORTGAGED PROPERTY POSES AN IMMEDIATE THREAT
TO THE HEALTH, SAFETY OR WELFARE OF ANY PERSON OR THE ENVIRONMENT, OR IS OF SUCH
A NATURE THAT AN IMMEDIATE RESPONSE IS NECESSARY OR REQUIRED UNDER APPLICABLE
ENVIRONMENTAL LAW, BORROWER MAY COMPLETE ALL NECESSARY REMEDIAL WORK. IN SUCH
EVENTS, BORROWER SHALL NOTIFY LENDER AS SOON AS PRACTICABLE AND, IN ANY EVENT,
WITHIN THREE (3) BUSINESS DAYS, OF ANY ACTION TAKEN.

(IV)          IN THE EVENT THE ENVIRONMENTAL REPORT RECOMMENDS THE DEVELOPMENT
OF AN OPERATION AND MAINTENANCE PROGRAM FOR ANY RECOGNIZED ENVIRONMENTAL
CONDITION AT A MORTGAGED PROPERTY (INCLUDING, WITHOUT LIMITATION, UNDERGROUND
STORAGE TANKS ASBESTOS AND ASBESTOS CONTAINING MATERIALS, LEAD-BASED PAINTS AND
LEAD IN WATER SUPPLIES) (“O & M PROGRAM”), BORROWER SHALL DEVELOP AN O & M
PROGRAM, AS APPROVED BY LENDER, IN LENDER’S SOLE DISCRETION, AND SHALL, DURING
THE TERM OF THE LOAN, INCLUDING ANY EXTENSION OR RENEWAL THEREOF, COMPLY IN ALL
RESPECTS WITH THE TERMS AND CONDITIONS OF THE O & M PROGRAM.


(E)           ENVIRONMENTAL MATTERS; INSPECTION.

(I)            BORROWER SHALL NOT KNOWINGLY PERMIT ANY HAZARDOUS SUBSTANCES TO
BE PRESENT ON OR UNDER OR TO EMANATE FROM THE MORTGAGED PROPERTY, OR MIGRATE
FROM ADJOINING PROPERTY ONTO OR INTO THE MORTGAGED PROPERTY, EXCEPT UNDER
CONDITIONS PERMITTED BY APPLICABLE ENVIRONMENTAL LAWS AND, IN THE EVENT THAT
SUCH HAZARDOUS SUBSTANCES ARE PRESENT ON, UNDER OR EMANATE FROM THE MORTGAGED
PROPERTY, OR MIGRATE ONTO OR INTO THE MORTGAGED PROPERTY, BORROWER SHALL CAUSE
THE REMOVAL OR REMEDIATION OF SUCH HAZARDOUS SUBSTANCES, IN ACCORDANCE WITH THIS
AGREEMENT AND AS REQUIRED BY ENVIRONMENTAL LAWS (INCLUDING, WHERE APPLICABLE,
THE NATIONAL CONTINGENCY PLAN PROMULGATED PURSUANT TO THE CERCLA), EITHER ON ITS
OWN BEHALF OR BY CAUSING A TENANT OR OTHER PARTY LEGALLY RESPONSIBLE THEREFOR TO
PERFORM SUCH

78


--------------------------------------------------------------------------------




 

REMOVAL AND REMEDIATION. BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
PREVENT, AND TO SEEK THE REMEDIATION OF, ANY MIGRATION OF HAZARDOUS SUBSTANCES
ONTO OR INTO THE MORTGAGED PROPERTY FROM ANY ADJOINING PROPERTY.

(II)           UPON REASONABLE PRIOR WRITTEN NOTICE, LENDER SHALL HAVE THE
RIGHT, EXCEPT AS OTHERWISE PROVIDED UNDER LEASES, AT ALL REASONABLE TIMES DURING
NORMAL BUSINESS HOURS TO ENTER UPON AND INSPECT ENVIRONMENTAL CONDITIONS WITH
RESPECT TO ALL OR ANY PORTION OF ANY MORTGAGED PROPERTY, PROVIDED THAT SUCH
INSPECTIONS SHALL NOT UNREASONABLY INTERFERE WITH THE OPERATION OR THE TENANTS,
RESIDENTS OR OCCUPANTS OF ANY MORTGAGED PROPERTY. IF LENDER HAS REASONABLE
GROUNDS TO SUSPECT THAT REMEDIAL WORK MAY BE REQUIRED, LENDER SHALL NOTIFY
BORROWER AND, THEREAFTER, MAY SELECT A CONSULTING ENGINEER TO CONDUCT AND
PREPARE REPORTS OF SUCH INSPECTIONS (WITH NOTICE TO BORROWER PRIOR TO THE
COMMENCEMENT OF SUCH INSPECTION). BORROWER SHALL BE GIVEN A REASONABLE
OPPORTUNITY TO REVIEW ANY REPORTS, DATA AND OTHER DOCUMENTS OR MATERIALS
REVIEWED OR PREPARED BY THE ENGINEER, AND TO SUBMIT COMMENTS AND SUGGESTED
REVISIONS OR REBUTTALS TO SAME. THE INSPECTION RIGHTS GRANTED TO LENDER IN THIS
SECTION 5.1(E) SHALL BE IN ADDITION TO, AND NOT IN LIMITATION OF, ANY OTHER
INSPECTION RIGHTS GRANTED TO LENDER IN THIS AGREEMENT, AND SHALL EXPRESSLY
INCLUDE THE RIGHT (IF LENDER REASONABLY SUSPECTS THAT REMEDIAL WORK MAY BE
REQUIRED) TO CONDUCT SOIL BORINGS, ESTABLISH GROUND WATER MONITORING WELLS AND
CONDUCT OTHER CUSTOMARY ENVIRONMENTAL TESTS, ASSESSMENTS AND AUDITS.

(III)          BORROWER AGREES TO BEAR AND SHALL PAY OR REIMBURSE LENDER ON
DEMAND FOR ALL SUMS ADVANCED AND REASONABLE EXPENSES INCURRED (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, BUT EXCLUDING INTERNAL OVERHEAD,
ADMINISTRATIVE AND SIMILAR COSTS OF LENDER) REASONABLY RELATING TO, OR INCURRED
BY LENDER IN CONNECTION WITH, THE INSPECTIONS AND REPORTS DESCRIBED IN THIS
SECTION 5.1(E) (TO THE EXTENT SUCH INSPECTIONS AND REPORTS RELATE TO ANY
MORTGAGED PROPERTY) IN THE FOLLOWING SITUATIONS:

(A)          IF LENDER HAS REASONABLE GROUNDS TO BELIEVE, AT THE TIME ANY SUCH
INSPECTION IS ORDERED, THAT THERE EXISTS AN OCCURRENCE OR CONDITION THAT COULD
LEAD TO A MATERIAL ENVIRONMENTAL CLAIM WITH RESPECT TO SUCH MORTGAGED PROPERTY;

(B)           IF ANY SUCH INSPECTION REVEALS AN OCCURRENCE OR CONDITION THAT IS
REASONABLY LIKELY TO LEAD TO A MATERIAL ENVIRONMENTAL CLAIM WITH RESPECT TO SUCH
MORTGAGED PROPERTY; OR

(C)           IF AN EVENT OF DEFAULT WITH RESPECT TO SUCH MORTGAGED PROPERTY
EXISTS AT THE TIME ANY SUCH INSPECTION IS ORDERED, AND SUCH EVENT OF DEFAULT
RELATES TO ANY REPRESENTATION, COVENANT OR OTHER OBLIGATION PERTAINING TO
HAZARDOUS SUBSTANCES, ENVIRONMENTAL LAWS OR ANY OTHER ENVIRONMENTAL MATTER.


(F)            ENVIRONMENTAL NOTICES. BORROWER SHALL PROMPTLY PROVIDE NOTICE TO
LENDER OF:

(I)            A MATERIAL ENVIRONMENTAL CLAIM ASSERTED BY ANY GOVERNMENTAL
AUTHORITY WITH RESPECT TO ANY HAZARDOUS SUBSTANCE ON, IN, UNDER OR EMANATING
FROM ANY MORTGAGED PROPERTY;

79


--------------------------------------------------------------------------------




 

(II)           ANY PROCEEDING, INVESTIGATION OR INQUIRY COMMENCED OR THREATENED
IN WRITING BY ANY GOVERNMENTAL AUTHORITY, AGAINST BORROWER, ANY AFFILIATE OF
BORROWER OR WITH RESPECT TO ANY MORTGAGED PROPERTY CONCERNING THE PRESENCE,
SUSPECTED PRESENCE, RELEASE OR THREATENED RELEASE OF HAZARDOUS SUBSTANCES FROM
OR ONTO, IN OR UNDER ANY PROPERTY NOT OWNED BY BORROWER (INCLUDING, WITHOUT
LIMITATION, PROCEEDINGS UNDER THE CERCLA;

(III)          A MATERIAL ENVIRONMENTAL CLAIMS ASSERTED OR THREATENED AGAINST
BORROWER, AGAINST ANY OTHER PARTY OCCUPYING ANY MORTGAGED PROPERTY OR ANY
PORTION THEREOF WHICH BECOME KNOWN TO BORROWER OR AGAINST ANY MORTGAGED
PROPERTY;

(IV)          THE DISCOVERY BY BORROWER OF A MATERIAL OCCURRENCE OR CONDITION
GIVING RISE TO AN OBLIGATION OF THE BORROWER TO THE LENDER HEREUNDER ON ANY
MORTGAGED PROPERTY OR ON ANY REAL PROPERTY ADJOINING OR IN THE VICINITY OF ANY
MORTGAGED PROPERTY;

(V)           THE COMMENCEMENT OR COMPLETION OF ANY REMEDIAL WORK; AND

(VI)          ANY OF THE FOREGOING CLAUSES (I) — (V) AS TO WHICH A TENANT
NOTIFIES BORROWER UNDER A LEASE WITH RESPECT TO SUCH TENANT.


(G)           COPIES OF NOTICES. BORROWER SHALL TRANSMIT TO LENDER COPIES OF ANY
CITATIONS, ORDERS, NOTICES OR OTHER WRITTEN COMMUNICATIONS RECEIVED FROM ANY
PERSON AND ANY NOTICES, REPORTS OR OTHER WRITTEN COMMUNICATIONS SUBMITTED TO ANY
GOVERNMENTAL AUTHORITY WITH RESPECT TO THE MATTERS DESCRIBED IN SECTION 5.1(F).


(H)           ENVIRONMENTAL CLAIMS. LENDER MAY JOIN AND PARTICIPATE IN, AS A
PARTY IF LENDER SO DETERMINES, ANY LEGAL OR ADMINISTRATIVE PROCEEDING OR ACTION
CONCERNING THE MORTGAGED PROPERTY OR ANY PORTION THEREOF UNDER ANY ENVIRONMENTAL
LAW, IF, IN LENDER’S REASONABLE JUDGMENT, THE INTERESTS OF LENDER SHALL NOT BE
ADEQUATELY PROTECTED BY BORROWER; PROVIDED, HOWEVER, THAT LENDER SHALL NOT
PARTICIPATE IN DAY-TO-DAY DECISION MAKING WITH RESPECT TO ENVIRONMENTAL
COMPLIANCE. BORROWER SHALL PAY OR REIMBURSE LENDER ON DEMAND FOR ALL REASONABLE
SUMS ADVANCED AND REASONABLE EXPENSES INCURRED (INCLUDING REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS, BUT EXCLUDING INTERNAL OVERHEAD, ADMINISTRATIVE AND
SIMILAR COSTS OF LENDER) BY LENDER IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING.


(I)            ENVIRONMENTAL INDEMNIFICATION. BORROWER SHALL INDEMNIFY,
REIMBURSE, DEFEND, AND HOLD HARMLESS LENDER, AND EACH OF ITS RESPECTIVE PARENTS,
SUBSIDIARIES, AFFILIATES, SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES, AGENTS, SUCCESSORS, ASSIGNS AND ATTORNEYS (COLLECTIVELY, THE
“INDEMNIFIED PARTIES”) FOR, FROM, AND AGAINST ALL DEMANDS, CLAIMS, ACTIONS OR
CAUSES OF ACTION, ASSESSMENTS, LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, INTEREST, PENALTIES, REASONABLE ATTORNEYS’ FEES,
DISBURSEMENTS AND EXPENSES, AND REASONABLE CONSULTANTS’ FEES, DISBURSEMENTS AND
EXPENSES (BUT EXCLUDING INTERNAL OVERHEAD, ADMINISTRATIVE, LOST OPPORTUNITY AND
SIMILAR COSTS OF LENDER)), ASSERTED AGAINST, RESULTING TO, IMPOSED ON, OR
INCURRED BY ANY INDEMNIFIED PARTY, DIRECTLY OR INDIRECTLY, IN CONNECTION WITH
ANY OF THE FOLLOWING (EXCEPT TO THE EXTENT SAME ARE DIRECTLY AND SOLELY CAUSED
BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNIFIED PARTY):

80


--------------------------------------------------------------------------------




 

(I)            EVENTS, CIRCUMSTANCES, OR CONDITIONS WHICH FORM THE REASONABLE
BASIS FOR AN ENVIRONMENTAL CLAIM;

(II)           ANY POLLUTION OR THREAT TO HUMAN HEALTH OR THE ENVIRONMENT THAT
IS RELATED IN ANY WAY TO BORROWER’S OR ANY PREVIOUS OWNER’S OR OPERATOR’S
MANAGEMENT, USE, CONTROL, OWNERSHIP OR OPERATION OF ANY MORTGAGED PROPERTY
(INCLUDING, WITHOUT LIMITATION, ALL ON-SITE AND OFF-SITE ACTIVITIES INVOLVING
HAZARDOUS SUBSTANCES), AND WHETHER OCCURRING, EXISTING OR ARISING PRIOR TO OR
FROM AND AFTER THE DATE HEREOF, AND WHETHER OR NOT THE POLLUTION OR THREAT TO
HUMAN HEALTH OR THE ENVIRONMENT IS DESCRIBED IN THE ENVIRONMENTAL REPORTS;

(III)          ANY ENVIRONMENTAL CLAIM AGAINST ANY PERSON WHOSE LIABILITY FOR
SUCH ENVIRONMENTAL CLAIM BORROWER HAS OR MAY HAVE ASSUMED OR RETAINED EITHER
CONTRACTUALLY OR BY OPERATION OF LAW; OR

(IV)          THE BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT SET FORTH
IN SECTION 4.2(E) AND SECTIONS 5.1(D) THROUGH 5.1(I), INCLUSIVE.

The provisions of and undertakings and indemnification set forth in this
Section 5.1(i) shall survive the satisfaction and payment of the Indebtedness
and termination of this Agreement.


(J)            GENERAL INDEMNITY.

(I)            BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND,
INDEMNIFY, RELEASE AND HOLD HARMLESS THE INDEMNIFIED PARTIES FOR, FROM AND
AGAINST ANY AND ALL CLAIMS, SUITS, LIABILITIES (INCLUDING, WITHOUT LIMITATION,
STRICT LIABILITIES), ADMINISTRATIVE AND JUDICIAL ACTIONS AND PROCEEDINGS,
OBLIGATIONS, DEBTS, DAMAGES, LOSSES, COSTS, EXPENSES, FINES, PENALTIES, CHARGES,
FEES, EXPENSES, JUDGMENTS, AWARDS, AMOUNTS PAID IN SETTLEMENT, AND LITIGATION
COSTS, OF WHATEVER KIND OR NATURE AND WHETHER OR NOT INCURRED IN CONNECTION WITH
ANY JUDICIAL OR ADMINISTRATIVE PROCEEDINGS (INCLUDING, BUT NOT LIMITED TO,
REASONABLE ATTORNEYS’ FEES AND OTHER REASONABLE COSTS OF DEFENSE) (THE “LOSSES”)
IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES (EXCEPT
AS TO ANY INDEMNIFIED PARTY TO THE EXTENT SAME ARE DIRECTLY AND SOLELY CAUSED BY
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY) AND
DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY ONE OR MORE
OF THE FOLLOWING:

(A)          OWNERSHIP OF THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS OR
OTHERWISE RELATED TO THE MORTGAGED PROPERTY OR ANY INTEREST THEREIN OR RECEIPT
OF ANY RENTS OR ACCOUNTS;

(B)           ANY UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY
INFORMATION CONCERNING BORROWER, THE MORTGAGED PROPERTY OR THE LOAN OR THE
OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED IN SUCH
INFORMATION OR NECESSARY IN ORDER TO MAKE THE STATEMENTS IN SUCH INFORMATION OR
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE NOT MISLEADING;

(C)           ANY AND ALL LAWFUL ACTION THAT MAY BE TAKEN AND IS TAKEN BY THE
LENDER IN CONNECTION WITH THE ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT,
THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, WHETHER OR NOT SUIT IS FILED IN
CONNECTION WITH SAME, OR IN CONNECTION WITH BORROWER OR ANY AFFILIATE OF
BORROWER

81


--------------------------------------------------------------------------------




 

BECOMING A PARTY TO A VOLUNTARY OR INVOLUNTARY FEDERAL OR STATE BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDING;

(D)          ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS OF OR DAMAGE TO
PROPERTY OCCURRING IN, ON OR ABOUT ANY MORTGAGED PROPERTY OR ANY PART THEREOF OR
ON THE ADJOINING SIDEWALKS, CURBS, ADJACENT PROPERTY OR ADJACENT PARKING AREAS,
STREETS OR WAYS;

(E)           ANY USE, NONUSE OR CONDITION IN, ON OR ABOUT THE MORTGAGED
PROPERTY OR ANY PART THEREOF OR ON THE ADJOINING SIDEWALKS, CURBS, ADJACENT
PROPERTY OR ADJACENT PARKING AREAS, STREETS OR WAYS;

(F)           ANY FAILURE ON THE PART OF BORROWER TO PERFORM OR BE IN COMPLIANCE
WITH ANY OF THE TERMS OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;

(G)           PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY
MATERIALS OR OTHER PROPERTY IN RESPECT OF THE MORTGAGED PROPERTY OR ANY PART
THEREOF PURSUANT TO PROVISIONS OF THIS AGREEMENT;

(H)          THE FAILURE OF BORROWER TO FILE TIMELY WITH THE INTERNAL REVENUE
SERVICE AN ACCURATE FORM 1099-B, STATEMENT FOR RECIPIENTS OF PROCEEDS FROM REAL
ESTATE, BROKER AND BARTER EXCHANGE TRANSACTIONS, WHICH MAY BE REQUIRED IN
CONNECTION WITH THIS AGREEMENT;

(I)            ANY FAILURE OF THE MORTGAGED PROPERTY TO BE IN COMPLIANCE WITH
ANY LEGAL REQUIREMENT;

(J)            THE ENFORCEMENT BY ANY INDEMNIFIED PARTY OF THE PROVISIONS OF
THIS SECTION 5.1(J); AND

(K)          ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED
AGAINST LENDER BY REASON OF ANY ALLEGED OBLIGATIONS OR UNDERTAKINGS ON ITS PART
TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS, OR AGREEMENTS CONTAINED IN
ANY LEASE.

Any amounts payable to an Indemnified Party by reason of the application of this
Section 5.1(j)(i) shall become due and payable ten (10) days after written
demand and shall bear interest at the Default Rate from the tenth (10th) day
after demand until paid.

(II)           BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND,
INDEMNIFY, RELEASE AND HOLD HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST
ANY AND ALL LOSSES IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY OF THE
INDEMNIFIED PARTIES AND DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY
RELATING TO ANY TAX ON THE MAKING AND/OR RECORDING OF THIS AGREEMENT, THE NOTE
OR ANY OF THE OTHER LOAN DOCUMENTS.

(III)          BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND,
INDEMNIFY, RELEASE AND HOLD HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST
ANY AND

82


--------------------------------------------------------------------------------




 

ALL LOSSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS)
THAT THE INDEMNIFIED PARTIES MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF A
DEFAULT UNDER BORROWER’S COVENANTS WITH RESPECT TO ERISA AND EMPLOYEE BENEFITS
PLANS CONTAINED HEREIN, INCLUDING, WITHOUT LIMITATION, ANY COSTS OR EXPENSES
INCURRED IN THE INVESTIGATION, DEFENSE, AND SETTLEMENT OF LOSSES INCURRED IN
CORRECTING ANY PROHIBITED TRANSACTION OR IN THE SALE OF A PROHIBITED LOAN, AND
IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION EXEMPTION UNDER ERISA THAT
MAY BE REQUIRED, IN THE LENDER’S REASONABLE DISCRETION).

(IV)          PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS
SECTION 5.1(J) OF NOTICE OF THE MAKING OF ANY CLAIM OR THE COMMENCEMENT OF ANY
ACTION, SUCH INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE
MADE BY SUCH INDEMNIFIED PARTY AGAINST BORROWER UNDER THIS SECTION 5.1(J),
NOTIFY BORROWER IN WRITING, BUT THE OMISSION SO TO NOTIFY BORROWER WILL NOT
RELIEVE BORROWER FROM ANY LIABILITY WHICH IT MAY HAVE TO ANY INDEMNIFIED PARTY
UNDER THIS SECTION 5.1(J) OR OTHERWISE. IN CASE ANY SUCH CLAIM IS MADE OR ACTION
IS BROUGHT AGAINST ANY INDEMNIFIED PARTY AND SUCH INDEMNIFIED PARTY SEEKS OR
INTENDS TO SEEK INDEMNITY FROM BORROWER, BORROWER WILL BE ENTITLED TO
PARTICIPATE IN, AND, TO THE EXTENT THAT IT MAY WISH, TO ASSUME THE DEFENSE
THEREOF WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY; AND, UPON
RECEIPT OF NOTICE FROM BORROWER TO SUCH INDEMNIFIED PARTY OF ITS ELECTION SO TO
ASSUME THE DEFENSE OF SUCH CLAIM OR ACTION AND ONLY UPON APPROVAL BY THE
INDEMNIFIED PARTY OF SUCH COUNSEL (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD
OR DELAYED), BORROWER WILL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY UNDER THIS
SECTION 5.1(J) FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY SUCH
INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF. NOTWITHSTANDING THE
PRECEDING SENTENCE, EACH INDEMNIFIED PARTY WILL BE ENTITLED TO EMPLOY COUNSEL
SEPARATE FROM SUCH COUNSEL FOR BORROWER AND FROM ANY OTHER PARTY IN SUCH ACTION
IF SUCH INDEMNIFIED PARTY REASONABLY DETERMINES THAT A CONFLICT OF INTEREST
EXISTS WHICH MAKES REPRESENTATION BY COUNSEL CHOSEN BY BORROWER NOT ADVISABLE.
IN SUCH EVENT, BORROWER SHALL PAY THE REASONABLE FEES AND DISBURSEMENTS OF SUCH
SEPARATE COUNSEL. BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF AN
INDEMNIFIED PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED,
SETTLE OR COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY
PENDING OR THREATENED CLAIM, ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH
INDEMNIFICATION MAY BE SOUGHT HEREUNDER (WHETHER OR NOT SUCH INDEMNIFIED PARTY
IS AN ACTUAL OR POTENTIAL PARTY TO SUCH CLAIM OR ACTION) UNLESS SUCH SETTLEMENT,
COMPROMISE OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE OF EACH INDEMNIFIED
PARTY FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM, ACTION, SUIT OR PROCEEDING.
EACH INDEMNIFIED PARTY SHALL NOT ENTER INTO A SETTLEMENT OF OR CONSENT TO THE
ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING AS
TO WHICH AN INDEMNIFIED PARTY WOULD BE ENTITLED TO INDEMNIFICATION HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF BORROWER, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.

The provisions of and undertakings and indemnification set forth in this
Section 5.1(j) shall survive the satisfaction and payment of the Indebtedness
and termination of this Agreement.


(K)           ACCESS TO MORTGAGED PROPERTY. BORROWER SHALL PERMIT AGENTS,
REPRESENTATIVES AND EMPLOYEES OF LENDER TO INSPECT EACH MORTGAGED PROPERTY OR
ANY PART THEREOF AT SUCH REASONABLE TIMES AS MAY BE REQUESTED BY LENDER UPON
REASONABLE ADVANCE WRITTEN NOTICE (EXCEPT DURING AN EVENT OF DEFAULT), SUBJECT,
HOWEVER, TO THE RIGHTS OF BORROWER AND OF THE TENANTS OF THE MORTGAGED PROPERTY.

83


--------------------------------------------------------------------------------




 


(L)            NOTICE OF DEFAULT. BORROWER SHALL PROMPTLY ADVISE LENDER IN
WRITING OF ANY CHANGE IN BORROWER’S CONDITION, FINANCIAL OR OTHERWISE, THAT IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, OR OF THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT.


(M)          COOPERATE IN LEGAL PROCEEDINGS. EXCEPT WITH RESPECT TO ANY CLAIM BY
BORROWER, THE GENERAL PARTNER, THE MEMBER OR THE GUARANTOR AGAINST LENDER,
BORROWER SHALL REASONABLY COOPERATE WITH LENDER WITH RESPECT TO ANY PROCEEDINGS
BEFORE ANY GOVERNMENTAL AUTHORITY THAT ARE REASONABLY LIKELY TO IN ANY WAY
MATERIALLY AFFECT THE RIGHTS OF LENDER HEREUNDER OR ANY RIGHTS OBTAINED BY
LENDER UNDER ANY OF THE LOAN DOCUMENTS AND, IN CONNECTION THEREWITH, SHALL NOT
PROHIBIT LENDER, AT ITS ELECTION, FROM PARTICIPATING IN ANY SUCH PROCEEDINGS.


(N)           PERFORM LOAN DOCUMENTS. BORROWER SHALL OBSERVE, PERFORM AND
SATISFY ALL THE TERMS, PROVISIONS, COVENANTS AND CONDITIONS REQUIRED TO BE
OBSERVED, PERFORMED OR SATISFIED BY IT, AND SHALL PAY WHEN DUE ALL COSTS, FEES
AND EXPENSES REQUIRED TO BE PAID BY IT, UNDER THE LOAN DOCUMENTS.


(O)           INSURANCE BENEFITS. BORROWER SHALL REASONABLY COOPERATE WITH
LENDER IN OBTAINING FOR LENDER THE BENEFITS OF ANY INSURANCE PROCEEDS LAWFULLY
OR EQUITABLY PAYABLE TO BORROWER OR LENDER IN CONNECTION WITH ANY MORTGAGED
PROPERTY. LENDER SHALL BE REIMBURSED FOR ANY EXPENSES REASONABLY INCURRED IN
CONNECTION THEREWITH (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS,
BUT EXCLUDING INTERNAL OVERHEAD, ADMINISTRATIVE AND SIMILAR COSTS OF LENDER) OUT
OF SUCH INSURANCE PROCEEDS, ALL AS MORE SPECIFICALLY PROVIDED IN THIS AGREEMENT.


(P)           FURTHER ASSURANCES. BORROWER SHALL, AT BORROWER’S SOLE COST AND
EXPENSE:

(I)            UPON LENDER’S REASONABLE REQUEST THEREFOR GIVEN FROM TIME TO
TIME, PAY FOR (A) REPORTS OF UCC, TAX LIEN, JUDGMENT AND LITIGATION SEARCHES
WITH RESPECT TO BORROWER, AND (B) SEARCHES OF TITLE TO THE MORTGAGED PROPERTY,
EACH SUCH SEARCH TO BE CONDUCTED BY SEARCH FIRMS DESIGNATED BY LENDER IN EACH OF
THE LOCATIONS DESIGNATED BY LENDER;

(II)           FURNISH TO LENDER ALL INSTRUMENTS, DOCUMENTS, CERTIFICATES, TITLE
AND OTHER INSURANCE REPORTS AND AGREEMENTS, AND EACH AND EVERY OTHER DOCUMENT,
CERTIFICATE, AGREEMENT AND INSTRUMENT REQUIRED TO BE FURNISHED PURSUANT TO THE
TERMS OF THE LOAN DOCUMENTS;

(III)          EXECUTE AND DELIVER TO LENDER SUCH DOCUMENTS, INSTRUMENTS,
CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS, AND DO SUCH OTHER ACTS NECESSARY,
TO EVIDENCE, PRESERVE AND/OR PROTECT THE COLLATERAL AT ANY TIME SECURING OR
INTENDED TO SECURE THE NOTE, AS LENDER MAY REASONABLY REQUIRE (INCLUDING,
WITHOUT LIMITATION, TENANT ESTOPPEL CERTIFICATES, AN AMENDED OR REPLACEMENT
MORTGAGES, UCC FINANCING STATEMENTS OR COLLATERAL SECURITY INSTRUMENTS);

(IV)          DO AND EXECUTE ALL AND SUCH FURTHER LAWFUL AND REASONABLE ACTS,
CONVEYANCES AND ASSURANCES FOR THE BETTER AND MORE EFFECTIVE CARRYING OUT OF THE
INTENTS AND PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS LENDER
SHALL REASONABLY REQUIRE FROM TIME TO TIME; AND

84


--------------------------------------------------------------------------------




 

(V)           UPON LENDER’S REQUEST, EXECUTE AND DELIVER TO LENDER SUCH
DOCUMENTS, INSTRUMENTS, CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS AND DO SUCH
OTHER ACTS NECESSARY, TO PERFECT LENDER’S FIRST PRIORITY LIEN ON EACH MANAGER
HOME (SUBJECT TO PERMITTED ENCUMBRANCES).


(Q)           MANAGEMENT OF MORTGAGED PROPERTY.

(I)            EACH MORTGAGED PROPERTY SHALL BE MANAGED AT ALL TIMES BY THE
CURRENT MANAGER OR ANOTHER MANAGER REASONABLY SATISFACTORY TO LENDER, PURSUANT
TO A MANAGEMENT AGREEMENT. ANY SUCH MANAGER MAY BE AN AFFILIATE OF BORROWER,
PROVIDED THAT:  (A) THE TERMS AND CONDITIONS OF SUCH MANAGER’S ENGAGEMENT ARE AT
ARM’S LENGTH, REASONABLE, COMPETITIVE AND CUSTOMARY IN THE APPLICABLE
MARKETPLACE; AND (B) LENDER HAS APPROVED SUCH MANAGER AND SUCH TERMS, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. THE MANAGEMENT
AGREEMENT, DATED AS OF THE DATE HEREOF, BETWEEN THE BORROWER AND THE MANAGER IS
DEEMED APPROVED BY LENDER IN ALL RESPECTS. BORROWER SHALL CAUSE THE MANAGER OF
THE MORTGAGED PROPERTY TO AGREE THAT SUCH MANAGER’S MANAGEMENT AGREEMENT IS
SUBJECT AND SUBORDINATE IN ALL RESPECTS TO THE INDEBTEDNESS AND TO THE LIEN OF
THE MORTGAGES. A MANAGEMENT AGREEMENT MAY BE TERMINATED OR ASSIGNED (1) BY
BORROWER AT ANY TIME IN ACCORDANCE WITH THE PROVISIONS OF SUCH MANAGEMENT
AGREEMENT SO LONG AS A SUCCESSOR OR ASSIGNEE MANAGER AS SPECIFIED BELOW SHALL
HAVE BEEN APPOINTED AND APPROVED AND SUCH SUCCESSOR MANAGER HAS (I) ENTERED INTO
(OR ASSUMED) A MANAGEMENT AGREEMENT IN FORM AND SUBSTANCE APPROVED BY LENDER,
WHICH APPROVAL SHALL NOT BE UNREASONABLY DENIED, CONDITIONED OR DELAYED, AND
(II) HAS EXECUTED AND DELIVERED A MANAGER’S SUBORDINATION TO LENDER, AND (2) BY
LENDER UPON THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO BORROWER AND THE MANAGER
(A) UPON THE OCCURRENCE AND CONTINUATION OF AN EVENT OF DEFAULT OR (B) IF THE
MANAGER COMMITS ANY ACT WHICH WOULD PERMIT TERMINATION UNDER THE MANAGEMENT
AGREEMENT (SUBJECT TO ANY APPLICABLE NOTICE, GRACE AND CURE PERIODS PROVIDED IN
THE MANAGEMENT AGREEMENT) OR (C) IF A CHANGE OF MAJORITY CONTROL OCCURS WITH
RESPECT TO THE MANAGER. NOTWITHSTANDING THE FOREGOING, ANY SUCCESSOR MANAGER
SELECTED HEREUNDER BY LENDER OR BORROWER TO MANAGE THE MORTGAGED PROPERTY SHALL
BE A REPUTABLE MANAGEMENT COMPANY HAVING SUBSTANTIAL EXPERIENCE IN THE
MANAGEMENT OF REAL PROPERTY OF A SIMILAR TYPE, SIZE AND QUALITY IN THE STATE IN
WHICH THE MORTGAGED PROPERTY IS LOCATED. BORROWER MAY FROM TIME TO TIME APPOINT
A SUCCESSOR MANAGER TO MANAGE THE MORTGAGED PROPERTY WITH LENDER’S PRIOR WRITTEN
CONSENT, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD. BORROWER ACKNOWLEDGES AND
AGREES THAT ANY CONSENT OR APPROVAL REQUESTED OF LENDER UNDER THIS SECTION MAY
BE CONDITIONED BY LENDER, AT LENDER’S DISCRETION, UPON BORROWER FIRST OBTAINING
A RATING CONFIRMATION WITH RESPECT TO SUCH CHANGE IN MANAGEMENT, AND LENDER
SHALL NOT BE DEEMED TO BE ACTING UNREASONABLY IN REQUIRING SUCH A RATING
CONFIRMATION. BORROWER FURTHER COVENANTS AND AGREES THAT ANY MANAGER OF
MORTGAGED PROPERTY SHALL AT ALL TIMES WHILE ANY INDEBTEDNESS IS OUTSTANDING
MAINTAIN WORKER’S COMPENSATION INSURANCE AS REQUIRED BY GOVERNMENTAL
AUTHORITIES.

(II)           BORROWER FURTHER COVENANTS AND AGREES THAT EACH MORTGAGED
PROPERTY SHALL BE OPERATED PURSUANT TO THE MANAGEMENT AGREEMENT AND THAT
BORROWER SHALL:  (W) PROMPTLY PERFORM AND/OR OBSERVE ALL OF THE MATERIAL
COVENANTS AND AGREEMENTS REQUIRED TO BE PERFORMED AND OBSERVED BY IT UNDER THE
MANAGEMENT AGREEMENT AND DO ALL THINGS REASONABLY NECESSARY TO PRESERVE AND TO
KEEP UNIMPAIRED ITS MATERIAL RIGHTS THEREUNDER; (X) PROMPTLY NOTIFY LENDER OF
ANY MATERIAL DEFAULT UNDER THE MANAGEMENT AGREEMENT OF WHICH IT IS AWARE;
(Y) PROMPTLY DELIVER TO LENDER A COPY OF EACH FINANCIAL STATEMENT, BUSINESS
PLAN, CAPITAL

85


--------------------------------------------------------------------------------




 

EXPENDITURES PLAN, NOTICE AND REPORT RECEIVED BY IT UNDER THE MANAGEMENT
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, FINANCIAL STATEMENTS; AND (Z) PROMPTLY
ENFORCE THE PERFORMANCE AND OBSERVANCE OF THE COVENANTS AND AGREEMENTS REQUIRED
TO BE PERFORMED AND/OR OBSERVED BY THE MANAGER UNDER THE MANAGEMENT AGREEMENT.


(R)            FINANCIAL REPORTING.

(I)            BORROWER SHALL KEEP AND MAINTAIN OR SHALL CAUSE TO BE KEPT AND
MAINTAINED ON A FISCAL YEAR BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED,
BOOKS, RECORDS AND ACCOUNTS REFLECTING IN REASONABLE DETAIL ALL OF THE FINANCIAL
AFFAIRS OF BORROWER AND ALL ITEMS OF INCOME AND EXPENSE IN CONNECTION WITH THE
OPERATION OF THE MORTGAGED PROPERTY AND OWNERSHIP OF THE MORTGAGED PROPERTY AND
IN CONNECTION WITH ANY SERVICES, EQUIPMENT OR FURNISHINGS PROVIDED IN CONNECTION
WITH THE OPERATION OF THE MORTGAGED PROPERTY, WHETHER SUCH INCOME OR EXPENSE MAY
BE REALIZED BY BORROWER OR BY ANY OTHER PERSON WHATSOEVER. LENDER SHALL HAVE THE
RIGHT FROM TIME TO TIME AT ALL TIMES DURING NORMAL BUSINESS HOURS UPON
REASONABLE PRIOR WRITTEN NOTICE TO BORROWER TO EXAMINE SUCH BOOKS, RECORDS AND
ACCOUNTS AT THE OFFICE OF BORROWER OR OTHER PERSON MAINTAINING SUCH BOOKS,
RECORDS AND ACCOUNTS AND TO MAKE SUCH COPIES OR EXTRACTS THEREOF AS LENDER SHALL
DESIRE. DURING THE CONTINUATION OF AN EVENT OF DEFAULT (INCLUDING, WITHOUT
LIMITATION, AN EVENT OF DEFAULT RESULTING FROM THE FAILURE OF BORROWER TO
DELIVER ANY OF THE FINANCIAL INFORMATION REQUIRED TO BE DELIVERED PURSUANT TO
THIS SECTION 5.1(R)), BORROWER SHALL PAY ANY REASONABLE COSTS AND EXPENSES
INCURRED BY LENDER TO EXAMINE BORROWER’S ACCOUNTING RECORDS, AS LENDER SHALL
REASONABLY DETERMINE TO BE NECESSARY OR APPROPRIATE IN THE PROTECTION OF
LENDER’S INTEREST.

(II)           BORROWER SHALL FURNISH TO LENDER ANNUALLY, WITHIN NINETY (90)
DAYS FOLLOWING THE END OF EACH FISCAL YEAR, A COMPLETE COPY OF BORROWER’S AND
GUARANTOR’S FINANCIAL STATEMENTS, AND IN THE CASE OF THE GUARANTOR, AUDITED BY A
“BIG FOUR” ACCOUNTING FIRM OR SUCH OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT
ACCEPTABLE TO LENDER (AND IN THE CASE OF BORROWER, CERTIFIED BY BORROWER), IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED COVERING BORROWER’S AND GUARANTOR’S
RESPECTIVE FINANCIAL POSITION AND RESULTS OF OPERATIONS, FOR SUCH FISCAL YEAR
AND CONTAINING A STATEMENT OF REVENUES AND EXPENSES, A STATEMENT OF ASSETS AND
LIABILITIES AND A STATEMENT OF BORROWER’S OR GUARANTOR’S (AS APPLICABLE) EQUITY,
ALL OF WHICH SHALL BE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER. ANY
AUDIT REQUIREMENTS OF THE BORROWER PURSUANT TO THIS AGREEMENT MAY BE SATISFIED
BY DELIVERY OF THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE GUARANTOR,
PROVIDED THAT SUCH FINANCIAL STATEMENTS OF THE GUARANTOR CONTAIN (I) A SEPARATE
INCOME AND EXPENSE STATEMENT FOR THE BORROWER AND (II) A SEPARATE BALANCE SHEET,
INCLUDING A STATEMENT OF BORROWER’S EQUITY. LENDER SHALL HAVE THE RIGHT FROM
TIME TO TIME TO REVIEW AND CONSULT WITH RESPECT TO THE AUDITING PROCEDURES USED
IN THE PREPARATION OF SUCH ANNUAL FINANCIAL STATEMENTS. TOGETHER WITH BORROWER’S
AND GUARANTORS’ ANNUAL FINANCIAL STATEMENTS, BORROWER SHALL FURNISH, AND CAUSE
GUARANTOR TO FURNISH, TO LENDER AN OFFICER’S CERTIFICATE CERTIFYING AS OF THE
DATE THEREOF (X) THAT THE ANNUAL FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF BORROWER
OR GUARANTOR, AS APPLICABLE, ALL IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED,
AND (Y) WHETHER THERE EXISTS AN EVENT OF DEFAULT OR DEFAULT, AND IF SUCH EVENT
OF DEFAULT OR DEFAULT EXISTS, THE NATURE THEREOF, THE PERIOD OF TIME IT HAS
EXISTED AND THE ACTION THEN BEING TAKEN TO REMEDY SAME.

86


--------------------------------------------------------------------------------




 

(III)          BORROWER SHALL FURNISH TO LENDER, WITHIN FORTY-FIVE (45) DAYS
FOLLOWING THE END OF EACH FISCAL YEAR QUARTER TRUE, COMPLETE AND CORRECT
QUARTERLY UNAUDITED FINANCIAL STATEMENTS (INCLUDING STATEMENTS OF CASH FLOW)
PREPARED IN ACCORDANCE WITH GAAP WITH RESPECT TO BORROWER AND GUARANTOR FOR THE
PORTION OF THE FISCAL YEAR THEN ENDED.

(IV)          NO LATER THAN THIRTY (30) DAYS FOLLOWING THE END OF EACH OF THE
MONTHS OF DECEMBER, MARCH, JUNE, AND SEPTEMBER, BEGINNING WITH THE MONTH ENDING
AT DECEMBER 31, 2006, BORROWER SHALL PREPARE AND DELIVER TO LENDER AND ITS
SERVICER A STATEMENT (EACH A “QUARTERLY STATEMENT”) IN SUBSTANTIALLY THE FORM OF
SCHEDULE 8 HERETO, SETTING FORTH WITH RESPECT TO THE MORTGAGED PROPERTY,

(A)          A RENT ROLL DATED AS OF THE LAST DAY OF SUCH QUARTER IDENTIFYING
THE NAME OF EACH TENANT AND THE ASSOCIATED HOMESITE, SECURITY DEPOSIT, AMOUNT
DUE AT THE BEGINNING OF THE MONTH, CHARGES IN THE CURRENT MONTH (INCLUDING
HOMESITE RENT, WATER/SEWER, GAS/ELECTRIC, TRASH, MOBILE HOME RENT, NOTES AMOUNT
AND OTHER CHARGES), PAYMENTS MADE DURING THE MONTH, AMOUNT DUE AT THE END OF THE
MONTH, TOTAL HOMESITES AT THE MORTGAGED PROPERTY AND TOTAL OCCUPIED HOMESITES AT
THE MORTGAGED PROPERTY, WITH THE OCCUPANCY LEVEL EXPRESSED AS A PERCENTAGE;

(B)           QUARTERLY AND YEAR-TO-DATE OPERATING STATEMENTS, EACH OF WHICH
SHALL INCLUDE AN ITEMIZATION OF ACTUAL (NOT PRO FORMA) CAPITAL EXPENDITURES
DURING THE APPLICABLE PERIOD, AND WHICH SHALL BE PREPARED FOR EACH INDIVIDUAL
MORTGAGED PROPERTY AND, ON A CONSOLIDATED BASIS, FOR ALL THE MORTGAGED PROPERTY;
AND

(C)           A QUARTERLY AND YEAR-TO-DATE COMPARISON OF THE BUDGETED INCOME AND
EXPENSES WITH THE ACTUAL INCOME AND EXPENSES FOR SUCH QUARTER AND YEAR TO DATE,
TOGETHER WITH IF REASONABLY REQUESTED BY LENDER, A DETAILED EXPLANATION OF ANY
VARIANCES BETWEEN BUDGETED AND ACTUAL AMOUNTS THAT ARE IN EXCESS OF FIVE PERCENT
(5%) FOR EACH LINE ITEM THEREIN.

(V)           WITHIN THIRTY (30) DAYS AFTER THE END OF EACH CALENDAR MONTH (AND
AS TO RENT ROLLS REQUESTED BY LENDER ON AN INTERIM BASIS, WITHIN THIRTY (30)
DAYS AFTER LENDER’S REQUEST THEREFOR), BORROWER SHALL PROVIDE TO LENDER AND ITS
SERVICER A STATEMENT (EACH A “MONTHLY STATEMENT”) IN SUBSTANTIALLY THE FORM OF
SCHEDULE 9 HERETO, SETTING FORTH WITH RESPECT TO THE MORTGAGED PROPERTY

(A)          A CERTIFIED RENT ROLL, FOR EACH INDIVIDUAL MORTGAGED PROPERTY
CONTAINING THE INFORMATION REFERRED TO IN SECTION 5.1(R)(IV)(A),

(B)           A CERTIFICATION OF ALL PREPAID RENT THAT HAS BEEN COLLECTED FOR
EACH INDIVIDUAL MORTGAGED PROPERTY MORE THAN ONE (1) MONTH IN ADVANCE OF ITS DUE
DATE,

(C)           MONTHLY OPERATING FINANCIAL STATEMENTS FOR THE LAST TWELVE (12)
MONTHS, INCLUDING A COMPARISON ON A YEAR-TO-DATE BASIS TO BUDGET AND PRIOR YEAR,
FOR EACH INDIVIDUAL MORTGAGED PROPERTY AND, ON A CONSOLIDATED BASIS, FOR
BORROWER,

87


--------------------------------------------------------------------------------




 

(D)          A MONTHLY OCCUPANCY REPORT WHICH INCLUDES DATA QUANTIFYING THE
TOTAL NUMBER OF HOMESITES, BEGINNING OCCUPANCY, MONTHLY MOVE-IN AND MOVE-OUT
DATA FOR RESIDENTS, MASTER LEASE DEPOSITS, RENTALS AND CHANGE OF OCCUPANCY,
ENDING MONTHLY OCCUPANCY, ENDING MONTHLY OCCUPANCY PERCENTAGE, BUDGETED
OCCUPANCY PERCENTAGE, TOTAL RENTALS, RENTALS AS A PERCENTAGE OF HOMESITES, TOTAL
OCCUPIED RENTALS, RENTAL OCCUPANCY PERCENTAGE, TOTAL REPOSSESSIONS AND
REPOSSESSIONS AS A PERCENTAGE OF TOTAL HOMESITES, AND

(E)           A CERTIFICATION OF THE AMOUNT OF MASTER LEASE DEPOSITS DUE UNDER
EACH MASTER HOMESITE LEASE AGREEMENT IN THE AGGREGATE BROKEN OUT ON A
LEASE-BY-LEASE BASIS.

(VI)          BORROWER SHALL FURNISH TO LENDER, WITHIN FIFTEEN (15) BUSINESS
DAYS AFTER REQUEST, SUCH FURTHER INFORMATION WITH RESPECT TO THE OPERATION OF
THE MORTGAGED PROPERTY AND THE FINANCIAL AFFAIRS OF BORROWER AS MAY BE
REASONABLY REQUESTED BY LENDER, INCLUDING ALL BUSINESS PLANS PREPARED FOR
BORROWER.

(VII)         BORROWER SHALL FURNISH TO LENDER, WITHIN FIFTEEN (15) BUSINESS
DAYS AFTER REQUEST, SUCH FURTHER INFORMATION REGARDING ANY PLAN OR MULTIEMPLOYER
PLAN AND ANY REPORTS OR OTHER INFORMATION REQUIRED TO BE FILED UNDER ERISA AS
MAY BE REASONABLY REQUESTED BY LENDER IN WRITING.

(VIII)        AT LEAST THIRTY (30) DAYS PRIOR TO THE END OF EACH OF BORROWER’S
FISCAL YEARS, BORROWER SHALL SUBMIT OR CAUSE TO BE SUBMITTED TO LENDER FOR ITS
APPROVAL, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED, A
PRELIMINARY OPERATING BUDGET (AND BEFORE THE END OF SUCH FISCAL YEAR, A FINAL
OPERATING BUDGET) FOR PROPERTY EXPENSES FOR THE NEXT FISCAL YEAR FOR THE
MORTGAGED PROPERTY. SUCH OPERATING BUDGET MAY ALLOW FOR A TEN PERCENT (10%) LINE
ITEM VARIANCE. UNTIL SO APPROVED BY LENDER FOR THE SUBSEQUENT FISCAL YEAR IN
ACCORDANCE WITH THE PROCEDURE SET FORTH IN SECTION 5.1(R)(IX) BELOW, THE
OPERATING BUDGET APPROVED BY LENDER FOR THE PRECEDING FISCAL YEAR SHALL REMAIN
IN EFFECT FOR PURPOSES OF SECTION 2.12; PROVIDED, THAT FOR SO LONG AS SUCH PRIOR
OPERATING BUDGET REMAINS IN EFFECT, AMOUNTS SET FORTH IN THE PRIOR OPERATING
BUDGET WITH RESPECT TO PROPERTY EXPENSES SHALL BE DEEMED INCREASED WITH RESPECT
TO ACTUAL INCREASES IN BASIC CARRYING COSTS AND NON-DISCRETIONARY UTILITY
EXPENDITURES AND SHALL BE DEEMED INCREASED BY THREE PERCENT (3%) WITH REGARD TO
DISCRETIONARY ITEMS.

(IX)           BORROWER SHALL SUBMIT ANY PROPOSED OPERATING BUDGET IN WRITING
SENT BY RECOGNIZED OVERNIGHT DELIVERY SERVICE OR BY REGISTERED OR CERTIFIED MAIL
(AND SIMULTANEOUSLY SHALL CONTACT THE LENDER BY TELEPHONE AND BY ELECTRONIC
MAIL) IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT (THE “FIRST NOTICE”),
REQUESTING LENDER’S APPROVAL OF SUCH OPERATING BUDGET. LENDER SHALL USE
REASONABLE EFFORTS TO DELIVER TO BORROWER ITS WRITTEN APPROVAL OR DISAPPROVAL OF
THE PROPOSED OPERATING BUDGET WITHIN TEN (10) BUSINESS DAYS AFTER LENDER SHALL
HAVE RECEIVED THE FIRST NOTICE. UNLESS LENDER SHALL HAVE APPROVED THE OPERATING
BUDGET CONTAINED IN THE FIRST NOTICE, LENDER’S APPROVAL SHALL BE DEEMED TO BE
WITHHELD. IF BORROWER DOES NOT RECEIVE LENDER’S RESPONSE AT THE END OF SUCH TEN
(10) BUSINESS DAYS PERIOD, BORROWER MAY RESUBMIT ITS WRITTEN REQUEST TO LENDER
(THE “SECOND NOTICE”). THE SECOND NOTICE SHALL MAKE REFERENCE TO THE FIRST
NOTICE AND SHALL BEAR THE FOLLOWING LEGEND IN CAPITAL LETTERS:

88


--------------------------------------------------------------------------------




 

“LENDER’S FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL WITHIN TEN
(10) BUSINESS DAYS FOLLOWING RECEIPT SHALL BE DEEMED TO CONSTITUTE LENDER’S
CONSENT TO THE OPERATING BUDGET DESCRIBED HEREIN.”

If Lender does not approve or disapprove the proposed Operating Budget within
ten (10) Business Days after Lender shall have received Borrower’s Second
Notice, Lender shall be deemed to have approved the proposed Operating Budget.

(X)            TOGETHER WITH THE FINANCIAL STATEMENTS, RENT ROLLS, OPERATING
STATEMENTS AND OTHER DOCUMENTS AND INFORMATION PROVIDED TO LENDER BY OR ON
BEHALF OF BORROWER UNDER THIS SECTION, BORROWER ALSO SHALL DELIVER TO LENDER A
CERTIFICATION IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER, EXECUTED
ON BEHALF OF BORROWER BY ITS CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER
(OR BY THE INDIVIDUAL GUARANTOR IF THE GUARANTOR IS AN INDIVIDUAL) STATING THAT,
TO SUCH OFFICER’S OR INDIVIDUAL’S KNOWLEDGE, SUCH FINANCIAL STATEMENTS, RENT
ROLLS, OPERATING STATEMENTS AND OTHER DOCUMENTS AND INFORMATION ARE TRUE AND
COMPLETE IN ALL MATERIAL RESPECTS.

(XI)           FOR PURPOSES OF THIS SECTION 5.1(R), ALL OF THE FINANCIAL
REPORTING REQUIREMENTS MAY BE SATISFIED BY THE BORROWER POSTING THE REQUIRED
DELIVERIES ON A SECURE WEBSITE REASONABLY SATISFACTORY TO THE LENDER AND SENDING
TO THE LENDER AND ITS SERVICER EACH MONTH AN ELECTRONIC MAIL COMMUNICATION
NOTIFYING THE LENDER AND ITS SERVICER OF THE LINKAGE TO SUCH WEBSITE; PROVIDED
THAT NOTWITHSTANDING THE FOREGOING, IN THE EVENT THE LENDER INCLUDES THE LOAN IN
A SECONDARY MARKET TRANSACTION IN WHICH SECURITIES ARE ISSUED OR OTHERWISE
CHANGES THE IDENTITY OF ITS SERVICER TO A PERSON OTHER THAN THE INITIAL SERVICER
IDENTIFIED TO THE BORROWER AS OF THE CLOSING DATE, THEN THE LENDER MAY REQUIRE
THAT SUCH DELIVERIES BE MADE TO LENDER AND ITS SERVICER IN HARD COPY AND ON
DISKETTE OR THROUGH ELECTRONIC MAIL (INCLUDING MICROSOFT EXCEL FORMAT), IN FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER.


(S)           OPERATION OF MORTGAGED PROPERTY. BORROWER SHALL CAUSE THE
OPERATION OF EACH MORTGAGED PROPERTY TO BE CONDUCTED AT ALL TIMES IN A MANNER
CONSISTENT WITH AT LEAST THE LEVEL OF OPERATION OF SUCH MORTGAGED PROPERTY AS OF
THE CLOSING DATE, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:

(I)            TO MAINTAIN OR CAUSE TO BE MAINTAINED THE STANDARD OF EACH
MORTGAGED PROPERTY AT ALL TIMES AT A LEVEL NOT LOWER THAN THAT MAINTAINED BY
PRUDENT MANAGERS OF SIMILAR FACILITIES OR LAND IN THE REGION WHERE THE MORTGAGED
PROPERTY IS LOCATED;

(II)           TO OPERATE OR CAUSE TO BE OPERATED EACH MORTGAGED PROPERTY IN A
PRUDENT MANNER IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH APPLICABLE LEGAL
REQUIREMENTS AND INSURANCE REQUIREMENTS RELATING THERETO AND MAINTAIN OR CAUSE
TO BE MAINTAINED ALL MATERIAL LICENSES, PERMITS AND ANY OTHER AGREEMENTS
NECESSARY FOR THE CONTINUED USE AND OPERATION OF EACH MORTGAGED PROPERTY;

(III)          TO MAINTAIN OR CAUSE TO BE MAINTAINED SUFFICIENT INVENTORY AND
EQUIPMENT OF TYPES AND QUANTITIES AT EACH MORTGAGED PROPERTY TO ENABLE BORROWER
TO OPERATE

89


--------------------------------------------------------------------------------




 

EACH MORTGAGED PROPERTY AND TO COMPLY IN ALL MATERIAL RESPECTS WITH ALL LEASES
AFFECTING EACH MORTGAGED PROPERTY; AND

(IV)          TO CONTINUE TO OWN AND TO MAINTAIN OR CAUSE TO BE MAINTAINED EACH
MANAGER HOME AT LEAST AT THE LEVEL OF A PRUDENT OWNER OF MANUFACTURED HOMES
SIMILAR TO SUCH MANAGER HOME; AND

(V)           TO MAINTAIN THE NUMBER OF HOMESITES AT EACH MORTGAGED PROPERTY
WHICH IS SET FORTH ON SCHEDULE 3 ATTACHED HERETO, AS SUCH NUMBER MAY BE UPDATED
FROM TIME TO TIME WITH THE MUTUAL WRITTEN AGREEMENT OF LENDER BY BORROWER
PROVIDED, HOWEVER, THAT IF SUCH UPDATE IS AN INCREASE IN THE NUMBER OF
HOMESITES, OR IS A DECREASE IN THE NUMBER OF HOMESITES WHICH SATISFIES THE
HOMESITE DECREASE CONDITIONS, LENDER’S CONSENT SHALL NOT BE REQUIRED.


(T)            MATERIAL AGREEMENTS. EXCEPT FOR LEASES AND ANY MANAGEMENT
AGREEMENT COMPLYING WITH THE LOAN DOCUMENTS, BORROWER SHALL NOT ENTER INTO OR
BECOME OBLIGATED UNDER ANY MATERIAL AGREEMENT PERTAINING TO THE MORTGAGED
PROPERTY, INCLUDING WITHOUT LIMITATION BROKERAGE AGREEMENTS, UNLESS THE SAME MAY
BE TERMINATED WITHOUT CAUSE AND WITHOUT PAYMENT OF A PENALTY OR PREMIUM, ON NOT
MORE THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE. BORROWER WILL (A) COMPLY WITH
THE REQUIREMENTS OF ALL PRESENT AND FUTURE APPLICABLE LAWS, RULES, REGULATIONS
AND ORDERS OF ANY GOVERNMENTAL AUTHORITY IN ALL JURISDICTIONS IN WHICH IT IS NOW
DOING BUSINESS OR MAY HEREAFTER BE DOING BUSINESS, (B) MAINTAIN ALL MATERIAL
LICENSES AND PERMITS NOW HELD OR HEREAFTER ACQUIRED BY BORROWER, AND
(C) PERFORM, OBSERVE, COMPLY AND FULFILL ALL OF ITS OBLIGATIONS, COVENANTS AND
CONDITIONS CONTAINED IN ANY MATERIAL AGREEMENT PERTAINING TO THE MORTGAGED
PROPERTY.


(U)           ERISA. BORROWER SHALL DELIVER TO LENDER AS SOON AS POSSIBLE, AND
IN ANY EVENT WITHIN TEN DAYS AFTER BORROWER KNOWS OR HAS REASON TO BELIEVE THAT
ANY OF THE EVENTS OR CONDITIONS SPECIFIED BELOW WITH RESPECT TO ANY PLAN OR
MULTIEMPLOYER PLAN HAS OCCURRED OR EXISTS, AN OFFICER’S CERTIFICATE SETTING
FORTH DETAILS RESPECTING SUCH EVENT OR CONDITION AND THE ACTION, IF ANY, THAT
BORROWER OR ITS ERISA AFFILIATE PROPOSES TO TAKE WITH RESPECT THERETO (AND A
COPY OF ANY REPORT OR NOTICE REQUIRED TO BE FILED WITH OR GIVEN TO PBGC BY
BORROWER OR AN ERISA AFFILIATE WITH RESPECT TO SUCH EVENT OR CONDITION):

(I)            ANY REPORTABLE EVENT, AS DEFINED IN SECTION 4043(B) OF ERISA AND
THE REGULATIONS ISSUED THEREUNDER, WITH RESPECT TO A PLAN, AS TO WHICH PBGC HAS
NOT BY REGULATION WAIVED THE REQUIREMENT OF SECTION 4043(A) OF ERISA THAT IT BE
NOTIFIED WITHIN THIRTY (30) DAYS OF THE OCCURRENCE OF SUCH EVENT (PROVIDED THAT
A FAILURE TO MEET THE MINIMUM FUNDING STANDARD OF SECTION 412 OF THE CODE OR
SECTION 302 OF ERISA, INCLUDING, WITHOUT LIMITATION, THE FAILURE TO MAKE ON OR
BEFORE ITS DUE DATE A REQUIRED INSTALLMENT UNDER SECTION 412(M) OF THE CODE OR
SECTION 302(E) OF ERISA, SHALL BE A REPORTABLE EVENT REGARDLESS OF THE ISSUANCE
OF ANY WAIVERS IN ACCORDANCE WITH SECTION 412(D) OF THE CODE); AND ANY REQUEST
FOR A WAIVER UNDER SECTION 412(D) OF THE CODE FOR ANY PLAN;

(II)           THE DISTRIBUTION UNDER SECTION 4041(C) OF ERISA OF A NOTICE OF
INTENT TO TERMINATE ANY PLAN OR ANY ACTION TAKEN BY BORROWER OR AN ERISA
AFFILIATE TO TERMINATE ANY PLAN;

 

90


--------------------------------------------------------------------------------


 

(III)          THE INSTITUTION BY PBGC OF PROCEEDINGS UNDER SECTION 4042 OF
ERISA FOR THE TERMINATION OF, OR THE APPOINTMENT OF A TRUSTEE TO ADMINISTER, ANY
PLAN, OR THE RECEIPT BY BORROWER OR ANY ERISA AFFILIATE OF BORROWER OF A NOTICE
FROM A MULTIEMPLOYER PLAN THAT SUCH ACTION HAS BEEN TAKEN BY PBGC WITH RESPECT
TO SUCH MULTIEMPLOYER PLAN;

(IV)          THE COMPLETE OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PLAN BY
BORROWER OR ANY ERISA AFFILIATE OF BORROWER THAT RESULTS IN MATERIAL LIABILITY
UNDER SECTION 4201 OR 4204 OF ERISA (INCLUDING THE OBLIGATION TO SATISFY
SECONDARY LIABILITY AS A RESULT OF A PURCHASER DEFAULT) OR THE RECEIPT BY
BORROWER OR ANY ERISA AFFILIATE OF BORROWER OF NOTICE FROM A MULTIEMPLOYER PLAN
THAT IT IS IN REORGANIZATION OR INSOLVENCY PURSUANT TO SECTION 4241 OR 4245 OF
ERISA OR THAT IT INTENDS TO TERMINATE OR HAS TERMINATED UNDER SECTION 4041A OF
ERISA;

(V)           THE INSTITUTION OF A PROCEEDING BY A FIDUCIARY OF ANY
MULTIEMPLOYER PLAN AGAINST BORROWER OR ANY ERISA AFFILIATE OF BORROWER TO
ENFORCE SECTION 515 OF ERISA, WHICH PROCEEDING IS NOT DISMISSED WITHIN THIRTY
(30) DAYS;

(VI)          THE ADOPTION OF AN AMENDMENT TO ANY PLAN THAT, PURSUANT TO
SECTION 401(A)(29) OF THE CODE OR SECTION 307 OF ERISA, WOULD RESULT IN THE LOSS
OF TAX-EXEMPT STATUS OF THE TRUST OF WHICH SUCH PLAN IS A PART IF BORROWER OR AN
ERISA AFFILIATE OF BORROWER FAILS TO TIMELY PROVIDE SECURITY TO THE PLAN IN
ACCORDANCE WITH THE PROVISIONS OF SAID SECTIONS; AND

(VII)         THE IMPOSITION OF A LIEN OR A SECURITY INTEREST IN CONNECTION WITH
A PLAN.


(V)           INTENTIONALLY OMITTED.


(W)          SECONDARY MARKET TRANSACTION. BORROWER ACKNOWLEDGES THAT LENDER AND
ITS SUCCESSORS AND ASSIGNS MAY (I) SELL ALL OR ANY PORTIONS OF THE LOAN OR THE
NOTES IN ONE OR MORE TRANSACTIONS THROUGH THE ISSUANCE OF SECURITIES, WHICH
SECURITIES MAY BE RATED BY THE RATING AGENCIES, (II) SELL OR PARTICIPATE THE
LOAN OR THE NOTES TO ONE OR MORE INVESTORS, (III) DEPOSIT ALL OR ANY PORTION OF
THE LOAN OR THE NOTES WITH ONE OR MORE TRUSTS, WHICH TRUSTS MAY SELL
CERTIFICATES TO INVESTORS EVIDENCING AN OWNERSHIP INTEREST IN THE TRUST ASSETS,
(IV) SELL OR OTHERWISE TRANSFER THE LOAN, THE NOTES OR ANY PORTION OF THE LOAN
OR THE NOTES ONE OR MORE TIMES, (V) RE-SECURITIZE THE SECURITIES ISSUED IN
CONNECTION WITH ANY SECURITIZATION, OR (VI) FURTHER DIVIDE THE LOAN OR THE NOTES
INTO TWO OR MORE SEPARATE NOTES OR COMPONENTS WHICH MAY TAKE THE FORM OF
SENIOR/JUNIOR/MEZZANINE NOTES OR COMPONENTS OR SENIOR/SUBORDINATE NOTES OR
COMPONENTS OR MULTIPLE COMPONENTS OF ANY SUCH DIVISION, AND WHICH MAY BE SECURED
BY ONE OR MORE OR A COMBINATION OF MORTGAGES OF REAL PROPERTY INTERESTS AND/OR
PLEDGES OF DIRECT AND/OR INDIRECT EQUITY INTERESTS IN ANY BORROWER (THE
TRANSACTIONS REFERRED TO IN CLAUSES (I) THROUGH (VI) ABOVE ARE HEREINAFTER EACH
REFERRED TO AS A “SECONDARY MARKET TRANSACTION”). BORROWER SHALL COOPERATE WITH
LENDER IN ATTEMPTING TO EFFECT OR EFFECTING ANY SUCH SECONDARY MARKET
TRANSACTION AND SHALL COOPERATE IN ATTEMPTING TO IMPLEMENT OR IMPLEMENTING ALL
REQUIREMENTS IMPOSED BY ANY RATING AGENCY INVOLVED IN ANY SECONDARY MARKET
TRANSACTION, INCLUDING BUT NOT LIMITED TO,

(I)            PROVIDING LENDER AN ESTOPPEL CERTIFICATE AND SUCH INFORMATION,
LEGAL OPINIONS AND DOCUMENTS (INCLUDING UPDATED NON-CONSOLIDATION OPINIONS)

91


--------------------------------------------------------------------------------




 

RELATING TO BORROWER, THE GUARANTOR, THE MEMBER, THE MORTGAGED PROPERTY AND ANY
TENANTS OF THE MORTGAGED PROPERTY AS LENDER OR THE RATING AGENCIES OR OTHER
INTERESTED PARTIES (AS DEFINED BELOW), MAY REASONABLY REQUEST IN CONNECTION WITH
SUCH SECONDARY MARKET TRANSACTION, INCLUDING, WITHOUT LIMITATION, UPDATED
FINANCIAL INFORMATION, APPRAISALS, MARKET STUDIES, ENVIRONMENTAL REVIEWS
(PHASE I’S AND, IF APPROPRIATE, PHASE II’S), MORTGAGED PROPERTY CONDITION
REPORTS AND OTHER DUE DILIGENCE INVESTIGATIONS TOGETHER WITH APPROPRIATE
VERIFICATION OF SUCH UPDATED INFORMATION AND REPORTS THROUGH LETTERS OF AUDITORS
AND CONSULTANTS, AS OF THE CLOSING DATE OF THE SECONDARY MARKET TRANSACTION,

(II)           AMENDING THE LOAN DOCUMENTS AND ORGANIZATIONAL AGREEMENT OF
BORROWER, UPDATING AND/OR RESTATING OFFICER’S CERTIFICATES, TITLE INSURANCE AND
OTHER CLOSING ITEMS, AND PROVIDING UPDATED REPRESENTATIONS AND WARRANTIES IN
LOAN DOCUMENTS AND SUCH ADDITIONAL REPRESENTATIONS AND WARRANTIES AS MAY BE
REQUIRED BY LENDER OR THE RATING AGENCIES, PROVIDED SUCH AMENDMENT OR UPDATE
(1) SHALL NOT CHANGE ANY OF THE FINANCIAL TERMS OF THE LOAN OR RESULT IN A
MATERIAL INCREASE IN THE BORROWER’S OBLIGATIONS OR A MATERIAL DECREASE IN THE
BORROWER’S RIGHTS AND (2) WITH RESPECT TO ANY AMENDMENT OF AN ORGANIZATIONAL
AGREEMENT, MUST HAVE BEEN REQUIRED BY THE RATING AGENCIES,

(III)          PARTICIPATING IN BANK, INVESTORS AND RATING AGENCIES’ MEETINGS IF
REQUESTED BY LENDER,

(IV)          UPON LENDER’S REQUEST, AMENDING THE LOAN DOCUMENTS (AND UPDATING
AND/OR RESTATING OFFICER’S CERTIFICATES, TITLE INSURANCE AND OTHER CLOSING ITEMS
IN CONNECTION THEREWITH) TO DIVIDE THE LOAN INTO A FIRST AND A SECOND MORTGAGE
LOAN, OR INTO A ONE OR MORE LOANS SECURED BY MORTGAGES AND BY OWNERSHIP
INTERESTS IN BORROWER IN WHATEVER PROPORTION LENDER DETERMINES, WHICH SEPARATED
LOANS MAY HAVE DIFFERENT INTEREST RATES AND AMORTIZATION SCHEDULES (BUT WITH
AGGREGATED FINANCIAL TERMS WHICH ARE EQUIVALENT TO THAT OF THE LOAN PRIOR TO
SUCH SEPARATION, INCLUDING, SO LONG AS AN EVENT OF DEFAULT HAS NOT OCCURRED AND
IS NOT CONTINUING, A RATABLE ALLOCATION OF PREPAYMENTS AMONG THE LOAN
COMPONENTS) AND THEREAFTER TO ENGAGE IN SEPARATE SECONDARY MARKET TRANSACTIONS
WITH RESPECT TO ALL OR ANY PART OF THE INDEBTEDNESS AND LOAN DOCUMENTATION, AND

(V)           REVIEWING THE OFFERING DOCUMENTS RELATING TO ANY SECONDARY MARKET
TRANSACTION TO ENSURE THAT ALL INFORMATION CONCERNING BORROWER, THE GUARANTOR,
THE MORTGAGED PROPERTY, AND THE LOAN IS CORRECT, AND CERTIFYING TO THE ACCURACY
THEREOF.

Lender shall be permitted to share all such information with the investment
banking firms, Rating Agencies, accounting firms, law firms and other
third-party advisory firms and trustees, purchasers, transferees, assignees,
trustees, servicers and actual or potential investors involved with the Loan and
the Loan Documents or the applicable Secondary Market Transaction (collectively,
“Interested Parties”). Lender and all of the aforesaid Interested Parties shall
be entitled to rely on the information supplied by, or on behalf of, Borrower.
Lender may publicize the existence of the Loan in connection with its marketing
for a Secondary Market Transaction or otherwise as part of its business
development. Borrower shall provide such reasonable access to the Mortgaged
Property and personnel of the Manager and of Borrower’s constituent members and
the business and operations of all of the foregoing as Lender or other
Interested Parties may

92


--------------------------------------------------------------------------------




 

request in connection with any such Secondary Market Transaction. Borrower
understands that any such information may be incorporated into any offering
circular, prospectus, prospectus supplement, private placement memorandum or
other offering documents for any Secondary Market Transaction. Without limiting
the foregoing, Borrower and Guarantor shall provide in connection with each of
(i) a preliminary and a final private placement memorandum or (ii) a preliminary
and final prospectus or prospectus supplement, as applicable (the documents
referred to in the foregoing clauses (i) and (ii), collectively, the “Disclosure
Documents”), an agreement certifying that Borrower and Guarantor have examined
such Disclosure Documents specified by Lender and that each such Disclosure
Document, as it relates to Borrower, Guarantor, any Affiliates, the Mortgaged
Property and Manager, does not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made,
in the light of the circumstances under which they were made, not misleading (a
“Disclosure Certificate”). Borrower and Guarantor shall indemnify, defend,
protect and hold harmless Lender, its Affiliates, directors, employees, agents
and each Person, if any, who controls Lender or any such Affiliate within the
meaning of Section 15 of the Securities Act of 1933 or Section 20 of the
Securities Exchange Act of 1934, and any other placement agent or underwriter
with respect to any Securitization or Secondary Market Transaction from and
against any losses, claims, damages, liabilities, costs and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) that arise out
of or are based upon any untrue statement of any material fact contained in any
Disclosure Certificate or other information or documents furnished by Borrower,
Guarantor or their Affiliates or in any representation or warranty of any
Borrower contained herein or in the other Loan Documents or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated in such information or necessary in order to make the
statements in such information not materially misleading. In any Secondary
Market Transaction, Lender may transfer its obligations under this Loan
Agreement and under the other Loan Documents (or may transfer the portion
thereof corresponding to the transferred portion of the Indebtedness), and
thereafter Lender shall be relieved of any obligations hereunder and under the
other Loan Documents arising after the date of said transfer with respect to the
transferred interest. Each transferee investor shall become a “Lender”
hereunder. The holders from time to time of the Loan and/or any other interest
of the “Lender” under this Loan Agreement and the other Loan Documents may from
time to time enter into one or more co-lender or similar agreements in their
discretion. Borrower acknowledges and agrees that such agreements, as the same
may from time to time be amended, modified or restated, may govern the exercise
of the powers and discretionary authority of the Lender hereunder and under the
other Loan Documents, but Borrower shall be entitled to rely upon any actions
taken by Lender or the designated servicer(s) or agent(s) for Lender, whether or
not within the scope of its power and authority under such other agreements.
Lender shall be responsible for the payment of all out-of-pocket expenses
incurred by the Lender in connection with any Secondary Market Transaction and
all of the reasonable out-of-pocket expenses in excess of $10,000 incurred by
the Borrower in connection with its compliance with this Section 5.1(w).


(X)            INSURANCE.

(I)            BORROWER, AT ITS SOLE COST AND EXPENSE, SHALL KEEP THE
IMPROVEMENTS AND EQUIPMENT INSURED (INCLUDING, BUT NOT LIMITED TO, ANY PERIOD OF
RENOVATION, ALTERATION AND/OR CONSTRUCTION) DURING THE TERM OF THE LOAN WITH THE
COVERAGE AND IN THE AMOUNTS

93


--------------------------------------------------------------------------------




 

REQUIRED UNDER THIS AGREEMENT FOR THE MUTUAL BENEFIT OF BORROWER AND LENDER
AGAINST LOSS OR DAMAGE BY FIRE, LIGHTNING, WIND AND SUCH OTHER PERILS AS ARE
CUSTOMARILY INCLUDED IN A STANDARD “ALL-RISK” OR “SPECIAL CAUSE OF LOSS” FORM
AND AGAINST LOSS OR DAMAGE BY OTHER RISKS AND HAZARDS COVERED BY A STANDARD
EXTENDED COVERAGE INSURANCE POLICY (WHICH INSURANCE SHALL IN ANY EVENT, ALWAYS
INCLUDE, WITHOUT LIMITATION, FIRE, LIGHTNING, HAIL, HURRICANE, WINDSTORM, TIDAL
WAVE, EXPLOSION, ACTS OF TERRORISM CERTIFIED UNDER THE TERRORISM RISK INSURANCE
ACT OF 2002, INCLUDING ANY AMENDMENTS OR EXTENSIONS THEREOF, “TRIA,” RIOT AND
CIVIL COMMOTION, VANDALISM, MALICIOUS MISCHIEF, STRIKE, WATER DAMAGE, SPRINKLER
LEAKAGE, COLLAPSE, BURGLARY AND THEFT COVERAGE ARISING AS A RESULT OF COVERED
PERILS UNDER THE STANDARD “ALL RISK” POLICY AND SUCH OTHER COVERAGES AS MAY BE
REASONABLY REQUIRED BY LENDER ON THE SPECIAL FORM (FORMERLY KNOWN AS AN ALL RISK
FORM)). SUCH INSURANCE SHALL BE VALUED AT AN AMOUNT (I) EQUAL TO AT LEAST THE
THEN FULL REPLACEMENT COST OF THE IMPROVEMENTS AND EQUIPMENT (EXCLUSIVE OF THE
COST OF FOUNDATIONS AND FOOTINGS), (PROVIDED, HOWEVER, THAT BORROWER-OWNED
MANUFACTURED OR MOBILE HOMES MAY BE INSURED IN AN AMOUNT NOT LESS THAN THE
ACTUAL CASH VALUE OF SUCH HOMES) AND (II) SUCH THAT THE INSURER WOULD NOT DEEM
BORROWER A CO-INSURER UNDER SAID POLICIES. THE POLICIES OF INSURANCE CARRIED IN
ACCORDANCE WITH THIS SECTION 5.1(X) SHALL BE PAID NOT LESS THAN TEN (10) DAYS IN
ADVANCE OF THE DUE DATE THEREOF AND SHALL CONTAIN THE “REPLACEMENT COST
ENDORSEMENT” (EXCEPT WITH RESPECT TO BORROWER-OWNED MANUFACTURED OR MOBILE
HOMES). IF TERRORISM COVERAGE IS NOT INCLUDED AS AN ENDORSEMENT TO SUCH POLICY,
THEN BORROWER SHALL OBTAIN COVERAGE FOR TERRORISM AND SIMILAR ACTS IN THE STAND
ALONE TERRORISM MARKET IN AN AMOUNT EQUAL TO 100% OF THE “FULL REPLACEMENT COST”
OF THE MORTGAGED PROPERTY; PROVIDED, THAT NOTWITHSTANDING THE FOREGOING, WITH
RESPECT TO ANY SUCH STAND-ALONE POLICY COVERING TERRORIST ACTS, BORROWER SHALL
NOT BE REQUIRED TO PAY ANY INSURANCE PREMIUMS (HEREINAFTER DEFINED) SOLELY WITH
RESPECT TO SUCH TERRORISM COVERAGE IN EXCESS OF THE TERRORISM PREMIUM CAP
(HEREINAFTER DEFINED); PROVIDED THAT IF THE INSURANCE PREMIUMS PAYABLE WITH
RESPECT TO SUCH TERRORISM COVERAGE EXCEED THE TERRORISM PREMIUM CAP, LENDER MAY,
AT ITS OPTION EITHER (OR IN ANY COMBINATION) (1) PURCHASE SUCH STAND-ALONE
TERRORISM POLICY, WITH BORROWER PAYING SUCH PORTION OF THE INSURANCE PREMIUMS
WITH RESPECT THERETO EQUAL TO THE TERRORISM PREMIUM CAP AND LENDER PAYING SUCH
PORTION OF THE INSURANCE PREMIUMS IN EXCESS OF THE TERRORISM PREMIUM CAP, AND/OR
(2) MODIFY THE DEDUCTIBLE AMOUNTS, POLICY LIMITS AND OTHER REQUIRED POLICY TERMS
TO REDUCE THE INSURANCE PREMIUMS PAYABLE WITH RESPECT TO SUCH STAND-ALONE
TERRORISM POLICY TO THE TERRORISM PREMIUM CAP. AS USED HEREIN, “TERRORISM
PREMIUM CAP” MEANS AN AMOUNT EQUAL TO TWO HUNDRED PERCENT (200%) OF THE COST ON
THE CLOSING DATE OF A STAND-ALONE TERRORISM INSURANCE POLICY FOR THE MORTGAGED
PROPERTIES WHICH OTHERWISE SATISFIES THIS SECTION 5.1(X). NOTWITHSTANDING THE
FOREGOING, THE TERRORISM COVERAGE MAY EXCLUDE NON-CERTIFIED TRIA COVERAGE (I.E.
THE ACTIONS OF DOMESTIC ACTORS).

(II)           BORROWER, AT ITS SOLE COST AND EXPENSE, FOR THE MUTUAL BENEFIT OF
BORROWER AND LENDER, SHALL ALSO OBTAIN AND MAINTAIN OR CAUSE TO BE OBTAINED AND
MAINTAINED DURING THE ENTIRE TERM OF THE LOAN THE FOLLOWING POLICIES OF
INSURANCE:

(A)          IF NOT PART OF THE “ALL-RISK” POLICY REQUIRED BY THIS
SECTION 5.1(X), FLOOD INSURANCE, IF ANY PART OF THE INSURABLE IMPROVEMENTS ON
THE MORTGAGED PROPERTY ARE LOCATED IN AN AREA IDENTIFIED BY THE FEDERAL
EMERGENCY MANAGEMENT AGENCY AS AN AREA HAVING SPECIAL FLOOD HAZARDS AND IN WHICH
FLOOD INSURANCE HAS BEEN MADE AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT
OF 1968, THE FLOOD DISASTER PROTECTION ACT OF 1973 OR THE NATIONAL FLOOD
INSURANCE REFORM ACT OF 1994 (AND ANY AMENDMENT OR SUCCESSOR ACT THERETO) IN AN
AMOUNT AT LEAST EQUAL TO THE

94


--------------------------------------------------------------------------------




 

MAXIMUM LIMIT OF COVERAGE AVAILABLE WITH RESPECT TO THE IMPROVEMENTS AND
EQUIPMENT UNDER SAID ACT;

(B)           COMPREHENSIVE GENERAL LIABILITY INSURANCE, INCLUDING A BROAD FORM
COMPREHENSIVE GENERAL LIABILITY ENDORSEMENT AND COVERAGE FOR BROAD FORM PROPERTY
DAMAGE, CONTRACTUAL DAMAGES, PERSONAL INJURIES (INCLUDING DEATH RESULTING
THEREFROM) AND A LIQUOR LIABILITY ENDORSEMENT IF LIQUOR IS SOLD ON THE MORTGAGED
PROPERTY, CONTAINING MINIMUM LIMITS OF LIABILITY OF $1 MILLION FOR BOTH INJURY
TO OR DEATH OF A PERSON AND FOR PROPERTY DAMAGE PER OCCURRENCE AND $2 MILLION IN
THE AGGREGATE FOR THE MORTGAGED PROPERTY, AND SUCH OTHER LIABILITY INSURANCE
REASONABLY REQUESTED BY LENDER; IN ADDITION, AT LEAST $25 MILLION EXCESS AND/OR
UMBRELLA LIABILITY INSURANCE SHALL BE OBTAINED AND MAINTAINED FOR ANY AND ALL
CLAIMS, INCLUDING ALL LEGAL LIABILITY IMPOSED UPON BORROWER IN CONNECTION WITH
THE OWNERSHIP, OPERATION AND MAINTENANCE OF THE MORTGAGED PROPERTY;

(C)           BUSINESS INTERRUPTION INSURANCE (INCLUDING RENTAL VALUE) IN AN
ANNUAL AGGREGATE AMOUNT EQUAL TO THE ESTIMATED NET OPERATING INCOME (INCLUDING,
WITHOUT LIMITATION, INCOME FROM THE LEASES OF EACH MORTGAGED PROPERTY
(INCLUDING, WITHOUT LIMITATION, THE LOSS OF ALL RENTS AND ADDITIONAL RENTS
PAYABLE BY ALL OF THE LESSEES UNDER THE LEASES, WHETHER OR NOT SUCH LEASES ARE
TERMINABLE IN THE EVENT OF A FIRE OR CASUALTY)), SUCH INSURANCE TO COVER LOSSES
FOR A PERIOD OF TWELVE (12) MONTHS AFTER THE DATE OF THE FIRE OR CASUALTY IN
QUESTION, PLUS AN EXTENDED PERIOD OF INDEMNITY COMMENCING AT THE TIME REPAIRS
ARE COMPLETED FOR A PERIOD OF NOT LESS THAN 30 DAYS AND TO BE INCREASED OR
DECREASED, AS APPLICABLE, FROM TIME TO TIME DURING THE TERM OF THE LOAN IF, AND
WHEN, NET OPERATING INCOME MATERIALLY INCREASES OR DECREASES, AS APPLICABLE
(INCLUDING, WITHOUT LIMITATION, INCREASES FROM NEW LEASES AND RENEWAL LEASES
ENTERED INTO IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT), TO REFLECT ALL
INCREASED RENT AND INCREASED ADDITIONAL RENT PAYABLE BY ALL OF THE LESSEES UNDER
SUCH RENEWAL LEASES AND ALL RENT AND ADDITIONAL RENT PAYABLE BY ALL OF THE
LESSEES UNDER SUCH NEW LEASES;

(D)          ALL RISK PHYSICAL LOSS AND DAMAGE COVERAGE WITH RESPECT TO HEATING
AND AIR CONDITIONING EQUIPMENT, LOCATED IN, ON, OR ABOUT THE IMPROVEMENTS,
EXCEPT THE COVERAGE REQUIRED UNDER THIS CLAUSE (II)(D) SHALL NOT BE REQUIRED TO
BE MAINTAINED AS A SEPARATE POLICY AND MAY BE INCLUDED AS PART OF THE COVERAGES
PROVIDED UNDER CLAUSE (I);

(E)           WORKER’S COMPENSATION INSURANCE COVERAGE (IN AMOUNTS NOT LESS THAN
THE STATUTORY MINIMUMS FOR ALL PERSONS EMPLOYED BY BORROWER AT THE MORTGAGED
PROPERTY AND IN COMPLIANCE WITH ALL OTHER REQUIREMENTS OF APPLICABLE LOCAL,
STATE AND FEDERAL LAW) AND “EMPLOYERS LIABILITY” INSURANCE IN AMOUNTS NOT LESS
THAN REQUIRED BY STATUTE;

(F)           DURING ANY PERIOD OF REPAIR OR RESTORATION, BUILDER’S “ALL RISK”
INSURANCE IN AN AMOUNT EQUAL TO NOT LESS THAN THE FULL INSURABLE VALUE OF THE
MORTGAGED PROPERTY AGAINST SUCH RISKS (INCLUDING, WITHOUT LIMITATION, FIRE AND
EXTENDED COVERAGE AND COLLAPSE OF THE IMPROVEMENTS TO AGREED LIMITS) AS LENDER
MAY REQUEST, IN FORM AND SUBSTANCE ACCEPTABLE TO LENDER;

95


--------------------------------------------------------------------------------




 

(G)           INTENTIONALLY OMITTED;

(H)          IF REQUIRED BY LENDER AS A RESULT OF ANY MORTGAGED PROPERTY BEING
LOCATED IN AN AREA WITH A HIGH DEGREE OF SEISMIC ACTIVITY, EARTHQUAKE DAMAGE
INSURANCE IN AN AMOUNT AND FORM ACCEPTABLE TO LENDER; AND

(I)            SUCH OTHER INSURANCE AS MAY FROM TIME TO TIME BE REASONABLY
REQUIRED BY LENDER IN ORDER TO PROTECT ITS INTERESTS WITH RESPECT TO THE LOAN
AND THE MORTGAGED PROPERTY AND TO CONFORM SUCH REQUIREMENTS TO THEN CURRENT
STANDARDS FOR A SECONDARY MARKET TRANSACTION.

(III)          ALL POLICIES OF INSURANCE (THE “POLICIES”) REQUIRED PURSUANT TO
THIS SECTION 5.1(X):

(A)          SHALL BE ISSUED BY AN INSURER APPROVED BY LENDER WHICH HAS A CLAIMS
PAYING ABILITY RATING OF NOT LESS THAN “A+” (OR THE EQUIVALENT) BY RATING
AGENCIES SATISFACTORY TO LENDER (ONE OF WHICH SHALL BE S&P) AND A:X OR BETTER AS
TO CLAIMS PAYING ABILITY BY AM BEST, PROVIDED, THAT NOTWITHSTANDING THE
FOREGOING, (1) IN THE EVENT AMERICAN MODERN INSURANCE SHALL BE THE INSURER
PROVIDING THE STANDARD ALL-RISK INSURANCE POLICY, THEN SUCH INSURER SHALL NOT BE
REQUIRED TO SATISFY SUCH CLAIMS PAYING ABILITY RATING BY THE RATING AGENCIES, SO
LONG AS SUCH INSURER MAINTAINS A CLAIMS PAYING ABILITY RATING BY AM BEST OF
A:VIII OR BETTER AND (2) THE INSURER PROVIDING THE WORKER’S COMPENSATION
INSURANCE COVERAGE SHALL ONLY BE REQUIRED TO MAINTAIN A CLAIMS PAYING ABILITY
RATING OF NOT LESS THAN “A” (OR THE EQUIVALENT) BY RATING AGENCIES SATISFACTORY
TO THE LENDER (ONE OF WHICH SHALL BE S&P). NOTWITHSTANDING THE FOREGOING, IF ANY
INSURANCE COVERAGE REQUIRED UNDER THIS SECTION 5.1(X) IS MAINTAINED BY A
SYNDICATE OF INSURERS, THE PRECEDING RATINGS REQUIREMENTS SHALL BE DEEMED
SATISFIED (WITHOUT ANY REQUIRED RATING CONFIRMATION) AS LONG AS AT LEAST SEVENTY
FIVE PERCENT (75%) OF THE COVERAGE (IF THERE ARE FOUR OR FEWER MEMBERS OF THE
SYNDICATE) OR AT LEAST SIXTY PERCENT (60%) OF THE COVERAGE (IF THERE ARE FIVE OR
MORE MEMBERS OF THE SYNDICATE) IS MAINTAINED WITH CARRIERS WITH A CLAIMS-PAYING
ABILITY RATING BY S&P OF NOT LESS THAN “A+” AND ALL CARRIERS IN SUCH SYNDICATE
HAVE A CLAIMS-PAYING ABILITY RATING BY S&P OF NOT LESS THAN “A-”. IN ADDITION,
THE FIRST LAYER OF SUCH INSURANCE SHALL BE WITH A CARRIER WITH A CLAIMS-PAYING
ABILITY RATING BY S&P OF NOT LESS THAN “A+”.

(B)           SHALL NAME LENDER AS AN ADDITIONAL INSURED AND CONTAIN A STANDARD
NONCONTRIBUTORY MORTGAGEE CLAUSE AND A LENDER’S LOSS PAYABLE ENDORSEMENT, OR
THEIR EQUIVALENTS, NAMING LENDER (AND/OR SUCH OTHER PARTY AS MAY BE DESIGNATED
BY LENDER) AS THE PARTY TO WHICH ALL PAYMENTS MADE BY SUCH INSURANCE COMPANY
SHALL BE PAID,

(C)           SHALL BE MAINTAINED THROUGHOUT THE TERM OF THE LOAN WITHOUT COST
TO LENDER,

(D)          SHALL CONTAIN SUCH PROVISIONS AS LENDER DEEMS REASONABLY NECESSARY
OR DESIRABLE TO PROTECT ITS INTEREST (INCLUDING, WITHOUT LIMITATION,

96


--------------------------------------------------------------------------------




 

ENDORSEMENTS PROVIDING THAT LENDER SHALL RECEIVE AT LEAST THIRTY (30) DAYS PRIOR
WRITTEN NOTICE OF CANCELLATION),

(E)           SHALL CONTAIN A WAIVER OF SUBROGATION AGAINST LENDER,

(F)           SHALL BE FOR A TERM OF NOT LESS THAN ONE YEAR UNLESS BORROWER IS
OBTAINING A POLICY WITH A SHORTER TERM TO ACHIEVE CONCURRENCY OF POLICIES IN
WHICH CASE SUCH SHORTER TERM SHALL BE PERMITTED,

(G)           SHALL PROVIDE FOR CLAIMS TO BE MADE ON AN OCCURRENCE BASIS,

(H)          SHALL CONTAIN AN AGREED VALUE CLAUSE UPDATED ANNUALLY (IF THE
AMOUNT OF COVERAGE UNDER SUCH POLICY IS BASED UPON THE REPLACEMENT COST OF THE
MORTGAGED PROPERTY),

(I)            SHALL DESIGNATE LENDER AS “MORTGAGEE AND LOSS PAYEE” (EXCEPT
GENERAL PUBLIC LIABILITY AND EXCESS LIABILITY, AS TO WHICH LENDER SHALL BE NAMED
AS ADDITIONAL INSURED),

(J)            SHALL BE ISSUED BY AN INSURER LICENSED IN THE STATE IN WHICH THE
MORTGAGED PROPERTY IS LOCATED,

(K)          SHALL PROVIDE THAT LENDER MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE
PREMIUM PAYMENTS TO PREVENT ANY CANCELLATION, ENDORSEMENT, ALTERATION OR
REISSUANCE, AND SUCH PAYMENTS SHALL BE ACCEPTED BY THE INSURER TO PREVENT SAME,
AND

(L)           SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO LENDER
AND REASONABLY APPROVED BY LENDER AS TO AMOUNTS, FORM, RISK COVERAGE,
DEDUCTIBLES, LOSS PAYEES AND INSUREDS TO THE EXTENT NOT OTHERWISE SPECIFIED IN
THIS SECTION 5.1(X).

Copies of said Policies, certified as true and correct by Borrower, or insurance
certificates thereof, shall be delivered to Lender. Not later than ten (10) days
prior to the expiration date of each of the Policies, Borrower shall deliver to
Lender satisfactory evidence of the renewal of each Policy. The insurance
coverage required under this Section 5.1(x) may be effected under a blanket
policy or policies covering the Mortgaged Property and other property and assets
not constituting a part of the Collateral; provided that any such blanket policy
shall provide at least the same amount and form of protection as would a
separate policy insuring the Mortgaged Property individually, which amount shall
not be less than the amount required pursuant to this Section 5.1(x) and which
shall in any case comply in all other respects with the requirements of this
Section 5.1(x). Upon demand therefor, Borrower shall reimburse Lender for all of
Lender’s or its designee’s reasonable costs and expenses incurred in obtaining
any or all of the Policies or otherwise causing the compliance with the terms
and provisions of this Section 5.1(x), including (without limitation)
replacement of any so-called “forced placed” insurance coverages to the extent
Borrower was required to obtain and maintain any such Policy or Policies
hereunder and

97


--------------------------------------------------------------------------------




 

failed to do so. Borrower shall pay or cause to be paid the premiums for such
Policies (the “Insurance Premiums”) as the same become due and payable and shall
furnish to Lender evidence of the renewal of each of the Policies with receipts
for the payment of the Insurance Premiums and, if applicable, related financing
payments by Borrower’s Affiliate or other evidence of such payment reasonably
satisfactory to Lender (provided, however, that Borrower is not required to
furnish such evidence to Lender in the event that such Insurance Premiums have
been paid by Lender). If Borrower does not furnish such evidence at least
ten (10) days prior to the expiration of any expiring Policy, then Lender may
procure, but shall not be obligated to procure, such insurance and pay the
Insurance Premiums therefor, and Borrower agrees to reimburse Lender for the
cost of such Insurance Premiums promptly on demand. Within thirty (30) days
after request by Lender, Borrower shall obtain such increases in the amounts of
coverage required hereunder as may be reasonably requested by Lender, based on
then industry-standard amounts of coverage then being obtained by prudent owners
of properties similar to the Mortgaged Property in the same applicable market
region as the Mortgaged Property. Borrower shall give Lender prompt written
notice if Borrower receives from any insurer any written notification or threat
of any actions or proceedings regarding the non-compliance or non-conformity of
the Mortgaged Property with any insurance requirements.

(IV)          IF THE MORTGAGED PROPERTY SHALL BE DAMAGED OR DESTROYED, IN WHOLE
OR IN PART, BY FIRE OR OTHER CASUALTY, BORROWER SHALL GIVE PROMPT NOTICE THEREOF
TO LENDER.

(A)          IN CASE OF LOSS COVERED BY THE “ALL-RISK” AND FLOOD POLICIES,
LENDER MAY EITHER (A) JOINTLY WITH A BORROWER SETTLE AND ADJUST ANY CLAIM AND
AGREE WITH THE INSURANCE COMPANY OR COMPANIES ON THE AMOUNT TO BE PAID ON THE
LOSS OR (B) ALLOW BORROWER TO AGREE WITH THE INSURANCE COMPANY OR COMPANIES ON
THE AMOUNT TO BE PAID UPON THE LOSS; PROVIDED, THAT BORROWER MAY SETTLE AND
ADJUST LOSSES WITHOUT PARTICIPATION BY LENDER AGGREGATING NOT IN EXCESS OF 1% OF
THE PRINCIPAL INDEBTEDNESS, AGREE WITH THE INSURANCE COMPANY OR COMPANIES ON THE
AMOUNT TO BE PAID UPON THE LOSS AND COLLECT AND RECEIPT FOR ANY SUCH INSURANCE
PROCEEDS; PROVIDED, FURTHER, THAT IF (X) AT THE TIME OF THE SETTLEMENT OF SUCH
CLAIM AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR (Y) LENDER AND
BORROWER ARE UNABLE TO AGREE UPON A JOINT SETTLEMENT OR (Z) LENDER DISAPPROVES
OF BORROWER’S PROPOSED SETTLEMENT WITH THE INSURANCE COMPANY, THEN LENDER SHALL
SETTLE AND ADJUST SUCH CLAIM UNDER THE “ALL-RISK” OR FLOOD POLICIES, AS
APPLICABLE, WITHOUT THE CONSENT OF BORROWER, AND FOR SUCH PURPOSE IS HEREBY
IRREVOCABLY APPOINTED AS BORROWER’S ATTORNEY-IN-FACT, COUPLED WITH AN INTEREST.
IN ANY SUCH CASE LENDER SHALL AND IS HEREBY AUTHORIZED TO COLLECT AND RECEIPT
FOR ANY SUCH INSURANCE PROCEEDS SUBJECT TO AND TO THE EXTENT PROVIDED FOR IN
THIS AGREEMENT. THE REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY LENDER IN THE
ADJUSTMENT AND COLLECTION OF INSURANCE PROCEEDS SHALL BECOME PART OF THE
INDEBTEDNESS AND BE SECURED BY THE MORTGAGES AND SHALL BE REIMBURSED BY BORROWER
TO LENDER UPON DEMAND THEREFOR.

(B)           IN THE EVENT OF ANY INSURED DAMAGE TO OR DESTRUCTION OF THE
MORTGAGED PROPERTY OR ANY PART THEREOF (HEREIN CALLED AN “INSURED CASUALTY”)
WHERE

98


--------------------------------------------------------------------------------




 

(1)           THE AGGREGATE AMOUNT OF THE LOSS, AS REASONABLY DETERMINED BY AN
INDEPENDENT INSURANCE ADJUSTER, IS LESS THAN TEN PERCENT (10%) OF THE ALLOCATED
LOAN AMOUNT OF THE AFFECTED MORTGAGED PROPERTY,

(2)           IN THE REASONABLE JUDGMENT OF LENDER, THE MORTGAGED PROPERTY CAN
BE RESTORED, REPLACED AND/OR REBUILT (COLLECTIVELY, THE “RESTORATION”) BY NOT
LATER THAN THE FIRST TO OCCUR OF (A) TWELVE (12) MONTHS AFTER THE DATE OF
CASUALTY AND (B) THE EXPIRATION OF THE BUSINESS INTERRUPTION INSURANCE AND, IN
ANY CASE, NOT LATER THAN SIX (6) MONTHS PRIOR TO THE MATURITY DATE TO AN
ECONOMIC UNIT SUBSTANTIALLY IN THE CONDITION IT WAS IN IMMEDIATELY PRIOR TO THE
INSURED CASUALTY AND IN COMPLIANCE WITH ALL ZONING, BUILDING AND OTHER
APPLICABLE LEGAL REQUIREMENTS (THE “PRE-EXISTING CONDITION”) NOT LESS MATERIALLY
VALUABLE (INCLUDING AN ASSESSMENT OF THE IMPACT OF THE TERMINATION OF ANY LEASES
DUE TO SUCH INSURED CASUALTY) AND NOT LESS USEFUL THAN THE SAME WAS PRIOR TO THE
INSURED CASUALTY,

(3)           LENDER REASONABLY DETERMINES THAT THE RENTAL INCOME OF THE
MORTGAGED PROPERTY, AFTER THE RESTORATION THEREOF TO THE PRE-EXISTING CONDITION,
WILL BE SUFFICIENT TO MEET ALL OPERATING EXPENSES, PAYMENTS FOR RESERVES AND
PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE LOAN AND SATISFY THE DEBT SERVICE
COVERAGE TEST, AND

(4)           TENANT LEASES REQUIRING PAYMENT OF ANNUAL RENT EQUAL TO AT LEAST
SEVENTY-FIVE PERCENT (75%) OF THE GROSS REVENUES FROM THE MORTGAGED PROPERTY
DURING THE TWELVE (12) MONTH PERIOD IMMEDIATELY PRECEDING THE DATE OF SUCH FIRE
OR OTHER CASUALTY REMAIN IN FULL FORCE AND EFFECT DURING AND AFTER THE
RESTORATION OF THE MORTGAGED PROPERTY (SUBJECT TO THE RENT ABATEMENT PROVISIONS
THEREOF APPLICABLE AS A RESULT OF THE CASUALTY, SO LONG AS SUCH ABATEMENT WILL
END, AND FULL RENTAL PAYMENTS SHALL RESUME, UPON SUBSTANTIAL COMPLETION OF THE
RESTORATION),

or if Lender otherwise elects to allow a Borrower to restore the Mortgaged
Property, then, if no Event of Default shall have occurred and be continuing,
the Insurance Proceeds (after reimbursement of any reasonable out-of-pocket
expenses incurred by Lender in connection with the collection of any applicable
Insurance Proceeds) shall be made available to reimburse Borrower for the cost
of restoring, repairing, replacing or rebuilding the Mortgaged Property or part
thereof subject to the Insured Casualty, as provided for below. Borrower hereby
covenants and agrees to commence and diligently to prosecute such Restoration of
the affected Mortgaged Property as nearly as possible to the Pre-Existing
Condition. Borrower shall pay all out-of-pocket costs (and if required by
Lender, Borrower shall deposit the total thereof with Lender in advance) of such
Restoration in excess of the Insurance Proceeds made available pursuant to the
terms hereof. Nothing in this clause (B) shall prohibit Borrower from partially
defeasing the effected Mortgaged Property or instituting a prepayment with
release of such property pursuant to and in accordance with Sections 2.7, 2.11
and 2.18.

(C)           EXCEPT AS PROVIDED ABOVE, THE INSURANCE PROCEEDS COLLECTED UPON
ANY INSURED CASUALTY SHALL, AT THE OPTION OF LENDER IN ITS SOLE DISCRETION,

99


--------------------------------------------------------------------------------




 

BE APPLIED TO THE PAYMENT OF THE INDEBTEDNESS OR APPLIED TO THE COST OF
RESTORATION OF THE AFFECTED MORTGAGED PROPERTY OR PART THEREOF SUBJECT TO THE
INSURED CASUALTY, IN THE MANNER SET FORTH BELOW.

(D)          REGARDLESS OF WHETHER INSURANCE PROCEEDS, IF ANY, ARE SUFFICIENT OR
ARE MADE AVAILABLE TO BORROWER FOR THE RESTORATION OF ANY PORTION OF THE
AFFECTED MORTGAGED PROPERTY, BORROWER COVENANTS TO COMPLETE SUCH RESTORATION OF
THE AFFECTED MORTGAGED PROPERTY TO BE OF AT LEAST COMPARABLE VALUE AS PRIOR TO
SUCH DAMAGE OR DESTRUCTION, ALL TO BE EFFECTED IN ACCORDANCE WITH LEGAL
REQUIREMENTS AND PLANS AND SPECIFICATIONS APPROVED IN ADVANCE BY LENDER, SUCH
APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED.

(E)           IN THE EVENT BORROWER IS ENTITLED TO REIMBURSEMENT OUT OF
INSURANCE PROCEEDS, SUCH PROCEEDS SHALL BE HELD BY LENDER IN THE LOSS PROCEEDS
ACCOUNT AND DISBURSED FROM TIME TO TIME AS THE RESTORATION PROGRESSES UPON
LENDER BEING FURNISHED WITH (1) EVIDENCE REASONABLY SATISFACTORY TO IT (WHICH
EVIDENCE MAY INCLUDE INSPECTION(S) OF THE WORK PERFORMED) THAT THE RESTORATION
COVERED BY THE DISBURSEMENT HAS BEEN COMPLETED IN ACCORDANCE WITH PLANS AND
SPECIFICATIONS APPROVED BY LENDER, (2) EVIDENCE REASONABLY SATISFACTORY TO IT OF
THE ESTIMATED COST OF COMPLETION OF THE RESTORATION, (3) FUNDS, OR, AT LENDER’S
OPTION, ASSURANCES REASONABLY SATISFACTORY TO LENDER THAT SUCH FUNDS ARE
AVAILABLE AND SUFFICIENT IN ADDITION TO THE INSURANCE PROCEEDS TO COMPLETE THE
PROPOSED RESTORATION, AND (4) SUCH ARCHITECT’S CERTIFICATES, WAIVERS OF LIEN,
CONTRACTOR’S SWORN STATEMENTS, TITLE INSURANCE ENDORSEMENTS, BONDS AND OTHER
EVIDENCES OF COST, PAYMENT AND PERFORMANCE OF THE FOREGOING RESTORATION AS
LENDER MAY REASONABLY REQUIRE AND APPROVE. LENDER MAY, IN ANY EVENT, REQUIRE
THAT ALL PLANS AND SPECIFICATIONS FOR SUCH RESTORATION BE SUBMITTED TO AND
REASONABLY APPROVED BY LENDER PRIOR TO COMMENCEMENT OF WORK. LENDER MAY RETAIN A
CONSTRUCTION CONSULTANT TO INSPECT SUCH WORK AND REVIEW BORROWER’S REQUEST FOR
PAYMENTS AND BORROWER SHALL, ON DEMAND BY LENDER, REIMBURSE LENDER FOR THE
REASONABLE FEES AND DISBURSEMENTS OF SUCH CONSULTANT. NO PAYMENT MADE PRIOR TO
THE FINAL COMPLETION OF THE RESTORATION SHALL EXCEED NINETY PERCENT (90%) OF THE
HARD CONSTRUCTION COSTS VALUE OF THE WORK PERFORMED FROM TIME TO TIME (EXCEPT
FOR RESTORATION WORK ON A TRADE BY TRADE BASIS OR ON AN HOURLY BASIS FOR
PROFESSIONAL SERVICES IN WHICH EVENT, PAYMENT MAY BE MADE IN FULL UPON THE
COMPLETION OF SUCH WORK). ANY FUNDS OTHER THAN INSURANCE PROCEEDS SHALL BE
DISBURSED PRIOR TO DISBURSEMENT OF SUCH PROCEEDS; AND, AT ALL TIMES, THE
UNDISBURSED BALANCE OF SUCH INSURANCE PROCEEDS REMAINING IN THE LOSS PROCEEDS
ACCOUNT, TOGETHER WITH FUNDS DEPOSITED THEREIN TO PAY THE COSTS OF THE
RESTORATION BY OR ON BEHALF OF BORROWER, SHALL BE AT LEAST SUFFICIENT IN THE
REASONABLE JUDGMENT OF LENDER TO PAY FOR THE COST OF COMPLETION OF THE
RESTORATION FREE AND CLEAR OF ALL LIENS OR CLAIMS FOR LIEN, EXCEPT FOR PERMITTED
ENCUMBRANCES. ANY SURPLUS WHICH MAY REMAIN OUT OF INSURANCE PROCEEDS HELD BY
LENDER AFTER PAYMENT OF SUCH COSTS OF RESTORATION, REPAIR, REPLACEMENT OR
REBUILDING SHALL, AT THE OPTION OF LENDER IN ITS SOLE DISCRETION, BE APPLIED TO
THE PAYMENT OF THE INDEBTEDNESS OR BE PAID TO BORROWER SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING.

(F)           BORROWER SHALL NOT CARRY SEPARATE INSURANCE, CONCURRENT IN KIND OR
FORM OR CONTRIBUTING IN THE EVENT OF LOSS, WITH ANY INSURANCE

100


--------------------------------------------------------------------------------




 

REQUIRED UNDER THIS AGREEMENT THAT WOULD BE CONSIDERED “CO-INSURANCE” OR
ADVERSELY AFFECT THE ABILITY TO COLLECT UNDER A POLICY OF INSURANCE REQUIRED
HEREUNDER.


(Y)           CONDEMNATION.

(I)            BORROWER SHALL PROMPTLY GIVE LENDER WRITTEN NOTICE OF THE ACTUAL
OR THREATENED COMMENCEMENT OF ANY PROCEEDING FOR A TAKING AND SHALL DELIVER TO
LENDER COPIES OF ANY AND ALL PAPERS SERVED IN CONNECTION WITH SUCH PROCEEDINGS.
LENDER IS HEREBY IRREVOCABLY APPOINTED AS BORROWER’S ATTORNEY-IN-FACT, COUPLED
WITH AN INTEREST, WITH EXCLUSIVE POWER TO COLLECT, RECEIVE AND RETAIN ANY
CONDEMNATION PROCEEDS FOR SAID TAKING. WITH RESPECT TO ANY COMPROMISE OR
SETTLEMENT IN CONNECTION WITH SUCH PROCEEDING, LENDER SHALL JOINTLY WITH
BORROWER COMPROMISE AND REACH SETTLEMENT UNLESS AT THE TIME OF SUCH TAKING AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE INDEBTEDNESS HAS BEEN
ACCELERATED, IN WHICH EVENT LENDER SHALL COMPROMISE AND REACH SETTLEMENT WITHOUT
THE CONSENT OF BORROWER. NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS
SECTION 5.1(Y), BORROWER IS AUTHORIZED TO NEGOTIATE, COMPROMISE AND SETTLE,
WITHOUT PARTICIPATION BY LENDER, CONDEMNATION PROCEEDS OF UP TO 1% OF THE
PRINCIPAL INDEBTEDNESS IN CONNECTION WITH ANY TAKING. NOTWITHSTANDING ANY
TAKING, BORROWER SHALL CONTINUE TO PAY THE INDEBTEDNESS AT THE TIME AND IN THE
MANNER PROVIDED FOR IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
INDEBTEDNESS SHALL NOT BE REDUCED EXCEPT IN ACCORDANCE HEREWITH.

(II)           BORROWER SHALL CAUSE THE CONDEMNATION PROCEEDS TO BE PAID
DIRECTLY TO LENDER. LENDER MAY, IN ITS SOLE DISCRETION, APPLY ANY SUCH
CONDEMNATION PROCEEDS TO THE REDUCTION OR DISCHARGE OF THE INDEBTEDNESS (WHETHER
OR NOT THEN DUE AND PAYABLE).

(III)          WITH RESPECT TO A TAKING IN PART, WHICH SHALL MEAN ANY TAKING
WHICH DOES NOT RENDER THE AFFECTED MORTGAGED PROPERTY PHYSICALLY OR ECONOMICALLY
UNSUITABLE IN THE REASONABLE JUDGMENT OF LENDER FOR THE USE TO WHICH IT WAS
DEVOTED PRIOR TO THE TAKING, BORROWER SHALL CAUSE THE CONDEMNATION PROCEEDS TO
BE PAID TO LENDER AS DESCRIBED ABOVE, AND IF LENDER DOES NOT ELECT TO APPLY THE
SAME TO THE INDEBTEDNESS AS PROVIDED IN SECTION 5.1(Y)(II) ABOVE, LENDER SHALL
DEPOSIT SUCH CONDEMNATION PROCEEDS IN THE LOSS PROCEEDS ACCOUNT AND THE SAME
SHALL BE MADE AVAILABLE FOR APPLICATION TO THE COST OF RESTORATION OF THE
AFFECTED MORTGAGED PROPERTY AND DISBURSED FROM TIME TO TIME AS THE RESTORATION
PROGRESSES UPON LENDER BEING FURNISHED WITH (1) EVIDENCE REASONABLY SATISFACTORY
TO IT (WHICH EVIDENCE MAY INCLUDE INSPECTION(S) OF THE WORK PERFORMED) THAT THE
RESTORATION COVERED BY THE DISBURSEMENT HAS BEEN COMPLETED IN ACCORDANCE WITH
PLANS AND SPECIFICATIONS APPROVED BY LENDER, (2) EVIDENCE REASONABLY
SATISFACTORY TO IT OF THE ESTIMATED COST OF COMPLETION OF THE RESTORATION,
(3) FUNDS, OR, AT LENDER’S OPTION, ASSURANCES SATISFACTORY TO LENDER THAT SUCH
FUNDS ARE AVAILABLE AND SUFFICIENT IN ADDITION TO THE CONDEMNATION PROCEEDS TO
COMPLETE THE PROPOSED RESTORATION, AND (4) SUCH ARCHITECT’S CERTIFICATES,
WAIVERS OF LIEN, CONTRACTOR’S SWORN STATEMENTS, TITLE INSURANCE ENDORSEMENTS,
BONDS AND OTHER EVIDENCES OF COST, PAYMENT AND PERFORMANCE OF THE FOREGOING
REPAIR, RESTORATION, REPLACEMENT OR REBUILDING AS LENDER MAY REASONABLY REQUIRE
AND APPROVE.

(IV)          REGARDLESS OF WHETHER CONDEMNATION PROCEEDS ARE MADE AVAILABLE FOR
SUCH PURPOSE, BORROWER HEREBY COVENANTS TO COMPLETE THE RESTORATION OF THE
AFFECTED MORTGAGED PROPERTY AS NEARLY AS POSSIBLE TO THE PRE-EXISTING CONDITION
AND TO BE OF AT

101


--------------------------------------------------------------------------------




 

LEAST COMPARABLE VALUE AND, TO THE EXTENT COMMERCIALLY PRACTICABLE, OF
SUBSTANTIALLY THE SAME CHARACTER AS PRIOR TO THE TAKING, ALL TO BE EFFECTED IN
ACCORDANCE WITH APPLICABLE LAW AND PLANS AND SPECIFICATIONS REASONABLY APPROVED
IN ADVANCE BY LENDER, PROVIDED HOWEVER IN THE EVENT (A) SUCH CONDEMNATION
PROCEEDS ARE NOT MADE AVAILABLE BY LENDER AND (B) FOLLOWING THE COMPLETION OF
THE WORK AT THE MORTGAGED PROPERTY AT ISSUE IS PHYSICALLY OR ECONOMICALLY
UNSUITABLE FOR THE USE TO WHICH IT WAS DEVOTED PRIOR TO THE TAKING IN THE
REASONABLE JUDGMENT OF LENDER, THEN BORROWER SHALL NOT BE REQUIRED TO COMPLETE
SUCH RESTORATION. BORROWER SHALL PAY ALL COSTS (AND IF REQUIRED BY LENDER,
BORROWER SHALL DEPOSIT THE TOTAL THEREOF WITH LENDER IN ADVANCE) OF SUCH
RESTORATION IN EXCESS OF THE CONDEMNATION PROCEEDS MADE AVAILABLE PURSUANT TO
THE TERMS HEREOF. LENDER MAY, IN ANY EVENT, REQUIRE THAT ALL PLANS AND
SPECIFICATIONS FOR SUCH RESTORATION BE SUBMITTED TO AND REASONABLY APPROVED BY
LENDER PRIOR TO COMMENCEMENT OF WORK. LENDER MAY RETAIN A CONSTRUCTION
CONSULTANT TO INSPECT SUCH WORK AND REVIEW ANY REQUEST BY BORROWER FOR PAYMENTS
AND BORROWER SHALL, ON DEMAND BY LENDER, REIMBURSE LENDER FOR THE REASONABLE
FEES AND DISBURSEMENTS OF SUCH CONSULTANT. NO PAYMENT MADE PRIOR TO THE FINAL
COMPLETION OF THE RESTORATION SHALL EXCEED NINETY PERCENT (90%) OF THE HARD
CONSTRUCTION COSTS VALUE OF THE CONSTRUCTION WORK PERFORMED FROM TIME TO TIME
(EXCEPT FOR RESTORATION WORK ON A TRADE BY TRADE BASIS OR ON AN HOURLY BASIS FOR
PROFESSIONAL SERVICES IN WHICH EVENT, PAYMENT MAY BE MADE IN FULL UPON THE
COMPLETION OF SUCH WORK); FUNDS OTHER THAN CONDEMNATION PROCEEDS SHALL BE
DISBURSED PRIOR TO DISBURSEMENT OF SUCH PROCEEDS; AND AT ALL TIMES, THE
UNDISBURSED BALANCE OF SUCH PROCEEDS REMAINING IN THE HANDS OF LENDER, TOGETHER
WITH FUNDS DEPOSITED FOR THAT PURPOSE OR IRREVOCABLY COMMITTED TO THE REPAYMENT
OF LENDER BY OR ON BEHALF OF BORROWER FOR THAT PURPOSE, SHALL BE AT LEAST
SUFFICIENT IN THE REASONABLE JUDGMENT OF LENDER TO PAY FOR THE COST OF
COMPLETION OF THE RESTORATION, REPAIR, REPLACEMENT OR REBUILDING, FREE AND CLEAR
OF ALL LIENS OR CLAIMS FOR LIEN. ANY SURPLUS WHICH MAY REMAIN OUT OF
CONDEMNATION PROCEEDS HELD BY LENDER AFTER PAYMENT OF SUCH COSTS OF RESTORATION,
REPAIR, REPLACEMENT OR REBUILDING SHALL, AT THE OPTION OF LENDER IN ITS SOLE
DISCRETION, BE APPLIED TO THE PAYMENT OF THE INDEBTEDNESS OR BE PAID TO BORROWER
SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

(V)           IF THE AFFECTED MORTGAGED PROPERTY IS SOLD, THROUGH FORECLOSURE OR
OTHERWISE, PRIOR TO THE RECEIPT BY LENDER OF ANY SUCH CONDEMNATION PROCEEDS TO
WHICH IT IS ENTITLED HEREUNDER, LENDER SHALL HAVE THE RIGHT, WHETHER OR NOT A
DEFICIENCY JUDGMENT ON THE NOTE SHALL HAVE BEEN SOUGHT, RECOVERED OR DENIED, TO
HAVE RESERVED IN ANY FORECLOSURE DECREE A RIGHT TO RECEIVE SAID AWARD OR
PAYMENT, OR A PORTION THEREOF SUFFICIENT TO PAY THE INDEBTEDNESS. IN NO CASE
SHALL ANY SUCH APPLICATION REDUCE OR POSTPONE ANY PAYMENTS OTHERWISE REQUIRED
PURSUANT TO THIS AGREEMENT, OTHER THAN THE FINAL PAYMENT ON THE NOTE.


(Z)            LEASES AND RENTS.

(I)            BORROWER ABSOLUTELY AND UNCONDITIONALLY ASSIGNS TO LENDER,
BORROWER’S RIGHT, TITLE AND INTEREST IN ALL CURRENT AND FUTURE LEASES AND RENTS
AS COLLATERAL FOR THE LOAN, IT BEING INTENDED BY BORROWER THAT THIS ASSIGNMENT
CONSTITUTES A PRESENT, ABSOLUTE ASSIGNMENT AND NOT AN ASSIGNMENT FOR ADDITIONAL
SECURITY ONLY. SUCH ASSIGNMENT TO LENDER SHALL NOT BE CONSTRUED TO BIND LENDER
TO THE PERFORMANCE OF ANY OF THE COVENANTS, CONDITIONS OR PROVISIONS CONTAINED
IN ANY SUCH LEASE OR OTHERWISE IMPOSE ANY OBLIGATION UPON LENDER. BORROWER SHALL
EXECUTE AND DELIVER TO LENDER SUCH ADDITIONAL INSTRUMENTS, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER, AS MAY HEREAFTER BE REASONABLY REQUESTED IN
WRITING BY LENDER TO FURTHER EVIDENCE AND CONFIRM SUCH ASSIGNMENT. NEVERTHELESS,
SUBJECT TO THE TERMS OF THIS

102


--------------------------------------------------------------------------------




 

SECTION 5.1(Z), LENDER GRANTS TO BORROWER A LICENSE TO LEASE, MAINTAIN, OPERATE
AND MANAGE THE MORTGAGED PROPERTY AND TO COLLECT, USE AND APPLY THE RENTS IN
ACCORDANCE WITH THE TERMS HEREOF AND OTHERWISE ACT AS THE LANDLORD UNDER THE
LEASES, WHICH LICENSE SHALL BE DEEMED AUTOMATICALLY REVOKED UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNDER THIS AGREEMENT. ANY
PORTION OF THE RENTS HELD BY BORROWER SHALL BE HELD IN TRUST FOR THE BENEFIT OF
LENDER FOR USE IN THE PAYMENT OF THE INDEBTEDNESS. UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT AND DURING THE CONTINUANCE THEREOF, THE LICENSE GRANTED TO
BORROWER HEREIN SHALL AUTOMATICALLY BE REVOKED, AND LENDER SHALL IMMEDIATELY BE
ENTITLED TO POSSESSION OF ALL RENTS, WHETHER OR NOT LENDER ENTERS UPON OR TAKES
CONTROL OF THE MORTGAGED PROPERTY. LENDER IS HEREBY GRANTED AND ASSIGNED BY
BORROWER THE RIGHT, AT ITS OPTION, UPON REVOCATION OF THE LICENSE GRANTED
HEREIN, TO ENTER UPON THE MORTGAGED PROPERTY IN PERSON, BY AGENT OR BY
COURT-APPOINTED RECEIVER TO COLLECT THE RENTS. ANY RENTS COLLECTED AFTER THE
REVOCATION OF THE LICENSE SHALL BE APPLIED TOWARD PAYMENT OF THE INDEBTEDNESS AS
SET FORTH IN SECTION 2.8 HEREOF.

(II)           ALL LEASES ENTERED INTO BY BORROWER SHALL PROVIDE FOR RENTAL
RATES COMPARABLE TO THEN-EXISTING LOCAL MARKET RATES AND TERMS AND CONDITIONS
COMMERCIALLY REASONABLE AND CONSISTENT WITH THEN-PREVAILING LOCAL MARKET TERMS
AND CONDITIONS FOR SIMILAR TYPE PROPERTIES, AND IN NO EVENT SHALL BORROWER,
ABSENT LENDER’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED, ENTER INTO ANY LEASES (A) OTHER THAN LEASES OF HOMESITES TO
OWNERS AND OCCUPANTS OF RESIDENTIAL MANUFACTURED HOMES OR MOBILE HOMES HAVING
LEASE TERMS NOT IN EXCESS OF TWO YEARS, UNLESS SO REQUIRED BY APPLICABLE STATE
LAW, AND (B) WITH ANY AFFILIATES OF BORROWER, EXCEPT AS INDICATED IN SCHEDULE 4
ATTACHED HERETO. BORROWER SHALL FURNISH LENDER WITH (1) DETAILED TERM SHEETS IN
ADVANCE IN THE CASE OF ANY LEASES, MODIFICATIONS, AMENDMENTS OR RENEWALS FOR
WHICH LENDER’S CONSENT IS REQUIRED AND (2) IN THE CASE OF ANY OTHER LEASES,
EXECUTED COPIES OF SUCH LEASES UPON WRITTEN REQUEST. ALL RENEWALS OR AMENDMENTS
OR MODIFICATIONS OF LEASES THAT DO NOT SATISFY THE REQUIREMENTS OF THE FIRST
SENTENCE OF THIS SECTION 5.1(Z)(II) SHALL BE SUBJECT TO THE PRIOR APPROVAL OF
LENDER, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. ALL LEASES
ENTERED INTO AFTER THE CLOSING DATE WITH NEW TENANTS (I.E. NOT RENEWALS OF
EXISTING TENANTS AS OF THE CLOSING DATE) SHALL BE WRITTEN ON THE STANDARD LEASE
FORM FOR NEW TENANTS PREVIOUSLY APPROVED BY LENDER WHICH FORM AS OF THE CLOSING
DATE IS SET FORTH ON SCHEDULE 10 ATTACHED HERETO; PROVIDED THAT NOTWITHSTANDING
THE FOREGOING, THE BORROWER MAY MODIFY ANY STANDARD LEASE FORM WITHOUT SUCH
APPROVAL TO THE EXTENT NECESSARY TO CONFORM SUCH FORM TO ANY APPLICABLE LEGAL
REQUIREMENTS (AND, UPON REASONABLE REQUEST OF THE LENDER, THE BORROWER SHALL
NOTIFY THE LENDER IN WRITING WITH RESPECT TO ANY SUCH MODIFICATION). THE
BORROWER SHALL NOT MATERIALLY CHANGE THE STANDARD LEASE FORM WITHOUT LENDER’S
PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED, OR EXCEPT AS NECESSARY TO COMPLY WITH APPLICABLE LEGAL REQUIREMENTS.
BORROWER,

(A)          SHALL OBSERVE AND PERFORM ALL OF THE MATERIAL OBLIGATIONS IMPOSED
UPON THE LESSOR UNDER THE LEASES AND SHALL NOT DO OR PERMIT TO BE DONE ANYTHING
TO MATERIALLY IMPAIR THE VALUE OF THE LEASES AS SECURITY FOR THE INDEBTEDNESS;

(B)           SHALL NOT EXECUTE ANY OTHER ASSIGNMENT OF LESSOR’S INTEREST IN ANY
OF THE LEASES OR RENTS;

103


--------------------------------------------------------------------------------




 

(C)           SHALL ENFORCE ALL OF THE MATERIAL TERMS, COVENANTS AND CONDITIONS
CONTAINED IN THE LEASES UPON THE PART OF THE LESSEE THEREUNDER TO BE OBSERVED OR
PERFORMED AND SHALL EFFECT A TERMINATION OR DIMINUTION OF THE OBLIGATIONS OF
TENANTS UNDER LEASES, ONLY IN A MANNER THAT A PRUDENT OWNER OF A SIMILAR
PROPERTY TO THE MORTGAGED PROPERTY WOULD ENFORCE SUCH TERMS COVENANTS AND
CONDITIONS OR EFFECT SUCH TERMINATION OR DIMINUTION IN THE ORDINARY COURSE OF
BUSINESS;

(D)          EXCEPT AS OTHERWISE SET FORTH IN THE MONTHLY STATEMENT SUBMITTED TO
LENDER, SHALL NOT COLLECT ANY OF THE RENTS MORE THAN ONE (1) MONTH IN ADVANCE;
AND

(E)           SHALL NOT CONVEY OR TRANSFER OR SUFFER OR PERMIT A CONVEYANCE OR
TRANSFER OF THE MORTGAGED PROPERTY OR OF ANY INTEREST THEREIN SO AS TO EFFECT A
MERGER OF THE ESTATES AND RIGHTS OF, OR A TERMINATION OR DIMINUTION OF THE
OBLIGATIONS OF, LESSEES THEREUNDER.

(III)          BORROWER SHALL DEPOSIT SECURITY DEPOSITS OF LESSEES WHICH ARE
TURNED OVER TO OR FOR THE BENEFIT OF BORROWER OR OTHERWISE COLLECTED BY OR ON
BEHALF OF BORROWER, INTO THE SECURITY DEPOSIT ACCOUNT AND SHALL NOT COMMINGLE
SUCH FUNDS WITH ANY OTHER FUNDS OF BORROWER. ANY BOND OR OTHER INSTRUMENT WHICH
BORROWER IS PERMITTED TO HOLD IN LIEU OF CASH SECURITY DEPOSITS UNDER ANY
APPLICABLE LEGAL REQUIREMENTS SHALL BE MAINTAINED IN FULL FORCE AND EFFECT
UNLESS REPLACED BY CASH DEPOSITS AS HEREINABOVE DESCRIBED, SHALL, IF PERMITTED
PURSUANT TO LEGAL REQUIREMENTS, NAME LENDER AS PAYEE OR MORTGAGEE THEREUNDER (OR
AT LENDER’S OPTION, BE FULLY ASSIGNABLE TO LENDER) AND SHALL, IN ALL RESPECTS,
COMPLY WITH ANY APPLICABLE LEGAL REQUIREMENTS AND OTHERWISE BE REASONABLY
SATISFACTORY TO LENDER. BORROWER SHALL, UPON REQUEST, PROVIDE LENDER WITH
EVIDENCE REASONABLY SATISFACTORY TO LENDER OF BORROWER’S COMPLIANCE WITH THE
FOREGOING. UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, BORROWER SHALL, UPON LENDER’S REQUEST, IF PERMITTED BY ANY APPLICABLE
LEGAL REQUIREMENTS, TURN OVER TO LENDER THE SECURITY DEPOSITS (AND ANY INTEREST
THERETOFORE EARNED THEREON) WITH RESPECT TO ALL OR ANY PORTION OF THE MORTGAGED
PROPERTY, TO BE HELD BY LENDER SUBJECT TO THE TERMS OF THE LEASES.

(IV)          NOTWITHSTANDING ANYTHING IN ANY LOAN DOCUMENT TO THE CONTRARY,
PRIOR TO AN EVENT OF DEFAULT, SOLELY WITH RESPECT TO THE MORTGAGED PROPERTIES
LISTED ON SCHEDULE 11 HERETO, BORROWER SHALL BE PERMITTED TO ENTER INTO LEASES
OR SIMILAR AGREEMENTS RELATING TO THE PRODUCTION OF OIL OR GAS, SO LONG AS SUCH
PRODUCTION ACTIVITIES DO NOT (A) OCCUR ON ANY MORTGAGED PROPERTY AND (B) DO NOT
ADVERSELY EFFECT THE USE, SURFACE, OPERATION, VALUE OR CASH FLOW AT ANY
MORTGAGED PROPERTY.


(AA)         MAINTENANCE OF MORTGAGED PROPERTY. BORROWER SHALL CAUSE THE
MORTGAGED PROPERTY TO BE MAINTAINED IN A GOOD AND SAFE CONDITION AND REPAIR,
SUBJECT TO WEAR AND TEAR AND DAMAGE CAUSED BY CASUALTY OR CONDEMNATION. THE
IMPROVEMENTS AND THE EQUIPMENT SHALL NOT BE REMOVED, DEMOLISHED OR ALTERED
(EXCEPT FOR (1) NORMAL REPLACEMENT OF THE EQUIPMENT, (2) IMPROVEMENTS
CONTEMPLATED IN AN APPROVED OPERATING BUDGET OR PURSUANT TO LEASES IN EFFECT
FROM TIME TO TIME, (3) REMOVALS, DEMOLITION OR ALTERATIONS THAT DO NOT COST MORE
THAN 1% OF THE PRINCIPAL INDEBTEDNESS OR (4) AN EMERGENCY WHICH THE BORROWER
SHALL HAVE NOTIFIED THE LENDER OF IN WRITING, INCLUDING THE ACTION TAKEN TO
REMEDIATE) WITHOUT THE CONSENT OF

104


--------------------------------------------------------------------------------





 

LENDER WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. EXCEPT WITH
RESPECT TO AN INSURED CASUALTY WHICH SHALL BE GOVERNED BY THE TERMS AND
CONDITIONS PROVIDED HEREIN, BORROWER SHALL, OR SHALL CAUSE ANY TENANTS OBLIGATED
UNDER THEIR RESPECTIVE LEASES TO, PROMPTLY REPAIR, REPLACE OR REBUILD ANY PART
OF THE MORTGAGED PROPERTY THAT BECOMES DAMAGED, WORN OR DILAPIDATED. BORROWER
SHALL COMPLETE AND PAY FOR ANY STRUCTURE AT ANY TIME IN THE PROCESS OF
CONSTRUCTION OR REPAIR ON THE LAND. BORROWER SHALL NOT INITIATE, JOIN IN, OR
CONSENT TO ANY CHANGE IN ANY PRIVATE RESTRICTIVE COVENANT, ZONING LAW OR OTHER
PUBLIC OR PRIVATE RESTRICTION, LIMITING OR DEFINING THE USES WHICH MAY BE MADE
OF ANY MORTGAGED PROPERTY OR ANY PART THEREOF WITHOUT THE WRITTEN CONSENT OF
LENDER WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. IF UNDER
APPLICABLE ZONING PROVISIONS THE USE OF ALL OR ANY PORTION OF THE MORTGAGED
PROPERTY IS OR SHALL BECOME A NONCONFORMING USE, BORROWER WILL NOT CAUSE OR
PERMIT SUCH NONCONFORMING USE TO BE DISCONTINUED OR ABANDONED IF SUCH
DISCONTINUANCE OF ABANDONMENT WOULD CAUSE SUCH NONCONFORMING USE TO NO LONGER BE
PERMITTED WITHOUT THE EXPRESS WRITTEN CONSENT OF LENDER WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED. BORROWER SHALL NOT (I) CHANGE THE USE OF
ANY OF THE LAND OR IMPROVEMENTS IN ANY MATERIAL RESPECT, (II) PERMIT OR SUFFER
TO OCCUR ANY WASTE ON OR TO ANY MORTGAGED PROPERTY OR TO ANY PORTION THEREOF OR
(III) TAKE ANY STEPS WHATSOEVER TO CONVERT ANY MORTGAGED PROPERTY, OR ANY
PORTION THEREOF, TO A CONDOMINIUM OR COOPERATIVE FORM OF MANAGEMENT.


(BB)         QUALIFIED INTEREST RATE CAP PROVIDER.

(I)            IN CONNECTION WITH THE EXERCISE OF AN EXTENSION OPTION, BORROWER
SHALL PROVIDE TO LENDER (1) THE MATERIAL TERMS OF ANY INTEREST RATE CAP
AGREEMENT WHICH BORROWER PROPOSES ENTERING INTO PURSUANT TO THIS AGREEMENT WITH
A COUNTERPARTY OTHER THAN AN AFFILIATE OF LENDER AND (2) UNTIL THE CLOSE OF
BUSINESS ON THE BUSINESS DAY ON WHICH SUCH MATERIAL TERMS ARE RECEIVED THE
OPPORTUNITY TO OFFER TO BORROWER AN INTEREST RATE CAP AGREEMENT ON THE SAME OR
BETTER TERMS AS THE TERMS OFFERED TO BORROWER BY SUCH OTHER COUNTERPARTY. IN THE
EVENT THAT LENDER OR ANY OF ITS AFFILIATES SHALL OFFER TO BORROWER AN INTEREST
RATE CAP AGREEMENT WITH THE SAME OR BETTER TERMS AS THE TERMS OFFERED TO
BORROWER BY SUCH THIRD PARTY COUNTERPARTY, BORROWER SHALL ENTER INTO SUCH
INTEREST RATE CAP AGREEMENT WITH LENDER OR ITS AFFILIATE, AS THE CASE MAY BE.

(II)           IF THE RATING OF A QUALIFIED INTEREST RATE CAP PROVIDER THAT HAS
PROVIDED AN INTEREST RATE CAP WHICH BORROWER PLEDGES TO LENDER PURSUANT TO THE
COLLATERAL ASSIGNMENT OF HEDGE FALLS BELOW THE RATING CRITERIA SPECIFIED IN THE
DEFINITION OF A QUALIFIED INTEREST RATE CAP PROVIDER, THEN WITHIN TEN
(10) BUSINESS DAYS FOLLOWING WRITTEN REQUEST FROM LENDER, BORROWER SHALL DELIVER
OR CAUSE THE ORIGINAL RATE CAP PROVIDER TO DELIVER TO LENDER (A) A REPLACEMENT
INTEREST RATE CAP FROM OR WITH A QUALIFIED INTEREST RATE CAP PROVIDER, WITH A
NOTIONAL AMOUNT EQUAL TO THE OUTSTANDING FLOATING RATE COMPONENT OF THE
PRINCIPAL INDEBTEDNESS AND A LIBOR STRIKE RATE LESS THAN OR EQUAL TO 6.50% AND
PURSUANT TO DOCUMENTATION ACCEPTABLE TO LENDER IN ACCORDANCE WITH THE PRUDENT
LENDER STANDARD AND (B) A FULLY EXECUTED REPLACEMENT COLLATERAL ASSIGNMENT OF
HEDGE.


(CC)         PROHIBITED PERSONS. BORROWER COVENANTS AND AGREES TO DELIVER (FROM
TIME TO TIME) TO LENDER ANY CERTIFICATION OR OTHER EVIDENCE AS MAY BE REQUESTED
BY LENDER IN ITS SOLE AND ABSOLUTE DISCRETION, CONFIRMING THAT:  (I) NEITHER
BORROWER, MEMBER, GENERAL PARTNER, GUARANTOR NOR THEIR RESPECTIVE OFFICERS,
DIRECTORS, PARTNERS, MEMBERS OR MAJORITY-OWNED

 

105


--------------------------------------------------------------------------------



 


AFFILIATES IS A PROHIBITED PERSON; AND (II) NEITHER BORROWER, MEMBER, GENERAL
PARTNER, GUARANTOR NOR THEIR RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, MEMBERS
OR MAJORITY-OWNED AFFILIATES HAS ENGAGED IN ANY BUSINESS, TRANSACTION OR
DEALINGS WITH A PERSON KNOWN TO BORROWER TO BE A PROHIBITED PERSON, INCLUDING,
BUT NOT LIMITED TO, THE MAKING OR RECEIVING OF ANY CONTRIBUTION OF FUNDS, GOODS,
OR SERVICES, TO OR FOR THE BENEFIT OF A PERSON KNOWN TO BORROWER TO BE A
PROHIBITED PERSON.


(DD)         INTENTIONALLY OMITTED.


(EE)         REQUIRED REPAIRS. BY OR BEFORE MARCH 31, 2007, BORROWER SHALL
COMPLETE ALL REQUIRED REPAIRS INDICATED IN THE PROPERTY CONDITION REPORTS FOR
THE MORTGAGED PROPERTIES PREPARED AND DELIVERED IN CONNECTION WITH THE CLOSING
OF THE LOAN, PROVIDED THAT THE ITEMS LISTED IDENTIFIED IN THE PROPERTY CONDITION
REPORTS AS “ADA UPGRADES” SHALL BE REQUIRED TO BE COMPLETED IF SUCH ADA UPGRADE
IS REQUESTED BY ANY GOVERNMENTAL AUTHORITY AND REQUIRED BY LAW.


ARTICLE VI.
NEGATIVE COVENANTS


SECTION 6.1.            NEGATIVE COVENANTS. BORROWER COVENANTS AND AGREES THAT,
UNTIL PAYMENT IN FULL OF THE INDEBTEDNESS, IT WILL NOT DO, DIRECTLY OR
INDIRECTLY, ANY OF THE FOLLOWING UNLESS LENDER CONSENTS THERETO IN WRITING:


(A)           LIENS ON THE MORTGAGED PROPERTY. INCUR, CREATE, ASSUME, BECOME OR
BE LIABLE IN ANY MANNER WITH RESPECT TO, OR PERMIT TO EXIST, EXCEPT AS PERMITTED
BY SECTION 5.1(B) ABOVE, ANY LIEN WITH RESPECT TO ANY MORTGAGED PROPERTY OR ANY
PORTION THEREOF, EXCEPT:  (I) LIENS IN FAVOR OF LENDER AND (II) THE PERMITTED
ENCUMBRANCES.


(B)           OWNERSHIP AND TRANSFER. EXCEPT AS EXPRESSLY PERMITTED BY OR
PURSUANT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OWN ANY PROPERTY OF ANY
KIND OTHER THAN THE MORTGAGED PROPERTY, OR TRANSFER ANY MORTGAGED PROPERTY OR
ANY PORTION THEREOF.


(C)           OTHER BORROWINGS. INCUR, CREATE, ASSUME, BECOME OR BE LIABLE IN
ANY MANNER WITH RESPECT TO OTHER BORROWINGS.


(D)           DISSOLUTION; MERGER OR CONSOLIDATION. DISSOLVE, TERMINATE,
LIQUIDATE, MERGE WITH OR CONSOLIDATE INTO ANOTHER PERSON.


(E)           CHANGE IN BUSINESS. MAKE ANY MATERIAL CHANGE IN THE SCOPE OR
NATURE OF ITS BUSINESS OBJECTIVES, PURPOSES OR OPERATIONS, OR UNDERTAKE OR
PARTICIPATE IN ACTIVITIES OTHER THAN THE CONTINUANCE OF ITS PRESENT BUSINESS.


(F)            DEBT CANCELLATION. CANCEL OR OTHERWISE FORGIVE OR RELEASE ANY
MATERIAL CLAIM OR DEBT OWED TO BORROWER BY ANY PERSON, EXCEPT FOR ADEQUATE
CONSIDERATION OR IN THE ORDINARY COURSE OF BORROWER’S BUSINESS.


(G)           AFFILIATE TRANSACTIONS. EXCEPT FOR FEES PAYABLE TO MANAGER UNDER
THE MANAGEMENT AGREEMENT, (I) PAY ANY MANAGEMENT, CONSULTING, DIRECTOR OR
SIMILAR FEES TO ANY

106


--------------------------------------------------------------------------------





 

AFFILIATE OF BORROWER OR TO ANY DIRECTOR OR MANAGER (OTHER THAN ANY CUSTOMARY
FEES OF THE INDEPENDENT DIRECTOR/MANAGER), OFFICER OR EMPLOYEE OF BORROWER,
(II) DIRECTLY OR INDIRECTLY ENTER INTO OR PERMIT TO EXIST ANY TRANSACTION
(INCLUDING THE PURCHASE, SALE, LEASE OR EXCHANGE OF ANY PROPERTY OR THE
RENDERING OF ANY SERVICE) WITH ANY AFFILIATE OF BORROWER OR WITH ANY DIRECTOR,
OFFICER OR EMPLOYEE OF ANY AFFILIATE OF BORROWER, EXCEPT TRANSACTIONS IN THE
ORDINARY COURSE OF AND PURSUANT TO THE REASONABLE REQUIREMENTS OF THE BUSINESS
OF BORROWER AND UPON FAIR AND REASONABLE TERMS WHICH ARE NO LESS FAVORABLE TO
BORROWER THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A
PERSON THAT IS NOT AN AFFILIATE OF BORROWER, OR (III) MAKE ANY PAYMENT OR PERMIT
ANY PAYMENT TO BE MADE TO ANY AFFILIATE OF BORROWER WHEN OR AS TO ANY TIME WHEN
ANY EVENT OF DEFAULT SHALL EXIST.


(H)           CREATION OF EASEMENTS. EXCEPT AS EXPRESSLY PERMITTED BY OR
PURSUANT TO THE MORTGAGES OR THIS AGREEMENT, CREATE, OR PERMIT ANY MORTGAGED
PROPERTY OR ANY PART THEREOF TO BECOME SUBJECT TO, ANY EASEMENT, LICENSE OR
RESTRICTIVE COVENANT, OTHER THAN A PERMITTED ENCUMBRANCE, PROVIDED, THAT THE
CONSENT OF LENDER SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED TO THE EXTENT
THAT ANY SUCH EASEMENT, LICENSE OR RESTRICTIVE COVENANT IS REASONABLY NECESSARY
FOR THE CONTINUED USE, ENJOYMENT, ACCESS TO OR OPERATION OF THE APPLICABLE
MORTGAGED PROPERTY.


(I)            MISAPPLICATION OF FUNDS. DISTRIBUTE ANY RENTS OR MONEYS RECEIVED
FROM ACCOUNTS IN VIOLATION OF THE PROVISIONS OF SECTION 2.12, OR FAIL TO PLEDGE
ANY SECURITY DEPOSIT TO LENDER, OR MISAPPROPRIATE ANY SECURITY DEPOSIT OR
PORTION THEREOF.


(J)            CERTAIN RESTRICTIONS. AMEND, MODIFY OR WAIVE IN ANY MATERIAL WAY
ANY OF ITS RIGHTS UNDER THE MASTER HOMESITE LEASE AGREEMENT.


(K)           ASSIGNMENT OF LICENSES AND PERMITS. ASSIGN OR TRANSFER ANY OF ITS
INTEREST IN ANY PERMITS PERTAINING TO ANY MORTGAGED PROPERTY, OR ASSIGN,
TRANSFER OR REMOVE OR PERMIT ANY OTHER PERSON TO ASSIGN, TRANSFER OR REMOVE ANY
RECORDS PERTAINING TO ANY MORTGAGED PROPERTY.


(L)            PLACE OF ORGANIZATION. CHANGE ITS JURISDICTION OF ORGANIZATION,
CREATION OR FORMATION, AS APPLICABLE, WITHOUT GIVING LENDER AT LEAST FIFTEEN
(15) DAYS’ PRIOR WRITTEN NOTICE THEREOF AND PROMPTLY PROVIDING LENDER SUCH
INFORMATION AS LENDER MAY REASONABLY REQUEST IN CONNECTION THEREWITH.


(M)          LEASES. ENTER INTO, AMEND OR CANCEL LEASES, EXCEPT AS PERMITTED BY
THIS AGREEMENT.


(N)           MANAGEMENT AGREEMENT. EXCEPT IN ACCORDANCE WITH THIS AGREEMENT,
(I) TERMINATE OR CANCEL THE MANAGEMENT AGREEMENT, (II) CONSENT TO EITHER THE
REDUCTION OF THE TERM OF OR THE ASSIGNMENT OF THE MANAGEMENT AGREEMENT,
(III) INCREASE OR CONSENT TO THE INCREASE OF THE AMOUNT OF ANY CHARGES UNDER THE
MANAGEMENT AGREEMENT, OR (IV) OTHERWISE MODIFY, CHANGE, SUPPLEMENT, ALTER OR
AMEND, OR WAIVE OR RELEASE ANY OF ITS RIGHTS AND REMEDIES UNDER, THE MANAGEMENT
AGREEMENT IN ANY MATERIAL RESPECT.


(O)           PLANS AND WELFARE PLANS. KNOWINGLY ENGAGE IN OR PERMIT ANY
TRANSACTION IN CONNECTION WITH WHICH BORROWER OR ANY ERISA AFFILIATE COULD BE
SUBJECT TO EITHER

107


--------------------------------------------------------------------------------





 

A MATERIAL CIVIL PENALTY OR TAX ASSESSED PURSUANT TO SECTION 502(I) OR 502(1) OF
ERISA OR SECTION 4975 OF THE CODE, PERMIT ANY WELFARE PLAN TO PROVIDE BENEFITS,
INCLUDING WITHOUT LIMITATION, MEDICAL BENEFITS (WHETHER OR NOT INSURED), WITH
RESPECT TO ANY CURRENT OR FORMER EMPLOYEE OF BORROWER BEYOND HIS OR HER
RETIREMENT OR OTHER TERMINATION OF SERVICE OTHER THAN (I) COVERAGE MANDATED BY
APPLICABLE LAW, (II) DEATH OR DISABILITY BENEFITS THAT HAVE BEEN FULLY PROVIDED
FOR BY PAID UP INSURANCE OR OTHERWISE OR (III) SEVERANCE BENEFITS (UNLESS SUCH
COVERAGE IS PROVIDED AFTER NOTIFICATION OF AND WITH THE REASONABLE APPROVAL OF
LENDER OR PURSUANT TO AN EMPLOYMENT OR SEVERANCE AGREEMENT ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE), PERMIT THE ASSETS OF
BORROWER TO BECOME “PLAN ASSETS”, WHETHER BY OPERATION OF LAW OR UNDER
REGULATIONS PROMULGATED UNDER ERISA OR ADOPT, AMEND (EXCEPT AS MAY BE REQUIRED
BY APPLICABLE LAW) OR MATERIALLY INCREASE THE AMOUNT OF ANY BENEFIT OR AMOUNT
PAYABLE UNDER, OR PERMIT ANY ERISA AFFILIATE TO ADOPT, AMEND (EXCEPT AS MAY BE
REQUIRED BY APPLICABLE LAW) OR MATERIALLY INCREASE THE AMOUNT OF ANY BENEFIT OR
AMOUNT PAYABLE UNDER, ANY PLAN OR WELFARE PLAN, EXCEPT FOR NORMAL INCREASES IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE THAT, IN THE
AGGREGATE, DO NOT RESULT IN A MATERIAL INCREASE IN BENEFITS EXPENSE TO BORROWER
OR ANY ERISA AFFILIATE.


(P)           TRANSFER OF OWNERSHIP INTERESTS. PERMIT ANY TRANSFER OF A DIRECT
OR INDIRECT OWNERSHIP INTEREST OR VOTING RIGHT IN BORROWER (OTHER THAN A
PERMITTED TRANSFER).


(Q)           EQUIPMENT AND INVENTORY. EXCEPT PURSUANT TO THE MANAGEMENT
AGREEMENT, PERMIT ANY EQUIPMENT OWNED BY BORROWER TO BE REMOVED AT ANY TIME FROM
ANY MORTGAGED PROPERTY UNLESS THE REMOVED ITEM IS CONSUMED OR SOLD IN THE USUAL
AND CUSTOMARY COURSE OF BUSINESS, REMOVED TEMPORARILY FOR MAINTENANCE AND REPAIR
OR, IF REMOVED PERMANENTLY, REPLACED BY AN ARTICLE OF EQUIVALENT SUITABILITY AND
NOT MATERIALLY LESS VALUE, OWNED BY BORROWER FREE AND CLEAR OF ANY LIEN (OTHER
THAN PERMITTED ENCUMBRANCES).


(R)            MANAGEMENT FEES. PAY BORROWER OR ANY AFFILIATE OF BORROWER ANY
MANAGEMENT FEES WITH RESPECT TO THE MORTGAGED PROPERTY EXCEPT FOR MANAGEMENT
FEES PAID TO MANAGER UNDER THE MANAGEMENT AGREEMENT.


(S)           PROHIBITED PERSONS. WITH RESPECT TO BORROWER, MEMBER, GENERAL
PARTNER, GUARANTOR AND ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, PARTNERS,
MEMBERS OR MAJORITY-OWNED AFFILIATES:  (I) CONDUCT ANY BUSINESS, OR ENGAGE IN
ANY TRANSACTION OR DEALING, WITH ANY PERSON KNOWN TO BORROWER TO BE A PROHIBITED
PERSON, INCLUDING, BUT NOT LIMITED TO, THE MAKING OR RECEIVING OF ANY
CONTRIBUTION OF FUNDS, GOODS, OR SERVICES, TO OR FOR THE BENEFIT OF A PROHIBITED
PERSON; OR (II) ENGAGE IN OR CONSPIRE TO ENGAGE IN ANY TRANSACTION THAT EVADES
OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO VIOLATE,
ANY OF THE PROHIBITIONS SET FORTH IN EO13224.


(T)            MODIFICATION OF INTEREST RATE CAP AGREEMENT. AMEND, MODIFY,
CANCEL OR TERMINATE ANY INTEREST RATE CAP ENTERED INTO BY BORROWER PURSUANT TO
THIS AGREEMENT OR PERMIT SAME TO BE AMENDED, MODIFIED, CANCELLED OR TERMINATED.

108


--------------------------------------------------------------------------------




 


ARTICLE VII.
EVENT OF DEFAULT


SECTION 7.1.            EVENT OF DEFAULT. THE OCCURRENCE OF ONE OR MORE OF THE
FOLLOWING EVENTS SHALL BE AN “EVENT OF DEFAULT” HEREUNDER:


(A)           IF ON ANY PAYMENT DATE BORROWER FAILS TO PAY ANY ACCRUED AND
UNPAID INTEREST ON THE LOAN OR SCHEDULED DEPOSITS INTO THE RESERVE ACCOUNTS WHEN
DUE AND PAYABLE IN ACCORDANCE WITH THE PROVISIONS HEREOF, OR ANY RELEASE PRICE
THEN DUE AND PAYABLE IN ACCORDANCE WITH THE PROVISIONS HEREOF;


(B)           IF BORROWER FAILS (1) TO PAY THE OUTSTANDING INDEBTEDNESS ON THE
MATURITY DATE OR (2) TO DEPOSIT INTO THE COLLECTION ACCOUNT, THE AMOUNT REQUIRED
PURSUANT TO SECTIONS 2.7(A)(I);


(C)           IF BORROWER FAILS TO PAY OR DEPOSIT ANY OTHER AMOUNT PAYABLE OR
REQUIRED TO BE DEPOSITED PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
WHEN DUE AND PAYABLE IN ACCORDANCE WITH THE PROVISIONS HEREOF OR THEREOF, AS THE
CASE MAY BE, AND SUCH FAILURE CONTINUES FOR TEN (10) DAYS AFTER LENDER DELIVERS
WRITTEN NOTICE THEREOF TO BORROWER (OTHER THAN THE FAILURE OF THE LENDER TO
TRANSFER AVAILABLE FUNDS FROM THE COLLECTION ACCOUNT TO A RESERVE ACCOUNT
PURSUANT TO SECTION 2.12(B));


(D)           IF ANY REPRESENTATION OR WARRANTY MADE HEREIN OR IN ANY OTHER LOAN
DOCUMENT, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER
INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED BY BORROWER, GENERAL PARTNER, MEMBER
OR GUARANTOR IN CONNECTION WITH THIS AGREEMENT, THE NOTE OR ANY OTHER LOAN
DOCUMENT SHALL BE FALSE OR MATERIALLY MISLEADING AS OF THE DATE SUCH
REPRESENTATION OR WARRANTY WAS MADE (OR IF SUCH REPRESENTATION OR WARRANTY
RELATES TO AN EARLIER DATE, THEN AS OF SUCH EARLIER DATE);


(E)           IF BORROWER OR THE GENERAL PARTNER OR THE GUARANTOR MAKES AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS;


(F)            IF A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE APPOINTED FOR
BORROWER OR THE GENERAL PARTNER OR THE GUARANTOR OR IF BORROWER OR THE GENERAL
PARTNER OR THE GUARANTOR SHALL BE ADJUDICATED A BANKRUPT OR INSOLVENT, OR IF ANY
PETITION FOR BANKRUPTCY, REORGANIZATION OR ARRANGEMENT PURSUANT TO FEDERAL
BANKRUPTCY LAW, OR ANY SIMILAR FEDERAL OR STATE LAW, SHALL BE FILED BY OR
AGAINST, CONSENTED TO, OR ACQUIESCED IN BY, BORROWER OR THE GENERAL PARTNER OR
THE GUARANTOR, OR IF ANY PROCEEDING FOR THE DISSOLUTION OR LIQUIDATION OF
BORROWER OR THE GENERAL PARTNER OR THE GUARANTOR SHALL BE INSTITUTED; PROVIDED,
HOWEVER, THAT IF SUCH APPOINTMENT, ADJUDICATION, PETITION OR PROCEEDING WAS
INVOLUNTARY AND NOT CONSENTED TO BY BORROWER OR THE GENERAL PARTNER OR THE
GUARANTOR, UPON THE SAME NOT BEING DISCHARGED, STAYED OR DISMISSED WITHIN NINETY
(90) DAYS, OR IF BORROWER OR THE GENERAL PARTNER OR THE GUARANTOR SHALL
GENERALLY NOT BE PAYING ITS DEBTS AS THEY BECOME DUE;


(G)           IF BORROWER ATTEMPTS TO DELEGATE ITS OBLIGATIONS OR ASSIGN ITS
RIGHTS UNDER THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY INTEREST
HEREIN OR THEREIN, OR IF ANY TRANSFER OF ANY MORTGAGED PROPERTY OR ANY INTEREST
THEREIN OCCURS, OR ANY DIRECT OR INDIRECT

109


--------------------------------------------------------------------------------





 

TRANSFER OF ANY DIRECT OR INDIRECT OWNERSHIP INTEREST IN BORROWER OCCURS, OTHER
THAN IN ACCORDANCE WITH OR AS PERMITTED UNDER THIS AGREEMENT;


(H)           IF ANY BREACH OR FAILURE TO PERFORM ANY OF THE COVENANTS IN
ARTICLE VI HEREOF SHALL OCCUR, WHICH BREACH OR FAILURE TO PERFORM, IN THE CASE
OF SECTION 6.1(Q) ONLY, SHALL REMAIN UNCURED FOR A PERIOD OF THIRTY (30) DAYS
AFTER THE OCCURRENCE OF SUCH BREACH OR FAILURE TO PERFORM OR IF ANY MATERIAL
BREACH OR FAILURE TO PERFORM ANY OF THE COVENANTS IN ARTICLE VIII HEREOF SHALL
OCCUR;


(I)            IF AN EVENT OF DEFAULT AS DEFINED OR DESCRIBED IN THE NOTE OR ANY
OTHER LOAN DOCUMENT OCCURS, WHETHER AS TO BORROWER OR THE MORTGAGED PROPERTY OR
ANY PORTION THEREOF;


(J)            IF ANY OF THE ASSUMPTIONS MADE WITH RESPECT TO BORROWER AND ITS
AFFILIATES IN THAT CERTAIN SUBSTANTIVE NON-CONSOLIDATION OPINION LETTER DATED ON
OR ABOUT EVEN DATE HEREWITH DELIVERED BY BROWNSTEIN, HYATT AND FARBER LLP IN
CONNECTION WITH THE LOAN IS NOT TRUE AND CORRECT IN ALL RESPECTS;


(K)           IF BORROWER FAILS TO MAINTAIN ANY INSURANCE REQUIRED TO BE
MAINTAINED PURSUANT TO SECTION 5.1(X) HEREOF; AND


(L)            IF BORROWER SHALL FAIL TO PERFORM ANY OF THE TERMS, COVENANTS OR
CONDITIONS OF THIS AGREEMENT, THE NOTE, THE MORTGAGES OR THE OTHER LOAN
DOCUMENTS, OTHER THAN AS SPECIFICALLY OTHERWISE REFERRED TO ABOVE IN THIS
DEFINITION OF “EVENT OF DEFAULT,” FOR TEN (10) DAYS AFTER NOTICE TO BORROWER
FROM LENDER OR ITS SUCCESSORS OR ASSIGNS, IN THE CASE OF ANY DEFAULT WHICH CAN
BE CURED BY THE PAYMENT OF A SUM OF MONEY, OR FOR THIRTY (30) DAYS AFTER NOTICE
FROM LENDER OR ITS SUCCESSORS OR ASSIGNS, IN THE CASE OF ANY OTHER DEFAULT
(UNLESS A LONGER NOTICE PERIOD IS OTHERWISE PROVIDED HEREIN OR IN SUCH OTHER
LOAN DOCUMENT); PROVIDED, HOWEVER, THAT IF SUCH NON-MONETARY DEFAULT IS
SUSCEPTIBLE OF CURE BUT CANNOT REASONABLY BE CURED WITHIN SUCH THIRTY (30) DAY
PERIOD AND SUCH BORROWER SHALL HAVE COMMENCED TO CURE SUCH DEFAULT WITHIN SUCH
THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO
CURE THE SAME, SUCH THIRTY (30) DAY PERIOD SHALL BE EXTENDED FOR AN ADDITIONAL
THIRTY (30) DAYS;

THEN, UPON THE OCCURRENCE OF ANY SUCH EVENT OF DEFAULT AND AT ANY TIME
THEREAFTER, LENDER OR ITS SUCCESSORS OR ASSIGNS, MAY, IN ADDITION TO ANY OTHER
RIGHTS OR REMEDIES AVAILABLE TO IT PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, OR AT LAW OR IN EQUITY, TAKE SUCH ACTION, WITHOUT FURTHER NOTICE OR
DEMAND, AS LENDER OR ITS SUCCESSORS OR ASSIGNS, DEEMS ADVISABLE TO PROTECT AND
ENFORCE ITS RIGHTS AGAINST BORROWER AND IN AND TO ALL OR ANY PORTION OF THE
COLLATERAL AND MAY ENFORCE OR AVAIL ITSELF OF ANY OR ALL RIGHTS OR REMEDIES
PROVIDED IN THE LOAN DOCUMENTS AGAINST BORROWER AND/OR THE COLLATERAL
(INCLUDING, WITHOUT LIMITATION, ALL RIGHTS OR REMEDIES AVAILABLE AT LAW OR IN
EQUITY). IN ADDITION TO AND WITHOUT LIMITING THE FOREGOING, UPON THE OCCURRENCE
OF ANY EVENT OF DEFAULT DESCRIBED IN ANY OF SECTIONS 7.1(E), (F), OR (G), THE
UNPAID PRINCIPAL AMOUNT OF AND ACCRUED INTEREST AND FEES ON THE LOAN AND ALL
OTHER INDEBTEDNESS SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST, NOTICE OF INTENT TO ACCELERATE, NOTICE OF
ACCELERATION OR OTHER REQUIREMENTS OF ANY KIND, ALL OF WHICH ARE HEREBY
EXPRESSLY WAIVED BY BORROWER. UPON AND AT ANY TIME AFTER THE OCCURRENCE OF ANY
OTHER EVENT OF

110


--------------------------------------------------------------------------------




 

Default, at the option of Lender, which may be exercised without notice or
demand to anyone, all or any portion of the Loan and other Indebtedness shall
immediately become due and payable.

 


SECTION 7.2.            REMEDIES.


(A)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, ALL OR ANY ONE OR MORE
OF THE RIGHTS, POWERS, OTHER REMEDIES AVAILABLE TO LENDER AGAINST BORROWER UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS EXECUTED BY OR WITH RESPECT TO
BORROWER, OR AT LAW OR IN EQUITY MAY BE EXERCISED BY LENDER AT ANY TIME AND FROM
TIME TO TIME, WHETHER OR NOT ALL OR ANY PORTION OF THE INDEBTEDNESS SHALL BE
DECLARED DUE AND PAYABLE, AND WHETHER OR NOT LENDER SHALL HAVE COMMENCED ANY
FORECLOSURE PROCEEDING OR OTHER ACTION FOR THE ENFORCEMENT OF ITS RIGHTS AND
REMEDIES UNDER ANY OF THE LOAN DOCUMENTS WITH RESPECT TO ALL OR ANY PORTION OF
THE COLLATERAL. ANY SUCH ACTIONS TAKEN BY LENDER SHALL BE CUMULATIVE AND
CONCURRENT AND MAY BE PURSUED INDEPENDENTLY, SINGLY, SUCCESSIVELY, TOGETHER OR
OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER MAY DETERMINE IN ITS SOLE
DISCRETION, TO THE FULLEST EXTENT PERMITTED BY LAW, WITHOUT IMPAIRING OR
OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF LENDER PERMITTED BY LAW,
EQUITY OR CONTRACT OR AS SET FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS.


(B)           IN THE EVENT OF THE FORECLOSURE OR OTHER ACTION BY LENDER TO
ENFORCE LENDER’S REMEDIES IN CONNECTION WITH ALL OR ANY PORTION OF THE
COLLATERAL, LENDER SHALL APPLY ALL NET PROCEEDS RECEIVED TO REPAY THE
INDEBTEDNESS IN ACCORDANCE WITH SECTION 2.8, THE INDEBTEDNESS SHALL BE REDUCED
TO THE EXTENT OF SUCH NET PROCEEDS AND THE REMAINING PORTION OF THE INDEBTEDNESS
SHALL REMAIN OUTSTANDING AND SECURED BY THE LOAN DOCUMENTS, IT BEING UNDERSTOOD
AND AGREED BY BORROWER THAT BORROWER IS LIABLE FOR THE REPAYMENT OF ALL THE
INDEBTEDNESS; PROVIDED, HOWEVER, THAT THE NOTE SHALL BE DEEMED TO HAVE BEEN
ACCELERATED ONLY TO THE EXTENT OF THE NET PROCEEDS ACTUALLY RECEIVED BY LENDER
WITH RESPECT TO THE COLLATERAL AND APPLIED IN REDUCTION OF THE INDEBTEDNESS
EVIDENCED BY THE NOTE IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, AFTER
PAYMENT BY BORROWER OF ALL TRANSACTION COSTS AND COSTS OF ENFORCEMENT.


(C)           UPON AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, LENDER
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, WITH RESPECT TO ANY AND ALL
BANKRUPTCY PROCEEDINGS THAT ARE NOW OR HEREAFTER COMMENCED IN CONNECTION WITH
THE MORTGAGED PROPERTY, TO (I) VOTE TO ACCEPT OR REJECT ANY PLANS OF
REORGANIZATION, (II) VOTE IN ANY ELECTION OF A TRUSTEE, (III) ELECT THE
TREATMENT OF SECURED CLAIMS AS SPECIFIED IN SECTION 1111(B) OF THE BANKRUPTCY
CODE, AND (IV) MAKE ANY OTHER DECISIONS REQUESTED OF HOLDERS OF CLAIMS OR
INTERESTS THAT BORROWER WOULD HAVE HAD THE RIGHT TO DO IN SUCH BANKRUPTCY
PROCEEDINGS IN THE ABSENCE OF AN EVENT OF DEFAULT.


SECTION 7.3.            REMEDIES CUMULATIVE. THE RIGHTS, POWERS AND REMEDIES OF
LENDER UNDER THIS AGREEMENT SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER
RIGHT, POWER OR REMEDY WHICH LENDER MAY HAVE AGAINST BORROWER PURSUANT TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS EXECUTED BY OR WITH RESPECT TO BORROWER,
OR EXISTING AT LAW OR IN EQUITY OR OTHERWISE. LENDER’S RIGHTS, POWERS AND
REMEDIES MAY BE PURSUED SINGLY, CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN
SUCH ORDER AS LENDER MAY DETERMINE IN LENDER’S SOLE DISCRETION. NO DELAY OR
OMISSION TO EXERCISE ANY REMEDY, RIGHT OR POWER ACCRUING UPON AN EVENT OF
DEFAULT SHALL IMPAIR ANY SUCH REMEDY, RIGHT OR POWER OR SHALL BE CONSTRUED AS A
WAIVER THEREOF, BUT ANY SUCH REMEDY, RIGHT OR POWER MAY BE EXERCISED FROM TIME
TO TIME AND AS OFTEN AS MAY BE DEEMED EXPEDIENT. A WAIVER OF ANY DEFAULT OR
EVENT OF DEFAULT SHALL NOT BE CONSTRUED TO BE A WAIVER OF ANY

111


--------------------------------------------------------------------------------





 

SUBSEQUENT DEFAULT OR EVENT OF DEFAULT OR TO IMPAIR ANY REMEDY, RIGHT OR POWER
CONSEQUENT THEREON. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
LENDER RESERVES THE RIGHT TO SEEK A DEFICIENCY JUDGMENT OR PRESERVE A DEFICIENCY
CLAIM, IN CONNECTION WITH THE FORECLOSURE OF ANY MORTGAGE ON THE MORTGAGED
PROPERTY, TO THE EXTENT NECESSARY TO FORECLOSE ON OTHER PARTS OF THE COLLATERAL.


SECTION 7.4.            INTENTIONALLY OMITTED.


SECTION 7.5.            CURATIVE ADVANCES. IF ANY EVENT OF DEFAULT OCCURS AND IS
NOT CURED BY BORROWER AFTER NOTICE FROM LENDER, THEN LENDER MAY EXPEND SUCH SUMS
AS EITHER SHALL REASONABLY DEEM APPROPRIATE TO CURE OR ATTEMPT TO CURE SUCH
EVENT OF DEFAULT. BORROWER SHALL IMMEDIATELY REPAY ALL SUCH SUMS SO ADVANCED,
WHICH SUMS SHALL IMMEDIATELY BECOME PART OF THE INDEBTEDNESS, BEAR INTEREST AT
THE DEFAULT RATE FROM THE DATE ADVANCED UNTIL THE DATE REPAID, AND BE SECURED BY
ALL COLLATERAL.


ARTICLE VIII.
SINGLE-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS,
WARRANTIES AND COVENANTS


SECTION 8.1.            APPLICABLE TO BORROWER. BORROWER HEREBY ACKNOWLEDGES
THAT, AS A CONDITION OF LENDER’S AGREEMENTS AND PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER, LENDER IS RELYING ON THE STATUS OF BORROWER AS A LEGAL ENTITY
SEPARATE AND APART FROM ANY AFFILIATE OR OTHER ENTITY AND HAS REQUIRED THAT
BORROWER MAINTAIN SUCH STATUS, AND LENDER HEREBY ACKNOWLEDGES SUCH RELIANCE AND
REQUIREMENT. ACCORDINGLY, BORROWER HEREBY REPRESENTS, WARRANTS AND COVENANTS AS
OF THE CLOSING DATE AND UNTIL SUCH TIME AS THE LOAN IS PAID IN FULL, THAT ABSENT
EXPRESS ADVANCE WRITTEN WAIVER FROM LENDER, WHICH MAY BE WITHHELD THE LENDER’S
SOLE DISCRETION, BORROWER:


(A)           WAS AND WILL BE ORGANIZED SOLELY FOR PURPOSE OF OWNING AND
OPERATING THE MORTGAGED PROPERTY;


(B)           HAS NOT OWNED, DOES NOT OWN AND WILL NOT OWN ANY ASSETS OTHER THAN
THE MORTGAGED PROPERTY (INCLUDING INCIDENTAL PERSONAL PROPERTY NECESSARY FOR THE
OPERATION THEREOF AND PROCEEDS THEREFROM);


(C)           WAS NOT ENGAGED, IS NOT ENGAGED AND WILL NOT ENGAGE IN ANY
BUSINESS, DIRECTLY OR INDIRECTLY, OTHER THAN THE OWNERSHIP, MANAGEMENT AND
OPERATION OF THE MORTGAGED PROPERTY;


(D)           HAS NOT ENTERED INTO AND WILL NOT ENTER INTO ANY CONTRACT OR
AGREEMENT WITH ANY PARTNER, MEMBER, SHAREHOLDER, TRUSTEE, BENEFICIARY,
PRINCIPAL, JOINT VENTURER OR AFFILIATE OF BORROWER EXCEPT IN THE ORDINARY COURSE
OF ITS BUSINESS PURSUANT TO WRITTEN AGREEMENTS UPON TERMS AND CONDITIONS THAT
ARE INTRINSICALLY FAIR AND SUBSTANTIALLY SIMILAR TO THOSE THAT WOULD BE
AVAILABLE ON AN ARMS-LENGTH BASIS WITH THIRD PARTIES OTHER THAN SUCH AFFILIATE;


(E)           HAS NOT INCURRED AND WILL NOT INCUR ANY DEBT, SECURED OR
UNSECURED, DIRECT OR CONTINGENT (INCLUDING GUARANTEEING ANY OBLIGATION), OTHER
THAN (I) THE LOAN, AND (II) TRADE PAYABLES INCURRED IN THE ORDINARY COURSE OF
BUSINESS WITH TRADE CREDITORS IN CONNECTION WITH

112


--------------------------------------------------------------------------------





 

OWNING, OPERATING AND MAINTAINING THE MORTGAGED PROPERTY, IN SUCH AMOUNTS AS ARE
NORMAL AND REASONABLE UNDER THE CIRCUMSTANCES, PROVIDED SUCH DEBT IS NOT
EVIDENCED BY A PROMISSORY NOTE OR OTHER SECURITY INSTRUMENT AND IS NOT AT ANY
TIME IN AN AGGREGATE AMOUNT IN EXCESS OF TWO PERCENT (2%) OF THE PRINCIPAL
INDEBTEDNESS, AND FURTHER PROVIDED THAT ALL SUCH TRADE DEBTS ARE PAID WITHIN
SIXTY (60) DAYS AFTER THE SAME ARE INCURRED (EXCLUDING THEREFROM ANY EQUIPMENT
FINANCING PAID WITHIN SIXTY (60) DAYS AFTER THE SAME ARE INCURRED AND TRADE
PAYABLES BEING DISPUTED OR CONTESTED IN GOOD FAITH BY THE BORROWER AND IN THE
SAME MANNER AND WITH THE SAME DEPOSITS AS LIEN CLAIMS SET FORTH IN
SECTION 5.1(B)(II) OF THIS AGREEMENT;)


(F)            HAS NOT MADE AND WILL NOT MAKE ANY LOAN OR ADVANCES TO ANY PERSON
(INCLUDING ANY OF ITS AFFILIATES), OR PLEDGE ITS ASSETS FOR THE BENEFIT OF ANY
OTHER PERSON, OR SEEK OR OBTAIN CREDIT OR INCUR ANY OBLIGATION TO ANY THIRD
PARTY BASED UPON THE ASSETS OF ANY OTHER PERSON, OR INDUCE ANY THIRD PARTY TO
RELY ON THE CREDITWORTHINESS OF ANY OTHER PERSON;


(G)           HAS REMAINED AND AS OF THE CLOSING DATE REASONABLY EXPECTS TO
REMAIN, SOLVENT, AND HAS MAINTAINED, AND AS OF THE CLOSING DATE REASONABLY
EXPECTS TO MAINTAIN ADEQUATE CAPITAL FOR THE NORMAL OBLIGATIONS REASONABLY
FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND IN LIGHT OF ITS
CONTEMPLATED BUSINESS OPERATIONS;


(H)           HAS NOT ACQUIRED AND WILL NOT ACQUIRE OBLIGATIONS OR SECURITIES OF
ANY PERSON;


(I)            HAS NOT FAILED AND WILL NOT FAIL TO CORRECT ANY KNOWN
MISUNDERSTANDING OR MISREPRESENTATION REGARDING ITS SEPARATE IDENTITY;


(J)            HAS DONE OR CAUSED TO BE DONE AND WILL DO ALL THINGS NECESSARY TO
PRESERVE ITS EXISTENCE;


(K)           SHALL CONTINUOUSLY MAINTAIN ITS EXISTENCE AND GOOD STANDING AND BE
QUALIFIED TO DO BUSINESS IN ALL STATES NECESSARY TO CARRY ON ITS BUSINESS,
INCLUDING THE STATE IN WHICH THE MORTGAGED PROPERTY IS LOCATED;


(L)            HAS CONDUCTED AND OPERATED AND WILL CONDUCT AND OPERATE ITS
BUSINESS SOLELY IN ITS OWN NAME, WITH ALL ORAL AND WRITTEN COMMUNICATIONS FROM
BORROWER, INCLUDING, WITHOUT LIMITATION, CORRESPONDENCE, INVOICES, PURCHASE
ORDERS, BILLING STATEMENTS, APPLICATIONS AND BUSINESS FORMS, MADE SOLELY IN THE
NAME OF BORROWER;


(M)          HAS ACCURATELY MAINTAINED AND WILL CONTINUE TO ACCURATELY MAINTAIN
BOOKS, RECORDS, BANK ACCOUNTS, ACCOUNTING RECORDS, FINANCIAL STATEMENTS AND
OTHER ENTITY DOCUMENTS SEPARATE FROM THOSE OF ITS PARTNERS, MEMBERS,
SHAREHOLDERS, TRUSTEES, BENEFICIARIES, PRINCIPALS, AFFILIATES, AND ANY OTHER
PERSON, WITH SUCH ACCOUNTING RECORDS AND FINANCIAL STATEMENTS HAVING BEEN
PREPARED AND KEPT IN ACCORDANCE WITH REASONABLE ACCOUNTING PRACTICES APPLIED ON
A CONSISTENT BASIS, AND SUCH FINANCIAL STATEMENTS OF BORROWER SHALL BE PREPARED
IN A MANNER THAT INDICATES (THROUGH APPROPRIATE FOOTNOTES IF NECESSARY) THE
EXISTENCE OF BORROWER AND ITS ASSETS AND LIABILITIES SEPARATE AND APART FROM ANY
OTHER PERSON; MOREOVER, BORROWER SHALL INDICATE IN ITS FINANCIAL STATEMENTS THAT
THE ASSETS OF BORROWER ARE NOT AVAILABLE TO SATISFY THE CLAIMS OF CREDITORS OF
ANY AFFILIATE OF BORROWER AND THAT THE ASSETS OF ANY AFFILIATE OF BORROWER ARE
NOT AVAILABLE TO SATISFY THE CLAIMS OF CREDITORS OF BORROWER AND, EXCEPT WITH
APPROPRIATE

113


--------------------------------------------------------------------------------





 

DESIGNATION AS SET FORTH ABOVE, BORROWER SHALL NOT AUTHORIZE ITS ASSETS OR
LIABILITIES TO BE LISTED ON THE FINANCIAL STATEMENT OF ANY OTHER PERSON;


(N)           HAS BEEN AND WILL BE, AND AT ALL TIMES HAS HELD AND WILL HOLD
ITSELF OUT TO THE PUBLIC AS, A LEGAL ENTITY SEPARATE AND DISTINCT FROM ANY OTHER
PERSON (INCLUDING ANY OF ITS PARTNERS, MEMBERS, SHAREHOLDERS, TRUSTEES,
BENEFICIARIES, PRINCIPALS AND AFFILIATES, AND ANY AFFILIATES OF ANY OF THE
SAME), AND NOT AS A DEPARTMENT OR DIVISION OF ANY PERSON;


(O)           HAS AND WILL FILE SUCH TAX RETURNS WITH RESPECT TO ITSELF AS MAY
BE REQUIRED UNDER APPLICABLE LAW AND HAS PREPARED AND WILL PREPARE SEPARATE TAX
RETURNS AND FINANCIAL STATEMENTS, OR IF PART OF A CONSOLIDATED GROUP, IS SHOWN
AS A SEPARATE MEMBER OF SUCH GROUP;


(P)           HAS PAID AND SHALL PAY ITS OWN LIABILITIES, INDEBTEDNESS, AND
OBLIGATIONS OF ANY KIND, AS THE SAME SHALL BECOME DUE, FROM ITS OWN SEPARATE
ASSETS, RATHER THAN FROM THOSE OF OTHER PERSONS, AND BORROWER SHALL NOT CONSENT
TO ANY PERSON OPERATING THE MORTGAGED PROPERTY TO INCUR EXPENSES AS AGENT OR ON
BEHALF OF BORROWER, UNLESS SUCH PERSON AGREES, PRIOR TO INCURRING SUCH EXPENSE,
TO CLEARLY INDICATE THAT SUCH EXPENSES ARE THE SOLE RESPONSIBILITY OF, AND ANY
PAYMENT WILL COME FROM, BORROWER;


(Q)           HAS NOT AND WILL NOT ENTER INTO ANY TRANSACTION OF MERGER OR
CONSOLIDATION, OR ACQUIRE BY PURCHASE OR OTHERWISE ALL OR SUBSTANTIALLY ALL OF
THE BUSINESS OR ASSETS OF, OR ANY STOCK OR BENEFICIAL OWNERSHIP OF, ANY PERSON;


(R)            HAS NOT COMMINGLED AND WILL NOT COMMINGLE OR PERMIT TO BE
COMMINGLED ITS FUNDS OR OTHER ASSETS WITH THOSE OF ANY OTHER PERSON; AND HAS
HELD AND WILL HOLD TITLE TO ALL OF ITS REAL AND PERSONAL PROPERTY IN ITS OWN
NAME AND NOT IN THE NAME OF ANY OTHER PERSON;


(S)           HAS MAINTAINED AND WILL MAINTAIN ITS ASSETS IN SUCH A MANNER THAT
IT IS NOT COSTLY OR DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY ITS INDIVIDUAL
ASSETS FROM THOSE OF ANY OTHER PERSON;


(T)            HAS NOT, DOES NOT AND WILL NOT HOLD ITSELF OUT TO BE RESPONSIBLE
FOR THE DEBTS OR OBLIGATIONS OF ANY OTHER PERSON AND, EXCEPT FOR THE LOAN
DOCUMENTS TO WHICH OTHER PERSONS ARE PARTY, SHALL NOT CONSENT TO ANY OTHER
PERSON HOLDING ITSELF OUT AS BEING RESPONSIBLE FOR THE DEBTS OR OBLIGATIONS OF
BORROWER;


(U)           HAS NOT AND WILL NOT ASSUME, GUARANTEE OR OTHERWISE BECOME LIABLE
ON OR IN CONNECTION WITH ANY OBLIGATION OF ANY OTHER PERSON AND, EXCEPT FOR THE
LOAN DOCUMENTS TO WHICH OTHER PERSONS ARE PARTY, SHALL NOT CONSENT TO ANY OTHER
PERSON GUARANTEEING, ASSUMING OR OTHERWISE BECOMING LIABLE FOR ANY OBLIGATION OF
BORROWER;


(V)           EXCEPT FOR FUNDS DEPOSITED INTO THE LOCAL COLLECTION ACCOUNT, THE
COLLECTION ACCOUNT OR THE RESERVE ACCOUNTS IN ACCORDANCE WITH THE LOAN
DOCUMENTS, HAS NOT AND SHALL NOT HOLD TITLE TO ITS ASSETS OTHER THAN IN ITS
NAME;

114


--------------------------------------------------------------------------------




 


(W)          COMPLIES AND SHALL AT ALL TIMES HEREAFTER COMPLY WITH ALL OF THE
ASSUMPTIONS, STATEMENTS, CERTIFICATIONS, REPRESENTATIONS, WARRANTIES AND
COVENANTS REGARDING OR MADE BY IT CONTAINED IN OR APPENDED TO THE
NONCONSOLIDATION OPINION DELIVERED PURSUANT HERETO;


(X)            HAS PAID AND WILL PAY ITS OWN LIABILITIES AND EXPENSES, OUT OF
ITS OWN FUNDS AND SHALL NOT CONSENT TO ANY OTHER PERSON PAYING BORROWER’S
OBLIGATIONS EXCEPT TO THE EXTENT THAT TIMELY REIMBURSEMENT IS MADE FOR THE SAME;


(Y)           HAS HELD AND WILL HOLD REGULAR MEETINGS, AS APPROPRIATE TO CONDUCT
ITS BUSINESS AND HAS OBSERVED AT ALL TIMES AND WILL OBSERVE ALL LIMITED
LIABILITY COMPANY FORMALITIES AND RECORD KEEPING;


(Z)            HAS ALLOCATED AND WILL ALLOCATE TO BORROWER REASONABLY AND ON THE
BASIS OF FAIR MARKET VALUE DETERMINED ON AN ARMS-LENGTH BASIS ALL GENERAL
OVERHEAD AND ADMINISTRATIVE EXPENSES, INCLUDING ALL COSTS ASSOCIATED WITH COMMON
EMPLOYEES AND SHARED OFFICE SPACE, ANY SUCH ALLOCATION SHALL BE SPECIFICALLY AND
REASONABLY DOCUMENTED AND SUBSTANTIATED, ANY SUCH ALLOCATION OF EXPENSES TO
BORROWER SHALL BE PAID SOLELY BY BORROWER FROM BORROWER’S OWN FUNDS, AND
BORROWER SHALL AT ALL TIMES USE SEPARATE STATIONARY, LETTERHEAD, INVOICES AND
CHECKS;


(AA)         HAS NOT AND WILL NOT IDENTIFY ITS MEMBERS OR PARTNERS, INDEPENDENT
DIRECTOR/MANAGER (AS DEFINED BELOW) OR ANY OTHER MEMBER OR PARTNER OF ANY
AFFILIATE OF BORROWER, OR ANY OTHER PERSON, AS A DIVISION OR PART OF IT;


(BB)         HAS PAID AND WILL PAY THE SALARIES OF ITS OWN EMPLOYEES AND HAS
MAINTAINED AND WILL MAINTAIN A SUFFICIENT NUMBER OF EMPLOYEES IN LIGHT OF ITS
CONTEMPLATED BUSINESS OPERATIONS;


(CC)         HAS MAINTAINED, CURRENTLY MAINTAINS, AND WILL CONTINUE TO MAINTAIN,
ITS OWN CASH, CASH POSITIONS AND BANK ACCOUNTS SEPARATE FROM ANY OTHER PERSON;


(DD)         SHALL NOT (I) LIQUIDATE OR DISSOLVE, IN WHOLE OR IN PART;
(II) CONSOLIDATE, MERGE OR ENTER INTO ANY FORM OF CONSOLIDATION WITH OR INTO ANY
OTHER PERSON, NOR CONVEY, TRANSFER OR LEASE ITS ASSETS SUBSTANTIALLY AS AN
ENTIRETY TO ANY PERSON (OTHER THAN IN ACCORDANCE WITH SECTION 2.7(A) HEREOF) NOR
PERMIT ANY PERSON TO CONSOLIDATE, MERGE OR ENTER INTO ANY FORM OF CONSOLIDATION
WITH OR INTO ITSELF, NOR CONVEY, TRANSFER OR LEASE ITS ASSETS SUBSTANTIALLY AS
AN ENTIRETY TO ANY PERSON; (III) ENGAGE IN ANY BUSINESS OTHER THAN THE OWNERSHIP
AND OPERATION OF THE MORTGAGED PROPERTY; OR (IV) AMEND ANY PROVISIONS OF ITS
ORGANIZATIONAL DOCUMENTS CONTAINING PROVISIONS SIMILAR TO THOSE CONTAINED IN
THIS ARTICLE VIII;


(EE)         IS EITHER (X) A LIMITED PARTNERSHIP DULY FORMED AND EXISTING UNDER
THE LAWS OF THE STATE OF TEXAS WITH ONE GENERAL PARTNER (THAT BEING THE GENERAL
PARTNER) WHOSE LIMITED PARTNERSHIP AGREEMENT AND, IN THE CASE OF THE GENERAL
PARTNER, WHOSE LIMITED LIABILITY COMPANY AGREEMENT CONTAINS EACH OF THE
REPRESENTATIONS, WARRANTIES AND COVENANTS SET FORTH IN THIS ARTICLE VIII (OTHER
THAN IN THE CASE OF THE GENERAL PARTNER (GG) AND (HH)) OR (Y) A LIMITED
LIABILITY COMPANY DULY FORMED AND EXISTING UNDER THE LAWS OF THE STATE OF
DELAWARE WITH ONE (1) EQUITY MEMBER (THE “SINGLE MEMBER”) IN ADDITION TO THE
INDEPENDENT MANAGER, WHOSE LIMITED LIABILITY COMPANY AGREEMENT (THE “BORROWER
ORGANIZATIONAL DOCUMENTS”) CONTAINS EACH OF THE

115


--------------------------------------------------------------------------------





 

REPRESENTATIONS, COVENANTS AND WARRANTIES SET FORTH IN THIS ARTICLE VIII AND
REQUIRES GENERAL PARTNER (IN THE CASE OF A LIMITED PARTNERSHIP) OR BORROWER (IN
THE CASE OF A LIMITED LIABILITY COMPANY) TO AT ALL TIMES CAUSE THERE TO BE AT
LEAST ONE (1) DULY APPOINTED INDEPENDENT DIRECTOR OR INDEPENDENT MANAGER, AS
APPLICABLE, WHO IS A NATURAL PERSON AND ALSO A NON-ECONOMIC MEMBER OF BORROWER
(IN THE CASE OF A LIMITED LIABILITY COMPANY) (EACH, AN “INDEPENDENT
DIRECTOR/MANAGER”) WHOSE AFFIRMATIVE VOTE WILL BE REQUIRED IN ORDER FOR A
VOLUNTARY FILING FOR PROTECTION UNDER THE BANKRUPTCY CODE OR SIMILAR ACTION BY
BORROWER (AND GENERAL PARTNER, IF APPLICABLE) AND WHO IS NOT AT THE TIME OF SUCH
INDIVIDUAL’S INITIAL APPOINTMENT AS INDEPENDENT DIRECTOR/MANAGER, SHALL NOT BE
DURING SUCH INDIVIDUAL’S TENURE AS INDEPENDENT DIRECTOR/MANAGER, AND MAY NOT
HAVE BEEN AT ANY TIME DURING THE PRECEDING FIVE YEARS, (I) A SHAREHOLDER, MEMBER
OR PARTNER OF, OR AN OFFICER, MANAGER, DIRECTOR, EXCEPT IN HIS OR HER CAPACITY
AS INDEPENDENT DIRECTOR/MANAGER OF BORROWER (AND GENERAL PARTNER, IF
APPLICABLE), PAID CONSULTANT OR EMPLOYEE OF, CUSTOMER OF OR SUPPLIER TO OR A
MEMBER OF THE IMMEDIATE FAMILY OF BORROWER (EXCEPT IN HIS OR HER CAPACITY AS
INDEPENDENT DIRECTOR/MANAGER OF BORROWER (AND GENERAL PARTNER, IF APPLICABLE) OR
ANY OF ITS SHAREHOLDERS, MEMBERS, PARTNERS, SUBSIDIARIES OR AFFILIATES OR
(II) ANY PERSON OR OTHER ENTITY CONTROLLING OR UNDER COMMON CONTROL WITH ANY
SUCH SHAREHOLDER, MEMBER, PARTNER, OFFICER, MANAGER, DIRECTOR, EMPLOYEE,
SUPPLIER OR CUSTOMER OR ANY MEMBER OF THE IMMEDIATE FAMILY OF ANY OF THEM;
PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS ON THE USE OF PERSONS WHO ARE
AFFILIATES OF BORROWER AS INDEPENDENT DIRECTOR/MANAGER SHALL NOT APPLY TO
BORROWER’S USE OF NATURAL PERSONS EMPLOYED BY CT CORPORATION OR ANY REPUTABLE,
NATIONAL SERVICE SIMILAR TO CT CORPORATION AND REASONABLY APPROVED BY LENDER TO
FILL THE POSITION OF INDEPENDENT DIRECTOR/ MANAGER REQUIRED HEREUNDER,
NOTWITHSTANDING THAT SUCH PERSONS MAY ALSO ACT AS INDEPENDENT DIRECTORS OF SUCH
AFFILIATES OF BORROWER, SO LONG AS SUCH INDEPENDENT DIRECTOR/MANAGER DOES NOT
DERIVE MORE THAN 5% OF HIS/HER ANNUAL INCOME FROM SERVING AS DIRECTOR/MANAGER OF
AFFILIATES OF BORROWER. AS USED HEREIN, THE TERM “CONTROL” MEANS THE POSSESSION,
DIRECTLY OR INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE
MANAGEMENT AND POLICIES OF A PERSON OR ENTITY, WHETHER THROUGH OWNERSHIP OF
VOTING SECURITIES, BY CONTRACT OR OTHERWISE;


(FF)           HAS COMPLIED AND WILL COMPLY WITH THE SEPARATENESS PROVISIONS OF
THE BORROWER ORGANIZATIONAL DOCUMENTS SINCE SUCH BORROWER ORGANIZATIONAL
DOCUMENTS WERE EXECUTED AND DELIVERED, AND WITH THE LAWS OF THE STATE OF ITS
FORMATION RELATING TO LIMITED LIABILITY COMPANIES OR LIMITED PARTNERSHIPS;


(GG)         WITH RESPECT TO ANY ENTITY COMPRISING THE BORROWER THAT IS A
LIMITED LIABILITY COMPANY, THE BORROWER ORGANIZATIONAL DOCUMENTS PROVIDE AND
SHALL AT ALL TIMES CONTINUE TO PROVIDE THAT UPON THE OCCURRENCE OF ANY EVENT
THAT CAUSES THE SINGLE MEMBER TO CEASE TO BE A MEMBER OF BORROWER, THE
INDEPENDENT DIRECTOR/MANAGER SHALL, WITHOUT ACTION OF ANY PERSON AND
SIMULTANEOUSLY WITH THE SINGLE MEMBER CEASING TO BE A MEMBER OF BORROWER,
AUTOMATICALLY CONTINUE AS A MEMBER OF SUCH BORROWER AND SHALL CONTINUE BORROWER
WITHOUT DISSOLUTION;


(HH)         WITH RESPECT TO ANY ENTITY COMPRISING THE BORROWER THAT IS A
LIMITED LIABILITY COMPANY, BORROWER SHALL CAUSE REPUTABLE DELAWARE COUNSEL
ACCEPTABLE TO LENDER (THE “DELAWARE LAW FIRM”) TO DELIVER TO LENDER AN OPINION
LETTER REASONABLY SATISFACTORY TO LENDER, WHEREBY THE DELAWARE LAW FIRM OPINES
(WHICH OPINION MAY BE SUBJECT TO STANDARD ASSUMPTIONS, QUALIFICATIONS,
LIMITATIONS AND EXCEPTIONS ACCEPTABLE TO LENDER), AMONG OTHER REQUIREMENTS OF
LENDER, THAT:  (1) THE UNANIMOUS CONSENT OF THE SINGLE MEMBER AND THE
INDEPENDENT

116


--------------------------------------------------------------------------------





 

DIRECTOR/MANAGER IS REQUIRED IN ORDER FOR THE APPLICABLE BORROWER TO FILE A
VOLUNTARY BANKRUPTCY PETITION; (2) THE PROVISION IN BORROWER ORGANIZATIONAL
DOCUMENTS THAT REQUIRES UNANIMOUS CONSENT AS A CONDITION TO FILING A VOLUNTARY
BANKRUPTCY PETITION IS ENFORCEABLE AGAINST THE SINGLE MEMBER; (3) THE
BANKRUPTCY, DISSOLUTION, LIQUIDATION OR DEATH OF THE SINGLE MEMBER WILL NOT
CAUSE THE APPLICABLE BORROWER TO BE DISSOLVED; (4) NO CREDITOR OF THE SINGLE
MEMBER SHALL HAVE THE RIGHT TO OBTAIN POSSESSION OF, OR OTHERWISE EXERCISE LEGAL
OR EQUITABLE REMEDIES WITH RESPECT TO, THE APPLICABLE BORROWER’S PROPERTY; AND
(5) DELAWARE LAW, NOT FEDERAL LAW, GOVERNS THE DETERMINATION OF WHAT PERSONS OR
ENTITIES HAVE THE AUTHORITY TO FILE A VOLUNTARY BANKRUPTCY PETITION ON BEHALF OF
THE APPLICABLE BORROWER;


(II)           THE BORROWER ORGANIZATIONAL DOCUMENTS PROVIDE AND SHALL AT ALL
TIMES CONTINUE TO PROVIDE THAT BORROWER SHALL NOT CAUSE, PERMIT, OR EMPOWER THE
GENERAL PARTNER OR THE SINGLE MEMBER, AS APPLICABLE, MANAGER, OR ANY OTHER
PERSON TO CONSOLIDATE OR MERGE BORROWER AND GENERAL PARTNER INTO ANY OTHER
ENTITY, OR, WITHOUT THE AFFIRMATIVE VOTE AND EXPRESS WRITTEN AUTHORIZATION OF
ALL MEMBERS OR PARTNERS OF BORROWER AND THE INDEPENDENT DIRECTOR/MANAGER, TO
INSTITUTE PROCEEDINGS TO HAVE BORROWER AND GENERAL PARTNER ADJUDICATED BANKRUPT
OR INSOLVENT, OR CONSENT TO THE INSTITUTION OF BANKRUPTCY OR INSOLVENCY
PROCEEDINGS AGAINST BORROWER AND GENERAL PARTNER OR FILE A PETITION SEEKING OR
CONSENT TO, REORGANIZATION OR RELIEF WITH RESPECT TO BORROWER AND GENERAL
PARTNER UNDER ANY APPLICABLE FEDERAL OR STATE LAW RELATING TO BANKRUPTCY, OR
CONSENT TO THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE,
SEQUESTRATOR (OR OTHER SIMILAR OFFICIAL) OF BORROWER AND GENERAL PARTNER OR A
SUBSTANTIAL PART OF BORROWER’S AND GENERAL PARTNER’S PROPERTY, OR MAKE ANY
ASSIGNMENT FOR THE BENEFIT OF CREDITORS OF BORROWER AND GENERAL PARTNER, OR
ADMIT IN WRITING BORROWER’S OR GENERAL PARTNER’S INABILITY TO PAY ITS DEBTS
GENERALLY AS THEY BECOME DUE, OR TAKE ACTION IN FURTHERANCE OF ANY SUCH ACTION;
AND


(JJ)           THE BORROWER ORGANIZATIONAL DOCUMENTS PROVIDE AND SHALL AT ALL
TIMES CONTINUE TO PROVIDE (I) THAT BORROWER SHALL AT ALL TIMES MAINTAIN AN
ARMS-LENGTH RELATIONSHIP WITH ANY AFFILIATES OF BORROWER, (II) THAT BORROWER
SHALL AT ALL TIMES MAINTAIN INDEPENDENT MANAGEMENT OVER ITS DAILY BUSINESS
AFFAIRS, FREE FROM ANY CONTROL EXERCISED BY ANY AFFILIATE OF BORROWER, AND
(III) THAT TO THE EXTENT THAT CONTROL OF BORROWER IS EXERCISED BY ANY MANAGER,
AND THE SAME INDIVIDUAL ACTS AS MANAGER OR SIMILAR CONTROL PERSON WITH RESPECT
TO ANY AFFILIATE OF BORROWER, SUCH INDIVIDUAL WILL ACT IN ACCORDANCE WITH THE
SEPARATENESS REQUIREMENTS OF THE LOAN DOCUMENTS AND BORROWER ORGANIZATIONAL
DOCUMENTS, INCLUDING, WITHOUT LIMITATION (A) AN EXPRESS REQUIREMENT UNDER THE
BORROWER ORGANIZATIONAL DOCUMENTS THAT THE MANAGER OF BORROWER MAKE ALL
DECISIONS REGARDING THE BUSINESS OF BORROWER INDEPENDENT OF, AND NOT DICTATED
BY, ANY AFFILIATE OF THE BORROWER, AND (B) THE PROVISIONS OF THE LOAN DOCUMENTS
AND THE BORROWER ORGANIZATIONAL DOCUMENTS RELATING TO TRANSACTIONS WITH
AFFILIATES OF BORROWER AND CONFLICTS OF INTEREST.


ARTICLE IX.
MISCELLANEOUS


SECTION 9.1.            SURVIVAL. THIS AGREEMENT AND ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE HEREIN AND IN THE CERTIFICATES DELIVERED
PURSUANT HERETO SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
MAKING THE LOAN HEREUNDER AND THE EXECUTION AND DELIVERY BY BORROWER TO LENDER
OF THE LOAN DOCUMENTS, AND SHALL CONTINUE IN FULL FORCE AND EFFECT SO LONG AS
ANY PORTION OF THE INDEBTEDNESS IS OUTSTANDING AND UNPAID. WHENEVER

117


--------------------------------------------------------------------------------





 

IN THIS AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL
BE DEEMED TO INCLUDE THE SUCCESSORS AND ASSIGNS OF SUCH PARTY. ALL COVENANTS,
PROMISES AND AGREEMENTS IN THIS AGREEMENT CONTAINED, BY OR ON BEHALF OF
BORROWER, SHALL INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND ASSIGNS OF
LENDER. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, EXPRESS OR
IMPLIED, SHALL GIVE TO ANY PERSON OTHER THAN THE PARTIES AND THE HOLDER OF THE
NOTE AND THE OTHER LOAN DOCUMENTS, AND THEIR LEGAL REPRESENTATIVES, SUCCESSORS
AND ASSIGNS, ANY BENEFIT OR ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM
HEREUNDER.


SECTION 9.2.            LENDER’S DISCRETION. WHENEVER PURSUANT TO THIS
AGREEMENT, LENDER EXERCISES ANY RIGHT GIVEN TO IT TO APPROVE OR DISAPPROVE, OR
ANY ARRANGEMENT OR TERM IS TO BE SATISFACTORY TO LENDER, THE DECISION OF LENDER
TO APPROVE OR DISAPPROVE OR TO DECIDE WHETHER ARRANGEMENTS OR TERMS ARE
SATISFACTORY OR NOT SATISFACTORY SHALL (EXCEPT AS IS OTHERWISE SPECIFICALLY
HEREIN PROVIDED) BE IN THE SOLE DISCRETION OF LENDER AND SHALL BE FINAL AND
CONCLUSIVE.


SECTION 9.3.            GOVERNING LAW.


(A)           THIS AGREEMENT WAS NEGOTIATED IN NEW YORK AND MADE BY LENDER AND
ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE
DELIVERED PURSUANT HERETO WERE DISBURSED FROM NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS (INCLUDING, WITHOUT LIMITATION,
MATTERS OF CONSTRUCTION, VALIDITY, PERFORMANCE, AND MAXIMUM PERMISSIBLE RATES OF
INTEREST), THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED
PURSUANT TO EACH MORTGAGE AND ASSIGNMENT OF RENTS AND LEASES SHALL BE GOVERNED
BY THE LAWS OF EACH STATE WHERE THE RELATED MORTGAGED PROPERTY IS LOCATED,
EXCEPT THAT THE SECURITY INTERESTS IN ACCOUNT COLLATERAL SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK OR THE STATE WHERE THE ACCOUNT COLLATERAL IS
HELD, AT THE OPTION OF LENDER.


(B)           BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY FEDERAL COURT
OR STATE COURT IN NEW YORK, NEW YORK OR WITHIN THE COUNTY AND STATE IN WHICH ANY
MORTGAGED PROPERTY IS LOCATED AND IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S
ELECTION, ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY BE
INSTITUTED AND LITIGATED IN SUCH COURTS. BORROWER HEREBY (I) IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, AND
(II) IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT CORPORATION
SERVICE COMPANY, AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS (OR AT SUCH OTHER OFFICE IN
NEW YORK, NEW YORK AS MAY BE DESIGNATED BY BORROWER FROM TIME TO TIME IN
ACCORDANCE WITH THE TERMS HEREOF) WITH A COPY TO BORROWER AT ITS PRINCIPAL
EXECUTIVE OFFICES, AND WRITTEN NOTICE OF SAID SERVICE OF BORROWER MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON

118


--------------------------------------------------------------------------------





 

BORROWER, IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE IN ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH OFFICE
SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.


SECTION 9.4.            MODIFICATION, WAIVER IN WRITING. NO MODIFICATION,
AMENDMENT, EXTENSION, DISCHARGE, TERMINATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR CONSENT OR WAIVER REFERRED TO IN ANY
LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY BORROWER THEREFROM, SHALL IN ANY
EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN A WRITING SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT IS SOUGHT, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE, AND FOR THE PURPOSE, FOR WHICH GIVEN.
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, NO NOTICE TO OR DEMAND ON
BORROWER SHALL ENTITLE BORROWER TO ANY OTHER OR FUTURE NOTICE OR DEMAND IN THE
SAME, SIMILAR OR OTHER CIRCUMSTANCES.


SECTION 9.5.            DELAY NOT A WAIVER. NEITHER ANY FAILURE NOR ANY DELAY ON
THE PART OF LENDER IN INSISTING UPON STRICT PERFORMANCE OF ANY TERM, CONDITION,
COVENANT OR AGREEMENT, OR EXERCISING ANY RIGHT, POWER, REMEDY OR PRIVILEGE
HEREUNDER, OR UNDER ANY OTHER LOAN DOCUMENT, OR ANY OTHER INSTRUMENT GIVEN AS
SECURITY THEREFOR, SHALL OPERATE AS OR CONSTITUTE A WAIVER THEREOF, NOR SHALL A
SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER FUTURE EXERCISE, OR THE
EXERCISE OF ANY OTHER RIGHT, POWER, REMEDY OR PRIVILEGE. IN PARTICULAR, AND NOT
BY WAY OF LIMITATION, BY ACCEPTING PAYMENT AFTER THE DUE DATE OF ANY AMOUNT
PAYABLE UNDER THIS AGREEMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT, LENDER SHALL
NOT BE DEEMED TO HAVE WAIVED ANY RIGHT EITHER TO REQUIRE PROMPT PAYMENT WHEN DUE
OF ALL OTHER AMOUNTS DUE UNDER THIS AGREEMENT, THE NOTE OR THE OTHER LOAN
DOCUMENTS, OR TO DECLARE A DEFAULT FOR FAILURE TO EFFECT PROMPT PAYMENT OF ANY
SUCH OTHER AMOUNT.


SECTION 9.6.            NOTICES. ALL NOTICES, CONSENTS, APPROVALS AND REQUESTS
REQUIRED OR PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE GIVEN
IN WRITING AND SHALL BE EFFECTIVE FOR ALL PURPOSES IF DELIVERED OR SENT BY: 
(A) HAND DELIVERY, (B) CERTIFIED OR REGISTERED UNITED STATES MAIL, POSTAGE
PREPAID, (C) NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE, (D) BY FACSIMILE
TRANSMISSION, ADDRESSED IF TO LENDER OR TO BORROWER AT ITS APPLICABLE ADDRESS
SET FORTH ON SCHEDULE 5 HERETO, OR AT SUCH OTHER ADDRESS AND PERSON AS SHALL BE
DESIGNATED FROM TIME TO TIME BY ANY PARTY HERETO, AS THE CASE MAY BE, IN A
WRITTEN NOTICE TO THE OTHER PARTIES HERETO IN THE MANNER PROVIDED FOR IN THIS
SECTION 9.6, OR (E) OTHER THAN WITH RESPECT TO AN AMENDMENT OR MODIFICATION, AN
ELECTRONIC MEDIUM. A NOTICE SHALL BE DEEMED TO HAVE BEEN GIVEN:  IN THE CASE OF
HAND DELIVERY, AT THE TIME OF DELIVERY; IN THE CASE OF REGISTERED OR CERTIFIED
MAIL, WHEN DELIVERED OR THREE BUSINESS DAYS AFTER MAILING; IN THE CASE OF
OVERNIGHT DELIVERY AND FACSIMILE TRANSMISSION, ON THE BUSINESS DAY AFTER THE
SAME WAS SENT; OR IN THE CASE OF ELECTRONIC MEDIUM, WHEN CONFIRMED BY E-MAIL. A
PARTY RECEIVING A NOTICE WHICH DOES NOT COMPLY WITH THE TECHNICAL REQUIREMENTS
FOR NOTICE UNDER THIS SECTION 9.6 MAY ELECT TO WAIVE ANY DEFICIENCIES AND TREAT
THE NOTICE AS HAVING BEEN PROPERLY GIVEN. DELIVERY BY TELECOPIER OF AN EXECUTED
COUNTERPART OF ANY AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR THE
NOTES OR OF ANY EXHIBIT HERETO TO BE EXECUTED AND DELIVERED HEREUNDER SHALL BE
EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART THEREOF.

119


--------------------------------------------------------------------------------




 


SECTION 9.7.            TRIAL BY JURY. BORROWER, TO THE FULLEST EXTENT THAT IT
MAY LAWFULLY DO SO, WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING,
WITHOUT LIMITATION, ANY TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH RESPECT TO
THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS.


SECTION 9.8.            HEADINGS. THE ARTICLE AND SECTION HEADINGS IN THIS
AGREEMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
CONSTITUTE A PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE.


SECTION 9.9.            ASSIGNMENT.


(A)           BORROWER MAY NOT SELL, ASSIGN OR TRANSFER ANY INTEREST IN THE LOAN
DOCUMENTS, OR ANY PORTION OF THE FOREGOING (INCLUDING, WITHOUT LIMITATION,
BORROWER’S RIGHTS, TITLE, INTERESTS, REMEDIES, POWERS AND DUTIES HEREUNDER AND
THEREUNDER) WITHOUT LENDER’S PRIOR WRITTEN CONSENT. LENDER SHALL HAVE THE RIGHT
TO ASSIGN OR PARTICIPATE THIS AGREEMENT AND/OR ITS INTEREST IN ANY OF THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS HEREUNDER TO ANY PERSON. IN THE EVENT OF AN
ASSIGNMENT BY LENDER, (A) THE ASSIGNEE SHALL HAVE, TO THE EXTENT OF SUCH
ASSIGNMENT, THE SAME RIGHTS, BENEFITS AND OBLIGATIONS AS IT WOULD HAVE IF IT
WERE AN ORIGINAL “LENDER” HEREUNDER; (B) THE ASSIGNEE SHALL BE DEEMED FOR ALL
PURPOSES TO BE A “LENDER” HEREUNDER; AND (C) UPON ANY SUCH SUBSTITUTION OF
LENDER, A REPLACEMENT OR ADDITION “LENDER SIGNATURE PAGE” SHALL BE EXECUTED BY
THE NEW LENDER AND ATTACHED TO THIS AGREEMENT AND THEREUPON BECOME A PART OF
THIS AGREEMENT. AFTER THE EFFECTIVENESS OF ANY ASSIGNMENT, THE NEW LENDER SHALL
PROVIDE NOTICE TO BORROWER OF THE IDENTITY, ADDRESS AND OTHER PERTINENT
INFORMATION PERTAINING TO THE NEW LENDER. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, AFTER AN ASSIGNMENT BY LENDER, THE “LENDER” (PRIOR TO
SUCH ASSIGNMENT) SHALL CONTINUE TO HAVE THE BENEFITS OF ANY RIGHTS OR
INDEMNIFICATIONS AND SHALL CONTINUE TO HAVE THE OBLIGATIONS CONTAINED HEREIN
WHICH LENDER HAD DURING THE PERIOD SUCH PARTY WAS A “LENDER” HEREUNDER. BORROWER
AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTION 2.10
WITH RESPECT TO ITS PARTICIPATION IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
FROM TIME TO TIME AS IF SUCH PARTICIPANT WERE A LENDER; PROVIDED THAT, IN THE
CASE OF SECTION 2.10, SUCH PARTICIPANT SHALL HAVE COMPLIED WITH THE REQUIREMENTS
OF SAID SECTION, AND PROVIDED, FURTHER, THAT NO PARTICIPANT SHALL BE ENTITLED TO
RECEIVE ANY GREATER AMOUNT PURSUANT TO SECTION 2.10 THAN THE TRANSFEROR LENDER
WOULD HAVE BEEN ENTITLED TO RECEIVE IN RESPECT OF THE AMOUNT OF THE
PARTICIPATION TRANSFERRED BY SUCH TRANSFEROR LENDER TO SUCH PARTICIPANT HAD NO
SUCH TRANSFER OCCURRED.


(B)           LENDER MAY FROM TIME TO TIME ELECT TO ENTER INTO A SERVICING
AGREEMENT WITH A SERVICER, PURSUANT TO WHICH THE SERVICER SHALL BE APPOINTED TO
SERVICE AND ADMINISTER THE LOAN AND THE ACCOUNT COLLATERAL IN ACCORDANCE WITH
THE TERMS HEREOF AND TO EXERCISE ANY AND ALL OTHER RIGHTS OF LENDER WITH RESPECT
TO THE LOAN AS SET FORTH IN SUCH SERVICING AGREEMENT. LENDER SHALL PROMPTLY
NOTIFY BORROWER IF LENDER SHALL ELECT TO APPOINT OR CHANGE THE SERVICER, AND ALL
NOTICES AND OTHER COMMUNICATIONS FROM BORROWER TO LENDER SHALL BE DELIVERED TO
THE SERVICER WITH A COPY CONCURRENTLY DELIVERED TO THE LENDER, AND ANY NOTICE,
DIRECTION OR OTHER COMMUNICATION FROM THE SERVICER TO BORROWER SHALL HAVE THE
SAME FORCE AND EFFECT AS A NOTICE, DIRECTION OR COMMUNICATION FROM LENDER. THE
SERVICER SHALL BE ENTITLED TO BE REIMBURSED FOR ANY COST, EXPENSE OR LIABILITY
WHICH IS INCURRED BY THE SERVICER PURSUANT TO SUCH SERVICING AND ADMINISTRATIVE
DUTIES AND WHICH WOULD OTHERWISE BE REIMBURSABLE TO LENDER UNDER THIS

120


--------------------------------------------------------------------------------





 

AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE SAME MANNER AND TO THE SAME EXTENT
AS IF LENDER INCURRED SUCH COST, EXPENSE OR LIABILITY IN THE FIRST PLACE. THE
PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THE SERVICER SHALL BE A THIRD PARTY
BENEFICIARY TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


SECTION 9.10.          SEVERABILITY. WHEREVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.


SECTION 9.11.          PREFERENCES. LENDER SHALL HAVE NO OBLIGATION TO MARSHAL
ANY ASSETS IN FAVOR OF BORROWER OR ANY OTHER PARTY OR AGAINST OR IN PAYMENT OF
ANY OR ALL OF THE OBLIGATIONS OF BORROWER PURSUANT TO THIS AGREEMENT, THE NOTE
OR ANY OTHER LOAN DOCUMENT. LENDER SHALL HAVE THE CONTINUING AND EXCLUSIVE RIGHT
TO APPLY OR REVERSE AND REAPPLY ANY AND ALL PAYMENTS BY BORROWER TO ANY PORTION
OF THE OBLIGATIONS OF BORROWER HEREUNDER, PROVIDED THAT SUCH APPLICATION OR
REAPPLICATION IS PERFORMED BY LENDER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT OR ANY OTHER APPLICABLE LOAN DOCUMENT. TO THE EXTENT BORROWER MAKES A
PAYMENT OR PAYMENTS TO LENDER FOR BORROWER’S BENEFIT, WHICH PAYMENT OR PROCEEDS
OR ANY PART THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR
PREFERENTIAL, SET ASIDE OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY
OTHER PARTY UNDER ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON LAW OR
EQUITABLE CAUSE, THEN, TO THE EXTENT OF SUCH PAYMENT OR PROCEEDS RECEIVED, THE
OBLIGATIONS HEREUNDER OR PART THEREOF INTENDED TO BE SATISFIED SHALL BE REVIVED
AND CONTINUE IN FULL FORCE AND EFFECT, AS IF SUCH PAYMENT OR PROCEEDS HAD NOT
BEEN RECEIVED BY LENDER.


SECTION 9.12.          WAIVER OF NOTICE. BORROWER SHALL NOT BE ENTITLED TO ANY
NOTICES OF ANY NATURE WHATSOEVER FROM LENDER EXCEPT WITH RESPECT TO MATTERS FOR
WHICH THIS AGREEMENT OR ANOTHER LOAN DOCUMENT SPECIFICALLY AND EXPRESSLY
PROVIDES FOR THE GIVING OF NOTICE BY LENDER TO BORROWER AND EXCEPT WITH RESPECT
TO MATTERS FOR WHICH BORROWER IS NOT, PURSUANT TO APPLICABLE LEGAL REQUIREMENTS,
PERMITTED TO WAIVE THE GIVING OF NOTICE. BORROWER HEREBY EXPRESSLY WAIVES THE
RIGHT TO RECEIVE ANY NOTICE FROM LENDER WITH RESPECT TO ANY MATTER FOR WHICH
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS DOES NOT SPECIFICALLY AND EXPRESSLY
PROVIDE FOR THE GIVING OF NOTICE BY LENDER TO BORROWER.


SECTION 9.13.          FAILURE TO CONSENT. IF BORROWER SHALL SEEK THE APPROVAL
BY OR CONSENT OF LENDER HEREUNDER OR UNDER THE NOTE, OR ANY OF THE OTHER LOAN
DOCUMENTS, AND LENDER SHALL FAIL OR REFUSE TO GIVE SUCH CONSENT OR APPROVAL,
THEN BORROWER SHALL NOT BE ENTITLED TO ANY DAMAGES FOR ANY WITHHOLDING OR DELAY
OF SUCH APPROVAL OR CONSENT BY LENDER, IT BEING INTENDED THAT BORROWER’S SOLE
REMEDY SHALL BE TO BRING AN ACTION FOR AN INJUNCTION OR SPECIFIC PERFORMANCE.


SECTION 9.14.          SCHEDULES INCORPORATED. THE INFORMATION SET FORTH ON THE
COVER, HEADING AND RECITALS HEREOF, AND THE SCHEDULES ATTACHED HERETO, ARE
HEREBY INCORPORATED HEREIN AS A PART OF THIS AGREEMENT WITH THE SAME EFFECT AS
IF SET FORTH IN THE BODY HEREOF.


SECTION 9.15.          OFFSETS, COUNTERCLAIMS AND DEFENSES. ANY ASSIGNEE OF ANY
OF LENDER’S INTEREST IN AND TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
TAKE THE SAME FREE AND CLEAR OF ALL OFFSETS, COUNTERCLAIMS OR DEFENSES WHICH ARE
UNRELATED TO THIS AGREEMENT AND

121


--------------------------------------------------------------------------------





 

THE OTHER LOAN DOCUMENTS WHICH BORROWER MAY OTHERWISE HAVE AGAINST ANY ASSIGNOR
OR THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. NO SUCH UNRELATED COUNTERCLAIM
OR DEFENSE SHALL BE INTERPOSED OR ASSERTED BY BORROWER IN ANY ACTION OR
PROCEEDING BROUGHT BY ANY SUCH ASSIGNEE UPON THIS AGREEMENT OR UPON ANY OTHER
LOAN DOCUMENT. ANY SUCH RIGHT TO INTERPOSE OR ASSERT ANY SUCH UNRELATED OFFSET,
COUNTERCLAIM OR DEFENSE IN ANY SUCH ACTION OR PROCEEDING IS HEREBY EXPRESSLY
WAIVED BY BORROWER.


SECTION 9.16.          NO JOINT VENTURE OR PARTNERSHIP. BORROWER AND LENDER
INTEND THAT THE RELATIONSHIP CREATED HEREUNDER BE SOLELY THAT OF BORROWER AND
LENDER. NOTHING HEREIN IS INTENDED TO CREATE A JOINT VENTURE, PARTNERSHIP,
TENANCY-IN-COMMON, OR JOINT TENANCY RELATIONSHIP BETWEEN BORROWER AND LENDER NOR
TO GRANT LENDER ANY INTEREST IN THE COLLATERAL OTHER THAN THAT OF SECURED PARTY,
MORTGAGEE OR LENDER.


SECTION 9.17.          WAIVER OF MARSHALLING OF ASSETS DEFENSE. TO THE FULLEST
EXTENT BORROWER MAY LEGALLY DO SO, BORROWER WAIVES ALL RIGHTS TO A MARSHALLING
OF THE ASSETS OF BORROWER, AND OTHERS WITH INTERESTS IN BORROWER, AND OF THE
COLLATERAL, OR TO A SALE IN INVERSE ORDER OF ALIENATION IN THE EVENT OF
FORECLOSURE OF THE INTERESTS HEREBY CREATED, AND AGREES NOT TO ASSERT ANY RIGHT
UNDER ANY LAWS PERTAINING TO THE MARSHALLING OF ASSETS, THE SALE IN INVERSE
ORDER OF ALIENATION, HOMESTEAD EXEMPTION, THE ADMINISTRATION OF ESTATES OF
DECEDENTS, OR ANY OTHER MATTERS WHATSOEVER TO DEFEAT, REDUCE OR AFFECT THE RIGHT
OF LENDER UNDER THE LOAN DOCUMENTS TO A SALE OF ANY COLLATERAL FOR THE
COLLECTION OF THE INDEBTEDNESS WITHOUT ANY PRIOR OR DIFFERENT RESORT FOR
COLLECTION, OR THE RIGHT OF LENDER TO THE PAYMENT OF THE INDEBTEDNESS OUT OF THE
NET PROCEEDS OF THE COLLATERAL IN PREFERENCE TO EVERY OTHER CLAIMANT WHATSOEVER.


SECTION 9.18.          WAIVER OF COUNTERCLAIM. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY WAIVES THE RIGHT TO ASSERT A COUNTERCLAIM, OTHER
THAN COMPULSORY COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY
LENDER OR ITS AGENTS.


SECTION 9.19.          CONFLICT; CONSTRUCTION OF DOCUMENTS. IN THE EVENT OF ANY
CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THE PROVISIONS OF ANY OF
THE OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS AGREEMENT SHALL PREVAIL. THE
PARTIES HERETO ACKNOWLEDGE THAT THEY WERE REPRESENTED BY COUNSEL IN CONNECTION
WITH THE NEGOTIATION AND DRAFTING OF THE LOAN DOCUMENTS AND THAT THE LOAN
DOCUMENTS SHALL NOT BE SUBJECT TO THE PRINCIPLE OF CONSTRUING THEIR MEANING
AGAINST THE PARTY THAT DRAFTED SAME.


SECTION 9.20.          BROKERS AND FINANCIAL ADVISORS. BORROWER HEREBY
REPRESENTS THAT IT HAS DEALT WITH NO FINANCIAL ADVISORS, BROKERS, UNDERWRITERS,
PLACEMENT AGENTS, AGENTS OR FINDERS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. BORROWER HEREBY AGREES TO INDEMNIFY AND HOLD
LENDER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITIES, COSTS AND
EXPENSES OF ANY KIND IN ANY WAY RELATING TO OR ARISING FROM A CLAIM BY ANY
PERSON THAT SUCH PERSON ACTED ON BEHALF OF BORROWER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREIN. THE PROVISIONS OF THIS SECTION 9.20 SHALL
SURVIVE THE EXPIRATION AND TERMINATION OF THIS AGREEMENT AND THE REPAYMENT OF
THE INDEBTEDNESS.


SECTION 9.21.          COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN
ORIGINAL, BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME
INSTRUMENT.

122


--------------------------------------------------------------------------------




 


SECTION 9.22.          ESTOPPEL CERTIFICATES. BORROWER AND LENDER HEREBY AGREE
AT ANY TIME AND FROM TIME TO TIME UPON NOT LESS THAN FIFTEEN (15) DAYS PRIOR
WRITTEN NOTICE BY BORROWER OR LENDER TO EXECUTE, ACKNOWLEDGE AND DELIVER TO THE
PARTY SPECIFIED IN SUCH NOTICE, A STATEMENT, IN WRITING, CERTIFYING THAT THIS
AGREEMENT IS UNMODIFIED AND IN FULL FORCE AND EFFECT (OR IF THERE HAVE BEEN
MODIFICATIONS, THAT THE SAME, AS MODIFIED, IS IN FULL FORCE AND EFFECT AND
STATING THE MODIFICATIONS HERETO), AND STATING WHETHER OR NOT, TO THE KNOWLEDGE
OF SUCH CERTIFYING PARTY, ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
THEN CONTINUING, AND, IF SO, SPECIFYING EACH SUCH DEFAULT OR EVENT OF DEFAULT;
PROVIDED, HOWEVER, THAT IT SHALL BE A CONDITION PRECEDENT TO LENDER’S OBLIGATION
TO DELIVER THE STATEMENT PURSUANT TO THIS SECTION 8.22, THAT LENDER SHALL HAVE
RECEIVED, TOGETHER WITH BORROWER’S REQUEST FOR SUCH STATEMENT, AN OFFICER’S
CERTIFICATE STATING THAT, TO THE KNOWLEDGE OF BORROWER, NO DEFAULT OR EVENT OF
DEFAULT EXISTS AS OF THE DATE OF SUCH CERTIFICATE (OR SPECIFYING SUCH DEFAULT OR
EVENT OF DEFAULT).


SECTION 9.23.          PAYMENT OF EXPENSES. BORROWER SHALL PAY ALL TRANSACTION
COSTS (EXCLUDING ANY TAX LIABILITIES WHICH ARE NOT PAYABLE BY THE BORROWER
PURSUANT TO SECTION 2.10), WHICH SHALL INCLUDE, WITHOUT LIMITATION,
(A) REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF LENDER IN CONNECTION WITH
(I) THE NEGOTIATION, PREPARATION, EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS
AND THE DOCUMENTS AND INSTRUMENTS REFERRED TO THEREIN; (II) THE CREATION,
PERFECTION OR PROTECTION OF LENDER’S LIENS IN THE COLLATERAL (INCLUDING, WITHOUT
LIMITATION, FEES AND EXPENSES FOR TITLE AND LIEN SEARCHES OR AMENDED OR
REPLACEMENT MORTGAGES, UCC FINANCING STATEMENTS OR COLLATERAL SECURITY
INSTRUMENTS, TITLE INSURANCE PREMIUMS AND FILING AND RECORDING FEES, THIRD PARTY
DUE DILIGENCE EXPENSES FOR THE MORTGAGED PROPERTY PLUS TRAVEL EXPENSES,
ACCOUNTING FIRM FEES, COSTS OF THE APPRAISALS, ENVIRONMENTAL REPORTS (AND AN
ENVIRONMENTAL CONSULTANT), AND THE PROPERTY CONDITION ASSESSMENTS AND COSTS AND
FEES INCURRED IN CONNECTION WITH ARRANGING, SETTING UP, SERVICING AND
MAINTAINING THE ACCOUNT COLLATERAL); (III) THE ADMINISTRATION OF THE LOAN
DOCUMENTS AND THE LOAN AND RESPONSE TO ANY REQUESTS FOR LENDER CONSENT OR
APPROVAL OF ANY MATTER; (IV) THE NEGOTIATION, PREPARATION, EXECUTION AND
DELIVERY OF ANY AMENDMENT, WAIVER, RESTRUCTURING OR CONSENT RELATING TO ANY OF
THE LOAN DOCUMENTS, AND (V) THE PRESERVATION OF RIGHTS UNDER AND ENFORCEMENT OF
THE LOAN DOCUMENTS AND THE DOCUMENTS AND INSTRUMENTS REFERRED TO THEREIN,
INCLUDING ANY COMMUNICATIONS OR DISCUSSIONS RELATING TO ANY ACTION THAT BORROWER
SHALL FROM TIME TO TIME REQUEST LENDER TO TAKE, AS WELL AS ANY RESTRUCTURING OR
RESCHEDULING OF THE INDEBTEDNESS, (B) THE REASONABLE FEES, EXPENSES AND OTHER
CHARGES OF COUNSEL TO LENDER OR ITS SERVICER IN CONNECTION WITH ALL OF THE
FOREGOING, AND (C) LENDER’S REASONABLE OUT-OF-POCKET TRAVEL EXPENSES IN
CONNECTION WITH SITE VISITS TO THE MORTGAGED PROPERTY; PROVIDED, THAT SO LONG AS
AN EVENT OF DEFAULT HAS NOT OCCURRED AND IS NOT CONTINUING, THE BORROWER SHALL
NOT BE OBLIGATED TO PAY FOR LENDER’S TRAVEL EXPENSES IN CONNECTION WITH MORE
THAN ONE SITE VISIT TO EACH INDIVIDUAL MORTGAGED PROPERTY DURING ANY TWELVE
CONSECUTIVE MONTH PERIOD AND LENDER SHALL USE REASONABLE EFFORTS TO MINIMIZE THE
TRANSACTION COSTS PAID BY BORROWER IN CONNECTION WITH SUCH SITE VISITS.


SECTION 9.24.          NON-RECOURSE. ANYTHING CONTAINED HEREIN, IN THE NOTE OR
IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY NOTWITHSTANDING, BUT SUBJECT IN ALL
RESPECT TO PROVISOS (A) THROUGH (E) BELOW, NO RECOURSE SHALL BE HAD FOR THE
PAYMENT OF THE PRINCIPAL OR INTEREST ON THE LOAN OR FOR ANY OTHER INDEBTEDNESS,
OBLIGATION OR LIABILITY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR FOR ANY
CLAIM BASED HEREON OR THEREON OR OTHERWISE IN RESPECT HEREOF OR THEREOF AGAINST
(I) ANY AFFILIATE OF BORROWER OTHER THAN BORROWER), (II) ANY PERSON OWNING,
DIRECTLY OR INDIRECTLY, ANY LEGAL OR BENEFICIAL INTEREST IN BORROWER OR ANY
AFFILIATE OF BORROWER (OTHER THAN

123


--------------------------------------------------------------------------------





 

BORROWER) OR (III) ANY PARTNER, MEMBER, PRINCIPAL, OFFICER, CONTROLLING PERSON,
BENEFICIARY, TRUSTEE, ADVISOR, SHAREHOLDER, EMPLOYEE, AGENT, AFFILIATE OR
DIRECTOR OF ANY PERSONS DESCRIBED IN CLAUSES (I) THROUGH (III) ABOVE (OTHER THAN
BORROWER), AND IT IS UNDERSTOOD THAT NEITHER THE NOTE NOR ANY OTHER
INDEBTEDNESS, OBLIGATION OR LIABILITY UNDER OR WITH RESPECT TO THIS AGREEMENT
AND ANY OTHER LOAN DOCUMENT MAY BE ENFORCED AGAINST ANY PERSON DESCRIBED IN
CLAUSES (I) THROUGH (III) ABOVE (OTHER THAN BORROWER); PROVIDED, HOWEVER, THAT
THE FOREGOING PROVISIONS OF THIS PARAGRAPH SHALL NOT:

(A)          PREVENT RECOURSE TO BORROWER, THE ASSETS OF BORROWER, THE MORTGAGED
PROPERTY OR ANY OTHER INSTRUMENT OR DOCUMENT WHICH IS PLEDGED BY BORROWER TO
LENDER PURSUANT TO THE LOAN DOCUMENTS, INCLUDING ALL COLLATERAL;

(B)           LIMIT THE LIABILITY OF THE PARTIES UNDER THE GUARANTY OF
NON-RECOURSE OBLIGATIONS;

(C)           CONSTITUTE A WAIVER, RELEASE OR DISCHARGE OF ANY INDEBTEDNESS OR
OBLIGATION EVIDENCED BY THE NOTE OR SECURED BY THE LOAN DOCUMENTS, AND THE SAME
SHALL CONTINUE UNTIL PAID OR DISCHARGED IN FULL; OR

(D)          PREVENT RECOURSE TO BORROWER AND GUARANTOR, JOINTLY AND SEVERALLY,
AND THEIR RESPECTIVE ASSETS FOR REPAYMENT OF THE INDEBTEDNESS, AND THE
INDEBTEDNESS SHALL BE FULLY RECOURSE NOT ONLY TO BORROWER BUT ALSO TO GUARANTOR,
IN THE EVENT:

(1)           BORROWER OR ANY AFFILIATE CONTESTS OR IN ANY WAY INTERFERES WITH,
DIRECTLY OR INDIRECTLY (COLLECTIVELY, A “CONTEST”), ANY FORECLOSURE ACTION OR
SALE COMMENCED BY LENDER OR WITH ANY OTHER ENFORCEMENT OF LENDER’S RIGHTS,
POWERS OR REMEDIES UNDER ANY OF THE LOAN DOCUMENTS OR UNDER ANY DOCUMENT
EVIDENCING, SECURING OR OTHERWISE RELATING TO ANY OF THE COLLATERAL (WHETHER BY
MAKING ANY MOTION, BRINGING ANY COUNTERCLAIM, CLAIMING ANY DEFENSE, SEEKING ANY
INJUNCTION OR OTHER RESTRAINT, COMMENCING ANY ACTION SEEKING TO CONSOLIDATE ANY
SUCH FORECLOSURE OR OTHER ENFORCEMENT WITH ANY OTHER ACTION, OR OTHERWISE)
(EXCEPT THIS CLAUSE (1) SHALL NOT APPLY IF BORROWER OR SUCH AFFILIATE
SUCCESSFULLY ASSERTS A CONTEST AND OBTAINS A FAVORABLE COURT ORDER FOR THE
BORROWER AS TO SAME);

(2)           ANY MORTGAGED PROPERTY BECOMES AN ASSET IN A VOLUNTARY BANKRUPTCY
OR INSOLVENCY PROCEEDING OR ANY PETITION FOR BANKRUPTCY, REORGANIZATION OR
ARRANGEMENT PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR FEDERAL OR STATE
LAW, SHALL BE FILED (X) BY BORROWER OR (Y) AGAINST BORROWER WITH THE CONSENT OR
ACQUIESCENCE OF BORROWER OR THE GUARANTOR OR THEIR RESPECTIVE AFFILIATES;

(3)           OF ANY TRANSFER IN VIOLATION OF THE TERMS OF THE LOAN DOCUMENTS;

(4)           BORROWER OR THE GENERAL PARTNER OR THE GUARANTOR MAKES AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR ADMITS, IN WRITING

124


--------------------------------------------------------------------------------




 

OR IN ANY LEGAL PROCEEDING, ITS INSOLVENCY OR INABILITY TO PAY ITS DEBTS AS THEY
BECOME DUE; OR

(E)           PREVENT RECOURSE TO BORROWER AND GUARANTOR, JOINTLY AND SEVERALLY,
AND THEIR RESPECTIVE ASSETS, AND BORROWER AND GUARANTOR SHALL BE FULLY AND
PERSONALLY LIABLE, FOR ANY LOSS, COSTS, LIABILITY, DAMAGE OR EXPENSE (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’ FEES AND DISBURSEMENTS) SUFFERED OR INCURRED BY
LENDER OR ANY INDEMNIFIED PARTY RELATED TO OR ARISING FROM ANY OF THE FOLLOWING
ACTS COMMITTED BY OR ON BEHALF OF BORROWER, GUARANTOR OR ANY OF THEIR RESPECTIVE
AFFILIATES:

(1)           ANY FRAUD, MISAPPROPRIATION OR MISAPPLICATION OF FUNDS (INCLUDING
LOSS PROCEEDS OR RENTS) IN CONTRAVENTION OF THE LOAN DOCUMENTS, OR INTENTIONAL
MISREPRESENTATION CONTAINED IN ANY LOAN DOCUMENTS OR REPORT FURNISHED PURSUANT
TO ANY LOAN DOCUMENT;

(2)           ADDITIONAL FINANCING OBTAINED BY BORROWER (WHETHER SECURED OR
UNSECURED) IN VIOLATION OF THE TERMS OF THE LOAN DOCUMENTS;

(3)           ACTUAL MATERIAL PHYSICAL WASTE TO THE MORTGAGED PROPERTY OR
MATERIAL DAMAGE TO THE MORTGAGED PROPERTY RESULTING FROM GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT;

(4)           OF ANY BREACH OF ARTICLE VIII HEREOF;

(5)           OF ANY BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT IN THIS
AGREEMENT OR THE ENVIRONMENTAL INDEMNITY AGREEMENT, CONCERNING ENVIRONMENTAL
LAWS AND HAZARDOUS SUBSTANCES;

(6)           ANY SECURITY DEPOSITS RECEIVED BY BORROWER OR MANAGER FROM TENANTS
NOT BEING PROPERLY APPLIED, RETURNED TO TENANTS WHEN DUE OR DELIVERED TO LENDER,
A RECEIVER OR A PURCHASER OF THE MORTGAGED PROPERTY IN THE EVENT OF A
FORECLOSURE SALE UPON SUCH PERSON TAKING POSSESSION OF THE MORTGAGED PROPERTY;

(7)           ANY LEGAL REQUIREMENT MANDATING THE FORFEITURE BY BORROWER OF THE
COLLATERAL OR ANY PORTION THEREOF BECAUSE OF THE CONDUCT OR PURPORTED CONDUCT OF
CRIMINAL ACTIVITY BY BORROWER OR ANY AFFILIATE IN CONNECTION THEREWITH;

(8)           ALL COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES, INCURRED IN ENFORCING ANY OBLIGATION OR LIABILITY OR IN COLLECTING ANY
AMOUNT DUE UNDER THIS SECTION 9.24(D) OR THIS SECTION 9.24(E), THE ENVIRONMENTAL
INDEMNITY AND THE GUARANTY OF NON-RECOURSE OBLIGATIONS, WHICH, AS TO BORROWER,
IS A RECOURSE OBLIGATION OF BORROWER AS DESCRIBED IN THIS SECTION 9.24(D) OR
THIS SECTION 9.24(E), THE ENVIRONMENTAL INDEMNITY AND THE GUARANTY OF
NON-RECOURSE OBLIGATIONS, OR, AS TO GUARANTOR, IS A RECOURSE OBLIGATION OF
GUARANTOR UNDER THE GUARANTY OF NON-RECOURSE OBLIGATIONS OR THE ENVIRONMENTAL
INDEMNITY;

125


--------------------------------------------------------------------------------




 

(9)           THE FAILURE TO PAY IMPOSITIONS ASSESSED AGAINST THE MORTGAGED
PROPERTY TO THE EXTENT THERE WAS SUFFICIENT FUNDS AVAILABLE TO PAY AND LENDER
ALLOWS BORROWER TO APPLY THE SAME, OR THE FAILURE TO MAINTAIN INSURANCE AS
REQUIRED UNDER THE LOAN DOCUMENTS, OR THE FAILURE TO PAY ANY DEDUCTIBLE AMOUNT
IN RESPECT OF ANY INSURANCE MAINTAINED IN RESPECT OF THE MORTGAGED PROPERTY, OR
THE FAILURE TO PAY AND DISCHARGE ANY MECHANIC’S OR MATERIALMAN’S LIENS AGAINST
THE MORTGAGED PROPERTY TO THE EXTENT THERE WAS SUFFICIENT FUNDS AVAILABLE TO PAY
AND DISCHARGE AND LENDER ALLOWS BORROWER TO APPLY THE SAME; OR

(10)         ANY RENTS OR PROCEEDS RECEIVED OR COLLECTED BY BORROWER, ANY
AFFILIATE OF BORROWER OR MANAGER AND NOT DEPOSITED INTO THE LOCAL COLLECTION
ACCOUNT OR THE COLLECTION ACCOUNT IN ACCORDANCE WITH SECTION 2.12.

(Remainder of the page blank; signature pages follow)

 

126


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

 

 

 

 

 

 

ARC18TX LP,

 

a Delaware limited partnership

 

 

 

 

 

 

By:

ARC18TXGP LLC,

 

 

a Delaware limited liability company,

 

 

it’s sole general partner

 

 

 

 

 

 

 

By:

/s/Scott L. Gesell

 

 

 

Name:

Scott L. Gesell

 

 

 

Title:

Manager

 

 

 

 

 

 

ARCML06 LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/Scott L. Gesell

 

 

Name:

Scott L. Gesell

 

 

Title:

Manager

 

 

 

 

 

 

ARC18FLD LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/Scott L. Gesell

 

 

Name:

Scott L. Gesell

 

 

Title:

Manager

 

(Signature Page to Loan Agreement/Signatures continue on the following page.)


--------------------------------------------------------------------------------




 

 

ARC18FLSH LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/Scott L. Gesell

 

 

Name:

Scott L. Gesell

 

 

Title:

Manager

 

 

 

 

 

 

ARCFLMC LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/Scott L. Gesell

 

 

Name:

Scott L. Gesell

 

 

Title:

Manager

 

 

 

 

 

 

ARCFLSV LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/Scott L. Gesell

 

 

Name:

Scott L. Gesell

 

 

Title:

Manager

 

(Signature Page to Loan Agreement/Signatures continue on the following page.)


--------------------------------------------------------------------------------




 

LENDER:

 

 

 

 

 

 

MERRILL LYNCH MORTGAGE LENDING, INC., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Robert J. Spinna, Jr.

 

 

Name:

Robert J. Spinna, Jr.

 

 

Title:

Vice President

 

 (Signature Page to Loan Agreement)


--------------------------------------------------------------------------------


 

SCHEDULE 1

Environmental Work Reserved for in the Environmental Reserve Account

Property

 

Property

 

 

 

 

 

 

 

Release

 

Name

 

Address

 

City

 

State

 

Zip

 

$

 

Five Seasons Davenport

 

5112 N. Fairmount Street

 

Davenport

 

IA

 

52806

 

$

100,000.00

 

Twin Pines

 

2011 W Wilden Ave

 

Goshen

 

IN

 

46528

 

$

80,000.00

 

Oakwood Forest

 

4100 N. US 29 Hwy Lot 84

 

Greensboro

 

NC

 

27405

 

$

110,000.00

 

Casual Estates

 

8191 Oswego Road

 

Liverpool

 

NY

 

13090

 

$

150,000.00

 

Shady Hills

 

1508 Dickerson Pk, #L-1

 

Nashville

 

TN

 

37207

 

$

80,000.00

 

Total

 

 

 

 

 

 

 

 

 

$

520,000.00

 

S1-1


--------------------------------------------------------------------------------


 

SCHEDULE 2

Allocation Loan Amounts

MORTGAGED PROPERTY

 

CITY

 

STATE

 

ALLOCATED
LOAN AMOUNT ($)

Loveland

 

Loveland

 

CO

 

3,530,000

Meadowbrook

 

Pueblo

 

CO

 

4,420,000

Deerpointe

 

Jacksonville

 

FL

 

3,670,000

Magnolia Circle

 

Jacksonville

 

FL

 

2,150,000

Southwind Village

 

Naples

 

FL

 

8,190,000

Shadow Hills

 

Orlando

 

FL

 

16,500,000

Golden Valley

 

Douglasville

 

GA

 

1,710,000

Plantation Estates

 

Douglasville

 

GA

 

2,270,000

Landmark Village

 

Fairburn

 

GA

 

11,070,000

Hunter Ridge

 

Jonesboro

 

GA

 

16,090,000

Woodlands of Kennesaw

 

Kennesaw

 

GA

 

7,500,000

Lakeside - GA

 

Lithia Springs

 

GA

 

1,970,000

Castlewood Estates

 

Mableton

 

GA

 

6,530,000

Country Club Crossing

 

Altoona

 

IA

 

5,980,000

Cedar Terrace

 

Cedar Rapids

 

IA

 

3,250,000

Five Seasons Davenport

 

Davenport

 

IA

 

3,970,000

Lakeside - IA

 

Davenport

 

IA

 

1,950,000

Silver Creek

 

Davenport

 

IA

 

4,150,000

Enchanted Village

 

Alton

 

IL

 

5,900,000

Forest Creek

 

Elkhart

 

IN

 

3,800,000

Highland

 

Elkhart

 

IN

 

4,960,000

Oak Ridge

 

Elkhart

 

IN

 

5,150,000

Broadmore

 

Goshen

 

IN

 

6,690,000

Twin Pines

 

Goshen

 

IN

 

5,920,000

Shawnee Hills

 

Topeka

 

KS

 

850,000

Chisholm Creek

 

Wichita

 

KS

 

2,370,000

Sherwood Acres

 

Wichita

 

KS

 

780,000

Villa

 

Flint

 

MI

 

5,240,000

Autumn Forest

 

Brown Summit

 

NC

 

1,670,000

 

S2-1


--------------------------------------------------------------------------------




 

MORTGAGED PROPERTY

 

CITY

 

STATE

 

ALLOCATED
LOAN AMOUNT ($)

Oakwood Forest

 

Greensboro

 

NC

 

4,800,000

Woodlake

 

Greensboro

 

NC

 

2,400,000

Columbia Heights

 

Grand Forks

 

ND

 

7,380,000

President’s Park

 

Grand Forks

 

ND

 

3,000,000

Valley Verde

 

Las Cruces

 

NM

 

3,530,000

Casual Estates

 

Liverpool

 

NY

 

7,500,000

Birch Meadows

 

Saratoga Springs

 

NY

 

1,370,000

Park D’Antoine

 

Wilton

 

NY

 

340,000

Crestview

 

Stillwater

 

OK

 

1,870,000

Chambersburg I & II

 

Chambersburg

 

PA

 

1,170,000

The Pines

 

Ladson

 

SC

 

1,410,000

Carnes Crossing

 

Summerville

 

SC

 

10,130,000

Shady Hills

 

Nashville

 

TN

 

1,880,000

Seamist

 

Corpus Christi

 

TX

 

1,290,000

Seascape

 

Corpus Christi

 

TX

 

2,050,000

Amber Village

 

Dallas

 

TX

 

1,550,000

Mulberry Heights

 

Fort Worth

 

TX

 

660,000

Sunset Village

 

Gainesville

 

TX

 

650,000

Quail Run

 

Hutchins

 

TX

 

3,290,000

Meadow Glen

 

Keller

 

TX

 

2,440,000

Silver Leaf

 

Mansfield

 

TX

 

2,010,000

Lakewood - TX

 

Royse City

 

TX

 

2,380,000

Bluebonnet Estates

 

Temple

 

TX

 

1,370,000

Terrell Crossing

 

Terrell

 

TX

 

1,930,000

Eagle Creek

 

Tyler

 

TX

 

1,590,000

Shiloh Pines

 

Tyler

 

TX

 

2,730,000

Willow Creek Estates

 

Ogden

 

UT

 

2,090,000

Evergreen Village

 

Pleasant View

 

UT

 

5,000,000

Overpass Point MHC

 

Tooele

 

UT

 

2,640,000

Kopper View MHC

 

West Valley City

 

UT

 

1,320,000

S2-2


--------------------------------------------------------------------------------


 

SCHEDULE 3

Homesites

CODE

 

COMMUNITY

 

CITY

 

STATE

 

HOMESITES

1152

 

Loveland

 

Loveland

 

CO

 

113

1151

 

Meadowbrook

 

Pueblo

 

CO

 

387

5515

 

Deerpointe

 

Jacksonville

 

FL

 

210

5525

 

Magnolia Circle

 

Jacksonville

 

FL

 

126

5740

 

Southwind Village

 

Naples

 

FL

 

362

5752

 

Shadow Hills

 

Orlando

 

FL

 

665

5722

 

Golden Valley

 

Douglasville

 

GA

 

126

5765

 

Plantation Estates

 

Douglasville

 

GA

 

130

5729

 

Landmark Village

 

Fairburn

 

GA

 

509

5749

 

Hunter Ridge

 

Jonesboro

 

GA

 

850

5754

 

Woodlands of Kennesaw

 

Kennesaw

 

GA

 

266

5764

 

Lakeside - GA

 

Lithia Springs

 

GA

 

102

5709

 

Castlewood Estates

 

Mableton

 

GA

 

300

5511

 

Country Club Crossing

 

Altoona

 

IA

 

226

5231

 

Cedar Terrace

 

Cedar Rapids

 

IA

 

234

5232

 

Five Seasons Davenport

 

Davenport

 

IA

 

259

5767

 

Lakeside - IA

 

Davenport

 

IA

 

123

5234

 

Silver Creek

 

Davenport

 

IA

 

270

5531

 

Enchanted Village

 

Alton

 

IL

 

520

5719

 

Forest Creek

 

Elkhart

 

IN

 

167

5228

 

Highland

 

Elkhart

 

IN

 

245

5731

 

Oak Ridge

 

Elkhart

 

IN

 

205

5705

 

Broadmore

 

Goshen

 

IN

 

360

5745

 

Twin Pines

 

Goshen

 

IN

 

232

5610

 

Shawnee Hills

 

Topeka

 

KS

 

109

5761

 

Chisholm Creek

 

Wichita

 

KS

 

254

1282

 

Sherwood Acres

 

Wichita

 

KS

 

110

5746

 

Villa

 

Flint

 

MI

 

319

5219

 

Autumn Forest

 

Brown Summit

 

NC

 

297

5732

 

Oakwood Forest

 

Greensboro

 

NC

 

468

 

S3-1


--------------------------------------------------------------------------------




 

CODE

 

COMMUNITY

 

CITY

 

STATE

 

HOMESITES

5220

 

Woodlake

 

Greensboro

 

NC

 

306

5712

 

Columbia Heights

 

Grand Forks

 

ND

 

302

5736

 

President’s Park

 

Grand Forks

 

ND

 

156

5635

 

Valley Verde

 

Las Cruces

 

NM

 

220

5710

 

Casual Estates

 

Liverpool

 

NY

 

806

5628

 

Birch Meadows

 

Wilton

 

NY

 

62

5629

 

Park D’Antoine

 

Wilton

 

NY

 

17

5714

 

Crestview

 

Stillwater

 

OK

 

237

5802

 

Chambersburg I & II

 

Chambersburg

 

PA

 

98

5758

 

The Pines

 

Ladson

 

SC

 

157

5708

 

Carnes Crossing

 

Summerville

 

SC

 

602

5759

 

Shady Hills

 

Nashville

 

TN

 

191

5549

 

Seamist

 

Corpus Christi

 

TX

 

157

1252

 

Seascape

 

Corpus Christi

 

TX

 

254

5642

 

Amber Village

 

Dallas

 

TX

 

190

5541

 

Mulberry Heights

 

Fort Worth

 

TX

 

68

1404

 

Sunset Village

 

Gainesville

 

TX

 

108

5625

 

Quail Run

 

Hutchins

 

TX

 

216

5239

 

Meadow Glen

 

Keller

 

TX

 

409

5240

 

Silver Leaf

 

Mansfield

 

TX

 

145

1470

 

Lakewood - TX

 

Royse City

 

TX

 

226

5621

 

Bluebonnet Estates

 

Temple

 

TX

 

174

5641

 

Terrell Crossing

 

Terrell

 

TX

 

191

5716

 

Eagle Creek

 

Tyler

 

TX

 

181

1109

 

Shiloh Pines

 

Tyler

 

TX

 

299

5814

 

Willow Creek Estates

 

Ogden

 

UT

 

137

5768

 

Evergreen Village

 

Pleasant View

 

UT

 

237

5817

 

Overpass Point MHC

 

Tooele

 

UT

 

179

5815

 

Kopper View MHC

 

West Valley City

 

UT

 

61

S3-2


--------------------------------------------------------------------------------


 

SCHEDULE 4

Exceptions to Representations and Warranties

Section 4.1 (j) — Financial Information. This representation relates only to
financial data provided by Borrower and does not relate to any non-financial
information provided by Borrower or its Affiliates. With respect to those
Mortgage Properties acquired from Hometown America LLC or its affiliates
(“Hometown”) in 2004, the Borrower and its Affiliates were not responsible for
the preparation of the financial information for those properties prior to
February 2004 and the Borrower does not know, represent or warrant whether
Hometown prepared this information in accordance with GAAP.

Section 4.2 (b)— Utilities and Public Access.

The following Properties do not have the public utility hookups as indicated:

Community

 

State

 

Water

 

Sewer

 

Other

Lakeside

 

IA

 

Private

 

Private

 

 

 

 

 

 

 

 

 

 

 

Meadow Glen

 

TX

 

Package Plant- Private

 

 

 

 

 

 

 

 

 

 

 

 

 

Oak Ridge

 

IN

 

Private

 

Private

 

 

 

 

 

 

 

 

 

 

 

Oak Forrest

 

NC

 

Private

 

 

 

 

 

 

 

 

 

 

 

 

 

Plantation Estates

 

GA

 

Septic —Private

 

 

 

 

 

 

 

 

 

 

 

 

 

Shady Hills

 

FL

 

Private

 

 

 

 

(Well destroyed by hurricane — currently hooked on to municipal water system)

 

Meadowbrook

 

CO

 

Private

 

 

 

 

(Gas system is also private)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shawnee Hills

 

KS

 

Private

 

 

 

 

 

Section 4.2 (q) — Leases. The Borrower will provide homesites and office space
sufficient to allow ARC Dealership, Inc. to sell (or lease with the option to
purchase) manufactured homes at the Mortgaged Properties. ARC Housing LLC and/or
ARC Housing TX LP will also lease homesites at the Mortgaged Properties for
purposes of providing homesites for rental homes pursuant to the Master Lease
Agreements.

Section 5.1(z)(ii) — Leases and Rents. None.

 

S4-1


--------------------------------------------------------------------------------


 

SCHEDULE 5

Addresses For Notices

If to
Borrower:                                                                                                                  
[insert applicable Borrower name]
c/o Affordable Residential Communities Inc.
7887 East Belleview Avenue
Suite 200
Englewood, CO  80111
Attn:  Karen Kinslinger
Phone:  (303) 383-7523
Facsimile:  (303) 749-3127
e-mail:  karen.kinslinger@aboutarc.com

With a copy
to:                                                                                                            
[insert applicable Borrower name]
c/o Affordable Residential Communities Inc.
7887 East Belleview Avenue
Suite 200
Englewood, CO  80111
Attn:  Scott L. Gesell
Phone:  (303) 383-7506
Facsimile:  (303) 749-2073
e-mail:  scottg@aboutarc.com

With a copy
to:                                                                                                            
Brownstein, Hyatt & Farber, P.C.
410 Seventeenth Street
Twenty-Second Floor
Denver, CO  80202
Attn:  Jeff Knetsch
Phone:  (303) 223-1160
Facsimile:  (720) 987-3160
e-mail:  jknetsch@BHF-Law.com

If to
Lender:                                                                                                                              
Merrill Lynch Mortgage Lending Inc.
4 World Financial Center
New York, New York  10088
Attn:  Robert Spinna
Phone:  (212) 449-4341
Facsimile:  (212) 449-7684
e-mail:  Robert_spinna@ml.com

S5-1


--------------------------------------------------------------------------------




 

With a copy
to:                                                                                                            
Dechert LLP
One Market
Steuart Tower, Suite 2500
San Francisco, CA  94105
Attn:  David Linder, Esq.
Phone:  (415) 262-4500
Facsimile:  (415) 262-4555
e-mail:  david.linder@dechert.com

S5-2


--------------------------------------------------------------------------------


 

SCHEDULE 6

Intentionally Omitted

S6-1


--------------------------------------------------------------------------------


 

SCHEDULE 7

Organizational Chart

GRAPHIC [g151004kk23i001.gif]

 

 

S7-1


--------------------------------------------------------------------------------


SCHEDULE 8

Form of Quarterly Statement

 

S8-1


--------------------------------------------------------------------------------


Schedule 8

Form of Quarterly and YTD Operating Statement

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

 

 

Period to Date

 

Quarter to Date

 

Year to Date

 

 

 

Actual-
PTD

 

Reforcast-
PTD

 

Budget-
PTD

 

PriorYear-
PTD

 

Actual-
QTD

 

Reforcast-
QTD

 

Budget-
QTD

 

PriorYear-
QTD

 

Actual-
YTD

 

Reforcast-
YTD

 

Budget-
YTD

 

PriorYear-
YTD

 

FOREST CREEK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rental income—lot & other

 

44,535

 

34,660

 

34,660

 

47,227

 

136,999

 

103,640

 

103,640

 

136,126

 

136,999

 

103,640

 

103,640

 

136,126

 

Mobile home rent

 

14,088

 

14,620

 

14,620

 

6,104

 

42,688

 

43,520

 

43,520

 

17,582

 

42,688

 

43,520

 

43,520

 

17,582

 

 

 

58,623

 

49,280

 

49,280

 

53,331

 

179,687

 

147,160

 

147,160

 

153,708

 

179,687

 

147,160

 

147,160

 

153,708

 

Utility income

 

2,290

 

3,600

 

3,600

 

865

 

4,315

 

10,800

 

10,800

 

2,581

 

4,315

 

10,800

 

10,800

 

2,581

 

Other income

 

1,646

 

1,950

 

1,950

 

1,917

 

6,901

 

5,850

 

5,850

 

6,814

 

6,901

 

5,850

 

5,850

 

6,814

 

Total Revenue

 

62,559

 

54,830

 

54,830

 

56,113

 

190,903

 

163,810

 

163,810

 

163,103

 

190,903

 

163,810

 

163,810

 

163,103

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Salaries and benefits

 

7,348

 

7,371

 

7,371

 

5,424

 

21,516

 

21,385

 

21,385

 

17,614

 

21,516

 

21,385

 

21,385

 

17,614

 

Advertising expense

 

16

 

301

 

301

 

200

 

514

 

903

 

903

 

200

 

514

 

903

 

903

 

200

 

Bad debt expense

 

427

 

300

 

300

 

238

 

907

 

900

 

900

 

1,153

 

907

 

900

 

900

 

1,153

 

Office supplies

 

180

 

256

 

256

 

301

 

687

 

767

 

767

 

788

 

687

 

767

 

767

 

788

 

Professional services

 

0

 

180

 

180

 

0

 

253

 

540

 

540

 

163

 

253

 

540

 

540

 

163

 

Telephone

 

545

 

390

 

390

 

459

 

1,087

 

1,170

 

1,170

 

1,143

 

1,087

 

1,170

 

1,170

 

1,143

 

Travel

 

0

 

60

 

60

 

0

 

0

 

180

 

180

 

0

 

0

 

180

 

180

 

0

 

Insurance

 

1,246

 

987

 

987

 

968

 

3,180

 

2,962

 

2,962

 

2,957

 

3,180

 

2,962

 

2,962

 

2,957

 

Rpairs & maintenance

 

762

 

1,130

 

1,130

 

559

 

3,025

 

3,390

 

3,390

 

5,443

 

3,025

 

3,390

 

3,390

 

5,443

 

Utilities expense

 

3,435

 

4,260

 

4,260

 

3,659

 

9,825

 

12,710

 

12,710

 

12,274

 

9,825

 

12,710

 

12,710

 

12,274

 

Other expense

 

(112

)

1,008

 

1,008

 

16

 

605

 

1,488

 

1,488

 

681

 

605

 

1,488

 

1,488

 

681

 

Real estate taxes

 

0

 

5,250

 

5,250

 

4,195

 

0

 

15,750

 

15,750

 

12,585

 

0

 

15,750

 

15,750

 

12,585

 

Total Expenses

 

13,847

 

21,493

 

21,493

 

16,019

 

41,599

 

62,145

 

62,145

 

55,001

 

41,599

 

62,145

 

62,145

 

55,001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Income (loss) from operations

 

48,712

 

33,337

 

33,337

 

40,094

 

149,304

 

101,665

 

101,665

 

108,102

 

149,304

 

101,665

 

101,665

 

108,102

 

 

S8-2


--------------------------------------------------------------------------------




Schedule 8

Form of Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

1

 

Turney

 

105

 

0

 

350

 

16

 

0

 

0

 

0

 

0

 

10

 

376

 

0

 

Forest Creek

 

2

 

Mascola

 

105

 

(5

)

350

 

10

 

0

 

0

 

0

 

0

 

35

 

355

 

35

 

Forest Creek

 

3

 

Mascola

 

105

 

(36

)

350

 

13

 

0

 

0

 

0

 

0

 

35

 

390

 

(28

)

Forest Creek

 

4

 

Ball

 

100

 

0

 

350

 

9

 

0

 

0

 

0

 

0

 

5

 

364

 

0

 

Forest Creek

 

5

 

Alexander

 

155

 

0

 

350

 

12

 

0

 

0

 

0

 

0

 

20

 

382

 

0

 

Forest Creek

 

6

 

Swartzell

 

105

 

0

 

350

 

12

 

0

 

0

 

0

 

0

 

0

 

350

 

12

 

Forest Creek

 

7

 

Shafer

 

105

 

0

 

350

 

16

 

0

 

0

 

0

 

0

 

10

 

376

 

0

 

Forest Creek

 

8

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

9

 

Kingsbury

 

105

 

(0

)

350

 

22

 

0

 

0

 

0

 

0

 

0

 

372

 

0

 

Forest Creek

 

010R

 

Miller

 

0

 

(0

)

334

 

11

 

0

 

0

 

386

 

0

 

40

 

771

 

0

 

Forest Creek

 

011R

 

Miller

 

100

 

25

 

334

 

10

 

0

 

0

 

310

 

0

 

193

 

900

 

(29

)

Forest Creek

 

012R

 

Llamas

 

100

 

0

 

334

 

14

 

0

 

0

 

301

 

0

 

187

 

836

 

0

 

Forest Creek

 

13

 

Harroff

 

344

 

0

 

350

 

12

 

0

 

0

 

0

 

0

 

0

 

362

 

0

 

Forest Creek

 

14

 

Darnell

 

105

 

0

 

350

 

22

 

0

 

0

 

0

 

0

 

0

 

372

 

0

 

Forest Creek

 

15

 

Cepeda

 

439

 

(2

)

350

 

13

 

0

 

0

 

0

 

0

 

0

 

361

 

(0

)

Forest Creek

 

16

 

Hall

 

434

 

0

 

350

 

15

 

0

 

0

 

0

 

0

 

45

 

375

 

35

 

Forest Creek

 

017R

 

Campos

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

18

 

Shaske

 

334

 

0

 

350

 

12

 

0

 

0

 

0

 

0

 

0

 

362

 

0

 

Forest Creek

 

19

 

Beechy

 

205

 

0

 

350

 

20

 

0

 

0

 

0

 

0

 

0

 

370

 

0

 

Forest Creek

 

20

 

Pineda

 

334

 

(0

)

350

 

11

 

0

 

0

 

0

 

0

 

0

 

361

 

0

 

Forest Creek

 

021R

 

Espejel & Jessica Magallan

 

750

 

0

 

350

 

12

 

0

 

0

 

400

 

0

 

35

 

800

 

(3

)

Forest Creek

 

022R

 

Love

 

850

 

(0

)

350

 

12

 

0

 

0

 

400

 

0

 

0

 

762

 

0

 

Forest Creek

 

023R

 

Lynch

 

750

 

0

 

350

 

13

 

0

 

0

 

400

 

0

 

0

 

763

 

0

 

Forest Creek

 

24

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

25

 

Potts

 

205

 

0

 

350

 

7

 

0

 

0

 

0

 

0

 

(101

)

256

 

0

 

Forest Creek

 

26

 

Leighton

 

110

 

(2

)

350

 

9

 

0

 

0

 

0

 

0

 

0

 

358

 

(1

)

Forest Creek

 

27

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

28

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

29

 

Cox

 

105

 

0

 

350

 

9

 

0

 

0

 

0

 

0

 

0

 

359

 

0

 

Forest Creek

 

30

 

MAURER

 

105

 

0

 

350

 

7

 

0

 

0

 

0

 

0

 

0

 

357

 

0

 

Forest Creek

 

31

 

Deininger

 

105

 

0

 

350

 

8

 

0

 

0

 

0

 

0

 

10

 

368

 

0

 

Forest Creek

 

32

 

Bates

 

100

 

7

 

350

 

7

 

0

 

0

 

0

 

0

 

10

 

375

 

0

 

Forest Creek

 

033R

 

Wyatt

 

600

 

0

 

344

 

12

 

0

 

0

 

360

 

0

 

103

 

818

 

0

 

Forest Creek

 

034R

 

Fields

 

900

 

5

 

337

 

14

 

0

 

0

 

413

 

0

 

0

 

775

 

(6

)

Forest Creek

 

35

 

CALDERON

 

105

 

(2

)

337

 

61

 

0

 

0

 

0

 

0

 

0

 

397

 

(0

)

Forest Creek

 

36

 

Truex

 

416

 

0

 

337

 

26

 

0

 

0

 

0

 

0

 

0

 

363

 

0

 

Forest Creek

 

037R

 

McClure

 

750

 

0

 

337

 

30

 

0

 

0

 

313

 

0

 

0

 

690

 

(10

)

Forest Creek

 

38

 

WILES

 

105

 

(0

)

337

 

9

 

0

 

0

 

0

 

0

 

0

 

345

 

0

 

Forest Creek

 

39

 

MASTEN

 

105

 

0

 

337

 

7

 

0

 

0

 

0

 

0

 

0

 

344

 

0

 

Forest Creek

 

40

 

Collins

 

155

 

0

 

337

 

9

 

0

 

0

 

0

 

0

 

0

 

346

 

0

 

Forest Creek

 

41

 

HAHN

 

155

 

0

 

337

 

12

 

0

 

0

 

0

 

0

 

10

 

359

 

0

 

Forest Creek

 

42

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

43

 

Curits

 

337

 

0

 

337

 

8

 

0

 

0

 

0

 

0

 

0

 

345

 

0

 

 

S8-3


--------------------------------------------------------------------------------




Schedule 8

Form of Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

044R

 

Ibarra

 

650

 

0

 

337

 

12

 

0

 

0

 

313

 

0

 

0

 

662

 

0

 

Forest Creek

 

045R

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

46

 

WATERMAN

 

105

 

0

 

337

 

26

 

0

 

0

 

0

 

0

 

10

 

373

 

0

 

Forest Creek

 

47

 

Woolverton

 

105

 

0

 

337

 

7

 

0

 

0

 

0

 

0

 

0

 

344

 

0

 

Forest Creek

 

48

 

WINTHER

 

105

 

0

 

337

 

16

 

0

 

0

 

0

 

0

 

55

 

406

 

2

 

Forest Creek

 

049R

 

Garner

 

750

 

(14

)

337

 

29

 

0

 

0

 

313

 

0

 

0

 

677

 

(12

)

Forest Creek

 

050R

 

Alkhafaji

 

650

 

0

 

337

 

11

 

0

 

0

 

313

 

0

 

0

 

661

 

0

 

Forest Creek

 

51

 

Dodge City

 

0

 

337

 

337

 

7

 

0

 

0

 

0

 

0

 

0

 

0

 

681

 

Forest Creek

 

052R

 

Stepp

 

650

 

(9

)

337

 

13

 

0

 

0

 

250

 

0

 

0

 

675

 

(84

)

Forest Creek

 

053R

 

Harwell & Scott Slusher

 

0

 

(0

)

337

 

10

 

0

 

0

 

344

 

0

 

8

 

700

 

(1

)

Forest Creek

 

054R

 

Scheretie

 

650

 

0

 

337

 

15

 

0

 

0

 

313

 

0

 

0

 

665

 

0

 

Forest Creek

 

55

 

Weldy

 

105

 

0

 

337

 

7

 

0

 

0

 

0

 

0

 

0

 

344

 

0

 

Forest Creek

 

056R

 

Banter

 

705

 

(0

)

337

 

17

 

0

 

0

 

360

 

0

 

63

 

775

 

2

 

Forest Creek

 

57

 

VAWTER

 

155

 

0

 

337

 

14

 

0

 

0

 

0

 

0

 

(168

)

183

 

0

 

Forest Creek

 

058R

 

Guider

 

650

 

0

 

337

 

16

 

0

 

0

 

313

 

0

 

0

 

666

 

0

 

Forest Creek

 

059R

 

Cuevas & Diana Olivencia

 

100

 

0

 

316

 

14

 

0

 

0

 

251

 

0

 

154

 

734

 

0

 

Forest Creek

 

060R

 

Rabe

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

61

 

Martin

 

150

 

0

 

337

 

10

 

0

 

0

 

0

 

341

 

(168

)

520

 

0

 

Forest Creek

 

62

 

RIDENOUR

 

105

 

(2

)

337

 

24

 

0

 

0

 

0

 

0

 

0

 

360

 

(0

)

Forest Creek

 

63

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

64

 

YOUNG

 

155

 

43

 

337

 

28

 

0

 

0

 

0

 

0

 

(158

)

207

 

43

 

Forest Creek

 

65

 

Salisbury

 

316

 

0

 

337

 

7

 

0

 

0

 

0

 

0

 

10

 

354

 

0

 

Forest Creek

 

66

 

Rogers

 

155

 

0

 

337

 

13

 

0

 

0

 

0

 

0

 

(103

)

247

 

(0

)

Forest Creek

 

67

 

HINES

 

105

 

0

 

337

 

9

 

0

 

0

 

0

 

0

 

0

 

346

 

0

 

Forest Creek

 

68

 

SOMMER

 

105

 

0

 

337

 

14

 

0

 

0

 

0

 

0

 

0

 

351

 

0

 

Forest Creek

 

69

 

EVERET

 

105

 

(1

)

337

 

290

 

0

 

0

 

0

 

0

 

0

 

337

 

289

 

Forest Creek

 

70

 

WYRICK

 

110

 

0

 

337

 

8

 

0

 

0

 

0

 

0

 

0

 

345

 

0

 

Forest Creek

 

71

 

Looney

 

155

 

(15

)

337

 

17

 

0

 

0

 

0

 

0

 

(168

)

171

 

(0

)

Forest Creek

 

072R

 

Evans & Anderson

 

650

 

0

 

(1,053

)

0

 

0

 

0

 

313

 

0

 

660

 

0

 

(80

)

Forest Creek

 

073R

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

074R

 

Sharp

 

650

 

1

 

337

 

18

 

0

 

0

 

313

 

0

 

10

 

670

 

9

 

Forest Creek

 

75

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

76

 

MELLINGER

 

105

 

0

 

337

 

7

 

0

 

0

 

0

 

0

 

0

 

344

 

0

 

Forest Creek

 

077R

 

Sharon

 

650

 

0

 

337

 

25

 

0

 

0

 

310

 

0

 

0

 

671

 

1

 

Forest Creek

 

078R

 

Calderon, Natividad Sanchez

 

600

 

0

 

319

 

34

 

0

 

0

 

414

 

0

 

33

 

801

 

0

 

Forest Creek

 

79

 

MCCASTER

 

105

 

0

 

337

 

12

 

0

 

0

 

0

 

0

 

0

 

349

 

0

 

Forest Creek

 

80

 

IVORY

 

105

 

360

 

337

 

14

 

0

 

0

 

0

 

322

 

35

 

663

 

404

 

Forest Creek

 

81

 

SINTON

 

105

 

4

 

337

 

7

 

0

 

0

 

0

 

0

 

0

 

349

 

0

 

Forest Creek

 

82

 

Hardison

 

110

 

0

 

337

 

29

 

0

 

0

 

0

 

0

 

10

 

376

 

0

 

Forest Creek

 

83

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

84

 

Worsham

 

105

 

0

 

337

 

12

 

0

 

0

 

0

 

0

 

65

 

414

 

0

 

Forest Creek

 

85

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

86

 

WARD

 

105

 

0

 

337

 

13

 

0

 

0

 

0

 

0

 

0

 

350

 

0

 

 

S8-4


--------------------------------------------------------------------------------




Schedule 8

Form of Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

87

 

Rice

 

400

 

0

 

337

 

36

 

0

 

0

 

0

 

0

 

60

 

433

 

0

 

Forest Creek

 

88

 

Utt

 

319

 

0

 

337

 

14

 

0

 

0

 

0

 

0

 

0

 

351

 

0

 

Forest Creek

 

89

 

CLEVELAND

 

105

 

(0

)

337

 

7

 

0

 

0

 

0

 

0

 

0

 

350

 

(6

)

Forest Creek

 

90

 

Rodriquez

 

324

 

(1

)

337

 

15

 

0

 

0

 

0

 

0

 

0

 

351

 

0

 

Forest Creek

 

091R

 

Kerby

 

1,000

 

786

 

350

 

12

 

0

 

0

 

400

 

0

 

998

 

2,000

 

546

 

Forest Creek

 

92

 

Rogers

 

105

 

0

 

337

 

9

 

0

 

0

 

0

 

0

 

0

 

346

 

0

 

Forest Creek

 

93

 

Valleau

 

155

 

(605

)

337

 

14

 

0

 

0

 

0

 

0

 

(168

)

0

 

(422

)

Forest Creek

 

094R

 

Walters

 

750

 

0

 

337

 

7

 

0

 

0

 

413

 

0

 

0

 

757

 

0

 

Forest Creek

 

95

 

RUBLE

 

105

 

0

 

337

 

10

 

0

 

0

 

0

 

0

 

0

 

347

 

0

 

Forest Creek

 

096R

 

Null, Rebecca Ride

 

600

 

0

 

319

 

8

 

0

 

0

 

403

 

0

 

5

 

736

 

0

 

Forest Creek

 

097R

 

Moore

 

850

 

(0

)

337

 

12

 

0

 

0

 

413

 

0

 

0

 

754

 

8

 

Forest Creek

 

98

 

MCCALLISTER

 

110

 

(3

)

337

 

16

 

0

 

0

 

0

 

0

 

10

 

361

 

(1

)

Forest Creek

 

99

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

100

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

101

 

Sanchez

 

319

 

0

 

337

 

14

 

0

 

0

 

0

 

0

 

0

 

351

 

0

 

Forest Creek

 

102

 

Ziegert

 

105

 

0

 

337

 

10

 

0

 

0

 

0

 

0

 

0

 

347

 

0

 

Forest Creek

 

103

 

POWERS

 

105

 

0

 

337

 

12

 

0

 

0

 

0

 

0

 

0

 

349

 

0

 

Forest Creek

 

104

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

105R

 

Gill

 

600

 

(2

)

319

 

22

 

0

 

0

 

350

 

0

 

112

 

801

 

0

 

Forest Creek

 

106

 

HOOVER

 

105

 

(39

)

337

 

23

 

0

 

0

 

0

 

0

 

65

 

410

 

(24

)

Forest Creek

 

107R

 

GreenTree Finance Servicing Corp.

 

0

 

0

 

337

 

7

 

0

 

0

 

0

 

0

 

(337

)

0

 

7

 

Forest Creek

 

108

 

HOLLAND

 

110

 

0

 

337

 

9

 

0

 

0

 

0

 

0

 

20

 

366

 

0

 

Forest Creek

 

109

 

BAUGHER

 

105

 

0

 

337

 

28

 

0

 

0

 

0

 

0

 

10

 

375

 

0

 

Forest Creek

 

110R

 

Gonzales

 

100

 

(0

)

319

 

9

 

0

 

0

 

278

 

0

 

206

 

777

 

35

 

Forest Creek

 

111R

 

Jones

 

705

 

(5

)

337

 

14

 

0

 

0

 

363

 

0

 

0

 

710

 

(1

)

Forest Creek

 

112

 

Yeager

 

337

 

(13

)

337

 

11

 

0

 

0

 

0

 

0

 

0

 

335

 

0

 

Forest Creek

 

113

 

Fraga & Jose Lopez

 

344

 

0

 

350

 

33

 

0

 

0

 

0

 

0

 

0

 

383

 

0

 

Forest Creek

 

114

 

COLPITTS

 

105

 

0

 

337

 

10

 

0

 

0

 

0

 

0

 

10

 

357

 

0

 

Forest Creek

 

115

 

BIRR

 

105

 

0

 

337

 

12

 

0

 

0

 

0

 

0

 

5

 

354

 

0

 

Forest Creek

 

116

 

WISE

 

105

 

0

 

337

 

8

 

0

 

0

 

0

 

0

 

0

 

345

 

0

 

Forest Creek

 

117

 

STOVER

 

105

 

0

 

337

 

17

 

0

 

0

 

0

 

0

 

0

 

354

 

0

 

Forest Creek

 

118

 

Kline

 

105

 

(0

)

337

 

14

 

0

 

0

 

0

 

0

 

0

 

351

 

0

 

Forest Creek

 

119

 

RADLOFF

 

105

 

0

 

337

 

14

 

0

 

0

 

0

 

0

 

10

 

361

 

0

 

Forest Creek

 

120

 

Shaw

 

105

 

(0

)

337

 

15

 

0

 

0

 

0

 

0

 

0

 

352

 

0

 

Forest Creek

 

121

 

Davila

 

155

 

0

 

337

 

15

 

0

 

0

 

0

 

0

 

0

 

352

 

0

 

Forest Creek

 

122

 

Powell

 

105

 

0

 

337

 

12

 

0

 

0

 

0

 

0

 

0

 

349

 

0

 

Forest Creek

 

123

 

Duran, Maria Carrillo

 

316

 

0

 

337

 

17

 

0

 

0

 

0

 

0

 

0

 

354

 

0

 

Forest Creek

 

124R

 

Holmes & Bartiscia Holmes

 

650

 

0

 

337

 

13

 

0

 

0

 

313

 

0

 

55

 

718

 

0

 

Forest Creek

 

125R

 

Papoi

 

650

 

0

 

337

 

9

 

0

 

0

 

313

 

0

 

0

 

659

 

0

 

Forest Creek

 

126

 

Yoder

 

105

 

0

 

337

 

12

 

0

 

0

 

0

 

0

 

0

 

349

 

0

 

Forest Creek

 

127

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

128

 

BONDS

 

105

 

0

 

350

 

12

 

0

 

0

 

0

 

0

 

10

 

372

 

0

 

Forest Creek

 

129

 

EMELANDER

 

105

 

(5

)

337

 

17

 

0

 

0

 

0

 

0

 

0

 

350

 

(1

)

 

S8-5


--------------------------------------------------------------------------------




Schedule 8

Form of Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

130

 

BURGESS

 

155

 

0

 

337

 

28

 

0

 

0

 

0

 

0

 

(148

)

217

 

0

 

Forest Creek

 

131

 

CAMERON

 

155

 

(0

)

337

 

14

 

0

 

0

 

0

 

0

 

(158

)

193

 

(0

)

Forest Creek

 

132

 

Shaw

 

105

 

(4

)

337

 

16

 

0

 

0

 

0

 

0

 

10

 

359

 

0

 

Forest Creek

 

133

 

WYNN

 

105

 

0

 

337

 

14

 

0

 

0

 

0

 

0

 

10

 

361

 

0

 

Forest Creek

 

134

 

MANN

 

155

 

0

 

337

 

15

 

0

 

0

 

0

 

0

 

10

 

362

 

0

 

Forest Creek

 

135R

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

136R

 

Kramer

 

750

 

0

 

337

 

8

 

0

 

0

 

413

 

0

 

0

 

758

 

0

 

Forest Creek

 

137R

 

Romero, Maria Morgan

 

100

 

0

 

319

 

20

 

0

 

0

 

217

 

0

 

131

 

686

 

0

 

Forest Creek

 

138

 

Parot

 

337

 

0

 

337

 

0

 

0

 

0

 

0

 

0

 

337

 

674

 

0

 

Forest Creek

 

139

 

BARRIGA

 

105

 

0

 

337

 

21

 

0

 

0

 

0

 

0

 

0

 

358

 

0

 

Forest Creek

 

140

 

Bridwell

 

319

 

426

 

337

 

8

 

0

 

0

 

0

 

0

 

35

 

1,107

 

(301

)

Forest Creek

 

141R

 

Garcia

 

850

 

120

 

337

 

8

 

0

 

0

 

413

 

0

 

45

 

922

 

1

 

Forest Creek

 

142R

 

Pratcher

 

750

 

0

 

337

 

20

 

0

 

0

 

431

 

0

 

35

 

677

 

146

 

Forest Creek

 

143

 

Waymire

 

155

 

0

 

350

 

12

 

0

 

0

 

0

 

0

 

(171

)

191

 

0

 

Forest Creek

 

144

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

145R

 

Moreno

 

600

 

(1

)

319

 

12

 

0

 

0

 

382

 

0

 

48

 

760

 

(0

)

Forest Creek

 

146

 

Middlestadt

 

319

 

(10

)

337

 

10

 

0

 

0

 

0

 

0

 

0

 

337

 

0

 

Forest Creek

 

147

 

Sanchez

 

319

 

0

 

337

 

22

 

0

 

0

 

0

 

0

 

10

 

369

 

0

 

Forest Creek

 

148

 

Locke

 

219

 

0

 

337

 

18

 

0

 

0

 

0

 

0

 

0

 

355

 

0

 

Forest Creek

 

149

 

SNYDER

 

105

 

0

 

337

 

9

 

0

 

0

 

0

 

0

 

0

 

346

 

0

 

Forest Creek

 

150R

 

Baer

 

750

 

0

 

337

 

27

 

0

 

0

 

413

 

0

 

0

 

777

 

0

 

Forest Creek

 

151

 

Vazquez & Melissa Moreno

 

272

 

0

 

402

 

12

 

0

 

0

 

0

 

0

 

272

 

725

 

(40

)

Forest Creek

 

152

 

Buford

 

344

 

0

 

350

 

7

 

0

 

0

 

0

 

0

 

0

 

357

 

0

 

Forest Creek

 

153

 

Richardson

 

374

 

(0

)

337

 

18

 

0

 

0

 

0

 

0

 

0

 

355

 

0

 

Forest Creek

 

154

 

RESENDEZ

 

155

 

(14

)

337

 

11

 

0

 

0

 

0

 

0

 

(168

)

166

 

(0

)

Forest Creek

 

155

 

Wallin

 

105

 

0

 

337

 

12

 

0

 

0

 

0

 

0

 

38

 

387

 

0

 

Forest Creek

 

156R

 

Smith

 

300

 

0

 

337

 

17

 

0

 

0

 

192

 

0

 

186

 

732

 

0

 

Forest Creek

 

157R

 

Gatlin

 

850

 

0

 

337

 

21

 

0

 

0

 

413

 

0

 

0

 

771

 

(0

)

Forest Creek

 

158

 

Stevens

 

105

 

0

 

337

 

9

 

0

 

0

 

0

 

0

 

79

 

(398

)

823

 

Forest Creek

 

159

 

Reyes, Manuel

 

324

 

0

 

337

 

25

 

0

 

0

 

0

 

0

 

0

 

362

 

0

 

Forest Creek

 

160

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

161

 

Evans

 

105

 

0

 

337

 

17

 

0

 

0

 

0

 

0

 

0

 

354

 

0

 

Forest Creek

 

162

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

163

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

164

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

165R

 

Hines

 

750

 

(23

)

337

 

12

 

0

 

0

 

413

 

0

 

0

 

764

 

(26

)

Forest Creek

 

166

 

Brough

 

319

 

0

 

337

 

10

 

0

 

0

 

0

 

0

 

10

 

357

 

0

 

Forest Creek

 

167

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S100

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S101

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S102

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S103

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S104

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

 

S8-6


--------------------------------------------------------------------------------




Schedule 8

Form of Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

S105

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S106

 

Martin

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S107

 

Parish

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S108

 

Crockett

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

0

 

Forest Creek

 

S109

 

Gonzales

 

0

 

120

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

0

 

160

 

Forest Creek

 

S110

 

Kashishian

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

0

 

Forest Creek

 

S111

 

Molina

 

0

 

60

 

0

 

0

 

0

 

0

 

0

 

0

 

60

 

0

 

120

 

Forest Creek

 

S112

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S113

 

Walters

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

56

 

(1

)

Forest Creek

 

S114

 

Miller

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S115

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S116

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S117

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S118

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S119

 

Jackson

 

0

 

315

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

325

 

45

 

Forest Creek

 

S120

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S121

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S122

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S123

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S124

 

Yoder

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S125

 

Ivory

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S126

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S127

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S128

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S129

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S130

 

Avila

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S131

 

Mccreary

 

0

 

55

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

0

 

110

 

Forest Creek

 

S132

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S133

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S134

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S135

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S136

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S137

 

Wilkins

 

0

 

75

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

150

 

(20

)

Forest Creek

 

S138

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S139

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S140

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S141

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S142

 

Moreno

 

0

 

75

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

75

 

55

 

Forest Creek

 

S143

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S144

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S145

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S146

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S147

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

 

S8-7


--------------------------------------------------------------------------------




Schedule 8

Form of Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

S148

 

Hartman

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

0

 

5

 

Forest Creek

 

S149

 

Terrance

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S150

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S151

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S152

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S153

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S154

 

Plank

 

0

 

(115

)

0

 

0

 

0

 

0

 

0

 

0

 

135

 

155

 

(135

)

Forest Creek

 

S155

 

Gable

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S156

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S157

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S158

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S159

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S160

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S161

 

Baskin II

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S162

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S163

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S164

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S165

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S166

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S167

 

Wagner

 

0

 

(165

)

0

 

0

 

0

 

0

 

0

 

0

 

55

 

0

 

(110

)

Forest Creek

 

S168

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S169

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S170

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S171

 

Lopez

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

0

 

Forest Creek

 

S172

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S173

 

Vida

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S174

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S175

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S176

 

Derrick

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S177

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S178

 

Stevens

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S179

 

Harrington

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S180

 

Faux

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S181

 

Gallay

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

81

 

(1

)

Forest Creek

 

S182

 

Snider

 

0

 

200

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

0

 

280

 

Forest Creek

 

S183

 

Potts

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S200

 

Maciulski

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S201

 

Yoder

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S202

 

Miller

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S203

 

Rajpari

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S204

 

Piper

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S205

 

Maloney

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S206

 

Burns

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

 

S8-8


--------------------------------------------------------------------------------




Schedule 8

Form of Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

S207

 

Miner

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S208

 

Holliday

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S209

 

LaClair

 

0

 

140

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

140

 

70

 

Forest Creek

 

S210

 

Mihalache

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S211

 

Heckaman

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S212

 

Gross

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

90

 

30

 

60

 

Forest Creek

 

S213

 

Safrit

 

0

 

90

 

0

 

0

 

0

 

0

 

0

 

0

 

90

 

90

 

90

 

Forest Creek

 

S214

 

Wise

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

90

 

0

 

90

 

Forest Creek

 

S215

 

Blake

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

0

 

70

 

Forest Creek

 

S216

 

RiverPoint

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S217

 

Colpitts

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

(70

)

Forest Creek

 

S218

 

Reed

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

75

 

55

 

20

 

Forest Creek

 

S219

 

Rhodes

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S220

 

Wilson

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S221

 

Paul

 

0

 

60

 

0

 

0

 

0

 

0

 

0

 

0

 

75

 

135

 

0

 

Forest Creek

 

S222

 

Lartin

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S223

 

Stark

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

95

 

95

 

0

 

Forest Creek

 

S224

 

Current

 

0

 

(55

)

0

 

0

 

0

 

0

 

0

 

0

 

55

 

0

 

0

 

Forest Creek

 

S225

 

Valleau

 

0

 

(105

)

0

 

0

 

0

 

0

 

0

 

0

 

55

 

0

 

(50

)

Forest Creek

 

S226

 

Taylor

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S227

 

Scott

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S228

 

Canen

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S229

 

Sarver/Tracie Spry

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

76

 

55

 

21

 

Forest Creek

 

S230

 

Hoff

 

0

 

(111

)

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

(111

)

Forest Creek

 

S231

 

Broussard

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

60

 

(5

)

Forest Creek

 

S232

 

Kauffman

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

110

 

(10

)

Forest Creek

 

S233

 

Grove

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S234

 

Miltroka

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S235

 

Sheppard

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S236

 

McGuire

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

41

 

41

 

0

 

Forest Creek

 

S237

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S238

 

Raney

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S239

 

Sheppard

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S240

 

Miltroka

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S241

 

Grove

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S242

 

Kauffman

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S243

 

Smith

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S244

 

Slabaugh

 

0

 

(64

)

0

 

0

 

0

 

0

 

0

 

0

 

64

 

0

 

0

 

Forest Creek

 

S245

 

Plank

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S246

 

Luckenbill

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S247

 

Hickman

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S248

 

Donaldson

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S249

 

Hempel

 

0

 

35

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

135

 

 

S8-9


--------------------------------------------------------------------------------




Schedule 8

Form of Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

S250

 

Hahn

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S251

 

Davis

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S252

 

Mayes

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

64

 

64

 

0

 

Forest Creek

 

S253

 

Ottman

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S254

 

Dunlap Dental

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S255

 

Marcin

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

115

 

80

 

35

 

Forest Creek

 

S256

 

Adkins

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

100

 

Forest Creek

 

S257

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S258

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S259

 

Ha

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S260

 

Hickman

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S261

 

HeartCity Health

 

0

 

58

 

0

 

0

 

0

 

0

 

0

 

0

 

58

 

58

 

58

 

Forest Creek

 

S262

 

Stevens

 

0

 

(30

)

0

 

0

 

0

 

0

 

0

 

0

 

70

 

150

 

(110

)

Forest Creek

 

S263

 

Ambrose

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S264

 

Hossier Catering

 

0

 

140

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

0

 

210

 

Forest Creek

 

S265

 

Cachiguango

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S265

 

Prahl

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S266

 

Lenezyeki

 

0

 

90

 

0

 

0

 

0

 

0

 

0

 

0

 

90

 

100

 

80

 

Forest Creek

 

S267

 

Roberson

 

0

 

340

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

440

 

0

 

Forest Creek

 

S268

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S269

 

Treadway

 

0

 

(20

)

0

 

0

 

0

 

0

 

0

 

0

 

90

 

70

 

0

 

Forest Creek

 

S270

 

Turney

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S271

 

Hestor

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S272

 

Olaeson

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S273

 

Reinbach

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

170

 

0

 

170

 

Forest Creek

 

S274

 

Pope

 

0

 

90

 

0

 

0

 

0

 

0

 

0

 

0

 

90

 

0

 

180

 

Forest Creek

 

S300

 

Stewart

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S301

 

Carriage House

 

0

 

160

 

0

 

0

 

0

 

0

 

0

 

0

 

160

 

160

 

160

 

Forest Creek

 

S302

 

Sledge

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S303

 

Rickey

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S304

 

Raney

 

0

 

(45

)

0

 

0

 

0

 

0

 

0

 

0

 

170

 

170

 

(45

)

Forest Creek

 

S305

 

Sweazy

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S306

 

Brower

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S307

 

Gross

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

88

 

136

 

(48

)

Forest Creek

 

S308

 

Hasse

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S309

 

Carriage House

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S310

 

McGuire

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S311

 

Kidd

 

0

 

(600

)

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

(500

)

Forest Creek

 

S312

 

Broadmore

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S313

 

Gresso

 

0

 

(10

)

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

(10

)

Forest Creek

 

S314

 

Stilley

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

45

 

60

 

0

 

Forest Creek

 

S315

 

Longbrake

 

0

 

(160

)

0

 

0

 

0

 

0

 

0

 

0

 

80

 

0

 

(80

)

Forest Creek

 

S316

 

Hooiser Catering

 

0

 

160

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

0

 

240

 

 

S8-10


--------------------------------------------------------------------------------




Schedule 8

Form of Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

S317

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S318

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S319

 

DeGraffreed

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

64

 

79

 

0

 

Forest Creek

 

S320

 

Trigg

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S321

 

Gay

 

0

 

180

 

0

 

0

 

0

 

0

 

0

 

0

 

125

 

215

 

90

 

Forest Creek

 

S322

 

Cook

 

0

 

80

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

50

 

130

 

Forest Creek

 

S323

 

Ballowe

 

0

 

5

 

0

 

0

 

0

 

0

 

0

 

0

 

90

 

0

 

95

 

Forest Creek

 

S324

 

Brown

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

85

 

85

 

0

 

Forest Creek

 

S325

 

Gerri

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S326

 

Evans

 

0

 

(80

)

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

(80

)

Forest Creek

 

S327

 

Pianowski

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S328

 

Hamrick

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

80

 

20

 

Forest Creek

 

S329

 

Kline III

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S330

 

Anderson III

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

118

 

133

 

0

 

Forest Creek

 

S331

 

Rodino

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S332

 

Potts

 

0

 

(20

)

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

80

 

Forest Creek

 

S333

 

Lewis

 

0

 

370

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

390

 

80

 

Forest Creek

 

S334

 

Aguirre

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

56

 

136

 

(80

)

Forest Creek

 

S334

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S335

 

Gunden

 

0

 

180

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

280

 

(20

)

Forest Creek

 

S336

 

Hector Gonzalez

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S337

 

Magner

 

0

 

(90

)

0

 

0

 

0

 

0

 

0

 

0

 

40

 

0

 

(50

)

Forest Creek

 

S338

 

Bradt

 

0

 

40

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

160

 

(80

)

Forest Creek

 

S339

 

Becraft

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

0

 

40

 

Forest Creek

 

S340

 

Saunders

 

0

 

(15

)

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

(15

)

Forest Creek

 

S341

 

Stover

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

0

 

Forest Creek

 

S342

 

Jarman

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

46

 

61

 

0

 

Forest Creek

 

S343

 

Worsham

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S344

 

Elbert

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S345

 

Holmes

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S346

 

Kimbrough

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

75

 

0

 

75

 

Forest Creek

 

S347

 

Valenzuela

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

87

 

12

 

75

 

Forest Creek

 

S348

 

Bourdon

 

0

 

55

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

110

 

0

 

Forest Creek

 

S349

 

Knapp

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

75

 

55

 

20

 

Forest Creek

 

S350

 

Brubaker

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S351

 

Slevens

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S352

 

Winqurst

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S353

 

Carris

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S354

 

Fleming

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

37

 

92

 

(55

)

Forest Creek

 

S355

 

Smith

 

0

 

10

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

10

 

Forest Creek

 

S356

 

Fletcher

 

0

 

20

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

20

 

Forest Creek

 

S357

 

Devora

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S358

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

 

S8-11


--------------------------------------------------------------------------------




Schedule 8

Form of Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

S359

 

Bryson

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

35

 

50

 

0

 

Forest Creek

 

S360

 

Wilson

 

0

 

181

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

181

 

Forest Creek

 

S361

 

Mauck

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

0

 

55

 

Forest Creek

 

S362

 

Hirst

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S363

 

Clement

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S364

 

Haynes

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S365

 

Rogers

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S366

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S367

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S368

 

Haynes

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

110

 

110

 

0

 

Forest Creek

 

S369

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S370

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S371

 

Harris

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

75

 

75

 

0

 

Forest Creek

 

S372

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S373

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S374

 

Booth JR

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S375

 

Raney

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S376

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S377

 

Barker

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

64

 

68

 

(4

)

Forest Creek

 

S378

 

Emerick

 

0

 

80

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

80

 

40

 

Forest Creek

 

S379

 

Dinger

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

0

 

Forest Creek

 

S380

 

Cunningham

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

63

 

76

 

2

 

Forest Creek

 

S381

 

Zamudio

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

0

 

Forest Creek

 

S382

 

Bare

 

0

 

(440

)

0

 

0

 

0

 

0

 

0

 

0

 

40

 

0

 

(400

)

Forest Creek

 

S400

 

Brodhead

 

0

 

(195

)

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

(195

)

Forest Creek

 

S401

 

Larkin

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

0

 

Forest Creek

 

S402

 

Strong

 

0

 

135

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

0

 

175

 

Forest Creek

 

S403

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S404

 

Ferrebee

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

0

 

Forest Creek

 

S405

 

Gunts

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S406

 

Lewis

 

0

 

474

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

474

 

100

 

Forest Creek

 

S407

 

Alley oops

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S408

 

Alley Oops Diner

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

200

 

200

 

0

 

Forest Creek

 

S409

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S410

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S411

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S412

 

Hollingsworth, Sr.

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S413

 

Davidhizar

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

100

 

Forest Creek

 

S414

 

Felder

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

130

 

130

 

0

 

Forest Creek

 

S415

 

felder

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S416

 

Null

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S417

 

Payton

 

0

 

(80

)

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

20

 

Forest Creek

 

S418

 

Yeater

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

 

S8-12


--------------------------------------------------------------------------------




Schedule 8

Form of Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

S419

 

Davidhizer

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S420

 

Brown

 

0

 

(220

)

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

(120

)

Forest Creek

 

S421

 

Moody

 

0

 

(238

)

0

 

0

 

0

 

0

 

0

 

0

 

94

 

0

 

(144

)

Forest Creek

 

S422

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S423

 

Reinbach

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S424

 

Evans

 

0

 

(500

)

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

(400

)

Forest Creek

 

S425

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S426

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S427

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S428

 

Davis

 

0

 

20

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

120

 

Forest Creek

 

S429

 

Nelson

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S430

 

Taylor

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

120

 

0

 

120

 

Forest Creek

 

S431

 

Gunts

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

140

 

140

 

0

 

Forest Creek

 

S432

 

Calhoun

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S433

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S434

 

Hostetler

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S435

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S436

 

Diebold Incorporated

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

1,200

 

(1,200

)

Forest Creek

 

S437

 

Frick

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

67

 

82

 

0

 

Forest Creek

 

S438

 

Ulrich

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S439

 

Wallin

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S440

 

Haines

 

0

 

35

 

0

 

0

 

0

 

0

 

0

 

0

 

75

 

55

 

55

 

Forest Creek

 

S441

 

Haines

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S442

 

Mohammedain

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

16

 

56

 

(25

)

Forest Creek

 

S443

 

Fordyce

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

49

 

65

 

(1

)

Forest Creek

 

S444

 

Alston

 

0

 

40

 

0

 

0

 

0

 

0

 

0

 

0

 

60

 

0

 

100

 

 

S8-13


--------------------------------------------------------------------------------




Schedule 8

Form of Capital Improvements

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

 

 

 

 

 

 

2005

Community

 

 

 

CapEx Type

 

CapEx Detail

 

Q1

 

Q2

 

Q3

 

Q4

 

YTD Total

5511 * COUNTRY CLUB CROSSING

 

RE-COMMON AREAS

 

01 * Postal Gang Boxes

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-COMMON AREAS

 

02 * Mail Shelter

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-COMMON AREAS

 

03 * School Bus Stop

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-COMMON AREAS

 

04 * Storm Shelter

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-COMMON AREAS

 

05 * Common Area Lighting

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-COMMON AREAS

 

06 * Street Lighting

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-FENCING

 

04 * Chain Link

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-FENCING

 

05 * Chain Link Vinyl Coated

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-FENCING

 

07 * PVC Rail

 

3,000

 

0

 

0

 

0

 

3,000

5511 * COUNTRY CLUB CROSSING

 

RE-FENCING

 

09 * Repair Fence (not capitalizable)

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-GENERAL

 

01 * Engineering Fees

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-GENERAL

 

02 * Permits/Review Fees

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-GENERAL

 

03 * Surveying

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-GENERAL

 

04 * Mobilization

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-GENERAL

 

05 * Tap/Impact Fees

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-INITIAL PARK COST

 

01 * Trash Removal

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LANDSCAPING

 

01.1 * Entry

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LANDSCAPING

 

01.2 * Office Common Areas

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LANDSCAPING

 

01.3 * Pool/Playground

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LANDSCAPING

 

02 * Irrigation/Lighting

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LANDSCAPING

 

02.1 * Entry

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LANDSCAPING

 

02.2 * Office/Common Areas

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LANDSCAPING

 

02.3 * Pool/Playground

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LANDSCAPING

 

03.1 * Entry

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LANDSCAPING

 

03.2 * Office/Common

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LANDSCAPING

 

03.3 * Pool/Playground

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LANDSCAPING

 

04 * Stone Retaining Walls

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LANDSCAPING

 

05 * Concrete Retaining Walls

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LANDSCAPING

 

07 * Tree Trimming (capitalizable)

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LANDSCAPING

 

09 * Tree Removal (capitalizable)

 

0

 

1,275

 

0

 

0

 

1,275

5511 * COUNTRY CLUB CROSSING

 

RE-LANDSCAPING

 

10 * New Trees

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LOT INVENTORY

 

01.1 * Fill / Grade

 

3,000

 

0

 

1,279

 

0

 

4,279

5511 * COUNTRY CLUB CROSSING

 

RE-LOT INVENTORY

 

01.2 * Sod / Seed

 

2,000

 

0

 

336

 

0

 

2,336

5511 * COUNTRY CLUB CROSSING

 

RE-LOT INVENTORY

 

01.3 * Trees / Shrubs

 

500

 

0

 

1,328

 

0

 

1,828

5511 * COUNTRY CLUB CROSSING

 

RE-LOT INVENTORY

 

02 * Water Meters

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LOT INVENTORY

 

03 * Water Laterals

 

0

 

3,048

 

3,215

 

0

 

6,263

5511 * COUNTRY CLUB CROSSING

 

RE-LOT INVENTORY

 

04 * Sewer Laterals

 

0

 

1,203

 

0

 

0

 

1,203

5511 * COUNTRY CLUB CROSSING

 

RE-LOT INVENTORY

 

05 * Elec Pedestals/Poles/Breakers

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-LOT INVENTORY

 

07 * Concrete Sidewalk / Patio

 

5,000

 

4,391

 

1,776

 

0

 

11,167

5511 * COUNTRY CLUB CROSSING

 

RE-LOT INVENTORY

 

08 * Concrete Parking Pad

 

10,000

 

0

 

0

 

0

 

10,000

5511 * COUNTRY CLUB CROSSING

 

RE-LOT INVENTORY

 

11 * Concrete Patios

 

0

 

0

 

0

 

13,200

 

13,200

5511 * COUNTRY CLUB CROSSING

 

RE-LOT INVENTORY

 

12 * New Lots

 

0

 

0

 

0

 

0

 

0

 

S8-14


--------------------------------------------------------------------------------




Schedule 8

Form of Capital Improvements

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

 

 

 

 

 

 

2005

Community

 

 

 

CapEx Type

 

CapEx Detail

 

Q1

 

Q2

 

Q3

 

Q4

 

YTD Total

5511 * COUNTRY CLUB CROSSING

 

RE-MAINT/RV STORAGE

 

01 * New Building

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-MAINT/RV STORAGE

 

02 * Renovate Existing

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-OFFICE/CLUBHOUSE

 

01.2 * Flooring

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-OFFICE/CLUBHOUSE

 

01.3 * HVAC/Insulation

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-OFFICE/CLUBHOUSE

 

03 * Porches & Ramps

 

0

 

675

 

3,933

 

0

 

4,608

5511 * COUNTRY CLUB CROSSING

 

RE-OFFICE/CLUBHOUSE

 

06 * Porch/Patio Covers & Awnings

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-OFFICE/CLUBHOUSE

 

07 * Office Equipment

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-PAVING

 

02 * Concrete Roads

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-PAVING

 

03 * Curb & Gutter

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-PAVING

 

04 * Sidewalks & Patios

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-PAVING

 

05 * Concrete Drainage

 

0

 

0

 

998

 

0

 

998

5511 * COUNTRY CLUB CROSSING

 

RE-PAVING

 

07 * Street Sidewalks

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-PAVING

 

08 * Common Area Parking

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-PLAYGROUND

 

01 * Playground Equipment

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-PLAYGROUND

 

04 * Picnic Area

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-SIGNS

 

01 * Entry

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-SIGNS

 

02 * Pool

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-SIGNS

 

03 * Street

 

0

 

396

 

0

 

0

 

396

5511 * COUNTRY CLUB CROSSING

 

RE-SIGNS

 

04 * Office

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-SITEWORK

 

02 * Excavation/Earthwork

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-SITEWORK

 

04 * Grading

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-UTIL INFRA

 

01 * Electric Mains

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-UTIL INFRA

 

02 * Water Mains

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-UTIL INFRA

 

04 * Sewer Mains

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-UTIL INFRA

 

09 * Gas Mains

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-UTIL INFRA

 

10 * TV Service

 

0

 

0

 

0

 

0

 

0

5511 * COUNTRY CLUB CROSSING

 

RE-UTIL INFRA

 

11 * Telephone Service

 

0

 

0

 

0

 

0

 

0

 

 

 

 

 

 

23,500

 

10,988

 

12,865

 

13,200

 

60,553

 

S8-15


--------------------------------------------------------------------------------


SCHEDULE 9

Form of Monthly Statement

 

S9-1


--------------------------------------------------------------------------------


**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Schedule 9 — Form of Monthly Statement

ARCML06 LLC

For the period ending             , 20

FORM OF MONTHLY OFFICER’S CERTIFICATE

The undersigned, the Vice President and Chief Financial Officer of ARCML06 LLC,
a Delaware limited liability company (“Borrower”) and a party to that certain
Loan Agreement dated July 11, 2006, by and among Borrower, Merrill Lynch
Mortgage Lending, Inc., as Lender and,                                       ,
as servicer, hereby certifies that: a) the monthly individual operating
statements, rent rolls, schedule of Master Lease Deposits and occupancy reports
covering each of the properties for the period to date, are true and correct and
b) the monthly individual operating statements have been prepared in accordance
with GAAP applied on a consistent basis. No Event of Default has occurred and is
continuing under the Loan Agreement. All Capitalized terms as used herein have
the meanings ascribed to them in the Loan Agreement unless expressly defined
herein.

Prepaid Rents received more than 30 days prior to their being due totaled
$[90,000.00]. This is below the $[100,000.00] threshold and therefore no reserve
is required.

Master Lease Deposits for the period totaled $[580,000]. This amount is greater
than the $[568,837] currently held in the Master Lease Deposit Account, thus the
reserve should be increased by $[11,163].

The operating statements provided may include historical information for periods
prior to the date the communities were acquired by the Borrower. This
information is included for comparison and trend information only.

IN WITNESS WHEREOF, I have affixed my signature as of the          day of       
20    .

 

Lawrence Kreider

 

Vice President, Chief Financial Officer

 

 

S9-2


--------------------------------------------------------------------------------


Schedule 9

Form of Monthly Operating Statement

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers

 

 

May-05

 

Jun-05

 

Jul-05

 

Aug-05

 

Sep-05

 

Oct-05

 

Nov-05

 

Dec-05

 

Jan-06

 

Feb-06

 

Mar-06

 

Apr-06

 

Trailing
12M

 

This
Year-A

 

This
Year-B

 

Last
Year-A

 

FOREST CREEK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rental income—lot & other

 

47,723

 

42,370

 

44,775

 

47,045

 

45,148

 

44,380

 

44,318

 

43,969

 

45,091

 

47,373

 

44,535

 

49,120

 

545,846

 

186,119

 

138,300

 

545,846

 

Mobile home rent

 

7,658

 

8,921

 

8,358

 

8,677

 

9,315

 

10,653

 

11,487

 

13,403

 

14,120

 

14,481

 

14,088

 

13,367

 

134,527

 

56,055

 

58,480

 

134,527

 

 

 

55,380

 

51,291

 

53,133

 

55,722

 

54,463

 

55,032

 

55,805

 

57,372

 

59,211

 

61,853

 

58,623

 

62,487

 

680,374

 

242,174

 

196,780

 

680,374

 

Utility income

 

780

 

1,049

 

1,404

 

1,673

 

1,467

 

1,090

 

1,009

 

871

 

880

 

1,144

 

2,290

 

2,566

 

16,224

 

6,881

 

14,400

 

16,224

 

Other income

 

2,320

 

1,993

 

1,396

 

1,456

 

2,048

 

2,114

 

2,421

 

2,428

 

2,290

 

2,965

 

1,646

 

12,389

 

35,464

 

19,289

 

7,800

 

35,464

 

Total Revenue

 

58,480

 

54,333

 

55,933

 

58,852

 

57,977

 

58,236

 

59,235

 

60,671

 

62,381

 

65,963

 

62,558

 

77,442

 

732,061

 

268,344

 

218,980

 

732,061

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Salaries and benefits

 

7,092

 

5,153

 

10,439

 

7,885

 

7,340

 

7,491

 

19,689

 

1,646

 

7,219

 

6,949

 

7,348

 

4,672

 

92,923

 

26,188

 

28,575

 

92,923

 

Advertising expense

 

139

 

32

 

123

 

250

 

455

 

16

 

155

 

723

 

498

 

0

 

16

 

121

 

2,527

 

635

 

1,204

 

2,527

 

Bad debt expense

 

(567

)

(141

)

(1,222

)

(302

)

(655

)

68

 

(176

)

434

 

1,190

 

(710

)

427

 

(836

)

(2,491

)

71

 

1,200

 

(2,491

)

Office supplies

 

492

 

222

 

158

 

37

 

546

 

317

 

719

 

795

 

158

 

349

 

180

 

267

 

4,240

 

954

 

1,022

 

4,240

 

Professional services

 

0

 

0

 

0

 

768

 

443

 

639

 

0

 

0

 

0

 

253

 

0

 

282

 

2,383

 

535

 

720

 

2,383

 

Telephone

 

190

 

319

 

472

 

791

 

268

 

501

 

764

 

332

 

275

 

268

 

545

 

502

 

5,225

 

1,590

 

1,560

 

5,225

 

Travel

 

0

 

0

 

639

 

0

 

583

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

1,222

 

0

 

240

 

1,222

 

Insurance

 

968

 

968

 

968

 

968

 

968

 

968

 

968

 

968

 

967

 

967

 

1,246

 

976

 

11,904

 

4,156

 

3,949

 

11,904

 

Tenant hook up expense

 

0

 

41

 

0

 

0

 

80

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

121

 

0

 

0

 

121

 

Repairs & maintenance

 

1,725

 

1,353

 

1,437

 

2,235

 

3,756

 

4,867

 

1,376

 

1,735

 

1,548

 

715

 

762

 

568

 

22,077

 

3,593

 

6,230

 

22,077

 

Utilities expense

 

2,207

 

2,481

 

2,379

 

7,197

 

3,886

 

2,857

 

3,425

 

5,242

 

3,149

 

3,241

 

3,435

 

4,173

 

43,673

 

13,998

 

16,970

 

43,673

 

Other expense

 

34

 

724

 

(13

)

(17

)

782

 

(28

)

522

 

936

 

502

 

215

 

(112

)

(700

)

2,843

 

(95

)

1,740

 

2,843

 

Real estate taxes

 

4,195

 

4,195

 

4,195

 

4,195

 

4,195

 

4,195

 

4,195

 

15,321

 

4,195

 

4,195

 

4,195

 

4,195

 

61,466

 

16,780

 

21,000

 

61,466

 

Total Expenses

 

16,475

 

15,347

 

19,575

 

24,006

 

22,647

 

21,890

 

31,638

 

28,131

 

19,701

 

16,442

 

18,042

 

14,219

 

248,114

 

68,403

 

84,410

 

248,114

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Income (loss) from operations

 

42,005

 

38,986

 

36,358

 

34,846

 

35,330

 

36,345

 

27,597

 

32,539

 

42,680

 

49,521

 

44,516

 

63,223

 

483,947

 

199,941

 

134,570

 

483,947

 

 

S9-3


--------------------------------------------------------------------------------




Schedule 9

Form of Occupancy Report

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

5719 FOREST CREEK
APR-30-2006 -Month

 

Sites

 

Begin
Occ

 

MI
Physical

 

MI
Rental

 

MILTO

 

MICoo

 

Total
In

 

MO
Physical

 

MO
Rental

 

MOLTO

 

MOCoo

 

MO
Repo

 

MOHP

 

Total
Out

 

End
Occ

 

Budget

 

Total
Rent

 

Rent
Occup

 

Total
Repos

 

Lto
Sum

 

MSold
Houses

 

 

 

167

 

146

 

0

 

1

 

1

 

1

 

3

 

0

 

2

 

0

 

2

 

0

 

0

 

4

 

145

 

150

 

44

 

43

 

1

 

13

 

0

 

 

5719 FOREST CREEK APR-30-2006-Year

 

Sites

 

Begin
Occ

 

MI
Physical

 

MI
Rental

 

MILTO

 

MICoo

 

Total
In

 

MO
Physical

 

MO
Rental

 

MOLTO

 

MOCoo

 

MO
Repo

 

MOHP

 

Total
Out

 

End
Occ

 

Cost

 

YSold
Houses

 

 

 

167

 

147

 

1

 

3

 

2

 

4

 

10

 

2

 

5

 

0

 

5

 

0

 

0

 

12

 

145

 

0

 

1

 

 

S9-4


--------------------------------------------------------------------------------


Schedule 9

Form of Monthly Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

1

 

Turney

 

105

 

0

 

350

 

16

 

0

 

0

 

0

 

0

 

10

 

376

 

0

 

Forest Creek

 

2

 

Mascola

 

105

 

(5

)

350

 

10

 

0

 

0

 

0

 

0

 

35

 

355

 

35

 

Forest Creek

 

3

 

Mascola

 

105

 

(36

)

350

 

13

 

0

 

0

 

0

 

0

 

35

 

390

 

(28

)

Forest Creek

 

4

 

Ball

 

100

 

0

 

350

 

9

 

0

 

0

 

0

 

0

 

5

 

364

 

0

 

Forest Creek

 

5

 

Alexander

 

155

 

0

 

350

 

12

 

0

 

0

 

0

 

0

 

20

 

382

 

0

 

Forest Creek

 

6

 

Swartzell

 

105

 

0

 

350

 

12

 

0

 

0

 

0

 

0

 

0

 

350

 

12

 

Forest Creek

 

7

 

Shafer

 

105

 

0

 

350

 

16

 

0

 

0

 

0

 

0

 

10

 

376

 

0

 

Forest Creek

 

8

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

9

 

Kingsbury

 

105

 

(0

)

350

 

22

 

0

 

0

 

0

 

0

 

0

 

372

 

0

 

Forest Creek

 

010R

 

Miller

 

0

 

(0

)

334

 

11

 

0

 

0

 

386

 

0

 

40

 

771

 

0

 

Forest Creek

 

011R

 

Miller

 

100

 

25

 

334

 

10

 

0

 

0

 

310

 

0

 

193

 

900

 

(29

)

Forest Creek

 

012R

 

Llamas

 

100

 

0

 

334

 

14

 

0

 

0

 

301

 

0

 

187

 

836

 

0

 

Forest Creek

 

13

 

Harroff

 

344

 

0

 

350

 

12

 

0

 

0

 

0

 

0

 

0

 

362

 

0

 

Forest Creek

 

14

 

Darnell

 

105

 

0

 

350

 

22

 

0

 

0

 

0

 

0

 

0

 

372

 

0

 

Forest Creek

 

15

 

Cepeda

 

439

 

(2

)

350

 

13

 

0

 

0

 

0

 

0

 

0

 

361

 

(0

)

Forest Creek

 

16

 

Hall

 

434

 

0

 

350

 

15

 

0

 

0

 

0

 

0

 

45

 

375

 

35

 

Forest Creek

 

017R

 

Campos

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

18

 

Shaske

 

334

 

0

 

350

 

12

 

0

 

0

 

0

 

0

 

0

 

362

 

0

 

Forest Creek

 

19

 

Beechy

 

205

 

0

 

350

 

20

 

0

 

0

 

0

 

0

 

0

 

370

 

0

 

Forest Creek

 

20

 

Pineda

 

334

 

(0

)

350

 

11

 

0

 

0

 

0

 

0

 

0

 

361

 

0

 

Forest Creek

 

021R

 

Espejel & Jessica Magallan

 

750

 

0

 

350

 

12

 

0

 

0

 

400

 

0

 

35

 

800

 

(3

)

Forest Creek

 

022R

 

Love

 

850

 

(0

)

350

 

12

 

0

 

0

 

400

 

0

 

0

 

762

 

0

 

Forest Creek

 

023R

 

Lynch

 

750

 

0

 

350

 

13

 

0

 

0

 

400

 

0

 

0

 

763

 

0

 

Forest Creek

 

24

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

25

 

Potts

 

205

 

0

 

350

 

7

 

0

 

0

 

0

 

0

 

(101

)

256

 

0

 

Forest Creek

 

26

 

Leighton

 

110

 

(2

)

350

 

9

 

0

 

0

 

0

 

0

 

0

 

358

 

(1

)

Forest Creek

 

27

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

28

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

29

 

Cox

 

105

 

0

 

350

 

9

 

0

 

0

 

0

 

0

 

0

 

359

 

0

 

Forest Creek

 

30

 

MAURER

 

105

 

0

 

350

 

7

 

0

 

0

 

0

 

0

 

0

 

357

 

0

 

Forest Creek

 

31

 

Deininger

 

105

 

0

 

350

 

8

 

0

 

0

 

0

 

0

 

10

 

368

 

0

 

Forest Creek

 

32

 

Bates

 

100

 

7

 

350

 

7

 

0

 

0

 

0

 

0

 

10

 

375

 

0

 

Forest Creek

 

033R

 

Wyatt

 

600

 

0

 

344

 

12

 

0

 

0

 

360

 

0

 

103

 

818

 

0

 

Forest Creek

 

034R

 

Fields

 

900

 

5

 

337

 

14

 

0

 

0

 

413

 

0

 

0

 

775

 

(6

)

Forest Creek

 

35

 

CALDERON

 

105

 

(2

)

337

 

61

 

0

 

0

 

0

 

0

 

0

 

397

 

(0

)

Forest Creek

 

36

 

Truex

 

416

 

0

 

337

 

26

 

0

 

0

 

0

 

0

 

0

 

363

 

0

 

Forest Creek

 

037R

 

McClure

 

750

 

0

 

337

 

30

 

0

 

0

 

313

 

0

 

0

 

690

 

(10

)

Forest Creek

 

38

 

WILES

 

105

 

(0

)

337

 

9

 

0

 

0

 

0

 

0

 

0

 

345

 

0

 

Forest Creek

 

39

 

MASTEN

 

105

 

0

 

337

 

7

 

0

 

0

 

0

 

0

 

0

 

344

 

0

 

Forest Creek

 

40

 

Collins

 

155

 

0

 

337

 

9

 

0

 

0

 

0

 

0

 

0

 

346

 

0

 

Forest Creek

 

41

 

HAHN

 

155

 

0

 

337

 

12

 

0

 

0

 

0

 

0

 

10

 

359

 

0

 

Forest Creek

 

42

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

43

 

Curits

 

337

 

0

 

337

 

8

 

0

 

0

 

0

 

0

 

0

 

345

 

0

 

 

S9-5


--------------------------------------------------------------------------------




Schedule 9

Form of Monthly Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

044R

 

Ibarra

 

650

 

0

 

337

 

12

 

0

 

0

 

313

 

0

 

0

 

662

 

0

 

Forest Creek

 

045R

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

46

 

WATERMAN

 

105

 

0

 

337

 

26

 

0

 

0

 

0

 

0

 

10

 

373

 

0

 

Forest Creek

 

47

 

Woolverton

 

105

 

0

 

337

 

7

 

0

 

0

 

0

 

0

 

0

 

344

 

0

 

Forest Creek

 

48

 

WINTHER

 

105

 

0

 

337

 

16

 

0

 

0

 

0

 

0

 

55

 

406

 

2

 

Forest Creek

 

049R

 

Garner

 

750

 

(14

)

337

 

29

 

0

 

0

 

313

 

0

 

0

 

677

 

(12

)

Forest Creek

 

050R

 

Alkhafaji

 

650

 

0

 

337

 

11

 

0

 

0

 

313

 

0

 

0

 

661

 

0

 

Forest Creek

 

51

 

Dodge City

 

0

 

337

 

337

 

7

 

0

 

0

 

0

 

0

 

0

 

0

 

681

 

Forest Creek

 

052R

 

Stepp

 

650

 

(9

)

337

 

13

 

0

 

0

 

250

 

0

 

0

 

675

 

(84

)

Forest Creek

 

053R

 

Harwell & Scott Slusher

 

0

 

(0

)

337

 

10

 

0

 

0

 

344

 

0

 

8

 

700

 

(1

)

Forest Creek

 

054R

 

Scheretie

 

650

 

0

 

337

 

15

 

0

 

0

 

313

 

0

 

0

 

665

 

0

 

Forest Creek

 

55

 

Weldy

 

105

 

0

 

337

 

7

 

0

 

0

 

0

 

0

 

0

 

344

 

0

 

Forest Creek

 

056R

 

Banter

 

705

 

(0

)

337

 

17

 

0

 

0

 

360

 

0

 

63

 

775

 

2

 

Forest Creek

 

57

 

VAWTER

 

155

 

0

 

337

 

14

 

0

 

0

 

0

 

0

 

(168

)

183

 

0

 

Forest Creek

 

058R

 

Guider

 

650

 

0

 

337

 

16

 

0

 

0

 

313

 

0

 

0

 

666

 

0

 

Forest Creek

 

059R

 

Cuevas & Diana Olivencia

 

100

 

0

 

316

 

14

 

0

 

0

 

251

 

0

 

154

 

734

 

0

 

Forest Creek

 

060R

 

Rabe

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

61

 

Martin

 

150

 

0

 

337

 

10

 

0

 

0

 

0

 

341

 

(168

)

520

 

0

 

Forest Creek

 

62

 

RIDENOUR

 

105

 

(2

)

337

 

24

 

0

 

0

 

0

 

0

 

0

 

360

 

(0

)

Forest Creek

 

63

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

64

 

YOUNG

 

155

 

43

 

337

 

28

 

0

 

0

 

0

 

0

 

(158

)

207

 

43

 

Forest Creek

 

65

 

Salisbury

 

316

 

0

 

337

 

7

 

0

 

0

 

0

 

0

 

10

 

354

 

0

 

Forest Creek

 

66

 

Rogers

 

155

 

0

 

337

 

13

 

0

 

0

 

0

 

0

 

(103

)

247

 

(0

)

Forest Creek

 

67

 

HINES

 

105

 

0

 

337

 

9

 

0

 

0

 

0

 

0

 

0

 

346

 

0

 

Forest Creek

 

68

 

SOMMER

 

105

 

0

 

337

 

14

 

0

 

0

 

0

 

0

 

0

 

351

 

0

 

Forest Creek

 

69

 

EVERET

 

105

 

(1

)

337

 

290

 

0

 

0

 

0

 

0

 

0

 

337

 

289

 

Forest Creek

 

70

 

WYRICK

 

110

 

0

 

337

 

8

 

0

 

0

 

0

 

0

 

0

 

345

 

0

 

Forest Creek

 

71

 

Looney

 

155

 

(15

)

337

 

17

 

0

 

0

 

0

 

0

 

(168

)

171

 

(0

)

Forest Creek

 

072R

 

Evans & Anderson

 

650

 

0

 

(1,053

)

0

 

0

 

0

 

313

 

0

 

660

 

0

 

(80

)

Forest Creek

 

073R

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

074R

 

Sharp

 

650

 

1

 

337

 

18

 

0

 

0

 

313

 

0

 

10

 

670

 

9

 

Forest Creek

 

75

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

76

 

MELLINGER

 

105

 

0

 

337

 

7

 

0

 

0

 

0

 

0

 

0

 

344

 

0

 

Forest Creek

 

077R

 

Sharon

 

650

 

0

 

337

 

25

 

0

 

0

 

310

 

0

 

0

 

671

 

1

 

Forest Creek

 

078R

 

Calderon, Natividad Sanchez

 

600

 

0

 

319

 

34

 

0

 

0

 

414

 

0

 

33

 

801

 

0

 

Forest Creek

 

79

 

MCCASTER

 

105

 

0

 

337

 

12

 

0

 

0

 

0

 

0

 

0

 

349

 

0

 

Forest Creek

 

80

 

IVORY

 

105

 

360

 

337

 

14

 

0

 

0

 

0

 

322

 

35

 

663

 

404

 

Forest Creek

 

81

 

SINTON

 

105

 

4

 

337

 

7

 

0

 

0

 

0

 

0

 

0

 

349

 

0

 

Forest Creek

 

82

 

Hardison

 

110

 

0

 

337

 

29

 

0

 

0

 

0

 

0

 

10

 

376

 

0

 

Forest Creek

 

83

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

84

 

Worsham

 

105

 

0

 

337

 

12

 

0

 

0

 

0

 

0

 

65

 

414

 

0

 

Forest Creek

 

85

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

86

 

WARD

 

105

 

0

 

337

 

13

 

0

 

0

 

0

 

0

 

0

 

350

 

0

 

 

S9-6


--------------------------------------------------------------------------------




Schedule 9

Form of Monthly Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

87

 

Rice

 

400

 

0

 

337

 

36

 

0

 

0

 

0

 

0

 

60

 

433

 

0

 

Forest Creek

 

88

 

Utt

 

319

 

0

 

337

 

14

 

0

 

0

 

0

 

0

 

0

 

351

 

0

 

Forest Creek

 

89

 

CLEVELAND

 

105

 

(0

)

337

 

7

 

0

 

0

 

0

 

0

 

0

 

350

 

(6

)

Forest Creek

 

90

 

Rodriquez

 

324

 

(1

)

337

 

15

 

0

 

0

 

0

 

0

 

0

 

351

 

0

 

Forest Creek

 

091R

 

Kerby

 

1,000

 

786

 

350

 

12

 

0

 

0

 

400

 

0

 

998

 

2,000

 

546

 

Forest Creek

 

92

 

Rogers

 

105

 

0

 

337

 

9

 

0

 

0

 

0

 

0

 

0

 

346

 

0

 

Forest Creek

 

93

 

Valleau

 

155

 

(605

)

337

 

14

 

0

 

0

 

0

 

0

 

(168

)

0

 

(422

)

Forest Creek

 

094R

 

Walters

 

750

 

0

 

337

 

7

 

0

 

0

 

413

 

0

 

0

 

757

 

0

 

Forest Creek

 

95

 

RUBLE

 

105

 

0

 

337

 

10

 

0

 

0

 

0

 

0

 

0

 

347

 

0

 

Forest Creek

 

096R

 

Null, Rebecca Ride

 

600

 

0

 

319

 

8

 

0

 

0

 

403

 

0

 

5

 

736

 

0

 

Forest Creek

 

097R

 

Moore

 

850

 

(0

)

337

 

12

 

0

 

0

 

413

 

0

 

0

 

754

 

8

 

Forest Creek

 

98

 

MCCALLISTER

 

110

 

(3

)

337

 

16

 

0

 

0

 

0

 

0

 

10

 

361

 

(1

)

Forest Creek

 

99

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

100

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

101

 

Sanchez

 

319

 

0

 

337

 

14

 

0

 

0

 

0

 

0

 

0

 

351

 

0

 

Forest Creek

 

102

 

Ziegert

 

105

 

0

 

337

 

10

 

0

 

0

 

0

 

0

 

0

 

347

 

0

 

Forest Creek

 

103

 

POWERS

 

105

 

0

 

337

 

12

 

0

 

0

 

0

 

0

 

0

 

349

 

0

 

Forest Creek

 

104

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

105R

 

Gill

 

600

 

(2

)

319

 

22

 

0

 

0

 

350

 

0

 

112

 

801

 

0

 

Forest Creek

 

106

 

HOOVER

 

105

 

(39

)

337

 

23

 

0

 

0

 

0

 

0

 

65

 

410

 

(24

)

Forest Creek

 

107R

 

GreenTree Finance Servicing Corp.

 

0

 

0

 

337

 

7

 

0

 

0

 

0

 

0

 

(337

)

0

 

7

 

Forest Creek

 

108

 

HOLLAND

 

110

 

0

 

337

 

9

 

0

 

0

 

0

 

0

 

20

 

366

 

0

 

Forest Creek

 

109

 

BAUGHER

 

105

 

0

 

337

 

28

 

0

 

0

 

0

 

0

 

10

 

375

 

0

 

Forest Creek

 

110R

 

Gonzales

 

100

 

(0

)

319

 

9

 

0

 

0

 

278

 

0

 

206

 

777

 

35

 

Forest Creek

 

111R

 

Jones

 

705

 

(5

)

337

 

14

 

0

 

0

 

363

 

0

 

0

 

710

 

(1

)

Forest Creek

 

112

 

Yeager

 

337

 

(13

)

337

 

11

 

0

 

0

 

0

 

0

 

0

 

335

 

0

 

Forest Creek

 

113

 

Fraga & Jose Lopez

 

344

 

0

 

350

 

33

 

0

 

0

 

0

 

0

 

0

 

383

 

0

 

Forest Creek

 

114

 

COLPITTS

 

105

 

0

 

337

 

10

 

0

 

0

 

0

 

0

 

10

 

357

 

0

 

Forest Creek

 

115

 

BIRR

 

105

 

0

 

337

 

12

 

0

 

0

 

0

 

0

 

5

 

354

 

0

 

Forest Creek

 

116

 

WISE

 

105

 

0

 

337

 

8

 

0

 

0

 

0

 

0

 

0

 

345

 

0

 

Forest Creek

 

117

 

STOVER

 

105

 

0

 

337

 

17

 

0

 

0

 

0

 

0

 

0

 

354

 

0

 

Forest Creek

 

118

 

Kline

 

105

 

(0

)

337

 

14

 

0

 

0

 

0

 

0

 

0

 

351

 

0

 

Forest Creek

 

119

 

RADLOFF

 

105

 

0

 

337

 

14

 

0

 

0

 

0

 

0

 

10

 

361

 

0

 

Forest Creek

 

120

 

Shaw

 

105

 

(0

)

337

 

15

 

0

 

0

 

0

 

0

 

0

 

352

 

0

 

Forest Creek

 

121

 

Davila

 

155

 

0

 

337

 

15

 

0

 

0

 

0

 

0

 

0

 

352

 

0

 

Forest Creek

 

122

 

Powell

 

105

 

0

 

337

 

12

 

0

 

0

 

0

 

0

 

0

 

349

 

0

 

Forest Creek

 

123

 

Duran, Maria Carrillo

 

316

 

0

 

337

 

17

 

0

 

0

 

0

 

0

 

0

 

354

 

0

 

Forest Creek

 

124R

 

Holmes & Bartiscia Holmes

 

650

 

0

 

337

 

13

 

0

 

0

 

313

 

0

 

55

 

718

 

0

 

Forest Creek

 

125R

 

Papoi

 

650

 

0

 

337

 

9

 

0

 

0

 

313

 

0

 

0

 

659

 

0

 

Forest Creek

 

126

 

Yoder

 

105

 

0

 

337

 

12

 

0

 

0

 

0

 

0

 

0

 

349

 

0

 

Forest Creek

 

127

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

128

 

BONDS

 

105

 

0

 

350

 

12

 

0

 

0

 

0

 

0

 

10

 

372

 

0

 

Forest Creek

 

129

 

EMELANDER

 

105

 

(5

)

337

 

17

 

0

 

0

 

0

 

0

 

0

 

350

 

(1

)

 

S9-7


--------------------------------------------------------------------------------




Schedule 9

Form of Monthly Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

130

 

BURGESS

 

155

 

0

 

337

 

28

 

0

 

0

 

0

 

0

 

(148

)

217

 

0

 

Forest Creek

 

131

 

CAMERON

 

155

 

(0

)

337

 

14

 

0

 

0

 

0

 

0

 

(158

)

193

 

(0

)

Forest Creek

 

132

 

Shaw

 

105

 

(4

)

337

 

16

 

0

 

0

 

0

 

0

 

10

 

359

 

0

 

Forest Creek

 

133

 

WYNN

 

105

 

0

 

337

 

14

 

0

 

0

 

0

 

0

 

10

 

361

 

0

 

Forest Creek

 

134

 

MANN

 

155

 

0

 

337

 

15

 

0

 

0

 

0

 

0

 

10

 

362

 

0

 

Forest Creek

 

135R

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

136R

 

Kramer

 

750

 

0

 

337

 

8

 

0

 

0

 

413

 

0

 

0

 

758

 

0

 

Forest Creek

 

137R

 

Romero, Maria Morgan

 

100

 

0

 

319

 

20

 

0

 

0

 

217

 

0

 

131

 

686

 

0

 

Forest Creek

 

138

 

Parot

 

337

 

0

 

337

 

0

 

0

 

0

 

0

 

0

 

337

 

674

 

0

 

Forest Creek

 

139

 

BARRIGA

 

105

 

0

 

337

 

21

 

0

 

0

 

0

 

0

 

0

 

358

 

0

 

Forest Creek

 

140

 

Bridwell

 

319

 

426

 

337

 

8

 

0

 

0

 

0

 

0

 

35

 

1,107

 

(301

)

Forest Creek

 

141R

 

Garcia

 

850

 

120

 

337

 

8

 

0

 

0

 

413

 

0

 

45

 

922

 

1

 

Forest Creek

 

142R

 

Pratcher

 

750

 

0

 

337

 

20

 

0

 

0

 

431

 

0

 

35

 

677

 

146

 

Forest Creek

 

143

 

Waymire

 

155

 

0

 

350

 

12

 

0

 

0

 

0

 

0

 

(171

)

191

 

0

 

Forest Creek

 

144

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

145R

 

Moreno

 

600

 

(1

)

319

 

12

 

0

 

0

 

382

 

0

 

48

 

760

 

(0

)

Forest Creek

 

146

 

Middlestadt

 

319

 

(10

)

337

 

10

 

0

 

0

 

0

 

0

 

0

 

337

 

0

 

Forest Creek

 

147

 

Sanchez

 

319

 

0

 

337

 

22

 

0

 

0

 

0

 

0

 

10

 

369

 

0

 

Forest Creek

 

148

 

Locke

 

219

 

0

 

337

 

18

 

0

 

0

 

0

 

0

 

0

 

355

 

0

 

Forest Creek

 

149

 

SNYDER

 

105

 

0

 

337

 

9

 

0

 

0

 

0

 

0

 

0

 

346

 

0

 

Forest Creek

 

150R

 

Baer

 

750

 

0

 

337

 

27

 

0

 

0

 

413

 

0

 

0

 

777

 

0

 

Forest Creek

 

151

 

Vazquez & Melissa Moreno

 

272

 

0

 

402

 

12

 

0

 

0

 

0

 

0

 

272

 

725

 

(40

)

Forest Creek

 

152

 

Buford

 

344

 

0

 

350

 

7

 

0

 

0

 

0

 

0

 

0

 

357

 

0

 

Forest Creek

 

153

 

Richardson

 

374

 

(0

)

337

 

18

 

0

 

0

 

0

 

0

 

0

 

355

 

0

 

Forest Creek

 

154

 

RESENDEZ

 

155

 

(14

)

337

 

11

 

0

 

0

 

0

 

0

 

(168

)

166

 

(0

)

Forest Creek

 

155

 

Wallin

 

105

 

0

 

337

 

12

 

0

 

0

 

0

 

0

 

38

 

387

 

0

 

Forest Creek

 

156R

 

Smith

 

300

 

0

 

337

 

17

 

0

 

0

 

192

 

0

 

186

 

732

 

0

 

Forest Creek

 

157R

 

Gatlin

 

850

 

0

 

337

 

21

 

0

 

0

 

413

 

0

 

0

 

771

 

(0

)

Forest Creek

 

158

 

Stevens

 

105

 

0

 

337

 

9

 

0

 

0

 

0

 

0

 

79

 

(398

)

823

 

Forest Creek

 

159

 

Reyes, Manuel

 

324

 

0

 

337

 

25

 

0

 

0

 

0

 

0

 

0

 

362

 

0

 

Forest Creek

 

160

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

161

 

Evans

 

105

 

0

 

337

 

17

 

0

 

0

 

0

 

0

 

0

 

354

 

0

 

Forest Creek

 

162

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

163

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

164

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

165R

 

Hines

 

750

 

(23

)

337

 

12

 

0

 

0

 

413

 

0

 

0

 

764

 

(26

)

Forest Creek

 

166

 

Brough

 

319

 

0

 

337

 

10

 

0

 

0

 

0

 

0

 

10

 

357

 

0

 

Forest Creek

 

167

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S100

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S101

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S102

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S103

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S104

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

 

S9-8


--------------------------------------------------------------------------------




Schedule 9

Form of Monthly Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

S105

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S106

 

Martin

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S107

 

Parish

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S108

 

Crockett

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

0

 

Forest Creek

 

S109

 

Gonzales

 

0

 

120

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

0

 

160

 

Forest Creek

 

S110

 

Kashishian

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

0

 

Forest Creek

 

S111

 

Molina

 

0

 

60

 

0

 

0

 

0

 

0

 

0

 

0

 

60

 

0

 

120

 

Forest Creek

 

S112

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S113

 

Walters

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

56

 

(1

)

Forest Creek

 

S114

 

Miller

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S115

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S116

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S117

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S118

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S119

 

Jackson

 

0

 

315

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

325

 

45

 

Forest Creek

 

S120

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S121

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S122

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S123

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S124

 

Yoder

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S125

 

Ivory

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S126

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S127

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S128

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S129

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S130

 

Avila

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S131

 

Mccreary

 

0

 

55

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

0

 

110

 

Forest Creek

 

S132

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S133

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S134

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S135

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S136

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S137

 

Wilkins

 

0

 

75

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

150

 

(20

)

Forest Creek

 

S138

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S139

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S140

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S141

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S142

 

Moreno

 

0

 

75

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

75

 

55

 

Forest Creek

 

S143

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S144

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S145

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S146

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S147

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

 

S9-9


--------------------------------------------------------------------------------




Schedule 9

Form of Monthly Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

S148

 

Hartman

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

0

 

55

 

Forest Creek

 

S149

 

Terrance

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S150

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S151

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S152

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S153

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S154

 

Plank

 

0

 

(115

)

0

 

0

 

0

 

0

 

0

 

0

 

135

 

155

 

(135

)

Forest Creek

 

S155

 

Gable

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S156

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S157

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S158

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S159

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S160

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S161

 

Baskin II

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S162

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S163

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S164

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S165

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S166

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S167

 

Wagner

 

0

 

(165

)

0

 

0

 

0

 

0

 

0

 

0

 

55

 

0

 

(110

)

Forest Creek

 

S168

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S169

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S170

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S171

 

Lopez

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

0

 

Forest Creek

 

S172

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S173

 

Vida

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S174

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S175

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S176

 

Derrick

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S177

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S178

 

Stevens

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S179

 

Harrington

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S180

 

Faux

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S181

 

Gallay

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

81

 

(1

)

Forest Creek

 

S182

 

Snider

 

0

 

200

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

0

 

280

 

Forest Creek

 

S183

 

Potts

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S200

 

Maciulski

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S201

 

Yoder

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S202

 

Miller

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S203

 

Rajpari

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S204

 

Piper

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S205

 

Maloney

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S206

 

Burns

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

 

S9-10


--------------------------------------------------------------------------------




Schedule 9

Form of Monthly Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

S207

 

Miner

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S208

 

Holliday

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S209

 

LaClair

 

0

 

140

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

140

 

70

 

Forest Creek

 

S210

 

Mihalache

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S211

 

Heckaman

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S212

 

Gross

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

90

 

30

 

60

 

Forest Creek

 

S213

 

Safrit

 

0

 

90

 

0

 

0

 

0

 

0

 

0

 

0

 

90

 

90

 

90

 

Forest Creek

 

S214

 

Wise

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

90

 

0

 

90

 

Forest Creek

 

S215

 

Blake

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

0

 

70

 

Forest Creek

 

S216

 

RiverPoint

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S217

 

Colpitts

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

(70

)

Forest Creek

 

S218

 

Reed

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

75

 

55

 

20

 

Forest Creek

 

S219

 

Rhodes

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S220

 

Wilson

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S221

 

Paul

 

0

 

60

 

0

 

0

 

0

 

0

 

0

 

0

 

75

 

135

 

0

 

Forest Creek

 

S222

 

Lartin

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S223

 

Stark

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

95

 

95

 

0

 

Forest Creek

 

S224

 

Current

 

0

 

(55

)

0

 

0

 

0

 

0

 

0

 

0

 

55

 

0

 

0

 

Forest Creek

 

S225

 

Valleau

 

0

 

(105

)

0

 

0

 

0

 

0

 

0

 

0

 

55

 

0

 

(50

)

Forest Creek

 

S226

 

Taylor

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S227

 

Scott

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S228

 

Canen

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S229

 

Sarver/Tracie Spry

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

76

 

55

 

21

 

Forest Creek

 

S230

 

Hoff

 

0

 

(111

)

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

(111

)

Forest Creek

 

S231

 

Broussard

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

60

 

(5

)

Forest Creek

 

S232

 

Kauffman

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

110

 

(10

)

Forest Creek

 

S233

 

Grove

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S234

 

Miltroka

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S235

 

Sheppard

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S236

 

McGuire

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

41

 

41

 

0

 

Forest Creek

 

S237

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S238

 

Raney

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S239

 

Sheppard

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S240

 

Miltroka

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S241

 

Grove

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S242

 

Kauffman

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S243

 

Smith

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S244

 

Slabaugh

 

0

 

(64

)

0

 

0

 

0

 

0

 

0

 

0

 

64

 

0

 

0

 

Forest Creek

 

S245

 

Plank

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S246

 

Luckenbill

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S247

 

Hickman

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S248

 

Donaldson

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S249

 

Hempel

 

0

 

35

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

135

 

 

S9-11


--------------------------------------------------------------------------------




Schedule 9

Form of Monthly Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

S250

 

Hahn

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S251

 

Davis

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S252

 

Mayes

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

64

 

64

 

0

 

Forest Creek

 

S253

 

Ottman

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S254

 

Dunlap Dental

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S255

 

Marcin

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

115

 

80

 

35

 

Forest Creek

 

S256

 

Adkins

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

100

 

Forest Creek

 

S257

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S258

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S259

 

Ha

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S260

 

Hickman

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S261

 

HeartCity Health

 

0

 

58

 

0

 

0

 

0

 

0

 

0

 

0

 

58

 

58

 

58

 

Forest Creek

 

S262

 

Stevens

 

0

 

(30

)

0

 

0

 

0

 

0

 

0

 

0

 

70

 

150

 

(110

)

Forest Creek

 

S263

 

Ambrose

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S264

 

Hossier Catering

 

0

 

140

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

0

 

210

 

Forest Creek

 

S265

 

Cachiguango

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S265

 

Prahl

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S266

 

Lenezyeki

 

0

 

90

 

0

 

0

 

0

 

0

 

0

 

0

 

90

 

100

 

80

 

Forest Creek

 

S267

 

Roberson

 

0

 

340

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

440

 

0

 

Forest Creek

 

S268

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S269

 

Treadway

 

0

 

(20

)

0

 

0

 

0

 

0

 

0

 

0

 

90

 

70

 

0

 

Forest Creek

 

S270

 

Turney

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S271

 

Hestor

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

70

 

70

 

0

 

Forest Creek

 

S272

 

Olaeson

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S273

 

Reinbach

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

170

 

0

 

170

 

Forest Creek

 

S274

 

Pope

 

0

 

90

 

0

 

0

 

0

 

0

 

0

 

0

 

90

 

0

 

180

 

Forest Creek

 

S300

 

Stewart

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S301

 

Carriage House

 

0

 

160

 

0

 

0

 

0

 

0

 

0

 

0

 

160

 

160

 

160

 

Forest Creek

 

S302

 

Sledge

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S303

 

Rickey

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S304

 

Raney

 

0

 

(45

)

0

 

0

 

0

 

0

 

0

 

0

 

170

 

170

 

(45

)

Forest Creek

 

S305

 

Sweazy

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S306

 

Brower

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S307

 

Gross

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

88

 

136

 

(48

)

Forest Creek

 

S308

 

Hasse

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S309

 

Carriage House

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S310

 

McGuire

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S311

 

Kidd

 

0

 

(600

)

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

(500

)

Forest Creek

 

S312

 

Broadmore

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S313

 

Gresso

 

0

 

(10

)

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

(10

)

Forest Creek

 

S314

 

Stilley

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

45

 

60

 

0

 

Forest Creek

 

S315

 

Longbrake

 

0

 

(160

)

0

 

0

 

0

 

0

 

0

 

0

 

80

 

0

 

(80

)

Forest Creek

 

S316

 

Hooiser Catering

 

0

 

160

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

0

 

240

 

 

S9-12


--------------------------------------------------------------------------------




Schedule 9

Form of Monthly Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

S317

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S318

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S319

 

DeGraffreed

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

64

 

79

 

0

 

Forest Creek

 

S320

 

Trigg

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S321

 

Gay

 

0

 

180

 

0

 

0

 

0

 

0

 

0

 

0

 

125

 

215

 

90

 

Forest Creek

 

S322

 

Cook

 

0

 

80

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

50

 

130

 

Forest Creek

 

S323

 

Ballowe

 

0

 

5

 

0

 

0

 

0

 

0

 

0

 

0

 

90

 

0

 

95

 

Forest Creek

 

S324

 

Brown

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

85

 

85

 

0

 

Forest Creek

 

S325

 

Gerri

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S326

 

Evans

 

0

 

(80

)

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

(80

)

Forest Creek

 

S327

 

Pianowski

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S328

 

Hamrick

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

80

 

20

 

Forest Creek

 

S329

 

Kline III

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S330

 

Anderson III

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

118

 

133

 

0

 

Forest Creek

 

S331

 

Rodino

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S332

 

Potts

 

0

 

(20

)

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

80

 

Forest Creek

 

S333

 

Lewis

 

0

 

370

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

390

 

80

 

Forest Creek

 

S334

 

Aguirre

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

56

 

136

 

(80

)

Forest Creek

 

S334

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S335

 

Gunden

 

0

 

180

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

280

 

(20

)

Forest Creek

 

S336

 

Hector Gonzalez

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S337

 

Magner

 

0

 

(90

)

0

 

0

 

0

 

0

 

0

 

0

 

40

 

0

 

(50

)

Forest Creek

 

S338

 

Bradt

 

0

 

40

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

160

 

(80

)

Forest Creek

 

S339

 

Becraft

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

0

 

40

 

Forest Creek

 

S340

 

Saunders

 

0

 

(15

)

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

(15

)

Forest Creek

 

S341

 

Stover

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

0

 

Forest Creek

 

S342

 

Jarman

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

46

 

61

 

0

 

Forest Creek

 

S343

 

Worsham

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S344

 

Elbert

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S345

 

Holmes

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S346

 

Kimbrough

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

75

 

0

 

75

 

Forest Creek

 

S347

 

Valenzuela

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

87

 

12

 

75

 

Forest Creek

 

S348

 

Bourdon

 

0

 

55

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

110

 

0

 

Forest Creek

 

S349

 

Knapp

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

75

 

55

 

20

 

Forest Creek

 

S350

 

Brubaker

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S351

 

Slevens

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S352

 

Winqurst

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S353

 

Carris

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S354

 

Fleming

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

37

 

92

 

(55

)

Forest Creek

 

S355

 

Smith

 

0

 

10

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

10

 

Forest Creek

 

S356

 

Fletcher

 

0

 

20

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

20

 

Forest Creek

 

S357

 

Devora

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S358

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

 

S9-13


--------------------------------------------------------------------------------




Schedule 9

Form of Monthly Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

S359

 

Bryson

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

35

 

50

 

0

 

Forest Creek

 

S360

 

Wilson

 

0

 

181

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

181

 

Forest Creek

 

S361

 

Mauck

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

0

 

55

 

Forest Creek

 

S362

 

Hirst

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S363

 

Clement

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S364

 

Haynes

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S365

 

Rogers

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S366

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S367

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S368

 

Haynes

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

110

 

110

 

0

 

Forest Creek

 

S369

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S370

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S371

 

Harris

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

75

 

75

 

0

 

Forest Creek

 

S372

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S373

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S374

 

Booth JR

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

55

 

55

 

0

 

Forest Creek

 

S375

 

Raney

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S376

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S377

 

Barker

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

64

 

68

 

(4

)

Forest Creek

 

S378

 

Emerick

 

0

 

80

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

80

 

40

 

Forest Creek

 

S379

 

Dinger

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

0

 

Forest Creek

 

S380

 

Cunningham

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

63

 

76

 

2

 

Forest Creek

 

S381

 

Zamudio

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

0

 

Forest Creek

 

S382

 

Bare

 

0

 

(440

)

0

 

0

 

0

 

0

 

0

 

0

 

40

 

0

 

(400

)

Forest Creek

 

S400

 

Brodhead

 

0

 

(195

)

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

(195

)

Forest Creek

 

S401

 

Larkin

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

0

 

Forest Creek

 

S402

 

Strong

 

0

 

135

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

0

 

175

 

Forest Creek

 

S403

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S404

 

Ferrebee

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

40

 

40

 

0

 

Forest Creek

 

S405

 

Gunts

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S406

 

Lewis

 

0

 

474

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

474

 

100

 

Forest Creek

 

S407

 

Alley oops

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S408

 

Alley Oops Diner

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

200

 

200

 

0

 

Forest Creek

 

S409

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S410

 

Forest Creek

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S411

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S412

 

Hollingsworth, Sr.

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S413

 

Davidhizar

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

100

 

Forest Creek

 

S414

 

Felder

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

130

 

130

 

0

 

Forest Creek

 

S415

 

felder

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S416

 

Null

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

80

 

80

 

0

 

Forest Creek

 

S417

 

Payton

 

0

 

(80

)

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

20

 

Forest Creek

 

S418

 

Yeater

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

 

S9-14


--------------------------------------------------------------------------------




Schedule 9

Form of Monthly Rent Roll

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Previous
Balance

 

Rent

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Payments

 

Due To

 

Forest Creek

 

S419

 

Davidhizer

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S420

 

Brown

 

0

 

(220

)

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

(120

)

Forest Creek

 

S421

 

Moody

 

0

 

(238

)

0

 

0

 

0

 

0

 

0

 

0

 

94

 

0

 

(144

)

Forest Creek

 

S422

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S423

 

Reinbach

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S424

 

Evans

 

0

 

(500

)

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

(400

)

Forest Creek

 

S425

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S426

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S427

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S428

 

Davis

 

0

 

20

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

0

 

120

 

Forest Creek

 

S429

 

Nelson

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S430

 

Taylor

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

120

 

0

 

120

 

Forest Creek

 

S431

 

Gunts

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

140

 

140

 

0

 

Forest Creek

 

S432

 

Calhoun

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S433

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S434

 

Hostetler

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S435

 

VACANT

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S436

 

Diebold Incorporated

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

1,200

 

(1,200

)

Forest Creek

 

S437

 

Frick

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

67

 

82

 

0

 

Forest Creek

 

S438

 

Ulrich

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

100

 

100

 

0

 

Forest Creek

 

S439

 

Wallin

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S440

 

Haines

 

0

 

35

 

0

 

0

 

0

 

0

 

0

 

0

 

75

 

55

 

55

 

Forest Creek

 

S441

 

Haines

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Forest Creek

 

S442

 

Mohammedain

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

16

 

56

 

(25

)

Forest Creek

 

S443

 

Fordyce

 

0

 

0

 

0

 

15

 

0

 

0

 

0

 

0

 

49

 

65

 

(1

)

Forest Creek

 

S444

 

Alston

 

0

 

40

 

0

 

0

 

0

 

0

 

0

 

0

 

60

 

0

 

100

 

 

S9-15


--------------------------------------------------------------------------------




Schedule 9

Form of Master Lease Deposits

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Lot Rent /
Master
Lease
Deposits

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Due To

Forest Creek 5719

 

010R

 

Miller

 

0

 

334

 

12

 

0

 

0

 

386

 

0

 

40

 

386

Forest Creek 5719

 

011R

 

Miller

 

0

 

334

 

11

 

0

 

0

 

310

 

0

 

193

 

538

Forest Creek 5719

 

012R

 

Llamas

 

0

 

334

 

16

 

0

 

0

 

301

 

0

 

187

 

536

Forest Creek 5719

 

017R

 

Campos

 

750

 

470

 

0

 

0

 

0

 

530

 

0

 

0

 

1,220

Forest Creek 5719

 

021R

 

Espejel & Jessica Magallan

 

0

 

350

 

15

 

0

 

0

 

400

 

0

 

0

 

365

Forest Creek 5719

 

022R

 

Love

 

0

 

350

 

12

 

0

 

0

 

400

 

0

 

0

 

362

Forest Creek 5719

 

023R

 

Lynch

 

0

 

350

 

13

 

0

 

0

 

400

 

0

 

0

 

363

Forest Creek 5719

 

033R

 

Wyatt

 

0

 

344

 

10

 

0

 

0

 

360

 

0

 

103

 

457

Forest Creek 5719

 

034R

 

Fields

 

0

 

337

 

16

 

0

 

0

 

413

 

0

 

0

 

353

Forest Creek 5719

 

037R

 

McClure

 

0

 

337

 

14

 

0

 

0

 

313

 

0

 

0

 

351

Forest Creek 5719

 

044R

 

Ibarra

 

0

 

337

 

13

 

0

 

0

 

313

 

0

 

0

 

350

Forest Creek 5719

 

045R

 

VACANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

 

Forest Creek 5719

 

049R

 

Garner

 

0

 

337

 

32

 

0

 

0

 

313

 

0

 

0

 

369

Forest Creek 5719

 

050R

 

Alkhafaji

 

0

 

337

 

12

 

0

 

0

 

313

 

0

 

0

 

349

Forest Creek 5719

 

052R

 

Stepp

 

0

 

337

 

14

 

0

 

0

 

313

 

0

 

0

 

351

Forest Creek 5719

 

053R

 

Harwell & Scott Slusher

 

0

 

337

 

13

 

0

 

0

 

344

 

0

 

8

 

357

Forest Creek 5719

 

054R

 

Scheretie

 

0

 

337

 

15

 

0

 

0

 

313

 

0

 

0

 

352

Forest Creek 5719

 

056R

 

Banter

 

0

 

337

 

17

 

0

 

0

 

313

 

0

 

0

 

354

Forest Creek 5719

 

058R

 

Guider

 

0

 

337

 

15

 

0

 

0

 

313

 

0

 

0

 

352

Forest Creek 5719

 

059R

 

Cuevas & Diana Olivencia

 

0

 

316

 

14

 

0

 

0

 

251

 

0

 

154

 

484

Forest Creek 5719

 

060R

 

Rabe

 

0

 

393

 

0

 

0

 

0

 

482

 

0

 

999

 

1,392

Forest Creek 5719

 

072R

 

Evans & Anderson

 

0

 

1,093

 

11

 

0

 

0

 

313

 

0

 

0

 

1,104

Forest Creek 5719

 

073R

 

VACANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

 

Forest Creek 5719

 

074R

 

Sharp

 

0

 

337

 

15

 

0

 

0

 

313

 

0

 

10

 

362

Forest Creek 5719

 

077R

 

Sharon

 

0

 

337

 

23

 

0

 

0

 

313

 

0

 

0

 

360

Forest Creek 5719

 

078R

 

Calderon, Natividad Sanchez

 

0

 

319

 

29

 

0

 

0

 

414

 

0

 

33

 

381

Forest Creek 5719

 

091R

 

Riley & Brandi Emmendorfer

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

Forest Creek 5719

 

094R

 

Walters

 

0

 

337

 

13

 

0

 

0

 

413

 

0

 

0

 

350

Forest Creek 5719

 

096R

 

Null, Rebecca Ride

 

0

 

319

 

10

 

0

 

0

 

403

 

0

 

55

 

385

Forest Creek 5719

 

097R

 

Moore

 

0

 

337

 

10

 

0

 

0

 

413

 

0

 

0

 

347

Forest Creek 5719

 

105R

 

Gill

 

0

 

319

 

22

 

0

 

0

 

350

 

0

 

162

 

502

Forest Creek 5719

 

107R

 

GreenTree Finance Servicing Corp.

 

0

 

337

 

10

 

0

 

0

 

0

 

0

 

0

 

347

Forest Creek 5719

 

110R

 

Gonzales

 

0

 

319

 

11

 

0

 

0

 

278

 

0

 

171

 

502

Forest Creek 5719

 

111R

 

Jones

 

0

 

337

 

15

 

0

 

0

 

363

 

0

 

0

 

352

Forest Creek 5719

 

124R

 

Holmes & Bartiscia Holmes

 

0

 

337

 

11

 

0

 

0

 

313

 

0

 

55

 

403

Forest Creek 5719

 

125R

 

Papoi

 

0

 

337

 

11

 

0

 

0

 

313

 

0

 

0

 

348

Forest Creek 5719

 

135R

 

VACANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

 

Forest Creek 5719

 

136R

 

Kramer

 

0

 

337

 

10

 

0

 

0

 

413

 

0

 

0

 

347

Forest Creek 5719

 

137R

 

Romero, Maria Morgan

 

0

 

319

 

15

 

0

 

0

 

217

 

0

 

131

 

465

Forest Creek 5719

 

141R

 

Garcia

 

0

 

337

 

10

 

0

 

0

 

413

 

0

 

10

 

357

Forest Creek 5719

 

142R

 

Pratcher

 

0

 

337

 

19

 

0

 

0

 

431

 

0

 

0

 

356

Forest Creek 5719

 

145R

 

Moreno

 

0

 

319

 

10

 

0

 

0

 

382

 

0

 

98

 

427

 

S9-16


--------------------------------------------------------------------------------




Schedule 9

Form of Master Lease Deposits

**The numbers provided below are for EXAMPLE PURPOSES ONLY and in no way reflect
actual numbers**

Location

 

 

 

Unit

 

Tenant

 

Security
Deposit

 

Lot Rent /
Master
Lease
Deposits

 

Water
Sewer

 

Gas
Electric

 

Trash

 

MHrent

 

Notes
Amount

 

Other
Charges

 

Due To

Forest Creek 5719

 

150R

 

Baer

 

0

 

337

 

20

 

0

 

0

 

413

 

0

 

0

 

357

Forest Creek 5719

 

156R

 

Smith

 

0

 

337

 

16

 

0

 

0

 

192

 

0

 

186

 

539

Forest Creek 5719

 

157R

 

Gatlin

 

0

 

337

 

20

 

0

 

0

 

413

 

0

 

0

 

357

Forest Creek 5719

 

165R

 

Hines

 

0

 

337

 

10

 

0

 

0

 

413

 

0

 

0

 

347

 

S9-17


--------------------------------------------------------------------------------


SCHEDULE 10

Form of Standard Lease

 

S10-1


--------------------------------------------------------------------------------


 

______________________________ MANUFACTURED HOME COMMUNITY LEASE AGREEMENT

THIS LEASE AGREEMENT (“Lease”) is entered into this ___ day of
__________________, 20___ (the “Effective Date”) by and between ARC
___________________ d/b/a ________________________MHC (“Owner”) whose address is
_________________________________________ (“Community Address”) and
___________________________________________________________________,
(“Resident(s)”).

1.             DESCRIPTION OF PREMISES

Owner, as landlord, agrees to lease to Resident, and Resident, as tenant, agrees
to lease from Owner, the following described homesite (the “Premises”) in
_______________________ MHC (the “Community”):

Homesite Number: ____________________________________

Street Address: _______________________________________

City/State/Zip: _______________________________________

2.             TERM

The “Primary Term” of this Lease will commence on the “Possession Date” (as
hereinafter defined) and will end at midnight on the last day of the first full
calendar month thereafter, for a Primary Term of 1 month, unless a longer period
is required by State law in which case the Primary Term shall be the shortest
term permitted by law. Upon expiration of the Primary Term of this Lease, all
other terms and conditions of this Lease shall remain in effect and such tenancy
shall be converted to a month-to-month tenancy.

3.             RENT

a.             Resident agrees to pay $______ per month as rent (“Base Rent”) to
Owner. Such Base Rent is due and payable monthly, without notice, in advance, on
or before the 1st day of each month after commencement of this Lease until
terminated. Resident is taking possession of the Premises on the __ day of
___________, 20__, (“Possession Date”). Prorated Base Rent for that month is
$______. Thereafter, the monthly Base Rent stated above will begin. Payments
shall be made to the Community manager’s office or other place designated by
Owner in writing. When made, payments will first be applied to past due amounts
for deposits, rental obligations, utilities and other fees, with the balance, if
any, to be applied to current obligations in like order.

b.             Resident agrees to pay an incidental, reasonable
bookkeeping/collection charge in the amount of $35.00 for each month that Base
Rent, fees, or other charges due under this Lease are paid more than 5 days
after the due date. Resident also agrees to pay $2.50 per day as a late charge
for every day that Base Rent, fees, or other charges are not paid after the
6th day of the month. Resident further agrees to pay $25.00 for each
dishonored/returned check that Resident presents to Owner. Base Rent, fees and
other charges are to be paid by check or money order; cash will not be accepted.
In the event that two or more checks submitted by Resident are returned for
insufficient funds, Resident shall be required to make all future payments by
money order, cashier’s check, or certified funds only. Base Rent, fees and other
charges shall be considered paid when received by Owner at the location
designated by Owner and not when deposited in the U.S. Mail.

_________  _________ Resident Initial

Page 1 of 10


--------------------------------------------------------------------------------




 

c.             After the Primary Term of this Lease, Owner may increase or
decrease the Base Rent or other charges upon 30 days prior written notice.

4.             SECURITY DEPOSIT

Resident agrees to pay $______ on or before ______________, 20___, which shall
be held by Owner as a security deposit. Owner may deposit the security deposit
into an interest bearing account (unless prohibited) and will be entitled to the
interest earned thereon. No part of the Security Deposit shall be refunded
unless Resident provides not less than 30 days prior written notice of surrender
of the Premises. Following the termination of this Lease, the surrender and
inspection of the Premises and the delivery of written notice of Resident’s
forwarding address, all as required by applicable law, the security deposit (or
any portion thereof remaining after Owner has applied the security deposit as
allowed by this Lease and applicable law) shall be returned to Resident and/or a
written accounting made therefor listing the reasons for the retention of any
portion of the security deposit. The security deposit may be used by Owner to
pay for damage other than reasonable wear and tear to the Premises, the lawn or
other improvements or for damage other than reasonable wear and tear caused by
Resident or Resident’s agents or invitees to the streets, sidewalks, community
center, pool and other common areas of the Community. Owner may also use the
security deposit as compensation for unpaid Base Rent, utilities, sewer charges,
late fees, other charges, cleanup costs and damages of any nature sustained
because of breach by Resident of any of the terms of this Lease, including the
covenants and conditions to be kept and performed hereunder by Resident and for
any other purpose permitted under applicable law.

5.             INSTALLATION

Resident agrees to the following restrictions and conditions of installation of
a home on the Premises:

a.             Set-up. Resident, at Resident’s sole cost and expense, must place
on the Premises a manufactured home owned by Resident (the “Home”) which is no
less than 14 feet wide and otherwise in compliance with city, county, State,
federal or HUD guidelines and requirements. The Home must be positioned and set
on the Premises in accordance with local ordinances and codes and at the
location specified by Owner’s representative at the time the Home arrives at the
Premises. The Home must be double blocked. All wheels and the hitch must be
removed, and the Resident’s Home must be set up and tied down in accordance with
applicable city, county, State or federal laws, ordinances or requirements. All
utility hook-ups must be performed by Resident or a designated agent in
accordance with applicable ordinances or guidelines and must be performed by a
properly licensed professional.

b.             Utility Lines. The main water line must be attached to the water
riser on the Premises on the date of occupancy. Resident agrees to wrap all
water lines with operating electric heat tape as soon as the Home is set and
water is turned on. Resident shall maintain operating electric heat tape thereon
at all times thereafter. A back check valve must be installed on the water line
to all water heaters. Resident shall be responsible for those portions of the
water riser and meter that are above ground. Resident will be responsible for
those portions of the sewer riser, natural gas/propane riser and electrical
riser that connect the service to the Home. Resident will promptly pay for all
repairs or service thereto, whether ordered by Resident or Owner, unless such
repairs or service were made necessary by Owner’s negligent act or omission. If
Resident fails to timely make any of the repairs described above, Owner shall
have the right (but not the obligation) to perform such repairs and Resident
shall immediately reimburse to Owner the cost of such repairs.

_________  _________ Resident Initial

Page 2 of 10


--------------------------------------------------------------------------------




 

c.             Steps. Within 30 days after the Home is placed on the Premises,
Resident agrees to install custom steps acceptable to Owner to the front door of
the Home. Steps must have a minimum deck dimension of 4’ x 4’ and must be
constructed of 2” x 4” or 2” x 6” materials only. All steps must be equipped
with sturdy hand rails and balusters (balusters on 5” centers) unless otherwise
set forth in the applicable building code. The underside of the steps must be
enclosed with vinyl skirting that matches the Home. Steps that are larger than
the standards set here must be approved in writing by Owner before construction
begins.

d.             Skirting. Within 30 days after the Home is placed on the
Premises, Resident agrees to install a prefabricated vinyl skirting around the
entire exterior surface of the Home.

e.             Carports, Storage Sheds and other Outside Structures. Carports,
storage sheds and any other additions or structures on the Premises must be
approved in writing by Owner before construction begins. Owner reserves the
right to reject any structure on the Premises for any reason. Structures must be
painted to match or complement the Home.

f.              Installation or Removal Damage. Any damage to the driveway or
any other portion of the Premises or the Community caused by installation or
removal of the Home or its improvements not repaired to Owner’s satisfaction may
be charged to Resident and will be due and payable within 30 days of receipt of
notice by Resident.

g.             Fences. Fences, walls, screens, hedges or other material serving
as a fence shall only be erected subject to Owner’s approval and in accordance
with the Standards for Community Living (“Standards”), as may be amended from
time to time.

h.                                        Antennas. Resident is not permitted to
install antennas or other reception devices that extend higher than 12 feet
above a roofline or satellite dishes of any type larger than 39 inches in
diameter, without written permission from Owner. Installation locations for all
outdoor antennas or dishes must be done at the rear one-third (1/3rd) of the
Home. No digging or other installation, other than directly on the Home, may
occur without Owner’s prior written approval.

i.              Landscaping. All landscaping projects require written approval
of Owner prior to commencement.

j.              Paint. Paint on the Home, skirting and other structures must be
properly maintained. Peeling or weathered paint is not allowed. Painting schemes
and colors shall meet with Owner’s approval.

Any exception to these written installation requirements must be approved in
writing, in advance, by Owner.

6.             USE

Resident agrees to the following restrictions and conditions of use of the
Premises:

a.             Residential Use and Occupancy. The Premises shall be used only by
the undersigned Resident and only for residential purposes. Occupancy of the
Home will be restricted to no more than 2 persons per bedroom except by prior
written consent of Owner. No commercial or business activity or enterprise shall
be conducted by Resident on the Premises or in the Community. Any person 18
years of age or older living on the Premises for more than 30 days, consecutive
or not,

_________  _________ Resident Initial

Page 3 of 10


--------------------------------------------------------------------------------




within one calendar year must be approved as a resident and must agree to be
bound by the terms of this Lease, and must be a Resident under this Lease.

b.             Governmental and Private Regulations. Resident shall occupy and
use the Premises in compliance with all federal, State, and local statutes,
ordinances, rules and regulations and shall further comply with all reasonable
rules and regulations of Owner whenever promulgated. Any criminal activity
conducted by Resident or their agents, guests or occupants on the Premises or in
the Community will be grounds for immediate eviction.

c.             Mutual Enjoyment. Resident shall not interfere with any other
residents’ lawful and proper use and enjoyment of the Community or any part
thereof, including common areas and other manufactured home sites. Resident
shall not permit the operation of audio/visual appliances (such as radios,
stereos, or televisions), the playing of musical instruments, or making of any
other sounds or noises at levels loud enough to be heard by residents on
adjoining manufactured home sites. Resident shall not disturb or annoy any other
persons in the Community.

d.             Resident Data Sheet. Resident agrees to provide Owner with a
completed annual Resident Data Sheet at least annually, or as often as necessary
to keep all information therein current, in a form acceptable to Owner.

e.             Pets. Pets are not allowed unless approved by and registered with
Owner. Resident agrees to comply strictly with all pet rules outlined in the
Standards.

f.              Speed Limits. Resident and guests will comply with the posted
speed limit while in the Community or, where none is posted, will comply with a
15 mph speed limit. Resident and guests will otherwise drive in a safe manner
and in accordance with posted traffic signs.

g.             Common Facilities. The common facilities are for the mutual use
and enjoyment of all Community residents and their guests when accompanied by a
Community resident. Use of the common facilities, i.e., playground, park, pool,
and mail area, will be at Resident’s own risk. If Resident’s family, invitees or
guests use the common facilities, they shall do so at their own risk, and
Resident shall hold Owner (as hereinafter defined) harmless with respect to such
use. Owner will not provide supervisory personnel at any time. Resident,
invitees and guests must abide by any rules and hours posted in the applicable
areas.

h.             Automobiles. Resident agrees that all vehicles, either owned by,
leased to or in the custodial care of Resident shall be duly registered,
licensed, insured and operable at all times. Vehicles in excess of a ¾ ton
designation are not allowed in the Community unless authorized in writing by
Owner. Resident agrees to all terms and conditions specified in the following
paragraph regarding parking and/or disposition of vehicles.

i.              Parking. Any vehicle, regardless of its parking location, that
does not meet the conditions of the preceding paragraph will be deemed to be
parked illegally on private property. Subject to local ordinances, these
vehicles may be towed without notice. The disposition of the towed vehicles is
the sole responsibility of the registered vehicle owner. Owner (as hereinafter
defined) shall not be held responsible for the disposition of or damage to a
towed vehicle. If any vehicle belonging to Resident is parked in another
resident’s space, Resident is subject to being asked to move the vehicle to an
appropriate space. Failure to move upon verbal or written request may result in
the vehicle being

_________  _________ Resident Initial

Page 4 of 10


--------------------------------------------------------------------------------




towed. The terms and conditions of this paragraph shall also apply to
non-motorized vehicles such as personal trailers, removable truck-mounted
campers and bicycles, as well as objects and/or structures placed in parking
spaces. Resident shall only park automobiles and/or motorcycles in Resident’s
parking spaces. Anything other than these vehicles (e.g. boats, jet-skis,
snowmobiles, etc.) will be deemed to be parked illegally and, subject to local
ordinances, may be towed without notice.

j.              Assignment or Sublet. Resident shall not sublet any part of the
Premises or assign this Lease without the advanced written consent of Owner,
which consent may be withheld, delayed or denied by Owner in its reasonable
discretion. Resident is not permitted to allow any other person to occupy the
Premises except for their minor children and occasional guests. Any approved
sublessee is not permitted to sublease or allow any other person to occupy the
Premises except for occasional guests. Owner shall have the right, at its sole
discretion, to own and rent homes to approved residents.

k.             Sale or Transfer of the Home. Resident agrees that if title or
use of the Home is sold or otherwise transferred, the sale or transfer agreement
shall provide for delivery of the Home to the buyer or transferee at some place
other than the Premises unless (1) the buyer or transferee applies for and is
approved, in writing, as a resident in the Community, (2) the buyer or
transferee signs a lease for the Premises, and (3) written approval of Owner to
keep the Home in the Community is obtained in advance. Homes will not be allowed
to remain in the Community after a sale unless the Home was built according to
the standards and regulations established under the National Manufactured
Housing Construction and Safety Act (42 U.S.C. & 5401, et seq.) (the “HUD Code”)
or, in the written opinion of a state-licensed engineer, the Home complies with
the HUD Code.

7.             MAINTENANCE

a.             Appearance. Resident must keep the Premises and the Home neat and
orderly at all times. If Resident fails to keep the lawn properly mowed, weeded,
maintained and watered, Owner may do so at Resident’s expense. Failure to
properly maintain the Premises or to water or mow the lawn shall be considered a
material breach of this Lease. Additionally, Resident shall not allow items of
clutter to exist on the Premises. All items, including children’s toys and play
items, lawn furniture, barbecue grills and the like, must be stored in a neat
and orderly manner.

b.             Trash. Resident shall not permit or allow any rubbish, waste
materials and/or other items of disposable condition to accumulate upon the
Premises. Resident shall maintain the Premises in a reasonably clean and
sanitary condition at all times. Resident, in agreeing to the terms and
conditions of this paragraph, agrees to those terms, conditions, charges and/or
fees that may be imposed for trash removal. Resident shall not dispose of
hazardous waste in trash receptacles or anywhere on the Premises or in the
Community.

c.             Utilities and Repairs. Resident shall be solely responsible for
utility charges as set forth in Addendum A, attached hereto. At Owner’s sole
election, Owner may determine that it will not charge Resident for one or more
of these items; provided, however, that if Owner determines that it will not
charge Resident for any such item, Owner may begin charging for that item upon
30 days written notice to Resident. Owner shall not be liable for any damages
for failure of utilities or services occasioned by strikes, breakage of
equipment, failure of source of supply, acts of God or by any acts or causes
beyond the immediate control of Owner. Resident is aware that the Premises is
(or upon 30 days prior written notice by Owner to Resident may be) submetered
for various utilities,

_________  _________ Resident Initial

Page 5 of 10


--------------------------------------------------------------------------------




and statements may be issued on the basis of use as measured by the submeter. If
the Community is submetered, any concerns relating to consumption noted on
Resident’s monthly bill and the accuracy of the submetering should be directed
to Owner. Utility charges shall be due and payable at the same time as rent
shall be due and payable, unless noted otherwise on the statement. A penalty of
5% will be assessed on any delinquent utility payment. Additionally, Owner may
charge reasonable administrative fees and expenses to Resident.

d.             Planting and Digging. Due to the numerous utility lines located
on the Premises, Resident shall not dig holes, drive poles into the ground, or
cultivate the soil, or allow others to do so, without the express written
consent of Owner. Resident shall be fully liable and responsible for any harm
caused by violation of this paragraph and shall hold Owner harmless therefrom.
Resident shall only hire contractors who are licensed to perform the intended
work and insured for the amounts and for the liabilities as is reasonable and
customary in their trade or business.

e.             Repairs or Emergencies. Resident agrees to notify Owner
immediately of any defective condition of the Premises or the Community.

8.             ENTRY

Resident agrees that, to the fullest extent allowed by law, at all reasonable
times during the term of this Lease, Owner or its agents may enter the Premises
for purposes of inspection, cleaning, repairs, posting of notices or delivery of
statements. In case of an emergency perceived to threaten persons, the
environment, or property, Owner may (but is not obligated to) enter the Premises
at any time, with or without notice, in Owner’s sole discretion, to mitigate the
situation. Resident agrees not to hold Owner (as hereinafter defined)
responsible for any acts performed by Owner while acting in such emergency
capacity.

9.             TERMINATION

a.              Termination at Conclusion of Primary Term. At the date of its
expiration, the Primary Term shall automatically convert to a month-to-month
tenancy, upon the same terms and conditions contained in this Lease, unless
either Owner or Resident provides the other with prior written notice of intent
to terminate the tenancy at the conclusion of the Primary Term, which notice
shall be received no later than 30 days prior to the end of the Primary Term.
Termination shall not be effective until the end of the Primary Term.

b.             Termination of Month-to-Month Tenancy. Once the Primary Term has
expired and the tenancy has converted to a month-to-month tenancy or the
shortest tenancy provided by State law, Owner or Resident may terminate the
month-to-month tenancy by providing the other with 30 days prior written notice
of intent to terminate the tenancy, except that not more than 15 days written
notice by Resident shall be necessary to terminate any such tenancy where
Resident is in the military service of the United States and termination of the
tenancy is necessitated by military orders. Termination shall be effective as of
the last day of the month in which the 30th/15th day of the notice period falls.
Base Rent will not be prorated for partial months.

c.             Termination for Cause or Default. Notwithstanding anything
contained in this Lease to the contrary, Resident agrees to abide strictly by
all covenants and conditions herein made and any violation shall be construed as
a material breach of this Lease. In the event of such breach, this Lease may be
terminated by Owner, at its election. Upon such termination, Owner may take
possession by court order.

_________  _________ Resident Initial

Page 6 of 10


--------------------------------------------------------------------------------




10.           RETURN OF PREMISES

Resident agrees to refrain from causing damage to the Premises and to return the
Premises at the expiration or prior to termination of this Lease in the same or
better condition as when received, reasonable and ordinary wear excepted.

11.           NON-WAIVER

Except to the extent that Owner may have otherwise agreed in writing, no waiver
by Owner of any of its rights or any breach by Resident of any of the
obligations, agreements or covenants hereunder shall be deemed to be a waiver of
any subsequent right or breach of the same or any other covenants hereunder
agreements or obligations. No forbearance by Owner to seek a remedy for any
breach by Resident, nor any receipt by Owner of rent with knowledge of the
breach of any terms, covenants or conditions hereof, shall be deemed a waiver by
Owner of its rights or remedies with respect to such breach or to subsequent
breaches.

12.           OWNER’S CUMULATIVE RIGHTS

No right or remedy conferred upon or reserved to Owner is intended to be
exclusive of any other right or remedy. Each and every right and remedy shall be
cumulative and in addition to any other right and/or remedy set forth in this
Lease, or now or hereafter existing at law or in equity or by statute.

13.           ABANDONMENT

The Premises shall be deemed abandoned if Resident has failed to pay or offer to
pay rent as provided herein and if Owner, in its reasonable judgment, determines
that Resident has surrendered the Premises. To the greatest extent permitted by
law, Resident shall indemnify, defend and hold Owner (as hereinafter defined)
harmless from any resulting damage suffered by Resident or any other party as a
result of such abandonment. Resident shall provide Owner with written notice of
any absence from the Premises of more than 7 days.

14.           INJUNCTION

In addition to all other remedies provided in this Lease or existing at law,
Owner shall be entitled to restrain by injunction or temporary restraining order
the actual, attempted or threatened violation, of any of the terms, covenants,
conditions or provisions of this Lease. Upon enforcement of this Lease in a
court of law, both Owner and Resident hereby waive their right to a trial by
jury.

15.           ATTORNEYS’ FEES

To the extent allowed by applicable State law, attorneys’ fees, costs and
reasonable expenses incurred by Owner by reason of a default by Resident, or in
obtaining compliance with requirements of this Lease, shall constitute
additional sums to be paid by Resident, payable on demand. In the event of
litigation or arbitration arising under this Lease, the prevailing party shall
be entitled to reasonable attorneys’ fees and costs of the litigation or
arbitration, to the extent allowed by applicable State law. This Lease is
binding upon and shall inure to the benefit of the successors, assigns, heirs,
executors and administrators of Owner and Resident, to the extent herein
permitted.

_________  _________ Resident Initial

Page 7 of 10


--------------------------------------------------------------------------------




16.           NOTICES

The person authorized to act for and on behalf of Owner for the purpose of
receipt of notices and demands is the Community Manager, whose address is the
Community Address first listed at the beginning of this Lease.

Owner may give all required notices to Resident by (a) personal delivery,
(b) posting on the main entrance of the Home, or (c) depositing same in the U.S.
Mail, addressed to Resident, unless otherwise directed by law. Resident shall
give all notices to Owner by (a) personal delivery or (b) depositing the same in
the U.S. Mail, addressed to Owner at the address designated for the purpose of
receipt of notices and demands. Every notice to terminate tenancy must be in
writing, must state the homesite number, the date of termination and must be
signed by the party terminating the tenancy. Resident must give Owner written
notice at least 30 days before vacating the Premises or pay an additional
month’s Base Rent, unless otherwise provided herein. In the event of non-payment
of rent, Owner will give Resident such notice as may be required by law, to pay
rent or vacate.

The person authorized to act for and on behalf of Owner for the purpose of
service of process is Corporation Service Company, whose address is
____________________________________________.

Owner’s corporate address is East Belleview Avenue, Suite 200, Englewood, CO
80111. The management company for the Community is ARC Management Services, Inc.
whose address is East Belleview Avenue, Suite 200, Englewood, CO 80111. This
information may be amended upon written notice to Resident.

17.           RULES AND REGULATIONS

All Standards for Community Living of the Community (also referred to herein as
Standards) are incorporated as additional terms and conditions of this Lease.
Standards are adopted to control the use of the common facilities of the
Community and the peaceful and quiet enjoyment of all residents therein.
Resident hereby agrees that Owner (as hereinafter defined) shall not be liable
to any party, including Resident, for violation of any Standards, or breach of
any provision of any lease or other form of contract by Resident, another
resident and/or any other party in the Community. By signing this Lease,
Resident acknowledges receipt of a copy of the current Standards. Resident
agrees to comply with the Standards as adopted and as may be amended from time
to time, without further consent of Resident. The Standards are designed to be
reasonable and in the best interests of all Community residents. Copies of all
current Standards will be posted, delivered and/or available to Resident in the
manager’s office in the Community during normal working hours. Owner may
terminate this Lease should Resident violate any of the Standards.

18.           LIABILITY

Subject to any other limitations under applicable State law, Owner (as
hereinafter defined) shall not be liable to Resident or Resident’s invitees,
guests, family, employees, agents, servants, or other occupants of the Premises
for any personal injuries, deaths, or damage to property caused by defects,
disrepair or faulty construction of the Premises. Except as proscribed by State
law, Resident shall indemnify, defend and hold Owner (as hereinafter defined)
harmless from and against any and all claims for damages to the Premises or
other property or personal injury or death arising from Resident’s use or
occupancy of the Premises or from any activity, work or thing done, permitted or
suffered by Resident in or about the Premises unless the same arise solely by
Owner’s gross negligence or willful misconduct. Owner (as hereinafter defined)
shall not be liable for personal injuries, death, property damage, or loss from
theft, vandalism, fire, water, tornado, floods, rain, explosion, or other causes
whatsoever unless the same is caused solely by the gross negligence or willful
misconduct of Owner.

_________  _________ Resident Initial

Page 8 of 10


--------------------------------------------------------------------------------




19.           RESIDENT INSURANCE

Resident acknowledges that Owner’s insurance does not insure Resident against
liability or loss of personal property on the Premises due to fire, theft,
vandalism or other casualties or causes. Resident is responsible for obtaining
insurance in such amounts as Resident may desite for such insurance coverage and
for damage which may be caused to the property of others by Resident.

20.           TERMS USED

Throughout this Lease, the singular shall include the plural, the plural shall
include the singular and the masculine gender shall include the feminine or
neuter gender, as the context shall indicate or require. Wherever Owner’s
permission or consent, whether oral or written, is required to be obtained
hereunder, Owner may withhold its permission or consent in its sole and absolute
discretion. With respect to any limitation of liability, release or indemnity,
and as otherwise appropriate, “Owner” shall mean, in addition to Owner as
heretofore specified, its affiliates and its and their managers, members,
officers, directors, employees, invitees, agents and assigns. Where appropriate,
“Resident(s)” shall include their minor children, other occupants, guests,
visitors, invitees and contractors.

21.           APPLICATION

Resident represents to Owner that the application that has been completed and
signed for consideration of residency in the Community is true, complete and
accurate to the best of Resident’s knowledge and belief. Misrepresentation or
false statement(s) on the application for tenancy is grounds for termination of
this Lease. Resident agrees to update information on the application from time
to time as may be required to keep all information current and complete.
Resident acknowledges that the information contained in Resident’s application
may be used by Owner or Owner’s affiliates for other business purposes.

22.           AMENDMENTS

Owner may amend the terms of this Lease upon 30 days prior written notice to
Resident.

23.           SURVIVAL

If any part of this Lease is found by a court of competent jurisdiction to be
void or unenforceable, the balance of this Lease shall remain in force and
effect, so long as the general intent of the parties continues to be met.

24.           RESIDENT’S PERSONAL PROPERTY

BY SIGNING THIS LEASE RESIDENT AGREES THAT UPON TERMINATION, SURRENDER OR
ABANDONMENT OF THE PREMISES, OWNER SHALL NOT BE LIABLE OR RESPONSIBLE FOR THE
STORAGE OR DISPOSITION OF RESIDENT’S PERSONAL PROPERTY.


25.           MERGER CLAUSE

This instrument constitutes the sole and entire agreement between the parties
concerning the subject matter. No representations, understandings or agreements
have been made or relied upon in the making of this Lease

_________  _________ Resident Initial

Page 9 of 10


--------------------------------------------------------------------------------




other than those specifically set forth. Except as otherwise expressly stated,
this Lease can only be modified in a writing signed by the parties.

26.           SUBORDINATION

This Lease, and Resident’s rights hereunder, shall be subordinate to the rights
of any third party providing financing to Owner relating to the Premises. In the
event that said lender shall foreclose on the rights of Owner under said
financing, Resident agrees to attorn to the lender.

27.           MISCELLANEOUS

The undersigned Resident hereby acknowledges this Lease is executed in
duplicate, he/she has received a copy thereof, has read and understands this
Lease, and understands this Lease represents many, but not all, of the rules and
regulations of Owner. Each Resident signing below is jointly and severally
liable for all terms of this Lease. This Lease shall be governed by the laws of
the State of ___________________.

28.           OFAC

Resident hereby represents that neither Resident nor any person who resides or
is proposed to reside with Resident in the Community is or will be a Prohibited
Person, as that term is hereinafter defined. A “Prohibited Person” is any
entity, person, or party: (i) that is listed in the Annex to, or is otherwise
subject to the provisions of, Executive Order 13224 issued on September 24, 2001
(“EO13224”); (ii) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically
Designated National and Blocked Persons” (which list may be published from time
to time in various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf) (the “OFAC List”); (iii) who commits,
threatens to commit or supports “terrorism,” as that term is defined in EO
13224; or (iv) who is otherwise affiliated with any entity or person listed
above.

IN WITNESS WHEREOF, the parties hereto have subscribed their signatures the day
and year first above written.

OWNER:
ARC ________________________________, d/b/a _________________________________
MHC

By: ______________________________________,                               Date:
________________________

Print Name ________________________________,
Its: Community Manager

RESIDENT(S):

______________________________________                                      
Date: ________________________
Resident’s Signature
Print Name:

______________________________________                                      
Date: ________________________
Resident’s Signature
Print Name:

 

_________  _________ Resident Initial

Page 10 of 10


--------------------------------------------------------------------------------


ADDENDUM A

UTILITY CHARGES

The following is a summary of utilities provided or available at each homesite,
the party responsible for payment, and the method used to calculate payments.
Owner reserves the right to modify this Addendum to the fullest extent allowed
by law. Additional information may be available upon request and in accordance
with State law. All charges are calculated monthly unless otherwise noted.
Charges based on local utility rates will fluctuate according to changes in
those rates without further notice by Owner. Utilities in common areas of the
Community will be paid by Owner except as otherwise noted. An administrative fee
for meter reading, mailing, invoice preparation and similar overhead expenses
may be charged. All payments are due to Owner on the day and in the manner that
rent is due unless otherwise specified.


A.            WATER (CHECK ONE):

Included in Base Rent and paid by Owner.

Sub-metered usage charge based on local utility rates multiplied by number of
gallons used. Formula: ______________________________________________
_________________________________________________________________.

Flat fee of $____________.

Occupancy-based fee calculated from local utility rates and number of occupants
residing at the Premises. Formula: _____________________________________
_________________________________________________________________.

Square footage-based fee calculated from the square footage of the home
multiplied by local utility rates. Formula: _______________________________
_________________________________________________________________.

Resident billed directly by the local utility company.

Other: ___________________________________________________________
_________________________________________________________________.

 


B.            SEWER (CHECK ONE):

Included in Base Rent and paid by Owner.

Sub-metered usage charge based on local utility rates multiplied by number of
gallons used. Formula: ______________________________________________
_________________________________________________________________.

Flat fee of $____________.

Occupancy-based fee calculated from local utility rates and number of occupants
residing at the Premises. Formula: _____________________________________
_________________________________________________________________.

Square footage-based fee calculated from the square footage of the home
multiplied by local utility rates. Formula: _______________________________
________________________________________________________________

Resident billed directly by the local utility company.

Other: ___________________________________________________________
_________________________________________________________________.

 

_________  _________ Resident Initial

Addendum A — Page 1 of 3


--------------------------------------------------------------------------------





C.            ELECTRICITY (CHECK ONE):

Included in Base Rent and paid by Owner.

Sub-metered usage charge based on local utility rates multiplied by number of
units used. Formula: ______________________________________________
_________________________________________________________________.

Flat fee of $____________.

Occupancy-based fee calculated from local utility rates and number of occupants
residing at the Premises. Formula: _____________________________________
_________________________________________________________________.

Square footage-based fee calculated from the square footage of the home
multiplied by local utility rates. Formula: _______________________________
________________________________________________________________

Resident billed directly by the local utility company.

Other: ___________________________________________________________
_________________________________________________________________.

 


D.            NATURAL GAS OR PROPANE (CHECK ONE):

Included in Base Rent and paid by Owner.

Sub-metered usage charge based on local utility rates multiplied by number of
units used. Formula: ______________________________________________
_________________________________________________________________.

Flat fee of $____________.

Occupancy-based fee calculated from local utility rates and number of occupants
residing at the Premises. Formula: _____________________________________
_________________________________________________________________.

Square footage-based fee calculated from the square footage of the home
multiplied by local utility rates. Formula: _______________________________
________________________________________________________________

Resident billed directly by the local utility company.

Other: ___________________________________________________________
_________________________________________________________________.

 


E.             TRASH (CHECK ONE):

Included in Base Rent and paid by Owner.

Charge based on local utility rates. Formula: ____________________________
_________________________________________________________________.

Flat fee of $____________.

Resident billed directly by the local utility company or waste hauler.

Other: ___________________________________________________________
_________________________________________________________________.

_________  _________ Resident Initial

Addendum A — Page 2 of 3


--------------------------------------------------------------------------------




 


F.             CABLE TELEVISION (CHECK ONE):

Not applicable.

Included in Base Rent and paid by Owner.

Flat fee of $____________.

Resident billed directly by the local cable company.

Other: ___________________________________________________________
_________________________________________________________________.

 

 


G.            ADMINISTRATIVE FEE (CHECK ONE):

Not applicable.

Flat fee of $____________.

Formula: __________________________________________________________
_________________________________________________________________.

 

H.            OTHER:
_______________________________________________________________
_____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________.

 

_________  _________ Resident Initial

Addendum A — Page 3 of 3


--------------------------------------------------------------------------------


SCHEDULE 11

Oil And Gas Lease Properties

Amber Village, Dallas, TX

Lakewood- TX, Royse City, TX

Meadow Glen, Keller, TX

Mulberry Heights, Fort Worth, TX

Quail Run, Hutchins, TX

Silver Leaf, Mansfield, TX

 

S11-1


--------------------------------------------------------------------------------


SCHEDULE 12

Specified Expansion Parcel

1.               Meadowbrook- Pueblo, CO: 33550 East Highway 96

The excess vacant land is approximately 50 acres and is located at the NE corner
of the community, south of HWY 50. The subject property does not have direct
access to HWY 50, but it nevertheless is accessible using River Avenue.

2.               Loveland- Loveland, CO: 4105 North Garfield

A substantial piece of excess vacant land, approximately 15 acres, is located at
the rear (west) of the community. While the property does not have frontage
along a main thoroughfare, it nevertheless is accessible using the residential
street north of the community.

3.               Seascape- Corpus Christi, TX:  6301 Old Brownsville Road

3.5 acres of excess vacant land zoned commercial with frontage along Brownsville
Road at the northwest corner of the community and to the west of the community
entrance. An additional 90 acres to the south of community.

4.               Lakewood Estates- Royse City, TX: 1023 Lakes Drive

Excess vacant land located north of the community with frontage along HW 548.
Approximately 1-2 acres. Subject property is within immediate proximity to the
intersection of HW 548 and I-30 access ramps.

5.               Eagle Creek- Tyler, TX: 11300 Highway 271

Three excess vacant land candidates. Two parcels are located at the entrance to
the community with frontage along HW 271. Each parcel is approximately 4 acres
in size. The third parcel also has frontage along HW 271 but is separated from
the other two properties by a restaurant that is not owned by ARC. This third
parcel is approximately 280 acres. It is already zoned MH and platted with some
utilities in place.

 

S12-1


--------------------------------------------------------------------------------


 

SCHEDULE 13

Manager Homes

ARCML06 LLC

Code

 

Community

 

Model Year

 

Serial Number

 

 

 

 

 

 

 

CASTLEWOOD ESTATES

 

 

 

 

 

 

5709

 

CASTLEWOOD ESTATES

 

1993

 

PT-34191 A/B

 

 

 

 

 

 

 

CASUAL ESTATES

 

 

 

 

 

 

5710

 

CASUAL ESTATES

 

2005

 

19-05-497-11576

5710

 

CASUAL ESTATES

 

2005

 

19-05-614-11571AB

5710

 

CASUAL ESTATES

 

2005

 

19-05-696-11595AB

 

 

 

 

 

 

 

CEDAR TERRACE

 

 

 

 

 

 

5231

 

CEDAR TERRACE

 

NOT APPLICABLE

 

M-O-34384-2

 

 

 

 

 

 

 

CHISHOLM CREEK

 

 

 

 

 

 

5761

 

CHISHOLM CREEK

 

1994

 

32511216hab

 

 

 

 

 

 

 

HUNTER RIDGE

 

 

 

 

 

 

5749

 

HUNTER RIDGE

 

1998

 

FLFLV70AB25247GH21

 

 

 

 

 

 

 

LAKESIDE (IA)

 

 

 

 

 

 

5767

 

LAKESIDE (IA)

 

2001

 

34405

 

 

 

 

 

 

 

LANDMARK VILLAGE

 

 

 

 

 

 

5729

 

LANDMARK VILLAGE

 

2004

 

76934

 

 

 

 

 

 

 

OAK RIDGE (IN)

 

 

 

 

 

 

5731

 

OAK RIDGE (IN)

 

1999

 

100145T

 

 

 

 

 

 

 

OAKWOOD FOREST

 

 

 

 

 

 

5732

 

OAKWOOD FOREST

 

2005

 

VAFL519A61339-HP12

 

 

 

 

 

 

 

PLANTATION ESTATES

 

 

 

 

 

 

5765

 

PLANTATION ESTATES

 

2006

 

183027

 

S13-1


--------------------------------------------------------------------------------




 

Code

 

Community

 

Model Year

 

Serial Number

 

 

 

 

 

 

 

SILVER CREEK

 

 

 

 

 

 

5234

 

SILVER CREEK

 

2006

 

infl555ab11572hp13

 

 

 

 

 

 

 

THE PINES

 

 

 

 

 

 

5758

 

THE PINES

 

1998

 

11431733

 

 

 

 

 

 

 

WOODLAKE

 

 

 

 

 

 

5220

 

WOODLAKE

 

2005

 

182452

 

S13-2


--------------------------------------------------------------------------------




 

ARCFLSV LLC

Code

 

Community

 

Model Year

 

Serial Number

 

 

 

 

 

 

 

SOUTHWIND VILLAGE

 

 

 

 

 

 

5740

 

SOUTHWIND VILLAGE

 

2005

 

GAFL535AB90239HP21

 

S13-3


--------------------------------------------------------------------------------




 

ARC18TX LP

Code

 

Community

 

Model Year

 

Serial Number

 

 

 

 

 

 

 

LAKEWOOD (TX)

 

 

 

 

 

 

1470

 

LAKEWOOD (TX)

 

2002

 

HITX09912727

1470

 

LAKEWOOD (TX)

 

2002

 

HITX09912738A/B

1470

 

LAKEWOOD (TX)

 

2002

 

HITX09912766AB

1470

 

LAKEWOOD (TX)

 

2002

 

HITX09912765A/B

1470

 

LAKEWOOD (TX)

 

1998

 

CRH2TX1487

 

 

 

 

 

 

 

MEADOW GLEN

 

 

 

 

 

 

5239

 

MEADOW GLEN

 

1997

 

MSFLV25A39620OG12

 

 

 

 

 

 

 

QUAIL RUN

 

 

 

 

 

 

5625

 

QUAIL RUN

 

2003

 

CW2008613TXAB

 

 

 

 

 

 

 

SEASCAPE

 

 

 

 

 

 

1252

 

SEASCAPE

 

2002

 

HITX09912732

1252

 

SEASCAPE

 

2002

 

HITX09912740

1252

 

SEASCAPE

 

2002

 

HITX09912760

 

 

 

 

 

 

 

SHILOH PINES

 

 

 

 

 

 

1109

 

SHILOH PINES

 

2002

 

SSETX07047

1109

 

SHILOH PINES

 

2002

 

HITX09912895

1109

 

SHILOH PINES

 

2003

 

CBH011937TX

1109

 

SHILOH PINES

 

2003

 

CBH011954TX

1109

 

SHILOH PINES

 

2003

 

CBH011949TX

1109

 

SHILOH PINES

 

2003

 

CBH011945TX

 

 

 

 

 

 

 

SILVER LEAF

 

 

 

 

 

 

5240

 

SILVER LEAF

 

2005

 

SCH-01-05-7842

5240

 

SILVER LEAF

 

1998

 

msb981672sn33832

 

S13-4


--------------------------------------------------------------------------------




 

ARC18FLD LLC

Code

 

Community

 

Model Year

 

Serial Number

 

 

 

 

 

 

 

NONE

 

S13-5


--------------------------------------------------------------------------------




 

ARCFLMC LLC

Code

 

Community

 

Model Year

 

Serial Number

 

 

 

 

 

 

 

NONE

 

S13-6


--------------------------------------------------------------------------------




 

ARC18FLSH LLC

Code

 

Community

 

Model Year

 

Serial Number

 

 

 

 

 

 

 

NONE

 

S13-7


--------------------------------------------------------------------------------


 

EXHIBIT A

Land

 

A-1


--------------------------------------------------------------------------------